Exhibit 10.4

 

 

 

CREDIT AGREEMENT

Dated as of February 4, 2020

among

REYNOLDS CONSUMER PRODUCTS LLC,

as the Borrower,

REYNOLDS CONSUMER PRODUCTS INC.,

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

 

 

CREDIT SUISSE LOAN FUNDING LLC

GOLDMAN SACHS BANK USA

JPMORGAN CHASE BANK, N.A.

HSBC SECURITIES (USA) INC.

BARCLAYS BANK PLC

CITIGROUP GLOBAL MARKETS INC.

RBC CAPITAL MARKETS

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers

and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE 1 DEFINITIONS

     1  

Section 1.01.

  Defined Terms      1  

Section 1.02.

  Classification of Loans and Borrowings      68  

Section 1.03.

  Terms Generally      69  

Section 1.04.

  Accounting Terms; GAAP      70  

Section 1.05.

  Effectuation of Transactions      73  

Section 1.06.

  Timing of Payment and Performance      73  

Section 1.07.

  Times of Day      73  

Section 1.08.

  Currency Equivalents Generally      73  

Section 1.09.

  Cashless Rollovers      74  

Section 1.10.

  Alternative Currencies      75  

Section 1.11.

  Divisions      75  

ARTICLE 2 THE CREDITS

     76  

Section 2.01.

  Commitments      76  

Section 2.02.

  Loans and Borrowings      76  

Section 2.03.

  Requests for Borrowings      77  

Section 2.04.

  [Reserved]      78  

Section 2.05.

  Letters of Credit      78  

Section 2.06.

  [Reserved]      83  

Section 2.07.

  Funding of Borrowings      83  

Section 2.08.

  Type; Interest Elections      83  

Section 2.09.

  Termination and Reduction of Commitments      84  

Section 2.10.

  Repayment of Loans; Evidence of Debt      85  

Section 2.11.

 

Prepayment of Loans

     87  

Section 2.12.

  Fees      95  

Section 2.13.

  Interest      96  

Section 2.14.

  Alternate Rate of Interest      97  

Section 2.15.

  Increased Costs      98  

Section 2.16.

  Break Funding Payments      100  

Section 2.17.

  Taxes      100  

Section 2.18.

  Payments Generally; Allocation of Proceeds; Sharing of Payments      104  

Section 2.19.

  Mitigation Obligations; Replacement of Lenders      106  

Section 2.20.

  Illegality      107  

Section 2.21.

  Defaulting Lenders      107  

 

i



--------------------------------------------------------------------------------

Section 2.22.

  Incremental Credit Extensions      110  

Section 2.23.

  Extensions of Loans and Revolving Credit Commitments      115  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     117  

Section 3.01.

  Organization; Powers      117  

Section 3.02.

  Authorization; Enforceability      118  

Section 3.03.

  Governmental Approvals; No Conflicts      118  

Section 3.04.

  Financial Condition; No Material Adverse Effect      118  

Section 3.05.

  Properties      118  

Section 3.06.

  Litigation and Environmental Matters      119  

Section 3.07.

  Compliance with Laws      119  

Section 3.08.

  Investment Company Status      119  

Section 3.09.

  Taxes      119  

Section 3.10.

  ERISA      119  

Section 3.11.

  Disclosure      120  

Section 3.12.

  Solvency      120  

Section 3.13.

  Capitalization and Subsidiaries      120  

Section 3.14.

  Security Interest in Collateral      121  

Section 3.15.

  Labor Disputes      121  

Section 3.16.

  Federal Reserve Regulations      121  

Section 3.17.

  Anti-Terrorism Laws      121  

ARTICLE 4 CONDITIONS

     122  

Section 4.01.

  Closing Date      122  

Section 4.02.

  Each Credit Extension      124  

ARTICLE 5 AFFIRMATIVE COVENANTS

     124  

Section 5.01.

  Financial Statements and Other Reports      125  

Section 5.02.

  Existence      127  

Section 5.03.

  Payment of Taxes      128  

Section 5.04.

  Maintenance of Properties      128  

Section 5.05.

  Insurance      128  

Section 5.06.

  Inspections      128  

Section 5.07.

  Maintenance of Book and Records      129  

Section 5.08.

  Compliance with Laws      129  

Section 5.09.

  Hazardous Materials Activity      129  

Section 5.10.

  Designation of Subsidiaries      130  

Section 5.11.

  Use of Proceeds      131  

Section 5.12.

  Covenant to Guarantee Obligations and Give Security      131  

 

ii



--------------------------------------------------------------------------------

Section 5.13.

  Maintenance of Ratings      133  

Section 5.14.

  Maintenance of Fiscal Year      133  

Section 5.15.

  Further Assurances      133  

Section 5.16.

  Conduct of Business      133  

Section 5.17.

  Anti-Terrorism Laws      134  

ARTICLE 6 NEGATIVE COVENANTS

     134  

Section 6.01.

  Indebtedness      134  

Section 6.02.

  Liens      139  

Section 6.03.

  No Further Negative Pledges      144  

Section 6.04.

  Restricted Payments; Certain Payments of Indebtedness      146  

Section 6.05.

  [Reserved]      149  

Section 6.06.

  Investments      149  

Section 6.07.

  Fundamental Changes; Disposition of Assets      153  

Section 6.08.

  [Reserved]      158  

Section 6.09.

  Transactions with Affiliates      158  

Section 6.10.

  [Reserved]      160  

Section 6.11.

  [Reserved]      160  

Section 6.12.

  Amendments of or Waivers with Respect to Restricted Debt      160  

Section 6.13.

  [Reserved]      160  

Section 6.14.

  [Reserved]      161  

Section 6.15.

  Financial Covenant      161  

ARTICLE 7 EVENTS OF DEFAULT

     161  

Section 7.01.

  Events of Default      162  

ARTICLE 8 THE ADMINISTRATIVE AGENT

     165  

ARTICLE 9 MISCELLANEOUS

     173  

Section 9.01.

  Notices      173  

Section 9.02.

  Waivers; Amendments      175  

Section 9.03.

  Expenses; Indemnity      184  

Section 9.04.

  Waiver of Claim      185  

Section 9.05.

  Successors and Assigns      185  

Section 9.06.

  Survival      195  

Section 9.07.

  Counterparts; Integration; Effectiveness      195  

Section 9.08.

  Severability      195  

Section 9.09.

  Right of Setoff      195  

Section 9.10.

  Governing Law; Jurisdiction; Consent to Service of Process      196  

Section 9.11.

  Waiver of Jury Trial      197  

 

iii



--------------------------------------------------------------------------------

Section 9.12.

  Headings      197  

Section 9.13.

  Confidentiality      197  

Section 9.14.

  No Fiduciary Duty      198  

Section 9.15.

  Several Obligations      198  

Section 9.16.

  USA PATRIOT Act      199  

Section 9.17.

  Disclosure      199  

Section 9.18.

  Appointment for Perfection      199  

Section 9.19.

  Interest Rate Limitation      199  

Section 9.20.

  [Reserved]      199  

Section 9.21.

  Conflicts      199  

Section 9.22.

  Release of Guarantors and Discretionary Borrowers      199  

Section 9.23.

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      200  

Section 9.24.

  Acknowledgment Regarding Any Supported QFCs      200  

 

SCHEDULES:       Schedule 1.01(a)    –      Commitment Schedule Schedule 1.01(b)
   –      Existing Letters of Credit Schedule 3.13    –      Subsidiaries
Schedule 5.10    –      Unrestricted Subsidiaries Schedule 5.15(c)    –     
Post-Closing Deliveries Schedule 6.01    –      Existing Indebtedness

Schedule 6.02

   –      Existing Liens Schedule 6.03    –      Negative Pledges Schedule 6.06
   –      Existing Investments Schedule 6.07    –      Certain Dispositions
Schedule 6.09    –      Spin-Off Transactions Schedule 9.01    –      Parent’s
Website Address for Electronic Delivery EXHIBITS:       Exhibit A-1    –     
Form of Assignment and Assumption Exhibit A-2    –      Form of Affiliated
Lender Assignment and Assumption Exhibit B    –      Form of Borrowing Request
Exhibit C    –      Form of Compliance Certificate Exhibit D    –      Form of
Interest Election Request Exhibit E    –      Form of Perfection Certificate
Exhibit F    –      Form of Affiliate Subordination Agreement Exhibit G    –  
   Form of Promissory Note Exhibit H-1    –      Form of Trademark Security
Agreement Exhibit H-2    –      Form of Patent Security Agreement Exhibit H-3   
–      Form of Copyright Security Agreement Exhibit I    –      Form of Guaranty
Agreement Exhibit J    –      Form of Security Agreement Exhibit K    –     
Form of Letter of Credit Request

 

iv



--------------------------------------------------------------------------------

Exhibit L-1    –      Form of U.S. Tax Compliance Certificate (For Foreign
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit
L-2    –      Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-3   
–      Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit L-4    –     
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit M    –      Form of
Solvency Certificate Exhibit N    –      Form of Additional Secured Party
Acknowledgment

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of February 4, 2020 (this “Agreement”), by and among
Reynolds Consumer Products Inc., a Delaware corporation (“Parent”), Reynolds
Consumer Products LLC, a Delaware limited liability company (the “Borrower”),
the Lenders from time to time party hereto and Credit Suisse AG, Cayman Islands
Branch, in its capacities as administrative agent and collateral agent for the
Lenders (in such capacities, the “Administrative Agent”).

RECITALS

A. As described in the Form S-1, Parent intends to consummate the Corporate
Reorganization and the IPO.

B. In connection with the foregoing, the Borrower has requested that (a) the
Daylight Term Lenders extend credit in the form of Daylight Term Loans in an
original aggregate principal amount equal to $1,168,165,050, (b) the Revolving
Lenders establish commitments to extend credit under the Revolving Facility in
an amount of $250,000,000 and (c) the Term Lenders extend credit in the form of
Initial Term Loans in an original aggregate principal amount equal to
$2,475,000,000.

C. The Borrower shall use the proceeds from the Initial Term Loans and the
Daylight Term Loans, directly or indirectly, as part of the Corporate
Reorganization prior to the consummation of the IPO, to settle related company
borrowings, including amounts arising as part of the Corporate Reorganization,
and to pay Transaction Costs.

D. The Lenders are willing to extend such credit on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE 1 DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acceptable Intercreditor Agreement” means a Market Intercreditor Agreement, or
another intercreditor agreement that is reasonably satisfactory to the
Administrative Agent (which may, if applicable, consist of a payment
“waterfall”).

“ACH” means automated clearing house transfers.

“Additional Agreement” has the meaning assigned to such term in Article 8.

“Additional Secured Party Acknowledgment” means an Additional Secured Party
Acknowledgment substantially in the form attached hereto as Exhibit N or in
another form permitted by the Administrative Agent.

“Additional Commitment” means any commitment hereunder added pursuant to
Sections 2.22, 2.23 or 9.02(b).

 

1



--------------------------------------------------------------------------------

“Additional Credit Facilities” means any credit facilities added pursuant to
Sections 2.22, 2.23 or 9.02(b).

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

“Additional Letter of Credit Facility” means any facility established by Parent
and/or any Restricted Subsidiary to obtain letters of credit, bank guarantees,
bankers’ acceptances or other instruments required by customers, suppliers or
landlords or otherwise in the ordinary course of business.

“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.

“Additional Revolving Credit Commitments” means any revolving credit commitment
added pursuant to Sections 2.22, 2.23 or 9.02(b)(ii).

“Additional Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Additional Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, in each case, attributable to its Additional Revolving Credit
Commitment.

“Additional Revolving Facility” means any revolving credit facility added
hereunder pursuant to Sections 2.22, 2.23 or 9.02(b)(ii).

“Additional Revolving Lender” means any Lender with an Additional Revolving
Credit Commitment or any Additional Revolving Credit Exposure.

“Additional Revolving Loans” means any revolving loan added hereunder pursuant
to Sections 2.22, 2.23 or 9.02(b)(ii).

“Additional Term Loan Commitments” means any term loan commitment added
hereunder pursuant to Sections 2.22, 2.23 or 9.02(b)(i).

“Additional Term Loans” means any term loan added hereunder pursuant to
Section 2.22, 2.23 or 9.02(b)(i).

“Adjustment Date” means the date of delivery of the Compliance Certificate
required to be delivered pursuant to Section 5.01(c).

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement; provided that Goldman Sachs Bank USA shall act as administrative
agent for the Daylight Term Lenders and shall have all rights and duties
associated therewith and, to the extent relating to the Daylight Term Lenders or
the Daylight Term Loans, references in this Agreement to the Administrative
Agent shall be deemed to refer to Goldman Sachs Bank USA in such capacity.

“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.22(d).

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Parent or any of its Restricted Subsidiaries) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign, whether pending or, to the knowledge of Parent or any of its Restricted
Subsidiaries, threatened in writing, against or affecting Parent or any of its
Restricted Subsidiaries or any property of Parent or any of its Restricted
Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. None of the Administrative Agent, the

 

2



--------------------------------------------------------------------------------

Arrangers, any Lender (other than any Affiliated Lender or any Debt Fund
Affiliate) or any of their respective Affiliates shall be considered an
Affiliate of Parent or any subsidiary thereof.

“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
in the form of Exhibit F pursuant to which intercompany obligations and advances
owed by any Loan Party are subordinated to the Obligations.

“Affiliated Lender” means any Non-Debt Fund Affiliate, Parent and/or any of its
Restricted Subsidiaries.

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and Parent.

“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(iv).

“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%, (b) to
the extent ascertainable, the Published LIBO Rate (which rate shall be
calculated based upon an Interest Period of one month and shall be determined on
a daily basis based on the rate determined on such day for such Interest Period
at 11:00 a.m. (London time)) plus 1.00% and (c) the Prime Rate; provided that in
no event shall the Alternate Base Rate be less than 1.00% per annum for purposes
of this Agreement. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Published LIBO Rate, as the
case may be, shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Published LIBO
Rate, as the case may be.

“Applicable Charges” has the meaning assigned to such term in Section 9.19.

“Applicable Percentage” means, (a) with respect to any Term Lender of any Class,
a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loans and unused Additional Term Loan
Commitments of such Term Lender under such Class and the denominator of which is
the aggregate outstanding principal amount of the Term Loans and unused
Additional Term Loan Commitments of all Term Lenders under such Class and
(b) with respect to any Revolving Lender of any Class, the percentage of the
aggregate amount of the Revolving Credit Commitments of such Class represented
by such Lender’s Revolving Credit Commitment of such Class; provided that for
purposes of Section 2.21 and otherwise herein when there is a Defaulting Lender,
such Defaulting Lender’s Revolving Credit Commitment shall be disregarded for
any relevant calculation. In the case of clause (b), in the event that the
Revolving Credit Commitments of any Class have expired or been terminated, the
Applicable Percentage of any Revolving Lender of such Class shall be determined
on the basis of the Revolving Credit Exposure of such Revolving Lender with
respect to such Class, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Applicable Rate” means, for any day, with respect to the Initial Term Loans and
the Revolving Loans, (a) 0.75% per annum for ABR Loans and (b) 1.75% per annum
for LIBO Rate Loans.

 

3



--------------------------------------------------------------------------------

The Applicable Rate for any Class of Additional Revolving Loans or Additional
Term Loans shall be as set forth in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

“Approved Commercial Bank” means a commercial bank with a consolidated combined
capital and surplus of at least $5,000,000,000.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.

“Arrangers” means the financial institutions listed as such on the cover page to
this Agreement, in their capacities as such.

“Assignment Agreement” means, collectively, each Assignment and Assumption and
each Affiliated Lender Assignment and Assumption.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and Parent.

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by Parent (whether or not
an Affiliate of the Administrative Agent) to act as an arranger in connection
with any Auction pursuant to the definition of “Dutch Auction”.

“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

“Availability Period” means, with respect to the Initial Revolving Credit
Commitments the period from and including the Closing Date to but excluding the
earliest of (a) the date of termination of the Initial Revolving Credit
Commitments pursuant to Section 2.09, (b) the date of termination of the Initial
Revolving Credit Commitment of each Initial Revolving Lender to make Initial
Revolving Loans and the obligation of each Issuing Bank to issue Letters of
Credit issued under the Initial Revolving Credit Commitments pursuant to
Section 7.01 and (c) the Initial Revolving Credit Maturity Date.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

 

4



--------------------------------------------------------------------------------

(i) the greater of $230,000,000 and 35% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period; plus

(ii) the Retained Excess Cash Flow Amount; provided that such amount shall not
be available (A) for any Restricted Payment pursuant to Section 6.04(a)(ii)(A)
or (B) for any Restricted Debt Payment pursuant to Section 6.04(b)(iv)(A),
unless no Specified Event of Default shall then exist; plus

(iii) the amount of any capital contributions or other proceeds of any issuance
of Capital Stock (other than any amounts (w) received in connection with the
underwriters’ exercise of their option to purchase additional shares of Common
Stock in the IPO, (x) constituting of a Cure Amount, an Available Excluded
Contribution Amount or proceeds of an issuance of Disqualified Capital Stock,
(y) received from Parent or any Restricted Subsidiary or (z) consisting of the
proceeds of any loan or advance made pursuant to Section 6.06(h)(ii)) received
as Cash equity by Parent or any of its Restricted Subsidiaries, plus the fair
market value, as determined by Parent in good faith, of Cash Equivalents,
marketable securities or other property received by Parent or any Restricted
Subsidiary as a capital contribution or in return for any issuance of Capital
Stock (other than any amounts (x) constituting of a Cure Amount, an Available
Excluded Contribution Amount or proceeds of any issuance of Disqualified Capital
Stock or (y) received from Parent or any Restricted Subsidiary), in each case,
during the period from and including the day immediately following the Closing
Date through and including such time; plus

(iv) the aggregate principal amount of any Indebtedness or Disqualified Capital
Stock, in each case, of Parent or any Restricted Subsidiary issued after the
Closing Date (other than Indebtedness or such Disqualified Capital Stock issued
to Parent or any Restricted Subsidiary), which has been converted into or
exchanged for Capital Stock of Parent or any Restricted Subsidiary that does not
constitute Disqualified Capital Stock, together with the fair market value of
any Cash or Cash Equivalents (as determined by Parent in good faith) and the
fair market value (as determined by Parent in good faith) of any property or
assets received by Parent or such Restricted Subsidiary upon such exchange or
conversion, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

(v) without duplication of amounts reflected as a return of capital or deemed
reduction with respect to such Investment for purposes of determining the amount
of such Investment pursuant to clause (b) below or any other provision of
Section 6.06, the net proceeds received by Parent or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with the Disposition to any
Person other than Parent or any Restricted Subsidiary of any Investment made
pursuant to Section 6.06(r)(i) (and including, for the avoidance of doubt, any
such Disposition of any Unrestricted Subsidiary); plus

(vi) to the extent not already reflected as a return of capital or deemed
reduction with respect to such Investment for purposes of determining the amount
of such Investment pursuant to clause (b) below or any other provision of
Section 6.06, the proceeds received by Parent or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with cash returns, cash
profits, cash distributions and similar cash amounts, including cash principal
repayments of loans and interest payments on loans, in each case received in
respect of any Investment made after the Closing Date made

 

5



--------------------------------------------------------------------------------

pursuant to Section 6.06(r)(i) or, without duplication, otherwise received by
Parent or any Restricted Subsidiary from an Unrestricted Subsidiary (including
any proceeds received on account of any issuance of Capital Stock by any
Unrestricted Subsidiary (other than solely on account of the issuance of Capital
Stock to Parent or any Restricted Subsidiary)); plus

(vii) an amount equal to the sum of (A) the amount of any Investments by Parent
or any Restricted Subsidiary made pursuant to Section 6.06(r)(i) in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary,
(B) the amount of any Investments by Parent or any Restricted Subsidiary made
pursuant to Section 6.06(r)(i) in any Unrestricted Subsidiary or any joint
venture that is not a Restricted Subsidiary that has been merged, consolidated
or amalgamated with or into, or is liquidated, wound up or dissolved into,
Parent or any Restricted Subsidiary and (C) the fair market value (as determined
by Parent in good faith) of the property or assets of any Unrestricted
Subsidiary or any joint venture that is not a Restricted Subsidiary that have
been transferred, conveyed or otherwise distributed to Parent or any Restricted
Subsidiary, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

(viii) the amount of any Declined Proceeds; plus

(ix) the amount of any Excluded Proceeds; minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(ii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time,
or contemporaneously therewith.

“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
determined by Parent in good faith, but excluding any Cure Amount) received by
Parent or any of its Restricted Subsidiaries after the Closing Date from:

(1) contributions in respect of Qualified Capital Stock (other than any amounts
or other assets received from Parent or any of its Restricted Subsidiaries), and

(2) the sale of Qualified Capital Stock of Parent or any of its Restricted
Subsidiaries (other than (x) to Parent or any Restricted Subsidiary of Parent,
(y) pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or (z) with the proceeds of any loan or
advance made pursuant to Section 6.06(h)(ii)),

in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.

“Available RDP Capacity Amount” means the amount of Restricted Debt Payments
that may be made at the time of determination pursuant to Section 6.04(b)(iv)(A)
minus the amount of the Available RDP Capacity Amount utilized by Parent or any
Restricted Subsidiary to make Investments pursuant to Section 6.06(q)(ii).

 

6



--------------------------------------------------------------------------------

“Available RP Capacity Amount” means the amount of Restricted Payments that may
be made at the time of determination pursuant to Sections 6.04(a)(i)(D),
(a)(ii), (a)(vi), (a)(ix), (a)(xii), (a)(xviii) and (a)(xix) minus the aggregate
amount of the Available RP Capacity Amount utilized by Parent or any Restricted
Subsidiary to (a) make Investments pursuant to Section 6.06(q)(ii) or (b) make
Restricted Debt Payments pursuant to Section 6.04(b)(iv)(B).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means (a) any Local Facility and (b) each and any of the
following bank services: commercial credit cards, stored value cards, debit
cards, purchasing cards, treasury management services, netting services,
overdraft protections, check drawing services, automated payment services
(including depository, overdraft, controlled disbursement, ACH transactions,
return items and interstate depository network services, including all
obligations arising from the financing or honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business), employee credit card programs, cash
pooling services, foreign exchange and currency management services and any
arrangements or services similar to any of the foregoing and/or otherwise in
connection with Cash management and Deposit Accounts.

“Banking Services Obligations” means any and all obligations of Parent or any
Restricted Subsidiary, if such obligations are related to the operations of
Parent and its Restricted Subsidiaries, whether absolute or contingent and
however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) (a)
under any arrangement that is in effect on the Closing Date between such Loan
Party or any such Restricted Subsidiary and a counterparty that is (or is an
Affiliate of) the Administrative Agent, any Lender or any Arranger as of the
Closing Date or (b) under any arrangement that is entered into after the Closing
Date by any Loan Party or any such Restricted Subsidiary with any counterparty
that is (or is an Affiliate of) the Administrative Agent, any Lender or any
Arranger at the time such arrangement is entered into, in each case, in
connection with Banking Services, in each case, that has been designated to the
Administrative Agent pursuant to an Additional Secured Party Acknowledgment by
Parent as being an additional secured party for purposes of the Loan Documents,
it being understood that each counterparty thereto shall be deemed (A) to
appoint the Administrative Agent as its agent under the applicable Loan
Documents and (B) to agree to be bound by the provisions of Article 8,
Section 9.03 and Section 9.10 and each Acceptable Intercreditor Agreement, in
each case as if it were a Lender.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Beneficial Ownership Certification” means a certification regarding individual
beneficial ownership solely to the extent required by the Beneficial Ownership
Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business for financial investment
purposes (other than primarily in distressed situations) and which is managed,

 

7



--------------------------------------------------------------------------------

sponsored or advised by any Person controlling, controlled by or under common
control with (a) any competitor of Parent and/or any of its Subsidiaries or
(b) any Affiliate of such competitor, but, in each case, with respect to which
no personnel involved with any investment in such Person or the management,
control or operation of such Person (i) directly or indirectly makes, has the
right to make or participates with others in making any investment decisions, or
otherwise causing the direction of the investment policies, with respect to such
debt fund, investment vehicle, regulated bank entity or unregulated lending
entity or (ii) has access to any information (other than information that is
publicly available) relating to Parent or its Subsidiaries or any entity that
forms a part of any of their respective businesses; it being understood and
agreed that the term “Bona Fide Debt Fund” shall not include any Person that is
separately identified to the Arrangers or the Administrative Agent in accordance
with clause (a)(i) of the definition of “Disqualified Institution” or any
reasonably identifiable Affiliate of any such Person on the basis of such
Affiliate’s name.

“Borrower” means (a) Reynolds Consumer Products LLC, (b) any Loan Party or any
other Subsidiary that enters into a Borrower Joinder pursuant to Section 9.02(d)
of this Agreement as a Revolving Borrower or a Term Loan Borrower and/or
(c) following the consummation of a transaction permitted hereunder that results
in a Successor Borrower, such Successor Borrower, in each case, as the context
may require. The obligations of the Borrowers hereunder shall be joint and
several.

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B or such other form that is reasonably acceptable to the Administrative
Agent and the Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, as applied to any Person for any period, the
aggregate amount, without duplication, of all expenditures (whether paid in cash
or accrued as liabilities and including in all events all amounts expended or
capitalized under Finance Leases) for such Person for such period in accordance
with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of Parent that is
subject to regulation as an insurance company (or any Restricted Subsidiary
thereof).

“Cash” or “cash” means money, currency or a credit balance in any Deposit
Account, in each case determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. (or by

 

8



--------------------------------------------------------------------------------

any agency thereof to the extent such obligations are backed by the full faith
and credit of the U.S.), in each case maturing within one year from the date of
issuance thereof; (b) readily marketable direct obligations issued by any state
of the U.S. or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-2
from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than 270 days from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any bank organized under, or authorized to operate as a bank
under, the laws of the U.S., any state thereof or the District of Columbia or
any political subdivision thereof or any foreign bank or its branches or
agencies and that has a combined capital and surplus and undivided profits of
not less than $1,500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least A-2 from S&P or P-2 from Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency); (e) solely
with respect to any Captive Insurance Subsidiary, any investment that such
Captive Insurance Subsidiary is not prohibited to make in accordance with
applicable law; (f) shares or other interests of any investment company, money
market mutual fund or other money market or enhanced high yield fund that
invests 95% or more of its assets in instruments of the types specified in
clauses (a) through (g) above (which investment company or fund may also hold
Cash pending investment or distribution); and (g) other Investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in Investments analogous to the Investments described in clauses
(a) through (f) and in this paragraph.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Closing Date (other than any
such request, guideline or directive to comply with any law, rule or regulation
that was in effect on the Closing Date). For purposes of this definition and
Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or U.S. regulatory authorities, in each case
pursuant to Basel III, shall in each case described in clauses (a), (b) and
(c) above, be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means the earliest to occur of:

(a) any “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the date hereof) other than a Permitted
Holder acquiring, directly or indirectly, more than 50% of the Capital Stock of
Parent (it being understood that if any such person or group includes one or
more Permitted Holders, the shares of Capital Stock of Parent directly or
indirectly owned by the Permitted Holders that are part of such person or group
shall not be treated as being owned by such person or group for purposes of
determining whether

 

9



--------------------------------------------------------------------------------

this clause (a) is triggered so long as one or more Permitted Holders hold in
excess of 50% of the issued and outstanding Capital Stock owned, directly or
indirectly, by such group); and

(b) the Lead Borrower ceasing to be a direct or indirect Wholly-Owned Subsidiary
of Parent.

Notwithstanding the foregoing, a Change of Control shall be deemed not to have
occurred pursuant to clause (a) at any time if the Permitted Holders have, at
such time, directly or indirectly, the right or the ability, by voting power,
contract or otherwise, to elect or designate for election at least a majority of
the Board of Directors.

Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act as in effect on the Closing Date, a Person or group shall not be deemed to
beneficially own Capital Stock subject to a stock or asset purchase agreement,
merger agreement, option agreement, warrant agreement or similar agreement (or
voting or option or similar agreement related thereto) until the consummation of
the acquisition of the Capital Stock in connection with the transactions
contemplated by such agreement.

“Charge” means any fee, loss, charge, expense, cost, accrual or reserve of any
kind.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Daylight Term Loans,
Initial Term Loans, Additional Term Loans of any series established as a
separate “Class” pursuant to Sections 2.22, 2.23 or 9.02(b)(i), Initial
Revolving Loans or Additional Revolving Loans of any series established as a
separate “Class” pursuant to Sections 2.22, 2.23 or 9.02(b)(ii), (b) any
Commitment, refers to whether such Commitment is a Daylight Term Loan
Commitment, an Initial Term Loan Commitment, an Additional Term Loan Commitment
of any series established as a separate “Class” pursuant to Sections 2.22, 2.23
or 9.02(b)(i), Initial Revolving Credit Commitment or an Additional Revolving
Credit Commitment of any series established as a separate “Class” pursuant to
Sections 2.22, 2.23 or 9.02(b)(ii), (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class and (d) any Revolving
Credit Exposure, refers to whether such Revolving Credit Exposure is
attributable to any Revolving Credit Commitment of a particular Class (or
Revolving Loans incurred or Letters of Credit issued under a Revolving Credit
Commitment of a particular Class).

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“CNI Growth Amount” means, at any date of determination, an amount (which amount
shall not be less than zero) equal to 50% of Consolidated Net Income for the
cumulative period from the first day of the Fiscal Quarter of Parent during
which the Closing Date occurs to and including the last day of the most recently
ended Fiscal Quarter of Parent prior to such date for which consolidated
financial statements under Section 5.01(a) or Section 5.01(b), as applicable,
have been delivered (or are required to have been delivered) (treated as one
accounting period).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all property of any Loan Party subject to a Lien
under any Collateral Document and any and all other property of any Loan Party,
now existing or hereafter acquired, that is or becomes subject to a Lien
pursuant to any Collateral Document to secure the Secured Obligations. For the
avoidance of doubt, in no event shall “Collateral” include any Excluded Asset,
unless specifically consented to by Parent.

 

10



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document (including any Acceptable Intercreditor Agreement) and (y) the time
periods (and extensions thereof) set forth in the applicable provisions of this
Agreement, the requirement that:

(a) the Administrative Agent shall have received (A) a joinder to the Loan
Guaranty in substantially the form attached as an exhibit thereto, (B) a
supplement to the Security Agreement in substantially the form attached as an
exhibit thereto, (C) if the respective Restricted Subsidiary required to comply
with the requirements set forth in this definition pursuant to Section 5.12 owns
registrations of or applications for U.S. Patents, U.S. Trademarks and/or U.S.
Copyrights that constitute Collateral, an Intellectual Property Security
Agreement or Intellectual Property Security Agreement Supplement (as defined in
the Security Agreement) in substantially the form attached as an exhibit hereto,
(D) a completed Perfection Certificate, (E) Uniform Commercial Code financing
statements in appropriate form for filing in such jurisdictions as the
Administrative Agent may reasonably request and (F) to the extent required by
the terms thereof, an executed joinder to any Acceptable Intercreditor Agreement
in substantially the form attached as an exhibit thereto;

(b) the Administrative Agent shall have received with respect to any Material
Real Estate Asset (other than an Excluded Asset) acquired after the Closing
Date, a Mortgage and any necessary UCC fixture filing in respect thereof, in
each case together with, to the extent customary and appropriate (as reasonably
determined by the Administrative Agent):

(i) evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create a valid and enforceable Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(ii) a fully paid policy of lender’s title insurance (a “Mortgage Policy”) in an
amount reasonably acceptable to the Administrative Agent (not to exceed the fair
market value of such Material Real Estate Asset (as determined by Parent in good
faith)) issued by a nationally recognized title insurance company in the
applicable jurisdiction that is reasonably acceptable to the Administrative
Agent, insuring the relevant Mortgage as having created a valid and enforceable
Lien on the real property described therein, subject only to Permitted Liens and
other Liens reasonably acceptable to the Administrative Agent, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent the same are available in the applicable
jurisdiction;

(iii) a customary legal opinion of local counsel for the relevant Loan Party in
the jurisdiction in which such Material Real Estate Asset is located and, if
applicable, in the jurisdiction of formation of the relevant Loan Party, in each
case as the Administrative Agent may reasonably request; and

(iv) (A) surveys, (B) appraisals (solely to the extent required under the
Financial Institutions Reform Recovery and Enforcement Act of 1989, as amended)
and

 

11



--------------------------------------------------------------------------------

(C) “Life-of-Loan” flood certifications under Regulation H (together with
evidence of federal flood insurance for any such Flood Hazard Property);
provided that (I) any existing appraisal for any Material Real Estate Asset
shall be deemed to be acceptable to the Administrative Agent so long as such
existing appraisal satisfies any applicable Federal and local law requirements
and (II) no new survey shall be required of any Material Real Estate Asset if
there is an existing survey available for such Material Real Estate Asset that
(together with a no-change affidavit, if required) is acceptable to the issuer
of the Mortgage Policy to issue a Mortgage Policy (x) with no general survey
exception and (y) with customary survey-related endorsements thereto.

Notwithstanding any provision of any Loan Document to the contrary, if any
mortgage tax or similar tax or charge is owed on the entire amount of the
Obligations evidenced hereby in connection with the delivery of a Mortgage or
UCC fixture filing pursuant to clause (b) above, then, unless a Mortgage is not
required with respect to the applicable Material Real Estate Asset pursuant to
Section 5.12(b)(viii), to the extent permitted by, and in accordance with,
applicable Requirements of Law, the amount of such mortgage tax or similar tax
or charge shall be calculated based on the value of the applicable Material Real
Estate Asset at the time the Mortgage is entered into and determined in a manner
reasonably acceptable to Administrative Agent and Parent. Notwithstanding
anything herein to the contrary, no Mortgage will be executed and delivered with
respect to any Material Real Estate Asset pursuant to the foregoing until the
Administrative Agent has received written notice of such Mortgage at least 45
days prior to such execution and delivery and has confirmed receipt of
satisfactory flood due diligence and evidence of compliance with the applicable
Flood Insurance Laws.

“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage (if any), (iii) each Intellectual Property Security
Agreement, (iv) any supplement to any of the foregoing delivered to the
Administrative Agent pursuant to the definition of “Collateral and Guarantee
Requirement”, (v) the Perfection Certificate and (vi) each of the other
instruments and documents pursuant to which any Loan Party grants a Lien on any
Collateral as security for payment of the Secured Obligations.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by Parent or any of its Restricted Subsidiaries
in the ordinary course of business of such Person.

“Commercial Tort Claim” has the meaning assigned to such term in Article 9 of
the UCC.

“Commitment” means, with respect to each Lender, such Lender’s Daylight Term
Loan Commitment, Initial Term Loan Commitment, Initial Revolving Credit
Commitment and Additional Commitment, as applicable, in effect as of such time.

“Commitment Fee Rate” means, on any date (a) with respect to the Initial
Revolving Credit Commitment, subject to the provisions of the last paragraph
hereof, the applicable rate per annum set forth below based upon the First Lien
Leverage Ratio as of the last day of the most recently ended Test Period and
(b) with respect to Additional Revolving Credit Commitments of any Class, the
rate or rates per annum specified in the applicable Refinancing Amendment,
Incremental Facility Amendment or Extension Amendment.

 

First Lien Leverage Ratio

   Commitment Fee Rate  

Category 1

  

Greater than 3.20 to 1.00

     0.500 % 

 

12



--------------------------------------------------------------------------------

First Lien Leverage Ratio

   Commitment Fee Rate  

Category 2

  

Equal to or less than 3.20 to 1.00 but greater than 2.70 to 1.00

     0.375 % 

Category 3

Equal to or less than 2.70 to 1.00

     0.250 % 

The Commitment Fee Rate with respect to the Initial Revolving Credit Commitment
shall be adjusted quarterly on a prospective basis on each Adjustment Date based
upon the First Lien Leverage Ratio in accordance with the table set forth above;
provided that (a) until the first Adjustment Date following the completion of at
least one full Fiscal Quarter after the Closing Date, the Commitment Fee Rate
shall be the applicable rate per annum set forth above in Category 1 and (b) if
financial statements are not delivered when required pursuant to Section 5.01(a)
or (b), as applicable, the Commitment Fee Rate shall be the rate per annum set
forth above in Category 1 until such financial statements are delivered in
compliance with Section 5.01(a) or (b), as applicable.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 5.01(a), (b) or (c), as applicable, is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Commitment Fee Rate for any prior period than the Commitment Fee
Rate actually applied for such period, then (i) the Borrower shall promptly upon
becoming aware of any such inaccuracy deliver to the Administrative Agent a
corrected Compliance Certificate for such period and (ii) the Borrower shall
promptly pay to the Administrative Agent the accrued additional amounts owing as
a result of such increased Commitment Fee Rate for such period.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Common Stock” means the common stock, par value $0.001 per share, of Parent.

“Company Competitor” means any competitor of Parent and/or any of its Restricted
Subsidiaries.

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in
Section 9.13.

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person and its Restricted Subsidiaries on a consolidated
basis equal to the total of (a) Consolidated Net Income for such period plus
(b) the sum, without duplication, of (to the extent deducted in calculating
Consolidated Net Income, other than in respect of clauses (x), (xii), (xiii),
(xiv), (xix), (xx), and (xxi)) below) the amounts of:

(i) Consolidated Interest Expense (including (A) fees and expenses paid to the
Administrative Agent in connection with its services hereunder, (B) other bank,
administrative agency (or trustee) and financing fees (including rating agency
fees), (C) costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed) and (D) commissions, discounts and
other fees and charges owed

 

13



--------------------------------------------------------------------------------

with respect to revolving commitments, letters of credit, bank guarantees,
bankers’ acceptances or any similar facilities or financing and hedging
agreements);

(ii) Taxes paid and any provision for Taxes, including income, profits, capital,
foreign, federal, state, local, franchise and similar Taxes, property Taxes,
foreign withholding Taxes and foreign unreimbursed value added Taxes (including
penalties and interest related to any such Tax or arising from any Tax
examination, and including pursuant to any Tax sharing arrangement or as a
result of any Tax distribution) of such Person paid or accrued during the
relevant period;

(iii) (A) depreciation, (B) amortization (including amortization of goodwill,
software and other intangible assets), (C) any impairment Charge (including any
bad debt expense) and (D) any asset write-off and/or write-down (other than the
write-down of current assets);

(iv) any non-cash Charge, including the excess of rent expense over actual Cash
rent paid, including the benefit of lease incentives (in the case of a charge)
during such period due to the use of straight line rent for GAAP purposes,
including any non-cash Charge pursuant to any management equity plan, stock
option plan or any other management or employee benefit plan, agreement or any
stock subscription or shareholder agreement (provided that if any such non-Cash
Charge represents an accrual or reserve for potential Cash items in any future
period, such Person may determine not to add back such non-Cash Charge in the
then-current period);

(v) any financial statement audit adjustments related to errors identified from
audits completed prior to the Closing Date;

(vi) Receivables Fees and the amount of loss or discount on the sale of
Receivables Facility Assets and related assets to a Receivables Subsidiary in
connection with a Receivables Facility;

(vii) the amount of management, monitoring, consulting, transaction, advisory,
termination and similar fees and related indemnities and expenses (including
reimbursements), paid or accrued and payments made to any Investor (and/or its
Affiliates or management companies) for any financial advisory, consulting,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, and payments to outside directors
of Parent actually paid by or on behalf of, or accrued by, such Person or any of
its subsidiaries; provided that such payment is permitted under this Agreement;

(viii) [reserved];

(ix) the amount of earn-out and other contingent consideration obligations
(including to the extent accounted for as bonuses, compensation or otherwise)
incurred in connection with any acquisition or other Investment permitted by
this Agreement, in each case, which is paid or accrued during the applicable
period;

(x) pro forma adjustments, including pro forma “run rate” cost savings,
operating expense reductions, operational improvements and synergies
(collectively, “Expected Cost Savings”) (net of actual amounts realized) (1)
that are reasonably identifiable and projected by Parent in good faith to result
from actions that have been

 

14



--------------------------------------------------------------------------------

taken or with respect to which substantial steps have been taken or are expected
to be taken within 24 months after the end of such period (in the good faith
determination of such Person) or (2) that have been identified to the
Administrative Agent prior to the Closing Date (including by inclusion in any
financial model, confidential information memorandum or quality of earnings or
similar report or analysis) related to (A) the Transactions and (B) any
permitted asset sale, acquisition (including the commencement of activities
constituting a business line), combination, Investment, Disposition (including
the termination or discontinuance of activities constituting a business line),
operating improvement, restructuring, cost savings initiative, any similar
initiative (including the renegotiation or renewal of contracts and other
arrangements or efficiencies from the shifting of production of one or more
products from one manufacturing facility to another) and/or specified
transaction, in each case prior to, on or after the Closing Date (calculated on
a Pro Forma Basis as though such Expected Cost Savings had been realized in full
on the first day of such period) (any such operating improvement, restructuring,
cost savings initiative or similar initiative or specified transaction, a “Cost
Saving Initiative”);

(xi) any Charge on account of duplicative integration costs or similar duplicate
or increased costs in respect of any transition services agreement, in each case
resulting from the transition of Parent and its Restricted Subsidiaries to a
standalone company;

(xii) any Charge with respect to any liability or casualty event, business
interruption or any product recall, (i) so long as such Person has submitted in
good faith, and reasonably expects to receive payment in connection with, a
claim for reimbursement of such amounts under its relevant insurance policy
within the next four Fiscal Quarters (with a deduction in the applicable future
period for any amount so added back to the extent not so reimbursed within the
next four Fiscal Quarters) or (ii) without duplication of amounts included in a
prior period under the preceding clause (i), to the extent such Charge is
covered by insurance, indemnification or otherwise reimbursable by a third party
(whether or not then realized so long as Parent in good faith expects to receive
proceeds arising out of such insurance, indemnification or reimbursement
obligation within the next four Fiscal Quarters) (it being understood that if
the amount received in cash under any such agreement in any period exceeds the
amount of expense paid during such period, any excess amount received may be
carried forward and applied against any expense in any future period);

(xiii) any net Charge in respect of hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk;

(xiv) the amount of any Cash actually received by such Person (or the amount of
the benefit of any netting arrangement resulting in reduced Cash expenditures)
during such period, and not included in Consolidated Net Income in any period,
to the extent that any non-Cash gain relating to such Cash receipt or netting
arrangement was deducted in the calculation of Consolidated Adjusted EBITDA
pursuant to clause (c)(i) below for any previous period and not added back;

(xv) the amount of any “bad debt” expense related to revenue earned prior to the
Closing Date;

 

15



--------------------------------------------------------------------------------

(xvi) any net Charge included in Parent’s consolidated financial statements due
to the application of Accounting Standards Codification Topic 810 (“ASC 810”);

(xvii) the amount of any non-controlling interest or minority interest Charge
consisting of income attributable to minority equity interests of third parties
in any non-Wholly Owned Subsidiary;

(xviii) the amount of any Charges (including facility operating losses) related
to any de novo facility or any facility renovation, including any construction,
pre-opening/re-opening and start-up period prior to opening (or re-opening, as
applicable), until such facility has been open (or renovated) and operating for
a period of 18 consecutive months;

(xix) any other adjustments, exclusions and add-backs of the type (x) reflected
in the Lender Presentation, (y) that are consistent with Regulation S-X or
(z) contained in any due diligence quality of earnings report made available to
the Administrative Agent from time to time by (A) a nationally recognized
accounting firm or (B) any other accounting firm reasonably acceptable to the
Administrative Agent;

(xx) for the first 18 months following the opening of a de novo facility, an
amount annualized over the applicable period based on the actual Consolidated
Adjusted EBITDA attributable to such de novo facility for each month such de
novo facility has been in operation (as determined by Parent in good faith);

(xxi) for the first 18 months following the renovation of a facility, an amount
annualized over the applicable period based on the actual Consolidated Adjusted
EBITDA attributable to performance gains for such facility for each month such
facility has been in operation post-renovation (as determined by Parent in good
faith); and

(xxii) the amount of any Charges (including losses) attributable to any new
customer contract within the first two years following the date on which such
contract becomes effective;

minus (c) to the extent such amounts increase Consolidated Net Income, other
than in respect of clause (ii) below:

(i) non-Cash gains or income; provided that if any non-Cash gain or income
represents an accrual or deferred income in respect of potential Cash items in
any future period, such Person may determine not to deduct such non-Cash gain or
income in the then-current period;

(ii) any net gain in respect of hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk;

(iii) [reserved];

(iv) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above (as described in such clause) to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause;

 

16



--------------------------------------------------------------------------------

(v) to the extent that such Person adds back the amount of any non-Cash charge
to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the cash
payment in respect thereof in the relevant future period;

(vi) the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes; and

(vii) any Consolidated Net Income included in Parent’s consolidated financial
statements due to the application of ASC 810.

(d) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the First Lien Leverage Ratio,
the Interest Coverage Ratio and the Secured Leverage Ratio and/or the amount of
any basket based on a percentage of Consolidated Adjusted EBITDA for any period
that includes the Fiscal Quarters ended December 31, 2018, March 31, 2019, June
30, 2019 and September 30, 2019, Consolidated Adjusted EBITDA for such Fiscal
Quarters shall be deemed to be $224,400,000, $110,300,000, $168,300,000 and
$162,200,000, respectively, in each case, as adjusted (i) on a Pro Forma Basis,
as applicable and (ii) pursuant to clauses (b)(x), (b)(xx), (b)(xxi) and
(b)(xxii) above, as applicable for each Test Period.

“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any asset
or property of such Person or its Restricted Subsidiaries that constitutes
Collateral.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of (a) consolidated total interest expense of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued and whether
or not capitalized (including (without duplication), amortization of any debt
issuance cost and/or original issue discount, any premium paid to obtain
payment, financial assurance or similar bonds, any interest capitalized during
construction, any non-cash interest payment, the interest component of any
deferred payment obligation, commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Qualified Receivables
Facility, the interest component of any payment under any Finance Lease
(regardless of whether accounted for as interest expense under GAAP), any
commission, discount and/or other fee or charge owed with respect to any letter
of credit, bank guarantee and/or bankers’ acceptance or any similar facilities,
any fee and/or expense paid to the Administrative Agent in connection with its
services hereunder, any other bank, administrative agency (or trustee) and/or
financing fee and any cost associated with any surety bond in connection with
financing activities (whether amortized or immediately expensed)), plus (b) any
cash dividend or distribution paid or payable in respect of Disqualified Capital
Stock during such period other than to such Person or any Loan Party, plus
(c) any net losses, obligations or payments arising from or under any Derivative
Transaction of the type set forth in clause (a) of the definition thereof and/or
other similar derivative financial instrument issued by such Person for the
benefit of such Person or its subsidiaries, in each case determined on a
consolidated basis for such period. For purposes of this definition, interest in
respect of any Finance Lease shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Finance Lease in accordance with GAAP.

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person and its Restricted
Subsidiaries on a consolidated basis for such

 

17



--------------------------------------------------------------------------------

period taken as a single accounting period determined in conformity with GAAP;
provided that there shall be excluded, without duplication,

(a) (i) any net income (loss) of any Person if such Person is not Parent or a
Restricted Subsidiary, except that Consolidated Net Income will be increased by
the amount of dividends, distributions or other payments made in Cash or Cash
Equivalents (or converted into Cash or Cash Equivalents) or that could have been
made in Cash or Cash Equivalents during such period (as determined in good faith
by Parent) by such Person to Parent or any Restricted Subsidiary (subject, in
the case of any such Restricted Subsidiary that is not a Loan Party, to the
limitations contained in clause (ii) below) and (ii) solely for the purpose of
determining the amount available for Restricted Payments under
Section 6.04(a)(ii)(A) or the amount of Excess Cash Flow, any net income (loss)
of any Restricted Subsidiary (other than a Loan Party) if such Subsidiary is
subject to restrictions on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to Parent
or any other Loan Party by operation of its organizational documents or any
agreement, instrument, judgment, decree, order, statute or governmental rule or
regulation applicable thereto (other than (x) any restriction that has been
waived or otherwise released and (y) any restriction set forth in the Loan
Documents, the documents related to any Incremental Loans and/or Incremental
Equivalent Debt and the documents relating to any Replacement Debt or
Refinancing Indebtedness in respect of any of the foregoing), except that
Consolidated Net Income will be increased by the amount of dividends,
distributions or other payments made in Cash or Cash Equivalents (or converted
into Cash or Cash Equivalents) or that could have been made in Cash or Cash
Equivalents during such period (as determined in good faith by Parent) by the
Restricted Subsidiary (subject, in the case of a dividend, distribution or other
payment to another Restricted Subsidiary, to the limitations in this clause
(ii));

(b) any gain or Charge attributable to any asset Disposition (including asset
retirement costs or sales or issuances of Capital Stock) or of returned or
surplus assets outside the ordinary course of business (as determined in good
faith by such Person),

(c) (i) any gain or Charge from (A) any extraordinary or exceptional item (as
determined in good faith by such Person) and/or (B) any non-recurring, special
or unusual item (as determined in good faith by such Person) and/or (ii) any
Charge associated with and/or payment of any actual or prospective legal
settlement, fine, judgment or order,

(d) (i) any unrealized or realized net foreign currency translation or
transaction gains or Charges impacting net income (including currency
re-measurements of Indebtedness, any net gains or Charges resulting from Hedge
Agreements for currency exchange risk, associated with the above or any other
currency related risk, any gains or Charges relating to translation of assets
and liabilities denominated in a foreign currency and those resulting from
intercompany Indebtedness), (ii) any realized or unrealized gain or Charge in
respect of (x) any obligation under any Hedge Agreement as determined in
accordance with GAAP and/or (y) any other derivative instrument pursuant to, in
the case of this clause (y), Financial Accounting Standards Board’s Accounting
Standards Codification No. 815-Derivatives and Hedging and (iii) unrealized
gains or losses in respect of any Hedge Agreement and any ineffectiveness
recognized in earnings related to qualifying hedge transactions or the fair
value of changes therein recognized in earnings for derivatives that do not
qualify as hedge transactions, in respect of Hedge Agreements;

(e) any net gain or Charge with respect to (i) any disposed, abandoned, divested
and/or discontinued asset, property or operation, (ii) any disposal,
abandonment, divestiture

 

18



--------------------------------------------------------------------------------

and/or discontinuation of any asset, property or operation and/or (iii) any
facility that has been closed during such period,

(f) any net income or Charge (less all fees and expenses or charges related
thereto) attributable to (i) the early extinguishment or cancellation of
Indebtedness or (ii) any Derivative Transaction,

(g) (i) any Charge incurred as a result of, in connection with or pursuant to
any management equity plan, profits interest or stock option plan or any other
management or employee benefit plan or agreement, any pension plan (including
any post-employment benefit scheme which has been agreed with the relevant
pension trustee), any stock subscription or shareholders agreement, any employee
benefit trust, any employee benefit scheme, any distributor equity plan or any
similar equity plan or agreement (including any deferred compensation
arrangement), (ii) any Charge incurred in connection with the rollover,
acceleration or payout of Capital Stock held by management of Parent and/or any
of its subsidiaries, in each case under this clause (ii), to the extent that any
such cash Charge is funded with net Cash proceeds contributed to the Subject
Person as a capital contribution or as a result of the sale or issuance of
Qualified Capital Stock of the Subject Person and (iii) the amount of payments
made to optionholders of such Person in connection with, or as a result of, any
distribution being made to equityholders of such Person, which payments are
being made to compensate such optionholders as though they were equityholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted hereunder,

(h) any Charge that is established, adjusted and/or incurred, as applicable,
(i) within 12 months after the Closing Date that is required to be established,
adjusted or incurred, as applicable, as a result of the Transactions in
accordance with GAAP, (ii) within 12 months after the closing of any acquisition
that is required to be established, adjusted or incurred, as applicable, as a
result of such acquisition in accordance with GAAP or (iii) as a result of any
change in, or the adoption or modification of, accounting principles or
policies,

(i) any (A) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (B) goodwill or other asset impairment
charges, write-offs or write-downs, (C) amortization of intangible assets and
(D) other amortization (including amortization of goodwill, software, deferred
or capitalized financing fees, debt issuance costs, commissions and expenses and
other intangible assets),

(j) (A) the effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person and its subsidiaries) in component amounts
required or permitted by GAAP (including, without limitation, in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
lease, rights fee arrangements, software, goodwill, intangible asset (including
customer molds), in-process research and development, deferred revenue, advanced
billing and debt line items thereof), resulting from the application of
recapitalization accounting or acquisition or purchase accounting, as the case
may be, in relation to the Transactions or any consummated acquisition or other
Investment or the amortization or write-off of any amounts thereof (including
any write-off of in process research and development) and/or (B) the cumulative
effect of any change in accounting principles or policies (effected by way of
either a cumulative effect adjustment or as a retroactive application, in each
case, in accordance with GAAP) (except that, if Parent determines in good faith
that the cumulative effects thereof are not material to the interests of the
Lenders, the effects of any change in any such principles or

 

19



--------------------------------------------------------------------------------

policies may be included in any subsequent period after the Fiscal Quarter in
which such change, adoption or modification was made),

(k) the income or loss of any Person accrued prior to the date on which such
Person became a Restricted Subsidiary of such Subject Person or is merged into
or consolidated with such Subject Person or any Restricted Subsidiary of such
Subject Person or the date that such other Person’s assets are acquired by such
Subject Person or any Restricted Subsidiary of such Subject Person (except to
the extent required for any calculation of Consolidated Adjusted EBITDA on a Pro
Forma Basis in accordance with Section 1.04),

(l) any deferred Tax expense associated with any tax deduction or net operating
loss arising as a result of the Transactions, or the release of any valuation
allowance related to any such item,

(m) (i) any non-cash deemed finance Charges in respect of any pension
liabilities or other provisions and (ii) income (loss) attributable to deferred
compensation plans or trusts,

(n) earn-out, non-compete and contingent consideration obligations (including to
the extent accounted for as bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, including in connection with the
Transactions, any acquisition or Investment permitted hereunder or in respect of
any acquisition consummated prior to the Closing Date,

(o) (A) Transaction Costs, (B) any Charges incurred in connection with any
transaction (in each case, regardless of whether consummated), whether or not
permitted under this Agreement, including any issuance and/or incurrence of
Indebtedness and/or any issuance and/or offering of Capital Stock, any
Investment, any acquisition, any Disposition, any recapitalization, any merger,
consolidation or amalgamation, becoming a standalone company, any option buyout
or any repayment, redemption, refinancing, amendment or modification of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or any similar
transaction and/or (C) the amount of any Charges that are actually reimbursed or
reimbursable by third parties pursuant to indemnification or reimbursement
provisions or similar agreements or insurance (it being understood that if the
amount received in cash under any such agreement in any period exceeds the
amount of expense paid during such period, any excess amount received may be
carried forward and applied against any expense in any future period); provided
that in respect of any reimbursable Charge that is added back in reliance on
clause (C) above, such relevant Person in good faith expects to receive
reimbursement for such Charge within the next four Fiscal Quarters (with a
deduction in the applicable future period for any amount so added back to the
extent not so reimbursed within the next four Fiscal Quarters),

(p) Charges incurred or accrued in connection with any single or one-time event
(as determined in good faith by such Person), including in connection with
(A) the Transactions and/or any acquisition consummated after the Closing Date
(including legal, accounting and other professional fees and expenses incurred
in connection with acquisitions and other Investments made prior to the Closing
Date), (B) the closing, consolidation or reconfiguration of any facility during
such period or (C) one-time consulting costs,

(q) Charges attributable to the undertaking and/or implementation of new
initiatives, business optimization activities, cost savings initiatives
(including Cost Saving Initiatives), cost rationalization programs, operating
expense reductions and/or synergies and/or similar initiatives

 

20



--------------------------------------------------------------------------------

and/or programs (including in connection with any integration, restructuring or
transition, any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, any office or facility
opening and/or pre-opening), including the following: any inventory optimization
program and/or any curtailment, any business optimization Charge, any
restructuring Charge (including any Charge relating to any tax restructuring),
any Charge relating to the closure or consolidation of any office or facility
(including but not limited to rent termination costs, moving costs and legal
costs), any systems implementation Charge, any severance Charge, any one time
compensation Charge, any Charge relating to entry into a new market, any Charge
relating to rights fee arrangements (including any early terminations thereof),
any Charge relating to any strategic initiative or contract, any signing Charge,
any Charge relating to any entry into new markets and contracts (including,
without limitation, any renewals, extensions or other modifications thereof) or
new product introductions or exiting a market, contract or product, any
retention or completion Charge or bonus, any recruiting Charge, any lease
run-off Charge, any expansion and/or relocation Charge, any Charge associated
with any modification or curtailment to any pension and post-retirement employee
benefit plan (including any settlement of pension liabilities), any software or
other intellectual property development Charge, any Charge associated with new
systems design, any implementation Charge, any transition Charge, any Charge
associated with improvements to IT or accounting functions, losses related to
temporary decreases in work volume and expenses related to maintaining
underutilized personnel, any transition Charge, any project startup Charge, any
Charge in connection with new operations, any Charge in connection with unused
warehouse space, any Charge relating to a new contract, any consulting Charge
and/or any corporate development Charge,

(r) non-cash compensation Charges and/or any other non-cash Charges arising from
the granting of any stock, stock option or similar arrangement (including any
profits interest), the granting of any restricted stock, stock appreciation
right and/or similar arrangement (including any repricing, amendment,
modification, substitution or change of any such stock option, restricted stock,
stock appreciation right, profits interest or similar arrangement or the vesting
of any warrant), and

(s) to the extent such amount would otherwise increase Consolidated Net Income,
(A) Taxes paid (including pursuant to any Tax sharing arrangement) in cash
(including, to the extent paid in cash, Taxes arising out of any tax
examination) and (B) Tax distributions made in cash during such period.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the proceeds of business interruption insurance (whether or not received
so long as Parent in good faith expects to receive such proceeds within the next
four Fiscal Quarters (with a deduction in the applicable future period for any
amount so added back to the extent not so received within the next four Fiscal
Quarters)).

“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries that constitutes Collateral.

“Consolidated Total Assets” means, as to any Person, at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the applicable
Person at such date.

 

21



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money
(including LC Disbursements that have not been reimbursed within three Business
Days and the outstanding principal balance of all Indebtedness of such Person
represented by notes, bonds and similar instruments), Finance Leases and
purchase money Indebtedness (but excluding, for the avoidance of doubt, undrawn
letters of credit), in each case of such Person; provided that “Consolidated
Total Debt” shall be calculated (i) net of the Unrestricted Cash Amount, (ii) to
exclude any obligation, liability or indebtedness of such Person if, upon or
prior to the maturity thereof, such Person has irrevocably deposited with the
proper Person in trust or escrow the necessary funds (or evidences of
indebtedness) for the payment, redemption or satisfaction of such obligation,
liability or indebtedness, and thereafter such funds and evidences of such
obligation, liability or indebtedness or other security so deposited are not
included in the calculation of the Unrestricted Cash Amount, (iii) to exclude
obligations under any Derivative Transaction, any Qualified Receivables
Facility, or under any Indebtedness that is non-recourse to Parent and its
Restricted Subsidiaries and (iv) to exclude obligations under any Non-Financing
Lease Obligation.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded (a) the effect of reclassification during such
period between current assets and long term assets and current liabilities and
long term liabilities (with a corresponding restatement of the prior period to
give effect to such reclassification), (b) the effect of any Disposition of any
Person, facility or line of business or acquisition of any Person, facility or
line of business during such period, (c) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Hedge Agreement and
(d) the application of purchase or recapitalization accounting.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
or payable under any of the foregoing, including, without limitation, damages or
payments for past or future infringements thereof; (d) the right to sue for
past, present, and future infringements thereof; and (e) all domestic rights
corresponding to any of the foregoing.

“Corporate Reorganization” has the meaning assigned to such term in the Form
S-1.

“Cost Saving Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Covered Entity” means any of the following:

 

22



--------------------------------------------------------------------------------

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning assigned to such term in Section 9.24.

“Credit Extension” means each of (i) the making of any Loan hereunder or
(ii) the issuance, amendment, modification, renewal or extension of any Letter
of Credit (other than any such amendment, modification, renewal or extension
that does not increase the Stated Amount of the relevant Letter of Credit).

“Credit Facilities” means any Revolving Facility and the Term Facility.

“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch.

“Cure Amount” has the meaning assigned to such term in Section 6.15(b).

“Cure Right” has the meaning assigned to such term in Section 6.15(b).

“Cured Default” has the meaning assigned to such term in Section 1.03(c).

“Current Assets” means, at any date, all assets of Parent and its Restricted
Subsidiaries which under GAAP would be classified as current assets (excluding
any (i) cash or Cash Equivalents (including cash and Cash Equivalents held on
deposit for third parties by Parent and/or any Restricted Subsidiary), (ii)
permitted loans to third parties, (iii) deferred bank fees and derivative
financial instruments related to Indebtedness, (iv) the current portion of
current and deferred Taxes and (v) assets held for sale or pension assets).

“Current Liabilities” means, at any date, all liabilities of Parent and its
Restricted Subsidiaries which under GAAP would be classified as current
liabilities, other than (i) current maturities of long term debt,
(ii) outstanding revolving loans and letter of credit exposures, (iii) accruals
of Consolidated Interest Expense (excluding Consolidated Interest Expense that
is due and unpaid), (iv) obligations in respect of derivative financial
instruments related to Indebtedness, (v) the current portion of current and
deferred Taxes, (vi) liabilities in respect of unpaid earnouts, (vii) accruals
relating to restructuring reserves, (viii) liabilities in respect of funds of
third parties on deposit with Parent and/or any Restricted Subsidiary, (ix) the
current portion of any Finance Lease and the current portion of any
Non-Financing Lease Obligation that is otherwise required to be capitalized,
(x) any liabilities recorded in connection with stock based awards, partnership
interest based awards, awards of profits interests, deferred compensation awards
and similar initiative based compensation awards or arrangements, (xi) the
current portion of any current or deferred pension plan liabilities and
(xii) the current portion of any other long term liability for borrowed money.

“Customary Term A Loans” means any term loans that are syndicated primarily to
Persons regulated as banks in the primary syndication thereof, that, when made,
have scheduled amortization of at least 2.5% per year prior to maturity, and
that contain other provisions customary for “term A loans,” as reasonably
determined by Parent in consultation with the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“Daylight Term Lender” means any Lender with a Daylight Term Loan Commitment or
an outstanding Daylight Term Loan. As of the Closing Date, the only Daylight
Term Lender is Goldman Sachs Bank USA.

“Daylight Term Loan Commitment” means, with respect to the Daylight Term Lender,
the commitment of such Daylight Term Lender to make Daylight Term Loans
hereunder in an aggregate amount not to exceed the amount set forth opposite the
Daylight Term Lender’s name on the Commitment Schedule, as the same may be
reduced from time to time pursuant to Section 2.09 or Section 2.19.

“Daylight Term Loan Maturity Date” means the date that is one Business Day after
the Closing Date.

“Daylight Term Loans” means the loans made by the Daylight Term Lender to the
Borrower pursuant to Section 2.01(a).

“Debt Fund Affiliate” means any Affiliate (other than a natural person) of
Parent that is a bona fide debt fund or investment vehicle that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan within one
Business Day of the date required to be made by it hereunder or to fund its
participation in a Letter of Credit required to be funded by it hereunder within
two Business Days of the date such obligation arose or such Loan or Letter of
Credit was required to be made or funded, unless such Lender notifies the
Administrative Agent and Parent in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Administrative Agent, any Issuing Bank hereunder, or any Loan Party in
writing that it does not intend to satisfy any such obligation or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within two Business Days after the request of
Administrative Agent or Parent, to confirm in writing that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of

 

24



--------------------------------------------------------------------------------

Credit hereunder; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent, (d) become (or any parent company thereof has become)
insolvent or been determined by any Governmental Authority having regulatory
authority over such Person or its assets, to be insolvent, or the assets or
management of which has been taken over by any Governmental Authority,
(e) become (or any parent company thereof has become) the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment,
unless in the case of any Lender subject to this clause (e), Parent and the
Administrative Agent shall each have determined that such Lender intends, and
has all approvals required to enable it (in form and substance satisfactory to
each of Parent and the Administrative Agent), to continue to perform its
obligations as a Lender hereunder or (f) become (or any parent company thereof
has become) the subject of a Bail-In Action; provided that no Lender shall be
deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in such Lender or its parent by any
Governmental Authority; provided that such action does not result in or provide
such Lender with immunity from the jurisdiction of courts within the U.S. or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contract or agreement to which such Lender is a party.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization,
excluding, for the avoidance of doubt, any investment property (within the
meaning of the UCC) or any account evidenced by an instrument or negotiable
certificate of deposit (within the meaning of the UCC).

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that, no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of Parent or its subsidiaries shall
constitute a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by Parent in good faith) of non-Cash consideration received by Parent or any
Restricted Subsidiary in connection with any Disposition pursuant to
Section 6.07(h) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of Parent, setting forth the basis of
such valuation (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).

“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.

 

25



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, lease, sublease or other disposition
of any property of any Person. The fair market value of any assets or other
property Disposed of shall be determined by Parent in good faith and shall be
measured at the time provided for in Section 1.04(e).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part,
prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued shall constitute Disqualified
Capital Stock), (b) is or becomes convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Capital Stock that would constitute Disqualified Capital Stock, in each case at
any time on or prior to 91 days following the Latest Maturity Date at the time
such Capital Stock is issued, (c) contains any mandatory repurchase obligation
or any other repurchase obligation at the option of the holder thereof (other
than for Qualified Capital Stock), in whole or in part, which may come into
effect prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued (it being understood that if any such repurchase
obligation is in part, only such part coming into effect prior to 91 days
following such Latest Maturity Date at the time such Capital Stock is issued
shall constitute Disqualified Capital Stock) or (d) provides for the scheduled
payments of dividends in Cash on or prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued; provided that any
Capital Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Capital Stock is convertible, exchangeable or exercisable) the
right to require the issuer thereof to redeem such Capital Stock upon the
occurrence of any change of control or any Disposition occurring prior to 91
days following the Latest Maturity Date at the time such Capital Stock is issued
shall not constitute Disqualified Capital Stock if such Capital Stock provides
that the issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Parent or any Restricted Subsidiary,
such Capital Stock shall not constitute Disqualified Capital Stock solely
because it may be required to be repurchased by the issuer thereof in order to
satisfy applicable statutory or regulatory obligations and (B) no Capital Stock
held by any Permitted Payee shall be considered Disqualified Capital Stock
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.

“Disqualified Institution” means:

(a) (i) any Person identified as such by Parent in writing (and reasonably
satisfactory) to the Administrative Agent, (ii) any Affiliate of any Person
described in clause (i) above that is reasonably identifiable as an Affiliate of
such Person on the basis of such Affiliate’s name and (iii) any other Affiliate
of any Person described in clause (i) above that is identified by Parent in a
written notice to the Arrangers (if prior to the Closing Date) or the
Administrative Agent (if after the Closing Date) (other than Bona Fide Debt
Funds other than such Bona Fide Debt Funds excluded pursuant to clause (a)(i) of
this paragraph) (each such person described in clauses (i) through (iii) above,
a “Disqualified Lending Institution”);

 

26



--------------------------------------------------------------------------------

(b) (i) any Person that is a Company Competitor and/or any Affiliate of any
Company Competitor (other than any Affiliate that is a Bona Fide Debt Fund) and
is identified by Parent as such in writing to the Arrangers (if prior to the
Closing Date) or the Administrative Agent (if after the Closing Date), (ii) any
Affiliate of any Person described in clause (i) above (other than any Affiliate
that is a Bona Fide Debt Fund) that is reasonably identifiable as an Affiliate
of such person on the basis of such Affiliate’s name and (iii) any other
Affiliate of any Person described in clause (i) above that is identified by
Parent in a written notice to the Arrangers (if prior to the Closing Date) or to
the Administrative Agent (if after the Closing Date) (it being understood and
agreed that no Bona Fide Debt Fund may be designated as a Disqualified
Institution pursuant to this clause (iii), but such Bona Fide Debt Fund may be
designated as a Disqualified Lending Institution pursuant to clause (a) above);
and

(c) any Affiliate or Representative of any Arranger and/or any Initial Lender
that is engaged as a principal primarily in private equity, mezzanine financing
or venture capital;

it being understood and agreed that no written notice delivered pursuant to
clauses (a)(i), (a)(iii), (b)(i) and/or (b)(iii) above shall apply retroactively
to disqualify any Person that has previously acquired an assignment or
participation interest in any Loans or Commitments if such Person was not a
Disqualified Institution at the time of acquisition of such assignment or
participation interest.

“Disqualified Lending Institution” has the meaning assigned to such term in the
definition of “Disqualified Institution”.

“Disregarded Domestic Subsidiary” means any Domestic Subsidiary that has no
material assets other than the Capital Stock and/or Indebtedness of one or more
Foreign Subsidiaries or one or more Disregarded Domestic Subsidiaries, IP Rights
related to such Foreign Subsidiaries or Disregarded Domestic Subsidiaries, Cash
or Cash Equivalents and other incidental assets related thereto.

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender or any Debt Fund Affiliate (any such Person, the “Auction Party”) in
order to purchase Initial Term Loans (or any Additional Term Loans),
substantially in accordance with the following procedures (as may be modified by
such Affiliated Lender or Debt Fund Affiliate (as applicable) and the applicable
“auction agent” in connection with a particular Auction transaction); provided
that no Auction Party shall initiate any Auction unless (I) at least five
Business Days have passed since the consummation of the most recent purchase of
Term Loans pursuant to an Auction conducted hereunder; or (II) at least three
Business Days have passed since the date of the last Failed Auction (or
equivalent) which was withdrawn:

(a) Notice Procedures. In connection with any Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of

 

27



--------------------------------------------------------------------------------

$10,000,000 and whole increments of $1,000,000 in excess thereof (or, in any
case, such lesser amount of such Term Loans then outstanding or which is
otherwise reasonably acceptable to the Auction Agent and the Administrative
Agent (if different from the Auction Agent)) (the “Auction Amount”), (ii)
specify the discount to par (which may be a range (the “Discount Range”) of
percentages of the par principal amount of the Term Loans subject to such
Auction), that represents the range of purchase prices that the Auction Party
would be willing to accept in the Auction, (iii) be extended, at the sole
discretion of the Auction Party, to (x) each Lender and/or (y) each Lender with
respect to any Term Loan on an individual Class basis and (iv) remain
outstanding through the Auction Response Date. The Auction Agent will promptly
provide each appropriate Lender with a copy of the Auction Notice and a form of
the Return Bid to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the date specified in the Auction
Notice (or such later date as the Auction Party may agree with the reasonable
consent of the Auction Agent) (the “Auction Response Date”).

(b) Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is otherwise reasonably acceptable to the
Auction Agent) (the “Reply Amount”). Lenders may only submit one Return Bid per
Auction, but each Return Bid may contain up to three bids only one of which may
result in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Assumption with the dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below. Any Lender whose Return Bid is not received by the
Auction Agent by the Auction Response Date shall be deemed to have declined to
participate in the relevant Auction with respect to all of its Term Loans.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price. The Auction Party shall purchase the
relevant Term Loans (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or lower than the Applicable Price (“Qualifying
Bids”) at the Applicable Price; provided that if the aggregate proceeds required
to purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion). If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 1%, when
compared to an Applicable Price of $100 with a 2%

 

28



--------------------------------------------------------------------------------

discount to par, will not be deemed to be a Qualifying Bid, while, however, a
Reply Price of $100 with a discount to par of 2.50% would be deemed to be a
Qualifying Bid). The Auction Agent shall promptly, and in any case within five
Business Days following the Auction Response Date with respect to an Auction,
notify (I) Parent of the respective Lenders’ responses to such solicitation, the
effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate principal amount of the Term Loans and the
tranches thereof to be purchased pursuant to such Auction, (II) each
participating Lender of the effective date of the purchase of Term Loans
pursuant to such Auction, the Applicable Price, and the aggregate principal
amount and the tranches of Term Loans to be purchased at the Applicable Price on
such date, (III) each participating Lender of the aggregate principal amount and
the tranches of the Term Loans of such Lender to be purchased at the Applicable
Price on such date and (IV) if applicable, each participating Lender of any
rounding and/or proration pursuant to the second preceding sentence. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to Parent and Lenders shall be conclusive and binding for all purposes
absent manifest error.

(d) Additional Procedures.

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by Parent.

(iii) In connection with any Auction, Parent and the Lenders acknowledge and
agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(v) The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.

 

29



--------------------------------------------------------------------------------

“ECF Prepayment Amount” has the meaning assigned to such term in
Section 2.11(b)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with Parent in a
manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any advisory, arrangement, commitment, consent,
structuring, success, underwriting, ticking, unused line fees, amendment fees
and/or any similar fees payable in connection therewith (regardless of whether
any such fees are paid to or shared in whole or in part with any lender) and
(ii) any other fee that is not directly paid generally to all relevant lenders
ratably (or, if only one lender (or affiliated group of lenders) is providing
such Indebtedness, are fees of the type not customarily shared with lenders
generally); provided, that with respect to any Indebtedness that includes a
“LIBOR floor” or “Base Rate floor”, that (A) to the extent that the Published
LIBO Rate (for an Interest Period of three months) or Alternate Base Rate (in
each case without giving effect to any floor specified in the definitions
thereof on the date on which the Effective Yield is being calculated) is less
than such floor, the amount of such difference will be deemed added to the
interest rate margin applicable to such Indebtedness for purposes of calculating
the Effective Yield and (B) to the extent that the Published LIBO Rate (for an
Interest Period of three months) or Alternate Base Rate (in each case, without
giving effect to any floor specified in the definitions thereof) is greater than
such floor, the floor will be disregarded in calculating the Effective Yield.

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any Lender or
(e) to the extent permitted under Section 9.05(g), any Affiliated Lender or any
Debt Fund Affiliate; provided that in any event, “Eligible Assignee” shall not
include (i) any natural person, (ii) any Disqualified Institution or Defaulting
Lender or (iii) except as permitted under Section 9.05(g), Parent or any of its
Affiliates.

“Employee Benefit Plan” means any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is subject to
Title IV of ERISA and is sponsored, maintained or contributed to by, or required
to be contributed to by, Parent, any of its Restricted Subsidiaries or any ERISA
Affiliate for the benefit of current or former employees, or any beneficiary
thereof, of Parent, any of its Restricted Subsidiaries or any ERISA Affiliate.

 

30



--------------------------------------------------------------------------------

“Environmental Claim” means any written investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order, decree or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (a) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; or (b) in connection with
any actual or alleged Hazardous Materials Activity.

“Environmental Laws” means any and all applicable foreign or domestic, federal,
state or local (or any subdivision thereof), statutes, laws, codes, treaties,
standards, guidelines, writs, injunctions, ordinances, orders, decrees, rules,
regulations, judgments, Governmental Authorizations, or any other applicable
binding requirements of Governmental Authorities or the common law relating to
(a) pollution or the protection of the environment or natural resources, human
health and safety (to the extent relating to the exposure to any Hazardous
Material) or other environmental matters; or (b) any Hazardous Materials
Activity or any exposure of any Person to any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) any Hazardous
Materials Activity, (c) exposure to any Hazardous Material, or (d) any contract,
agreement or other legally binding arrangement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 412 of
the Code and Section 302 of ERISA, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Employee
Benefit Plan (excluding those for which the 30-day notice period has been
waived); (b) the failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA with respect to any Employee Benefit Plan,
whether or not waived, or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Employee
Benefit Plan; (c) a determination that any Employee Benefit Plan is, or is
expected to be, in “at-risk” status (as defined in Section 310 of the Code or
Section 303 of ERISA); (d) the provision by the administrator of any Employee
Benefit Plan pursuant to Section 4041(a)(2) or Section 302 of ERISA of a notice
of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (e) the incurrence by Borrower, Parent, its Restricted
Subsidiaries or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the complete or partial withdrawal from any Employee Benefit
Plan with two or more contributing sponsors or the termination of any such
Employee Benefit Plan resulting in liability to Borrower, Parent, its Restricted
Subsidiaries or any ERISA Affiliate pursuant to Section 4063 or 4064 of ERISA;
(f) the receipt by Borrower, Parent, its Restricted Subsidiaries or any ERISA
Affiliate of any notice from the PBGC or a plan administrator of proceedings to
terminate any Employee Benefit Plan; (g) the incurrence or the imposition of
liability on Borrower, Parent, its Restricted Subsidiaries or any ERISA
Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (h) the receipt by Borrower, Parent,
its Restricted Subsidiaries or any ERISA Affiliate of any notice concerning
imposition of liability with respect to a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) on Borrower, Parent, its
Restricted Subsidiaries or any ERISA Affiliate from any Multiemployer Plan if
there is any liability therefor under Title IV of ERISA, or the receipt by
Borrower, Parent, its

 

31



--------------------------------------------------------------------------------

Restricted Subsidiaries or any ERISA Affiliate of notice from any Multiemployer
Plan that it is in insolvency pursuant to Section 4245 of ERISA, is in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; or (i) the incurrence of liability or the
imposition of a Lien pursuant to Section 430(k) of the Code or pursuant to
Section 303(k) of ERISA with respect to any Employee Benefit Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount (if
positive) equal to:

(a) the sum, without duplication, of the amounts for such period of the
following:

(i) Consolidated Adjusted EBITDA for such period without giving effect to clause
(b)(x) of the definition thereof, plus

(ii) the Consolidated Working Capital Adjustment for such period, plus

(iii) cash gains of the type described in clauses (b), (c), (d), (e) and (f) of
the definition of “Consolidated Net Income”, to the extent not otherwise
included in calculating Consolidated Adjusted EBITDA (except to the extent such
gains consist of proceeds utilized in calculating Net Proceeds falling under
paragraph (a) of the definition thereof or Net Insurance/Condemnation Proceeds
subject to Section 2.11(b)(ii)), plus

(iv) to the extent not otherwise included in the calculation of Consolidated
Adjusted EBITDA for such period, cash payments received by Parent or any of its
Restricted Subsidiaries with respect to amounts deducted from Excess Cash Flow
in a prior period pursuant to clause (b)(vii) below, minus

(b) the sum, without duplication, of the amounts for such period (or, in the
case of clauses (b)(i), (b)(iii), (b)(iv), (b)(x), (b)(xi) and (b)(xiii), at the
option of Parent, amounts after such period to the extent paid prior to the date
of the applicable Excess Cash Flow payment) of the following:

(i) the aggregate principal amount of (i) all optional prepayments of
Indebtedness (other than any (A) optional prepayment of Indebtedness that is
deducted in calculating the amount of any Excess Cash Flow payment in accordance
with Section 2.11(b)(i) or (B) revolving Indebtedness except to the extent any
related commitment is permanently reduced in connection with such repayment),
(ii) all mandatory prepayments and scheduled repayments of Indebtedness and
(iii) the aggregate amount of any premiums, make-whole or penalty payments
actually paid in Cash by Parent and/or any Restricted Subsidiary that are or
were required to be made in connection with any prepayment of Indebtedness, in
each case, except to the extent financed with long-term funded Indebtedness
(other than revolving Indebtedness), plus

(ii) [reserved], plus

 

32



--------------------------------------------------------------------------------

(iii) Consolidated Interest Expense to the extent paid or payable in Cash
(including (A) fees and expenses paid to the Administrative Agent in connection
with its services hereunder, (B) other bank, administrative agency (or trustee)
and financing fees (including rating agency fees), (C) costs of surety bonds in
connection with financing activities (whether amortized or immediately expensed)
and (D) commissions, discounts and other fees and charges owed with respect to
revolving commitments, letters of credit, bank guarantees, bankers’ acceptances
or any similar facilities or financing and Hedge Agreements), plus

(iv) Taxes (including Taxes paid or payable pursuant to any Tax sharing
arrangement or arrangements and/or any Tax distribution) paid or estimated in
good faith to be payable by Parent and/or any Restricted Subsidiary, and
provisions for Taxes, to the extent payable by Parent and/or any Restricted
Subsidiary in Cash with respect to such Excess Cash Flow Period, plus

(v) [reserved], plus

(vi) any foreign translation losses paid or payable in Cash (including any
currency re-measurement of Indebtedness, any net gain or loss resulting from
Hedge Agreements for currency exchange risk resulting from any intercompany
Indebtedness, any foreign currency translation or transaction or any other
currency-related risk) to the extent included in calculating Consolidated
Adjusted EBITDA, plus

(vii) amounts added back under (i) clauses (b)(xiv) or (b)(xix) of the
definition of “Consolidated Adjusted EBITDA” or (ii) the last paragraph of the
definition of Consolidated Net Income with respect to business interruption
insurance, in each case to the extent such amounts have not yet been received by
Parent or its Restricted Subsidiaries, plus

(viii) an amount equal to (A) all Charges either (1) excluded in calculating
Consolidated Net Income or (2) added back in calculating Consolidated Adjusted
EBITDA, in each case, to the extent paid or payable in cash and (B) all non-Cash
credits included in calculating Consolidated Net Income or Consolidated Adjusted
EBITDA, plus

(ix) [reserved], plus

(x) to the extent not expensed (or exceeding the amount expensed) during such
period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of Charges paid or payable in Cash
by Parent and its Restricted Subsidiaries during such period, other than to the
extent financed with long-term funded Indebtedness (other than revolving
Indebtedness), plus

(xi) Cash payments (other than in respect of Taxes, which are governed by clause
(iv) above) made during such period for any liability the accrual of which in a
prior period did not reduce Consolidated Adjusted EBITDA and therefore increased
Excess Cash Flow in such prior period (provided there was no other deduction to
Consolidated Adjusted EBITDA or Excess Cash Flow related to such payment),
except to the extent financed with long term funded Indebtedness (other than
revolving Indebtedness), plus

 

33



--------------------------------------------------------------------------------

(xii) [reserved], plus

(xiii) amounts paid in Cash (except to the extent financed with long term funded
Indebtedness (other than revolving Indebtedness)) during such period on account
of (A) items that were accounted for as non-Cash reductions of Consolidated Net
Income or Consolidated Adjusted EBITDA in a prior period and (B) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income, plus

(xiv) the amount of any payment of Cash to be amortized or expensed over a
future period and recorded as a long-term asset, plus

(xv) [reserved], plus

(xvi) [reserved], plus

(xvii) the aggregate amount of any extraordinary, unusual, special or
non-recurring cash Charges paid or payable during such period (whether or not
incurred in such Excess Cash Flow Period) that were excluded in calculating
Consolidated Adjusted EBITDA (including any component definition used therein)
for such period.

“Excess Cash Flow Period” means each full Fiscal Year of Parent ending after the
Closing Date (commencing, for the avoidance of doubt, with the Fiscal Year
ending on December 31, 2021).

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Assets” means each of the following:

(a) any asset (including any General Intangibles and any contract, instrument,
lease, license, permit, agreement or other document, or any property or other
right subject thereto (including pursuant to a purchase money security interest,
capital lease or similar arrangement or, in the case of after-acquired property,
pre-existing secured Indebtedness not incurred in anticipation of the
acquisition by the Loan Party of such property)) the grant or perfection of a
security interest in which would (i) constitute a violation of a restriction in
favor of a third party (other than a Loan Party or Restricted Subsidiary) or
result in the abandonment, invalidation or unenforceability of any right or
assets of the relevant Loan Party or Restricted Subsidiary, (ii) result in a
breach, termination (or a right of termination) or default under any such
contract, instrument, lease, license, permit, agreement or other document
(including pursuant to any “change of control” or similar provision) unless and
until any relevant consent has been obtained (there being no requirement
pursuant to any Loan Document to obtain any consent in respect thereof from any
Person that is not also a Loan Party or Restricted Subsidiary) or (iii) permit
any Person (other than any Loan Party or Restricted Subsidiary) to amend any
rights, benefits and/or obligations of the relevant Loan Party or Restricted
Subsidiary in respect of such relevant asset or permit such Person to require
any Loan Party or any Subsidiary of Parent to take any action materially adverse
to the interests of such subsidiary or Loan Party; provided, however, that any
such asset will only constitute an Excluded Asset under clause (i) or clause
(ii) above to the extent such violation or breach, termination (or right of
termination) or default would not be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Requirement of
Law; provided, further, that any such asset shall cease to constitute an
Excluded

 

34



--------------------------------------------------------------------------------

Asset at such time as the condition causing such violation, breach, termination
(or right of termination) or default or right to amend or require other actions
no longer exists and to the extent severable, the security interest granted
under the applicable Collateral Document shall attach immediately to any portion
of such General Intangible or other right that does not result in any of the
consequences specified in clauses (i) through (iii) above,

(b) the Capital Stock of any (i) Captive Insurance Subsidiary, (ii) Unrestricted
Subsidiary, (iii) broker-dealer subsidiary, (iv) not-for-profit subsidiary
and/or (v) special purpose entity used for any securitization facility or any
Receivables Subsidiary,

(c) any (i) foreign IP Rights and/or (ii) intent-to-use (or similar) Trademark
application prior to the filing of a “Statement of Use”, “Amendment to Allege
Use” or similar filing with respect thereto, to the extent, if any, that, and
solely during the period, in which, if any, the grant of a security interest
therein may impair the validity or enforceability, or result in the voiding of,
such intent-to-use Trademark application or any registration issuing therefrom
under applicable law,

(d) any asset or property (including Capital Stock), the grant or perfection of
a security interest in which would (A) require any governmental or regulatory
consent, approval, license or authorization that has not been obtained (there
being no requirement under any Loan Document to obtain the consent, approval,
license or authorization of any Governmental Authority or other Person (other
than any Loan Party), including, without limitation, no requirement to comply
with the Federal Assignment of Claims Act or any similar statute), (B) be
prohibited or restricted by applicable Requirements of Law (including
enforceable anti-assignment provisions of applicable Requirements of Law),
except, in the case of the foregoing clause (A) and this clause (B), to the
extent such prohibition would be rendered ineffective under applicable
anti-assignment provisions of the UCC of any relevant jurisdiction
notwithstanding such prohibition, (C) trigger termination of any contract
pursuant to a “change of control” or similar provision or (D) result in adverse
tax or regulatory consequences to any Loan Party or any of its subsidiaries or
Parent Companies as determined by Parent in good faith,

(e) (i) except to the extent a security interest therein can be perfected by the
filing of an “all-assets” UCC-1 financing statement, any leasehold interest,
(ii) any real property or real property interest that is not a Material Real
Estate Asset and (iii) any owned real property with material improvements
located in a special flood hazard area (as such term is defined under the Flood
Insurance Laws),

(f) any Capital Stock of any Person that is not a Wholly-Owned Restricted
Subsidiary or that is an Immaterial Subsidiary,

(g) any Margin Stock,

(h) the Capital Stock of any Foreign Subsidiary or Disregarded Domestic
Subsidiary, except any such Person that is designated as a Subsidiary Guarantor
in accordance with the definition of such term, and other than 65% of the issued
and outstanding voting Capital Stock of such Foreign Subsidiary or Disregarded
Domestic Subsidiary, as applicable,

(i) (i) any Letter-of-Credit-Right (other than to the extent a security interest
in such Letter-of-Credit-Right can be perfected solely by filing an “all-assets”
UCC financing statement) and (ii) any Commercial Tort Claim involving a claim of
less than $25,000,000 (as determined in good faith by Parent),

 

35



--------------------------------------------------------------------------------

(j) [reserved],

(k) [reserved],

(l) any motor vehicle, airplane or other asset subject to a certificate of title
(other than to the extent a security interest therein can be perfected solely by
filing an “all assets” UCC financing statement and without the requirement to
list any VIN, serial or similar number),

(m) any governmental or regulatory license or state or local franchise, charter,
consent, permit or authorization to the extent the granting of a security
interest therein is prohibited or restricted thereby or by applicable
Requirements of Law; provided, however, that any such asset will only constitute
an Excluded Asset under this clause (m) to the extent such prohibition or
restriction would not be rendered ineffective pursuant to applicable
anti-assignment provisions of the UCC of any relevant jurisdiction,

(n) Receivables Facility Assets (or interests therein) sold or otherwise
transferred to a Receivables Subsidiary or otherwise pledged, transferred or
sold in connection with a Receivables Facility, factoring transaction or any
similar arrangement permitted hereunder, and

(o) any asset with respect to which the Administrative Agent and the relevant
Loan Party have determined in good faith that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business) of
obtaining or perfecting a security interest therein outweighs the benefit of a
security interest to the relevant Secured Parties afforded thereby.

“Excluded Subsidiary” means:

(a) any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,

(b) any Immaterial Subsidiary,

(c) any Restricted Subsidiary that is prohibited or restricted by law, rule or
regulation or contractual obligation (in the case of any such contractual
obligation, where such contractual obligation exists on the Closing Date or on
the date such entity becomes a Restricted Subsidiary, as long as such
contractual obligation was not entered into in contemplation of such person
becoming a Restricted Subsidiary) from providing a Loan Guaranty or that would
require a governmental (including regulatory) or third party consent, approval,
license or authorization to provide a Loan Guaranty (including under any
financial assistance, corporate benefit, thin capitalization, capital
maintenance, liquidity maintenance or similar legal principles) for so long as
the applicable prohibition or restriction is in effect and unless and until such
consent has been received, it being understood that Parent and its subsidiaries
shall have no obligation to obtain any such consent, approval, license or
authorization,

(d) any not-for-profit subsidiary,

(e) any Captive Insurance Subsidiary or subsidiary that is a broker-dealer,

(f) any special purpose entity (including a special purpose entity used for any
permitted securitization or receivables facility or financing) and any
Receivables Subsidiary,

(g) any Foreign Subsidiary,

 

36



--------------------------------------------------------------------------------

(h) (i) any Disregarded Domestic Subsidiary or (ii) any Domestic Subsidiary that
is a direct or indirect subsidiary of any Foreign Subsidiary or any Disregarded
Domestic Subsidiary,

(i) any Unrestricted Subsidiary,

(j) any subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted by this Agreement that has assumed Indebtedness not
incurred in contemplation of such Permitted Acquisition or other Investment and
any Restricted Subsidiary thereof that guarantees such Indebtedness, in each
case to the extent the terms of such Indebtedness prohibit such subsidiary from
becoming a Guarantor,

(k) any Restricted Subsidiary if the provision of a Loan Guaranty could
reasonably be expected to result in adverse tax or regulatory consequences to
any Loan Party or any of its subsidiaries or Parent Companies as determined by
Parent in good faith, and

(l) any other Restricted Subsidiary with respect to which, in the good faith
judgment of the Administrative Agent and Parent, the burden or cost of providing
a Loan Guaranty outweighs the benefits afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Loan Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 3.20 of the Loan Guaranty and any other “keepwell”, support or
other agreement for the benefit of such Loan Party) at the time the Loan
Guaranty of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If any Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guaranty or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) Taxes imposed on (or
measured by) its net income or franchise Taxes (i) imposed by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) that are Other Connection Taxes, (b) any branch
profits taxes imposed by the U.S. or any similar tax imposed by any other
jurisdiction described in clause (a), (c) in the case of a Lender, any U.S.
withholding tax that is imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement (or designates a new lending
office), except (i) pursuant to an assignment or designation of a new lending
office under Section 2.19 and (ii) to the extent that such Lender (or the
assignor, if any) was entitled, immediately before the designation of a new
lending office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to Section 2.17, (d) any tax
imposed as a result of a failure by the Administrative Agent, any Lender or any
Issuing Bank to comply with Section 2.17(f) and (e) any withholding tax under
FATCA.

“Existing Letter of Credit” means each letter of credit, bank guarantee,
bankers’ acceptance and similar document or instrument set forth on Schedule
1.01(b).

 

37



--------------------------------------------------------------------------------

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a)(i).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a).

“Extended Term Loans” has the meaning assigned to such term in
Section 2.23(a)(ii).

“Extension” has the meaning assigned to such term in Section 2.23(a)(ii).

“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (to the extent required by
Section 2.23) and the Borrower, executed by each of (a) the Borrower, (b) the
Administrative Agent and (c) each Lender that has accepted the applicable
Extension Offer pursuant hereto and in accordance with Section 2.23.

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, formerly owned, leased, operated or used by Parent or any of its
Restricted Subsidiaries or any of their respective predecessors or Affiliates.

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any law, regulation, rules,
practice or other published administrative guidance adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such section of the Code.

“Federal Assignment of Claims Act” means the Federal Assignment of Claims Act
(41 U.S.C. § 15).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York sets forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if such rate as
determined above is at any time negative, the Federal Funds Effective Rate at
such time shall instead be zero.

“Fee Letter” means that certain Fee Letter, dated January 20, 2020.

“Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a finance lease on the balance sheet
of that Person; provided, that for the avoidance of doubt, the amount of
obligations attributable to any Finance Lease shall be the amount thereof
accounted for as a liability on such balance sheet (excluding the footnotes
thereto) in accordance with GAAP; provided,

 

38



--------------------------------------------------------------------------------

further, that the amount of obligations attributable to any Finance Lease shall
exclude any capitalized operating lease liabilities resulting from the adoption
of ASC 842, Leases.

“Financial Covenant” means the covenant in Section 6.15(a).

“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “First Lien Leverage Ratio” is used in this Agreement,
in each case for Parent and its Restricted Subsidiaries on a consolidated basis.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any Acceptable
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent ending December 31 of each
calendar year, as such fiscal year end may be adjusted in accordance with the
terms of this Agreement.

“Fixed Amounts” has the meaning assigned to such term in Section 1.04(g).

“Flood Hazard Property” means any Material Real Estate Asset subject to a
Mortgage if any building included in such Material Real Estate Asset is located
in an area designated by the Federal Emergency Management Agency (or any
successor agency thereto) as having special flood hazards.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert–Waters Flood Insurance Reform Act of 2012, each as now or
hereafter in effect or any successor statute thereto, and in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Form S-1” means the Registration Statement on Form S-1 filed by Parent with the
SEC on January 21, 2020, in respect of the Common Stock, as amended from time to
time prior to the Closing Date.

“Funding Account” has the meaning assigned to such term in Section 2.03(f).

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.

“General Intangibles” has the meaning assigned to such term in Article 9 of the
UCC.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or

 

39



--------------------------------------------------------------------------------

administrative functions of or pertaining to any government or any court, in
each case whether associated with the U.S., a foreign government or any
political subdivision of either thereof.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Graeme Hart” means (a) Mr. Graeme Richard Hart (or his estate, heirs, executor,
administrator or other personal representative, or any of his immediate family
members or any trust, fund or other entity which is controlled by his estate,
heirs or any of his immediate family members), and any of his or their
Affiliates (each a “Hart Party”) and (b) any Person that forms a group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision) with any Hart Party; provided that in the case of clause
(b), (i) one or more Hart Parties own a majority of the voting power of the
Capital Stock of Parent, (ii) no other Person has beneficial ownership of any of
the Capital Stock included in determining whether the threshold set forth in
clause (i) has been satisfied and (iii) one or more Hart Parties control a
majority of the Board of Directors of Parent.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to Indebtedness).
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hazardous Materials” means any petroleum or petroleum products or by-products,
asbestos, polychlorinated biphenyls and any other chemical, material, substance
or waste, or any constituent thereof, which is prohibited, limited or regulated
by any Environmental Law, including any chemical, material, substance or waste
defined or listed as “hazardous” or “toxic” in any Environmental Law.

“Hazardous Materials Activity” means the use, manufacture, storage, possession,
placement, Release, threatened Release, discharge, generation, transportation,
processing, treatment, abatement,

 

40



--------------------------------------------------------------------------------

removal, investigation, remediation, disposal, disposition or handling of any
Hazardous Material, and any corrective action or response action with respect to
any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of
Parent (a) that does not have assets in excess of 5.0% of Consolidated Total
Assets of Parent and its Restricted Subsidiaries and (b) that does not
contribute Consolidated Adjusted EBITDA in excess of 5.0% of the Consolidated
Adjusted EBITDA of Parent and its Restricted Subsidiaries, in each case, as of
the last day of the most recently ended Test Period; provided that, the
Consolidated Total Assets and Consolidated Adjusted EBITDA (as so determined) of
all Immaterial Subsidiaries shall not exceed 10.0% of Consolidated Total Assets
and 10.0% of Consolidated Adjusted EBITDA, in each case, of Parent and its
Restricted Subsidiaries as of the last day of the most recently ended Test
Period.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, any of the foregoing individual’s estate (or an
executor or administrator acting on its behalf), heirs or legatees or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

“Incremental Cap” means, as of any date of determination:

(a) the Shared Incremental Amount as of such date, plus

(b) in the case of any Incremental Facility or Incremental Equivalent Debt that
effectively extends the Maturity Date with respect to any Class of Loans and/or
commitments hereunder, an amount equal to the portion of the relevant Class of
Loans or commitments that will be replaced by such Incremental Facility or
Incremental Equivalent Debt, plus

(c) in the case of any Incremental Facility or Incremental Equivalent Debt that
effectively replaces any Revolving Credit Commitment terminated in accordance
with Section 2.19 hereof, an amount equal to the relevant terminated Revolving
Credit Commitment, plus

(d) (i) the amount of any optional prepayment of any Loan (including any
Incremental Loan) in accordance with Section 2.11(a) (to the extent, in the case
of a Revolving Loan, such prepayment is accompanied by the permanent reduction
of the related Revolving Credit Commitment), (ii) the amount of any optional
prepayment, redemption, repurchase or retirement of Incremental Equivalent Debt
incurred pursuant to the Shared Incremental Amount, (iii) the amount of any
optional prepayment, redemption or repurchase of any Replacement Term Loan or
Loans under any Replacement Revolving Facility (to the extent accompanied by a

 

41



--------------------------------------------------------------------------------

permanent reduction in commitments) or any borrowing or issuance of Replacement
Debt previously applied to the permanent prepayment of any Loan hereunder or of
any Incremental Equivalent Debt, (iv) [reserved] and (v) the aggregate amount of
any Indebtedness referred to in clauses (i) through (iii) repaid or retired
resulting from any assignment of such Indebtedness to (and/or assignment and/or
purchase of such Indebtedness by) Parent and/or any Restricted Subsidiary;
provided that for each of clauses (i) through (v), the relevant prepayment,
redemption, repurchase or assignment and/or purchase was not funded with the
proceeds of any long-term Indebtedness (other than revolving Indebtedness), plus

(e) an unlimited amount so long as, in the case of this clause (e), on a Pro
Forma Basis after giving effect to the incurrence of the Incremental Facility or
the Incremental Equivalent Debt, as applicable, and the application of the
proceeds thereof (other than any Cash funded to the consolidated balance sheet
of Parent or any of its Restricted Subsidiaries) and to any relevant Subject
Transaction (and, in the case of any Incremental Revolving Facility then being
established, assuming a full drawing thereunder),

(i) if such Indebtedness is secured by a first priority Lien on any Collateral,
the First Lien Leverage Ratio does not exceed 4.25:1.00,

(ii) if such Indebtedness is secured by a Lien on any Collateral other than on a
first priority basis, at the election of Parent, either (A) the Secured Leverage
Ratio does not exceed the greater of (x) 5.00:1.00 and (y) if such Indebtedness
is incurred to finance an acquisition or other Investment permitted hereunder,
the Secured Leverage Ratio as of the last day of the most recently ended Test
Period or (B) the Interest Coverage Ratio is not less than the lesser of (x)
2.00:1.00 and (y) if such Indebtedness is incurred to finance an acquisition or
other Investment permitted hereunder, the Interest Coverage Ratio as of the last
day of the most recently ended Test Period, and

(iii) if such Indebtedness is unsecured or is secured solely by assets that do
not constitute Collateral, at the election of Parent, either (A) the Total
Leverage Ratio does not exceed the greater of (x) 5.00:1.00 and (y) if such
Indebtedness is incurred to finance an acquisition or other Investment permitted
hereunder, the Total Leverage Ratio as of the last day of the most recently
ended Test Period or (B) the Interest Coverage Ratio is not less than the lesser
of (x) 2.00:1.00 and (y) if such Indebtedness is incurred to finance an
acquisition or other Investment permitted hereunder, the Interest Coverage Ratio
as of the last day of the most recently ended Test Period;

provided that:

(1) any Incremental Facility and/or Incremental Equivalent Debt may be incurred
under one or more of clauses (a) through (e) of this definition as selected by
Parent in its sole discretion (provided that, in the case of clause (e), an
Incremental Facility may be incurred only under clause (i) thereof),

(2) if any Incremental Facility or Incremental Equivalent Debt is intended to be
incurred under clause (e) of this definition and any other clause of this
definition in a single transaction or series of related transactions, (A) the
incurrence of the portion of such Incremental Facility or Incremental Equivalent
Debt to be incurred or implemented under clause (e) of this definition shall be
calculated first without giving effect to any Incremental Facilities or
Incremental Equivalent Debt to be incurred under any other clause of this
definition, but giving full pro forma effect to the use of proceeds of the
entire amount of such Incremental Facility or

 

42



--------------------------------------------------------------------------------

Incremental Equivalent Debt and the related transactions and (B) the incurrence
of the portion of such Incremental Facility or Incremental Equivalent Debt to be
incurred or implemented under the other applicable clauses of this definition
shall be calculated thereafter, and

(3) any portion of any Incremental Facility or Incremental Equivalent Debt that
is incurred under clauses (a) through (d) of this definition, unless otherwise
elected by Parent, shall automatically and without need for action by any
Person, be reclassified as having been incurred under clause (e) of this
definition if, at any time after the incurrence thereof, when financial
statements required pursuant to Section 5.01(a) or (b) are delivered, such
portion of such Incremental Facility or Incremental Equivalent Debt would, using
the figures reflected in such financial statements, be (or have been) permitted
under the First Lien Leverage Ratio, Secured Leverage Ratio, Total Leverage
Ratio or Interest Coverage Ratio test, as applicable, set forth in clause (e) of
this definition.

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.

“Incremental Equivalent Debt” means any Indebtedness that satisfies the
following conditions:

(a) the aggregate outstanding principal amount thereof does not exceed the
Incremental Cap as in effect at the time of determination (after giving effect
to any reclassification on or prior to such date of determination),

(b) the Weighted Average Life to Maturity of such Indebtedness is no shorter
than the remaining Weighted Average Life to Maturity of the Initial Term Loans
and the final maturity date of such Indebtedness is no earlier than the Latest
Term Loan Maturity Date, in each case as determined on the date of the issuance
or incurrence, as applicable, thereof; provided, that the foregoing limitations
shall not apply to (i) customary bridge loans with a maturity date of not longer
than one year; provided, that either (x) the terms of such bridge loans provide
for automatic extension of the maturity date thereof to a date that is not
earlier than the Initial Term Loan Maturity Date or (y) any loans, notes,
securities or other Indebtedness (other than revolving loans) which are
exchanged for or otherwise replace such bridge loans shall be subject to the
requirements of this clause (b), (ii) Customary Term A Loans and
(iii) Indebtedness having an aggregate principal amount outstanding not
exceeding the greater of $655,000,000 and 100% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period,

(c) subject to clause (b), such Indebtedness may otherwise have an amortization
schedule as determined by Parent and the lenders providing such Indebtedness,

(d) if such Indebtedness is in the form of broadly syndicated Dollar denominated
term loans that are pari passu with the Initial Term Loans in right of payment
and with respect to security, the MFN Provisions of Section 2.22(a)(v) shall
apply to such Indebtedness as if (but only to the extent, including after giving
effect to applicable exclusions and sunset provisions) such Indebtedness was an
Incremental Term Facility of the type subject to the provisions of
Section 2.22(a)(v), mutatis mutandis,

(e) if such Indebtedness is secured by assets that constitute Collateral, the
holders of such Indebtedness (or a representative therefor) shall be party to an
Acceptable Intercreditor Agreement, and

(f) such Indebtedness may provide for the ability to participate (A) on a pro
rata basis or non-pro rata basis in any voluntary prepayment of Term Loans made
pursuant to Section 2.11(a) and (B) to the extent secured on a pari passu basis
with the Initial Term Loans, on a pro rata basis (but

 

43



--------------------------------------------------------------------------------

not on a greater than pro rata basis other than in the case of a prepayment with
proceeds of Indebtedness refinancing such Incremental Equivalent Debt) in any
mandatory prepayment of Term Loans required pursuant to Section 2.11(b) or less
than a pro rata basis with the then-outstanding Term Facility.

“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.22) and Parent executed by each of (a) Parent and the
Borrower, (b) the Administrative Agent and (c) each Lender that agrees to
provide all or any portion of the Incremental Facility being incurred pursuant
thereto and in accordance with Section 2.22.

“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.22(a).

“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.04(g).

“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) that portion of obligations
with respect to Finance Leases of such Person to the extent recorded as a
liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP; (c) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments to the extent the same would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP; (d) any obligation of such Person
owed for all or any part of the deferred purchase price of property or services
(excluding (w) any earn out obligation or purchase price adjustment or other
similar obligation until such obligation (A) becomes a liability on the balance
sheet of such Person (excluding the footnotes thereto) in accordance with GAAP
and (B) has not been paid within 60 days after becoming due and payable
following expiration of any dispute resolution mechanics set forth in the
applicable agreement governing the applicable transaction, (x) any such
obligations incurred under ERISA, (y) accrued expenses and trade accounts
payable, and accruals for payroll, in the ordinary course of business (including
on an intercompany basis) and (z) liabilities associated with customer
prepayments and deposits), which purchase price is (i) due more than six months
from the date of incurrence of the obligation in respect thereof or
(ii) evidenced by a note or similar written instrument; (e) all Indebtedness of
others secured by any Lien on any property or asset owned or held by such Person
regardless of whether the Indebtedness secured thereby has been assumed by such
Person or is non-recourse to the credit of such Person; (f) the face amount of
any letter of credit issued for the account of such Person or as to which such
Person is otherwise liable for reimbursement of drawings; (g) the Guarantee by
such Person of the Indebtedness of another; (h) all obligations of such Person
in respect of any Disqualified Capital Stock; and (i) all net obligations of
such Person in respect of any Derivative Transaction, including any Hedge
Agreement, whether or not entered into for hedging or speculative purposes;
provided that (i) in no event shall obligations under any Derivative Transaction
be deemed “Indebtedness” for any calculation of the Total

 

44



--------------------------------------------------------------------------------

Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the
Interest Coverage Ratio or any other financial ratio under this Agreement and
(ii) the amount of Indebtedness of any Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness (or such lower amount of maximum liability as is expressly provided
for under the documentation pursuant to which the respective Lien is granted)
and (B) the fair market value of the property encumbered thereby as determined
by such Person in good faith.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or any joint venture (other than any joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would otherwise be included in the calculation of
Consolidated Total Debt.

Notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, (x) the effects
of Accounting Standards Codification Topic 815 and related interpretations to
the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness (it being
understood that any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder) and (y) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose hereunder as a result of accounting for any embedded derivative
created by the terms of such Indebtedness (it being understood that any such
amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed to be an incurrence of
Indebtedness hereunder).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 3.11(a).

“Initial Lenders” means the Arrangers and the affiliates of the Arrangers who
are party to this Agreement as Lenders on the Closing Date.

“Initial Revolving Credit Commitment” means, with respect to each Initial
Revolving Lender, the commitment of such Lender to make Initial Revolving Loans
(and acquire participations in Letters of Credit) hereunder as set forth on the
Commitment Schedule, or in the Assignment Agreement pursuant to which such
Lender assumed its Initial Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09 or 2.19, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.05 or (c) increased pursuant to Section 2.22. The
aggregate amount of the Initial Revolving Credit Commitments as of the Closing
Date is $250,000,000.

“Initial Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Initial Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, in each case, attributable to its Initial Revolving Credit Commitment.

 

45



--------------------------------------------------------------------------------

“Initial Revolving Credit Maturity Date” means the date that is five years after
the Closing Date.

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans and other extensions of credit thereunder.

“Initial Revolving Lender” means any Lender with an Initial Revolving Credit
Commitment or any Initial Revolving Credit Exposure.

“Initial Revolving Loan” means any revolving loan made by the Initial Revolving
Lenders to the Borrower or any other Revolving Borrower pursuant to
Section 2.01(a)(iii).

“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan.

“Initial Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder in an
aggregate amount not to exceed the amount set forth opposite such Term Lender’s
name on the Commitment Schedule, as the same may be (a) reduced from time to
time pursuant to Section 2.09 or Section 2.19 and (b) reduced or increased from
time to time pursuant to (x) assignments by or to such Term Lender pursuant to
Section 9.05 or (y) an Additional Term Loan Commitment. The aggregate amount of
the Term Lenders’ Initial Term Loan Commitments on the Closing Date is
$2,475,000,000.

“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date.

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement, including any of the
following: (a) a Trademark Security Agreement substantially in the form of
Exhibit H-1 hereto, (b) a Patent Security Agreement substantially in the form of
Exhibit H-2 hereto or (c) a Copyright Security Agreement substantially in the
form of Exhibit H-3 hereto.

“Interest Coverage Ratio” means, as of any date of determination, the ratio for
the most recently ended Test Period of (a) Consolidated Adjusted EBITDA for such
Test Period to (b) Ratio Interest Expense for such Test Period; provided that,
for purposes of calculating the Interest Coverage Ratio for any period ending
prior to the first anniversary of the Closing Date, Ratio Interest Expense shall
be an amount equal to actual Ratio Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

“Interest Election Request” means a request by the Borrower in the form of
Exhibit D hereto or another form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December (commencing with the
last Business Day of March 2020) or the maturity date applicable to such Loan,
(b) with respect to any LIBO Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBO Rate

 

46



--------------------------------------------------------------------------------

Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and (c) with respect to
the Daylight Term Loans, the Daylight Term Loan Maturity Date.

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent approved by all relevant affected Lenders, twelve months or a
shorter period) thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, in relation to the Published LIBO Rate for any
Borrowing, the rate which results from interpolating on a linear basis between:
(a) the rate appearing on the Reuters screen (or another commercially available
source as designated by the Administrative Agent from time to time) for the
Published LIBO Rate for the longest period (for which that rate is available)
which is less than the Interest Period for such Borrowing and (b) the rate
appearing on such screen or other source, as the case may be, for the shortest
period (for which that rate is available) which exceeds the Interest Period for
such Borrowing, each as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Investment” means (a) any purchase or other acquisition by Parent or any of its
Restricted Subsidiaries of any of the Securities of any other Person (other than
any Restricted Subsidiary), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or a substantial portion of
the business, property or fixed assets of any other Person or any division or
line of business or other business unit of any other Person (in each case, other
than a Restricted Subsidiary) and (c) any loan, advance or capital contribution
by Parent or any of its Restricted Subsidiaries to any other Person (other than
a Restricted Subsidiary). Subject to Section 5.10, the amount of any Investment
shall be the original cost of such Investment, plus the cost of any addition
thereto that otherwise constitutes an Investment, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto, but giving effect to any repayments of principal in the case of
any Investment in the form of a loan and any return or reduction of capital or
return on Investment in the case of any equity Investment (whether as a
distribution, dividend, share buyback, redemption or sale).

“Investors” means (a) Graeme Hart, (b) the Management Investors and (c) other
investors identified to the Administrative Agent in writing that, directly or
indirectly, beneficially own Capital Stock in Parent on the Closing Date.

“IPO” means the initial public offering of Common Stock as described in the
Form S-1.

“IP Rights” has the meaning assigned to such term in Section 3.05(c).

“IRS” means the U.S. Internal Revenue Service.

“ISDA CDS Definitions” has the meaning assigned to such term in Section 9.02(b).

 

47



--------------------------------------------------------------------------------

“Issuing Bank” means, as the context may require, (a) Credit Suisse, Goldman
Sachs Bank USA, JPMorgan Chase Bank, N.A., HSBC Bank USA, N.A., Barclays Bank
plc, Citibank, N.A., Royal Bank of Canada and Truist Bank and (b) any other
Revolving Lender that is appointed as an Issuing Bank in accordance with
Section 2.05(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by any Affiliate of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“Junior Indebtedness” means any Indebtedness for borrowed money (other than
Indebtedness among Parent and/or its Restricted Subsidiaries) of Parent or any
of its Restricted Subsidiaries that is a Loan Party that is expressly
subordinated in right of payment to the Obligations.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Initial Term
Loan, Additional Term Loan, Initial Revolving Loan, Additional Revolving Loan,
Initial Revolving Credit Commitment or Additional Commitment.

“Latest Revolving Credit Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any revolving loan or
revolving credit commitment hereunder at such time, including the latest
maturity or expiration date of any Revolving Loan or any Revolving Credit
Commitment.

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time, including the latest maturity or expiration
date of any Additional Term Loan or Additional Term Loan Commitment hereunder at
such time.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder. The initial amount of each
Issuing Bank’s LC Commitment is set forth on Schedule 1.01(a), or if an Issuing
Bank has entered into an Assignment and Assumption or became an Issuing Bank
pursuant to an agreement designating it as contemplated by Section 2.05(i), the
amount set forth for such Issuing Bank as its LC Commitment in the Register
maintained by the Administrative Agent or in such agreement.

“LC Disbursement” means any payment or disbursement made by any Issuing Bank
pursuant to any Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all LC Disbursements that have not yet been reimbursed at such time.
The LC Exposure of any Revolving Lender at any time shall equal its Applicable
Percentage of the aggregate LC Exposure at such time.

“Lead Borrower” means Reynolds Consumer Products LLC.

“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.

“Lender Presentation” means the Lender Presentation dated January 22, 2020 used
in connection with the syndication of the initial Credit Facilities.

 

48



--------------------------------------------------------------------------------

“Lenders” means the Daylight Term Lender, the Term Lenders, the Revolving
Lenders, any lender with an Additional Commitment or an outstanding Additional
Loan and any other Person that becomes a party hereto pursuant to an Assignment
Agreement, other than any such Person that ceases to be a party hereto pursuant
to an Assignment Agreement or as a result of the application of Section 9.05(g).

“Letter of Credit” means any Standby Letter of Credit, Commercial Letter of
Credit, bank guarantee, bankers’ acceptance or similar document or instrument,
in each case issued pursuant to this Agreement (and shall be deemed to include
all Existing Letters of Credit).

“Letter-of-Credit Right” has the meaning assigned to such term in Article 9 of
the UCC.

“Letter of Credit Sublimit” means $125,000,000, as adjusted from time to time in
accordance with Section 2.10(c) or Section 2.22.

“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities; provided that in no event shall
the LIBO Rate be less than 0.00% per annum for purposes of this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Finance Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an Non-Financing Lease Obligation in and of itself be deemed to
constitute a Lien.

“Loan Documents” means this Agreement, any Promissory Note, each Loan Guaranty,
the Collateral Documents, any Acceptable Intercreditor Agreement and any other
document or instrument designated by Parent and the Administrative Agent as a
“Loan Document”, including any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment or any other amendment hereto or thereto. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto.

“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I hereto, executed by each Loan Party party thereto and the
Administrative Agent for the benefit of the Secured Parties and (b) each other
guaranty agreement executed by any Person pursuant to Section 5.12 in
substantially the form attached as Exhibit I hereto or another form that is
otherwise reasonably satisfactory to the Administrative Agent and Parent.

“Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a).

“Loan Parties” means Parent, the Borrower and each Subsidiary Guarantor.

“Loans” means any Daylight Term Loan, Initial Term Loan, any Additional Term
Loan, any Initial Revolving Loan and/or any Additional Revolving Loan.

“Local Facility” means Indebtedness provided to any Foreign Subsidiary by a
Local Facility Provider.

 

49



--------------------------------------------------------------------------------

“Local Facility Provider” means a lender or other bank or financial institution
that has executed and delivered to the Administrative Agent an Additional
Secured Party Acknowledgment with respect to the applicable Local Facility.

“Management Investors” means the group consisting of the directors, executive
officers and other management personnel of Parent on the Closing Date, together
with (a) any new directors whose election by the board of directors of Parent or
whose nomination for election by the shareholders of Parent, was approved by a
vote of a majority of the directors of Parent then still in office who were
either directors on the Closing Date or whose election or nomination was
previously so approved and (b) executive officers and other management personnel
of Parent hired at a time when the directors on the Closing Date together with
the directors so approved constituted a majority of the directors of Parent.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Market Capitalization” means, at any date of determination pursuant to
Section 1.04(e), the amount equal to (a) the total number of then issued and
outstanding shares of common Capital Stock of Parent multiplied by (b) the
arithmetic mean of the closing prices per share of such common Capital Stock on
the principal securities exchange on which such common Capital Stock is traded
for the 30 consecutive trading days immediately preceding such date.

“Market Intercreditor Agreement” means an intercreditor or subordination
agreement or arrangement (which may take the form of a “waterfall” or similar
provision) the terms of which are either (a) consistent with market terms
governing intercreditor arrangements for the sharing or subordination of liens
or arrangements relating to the distribution of payments, as applicable, at the
time the applicable agreement or arrangement is proposed to be established in
light of the type of Indebtedness subject thereto or (b) in the event that a
“Market Intercreditor Agreement” has been entered into after the Closing Date
meeting the requirement of preceding clause (a), the terms of which are, taken
as a whole, not materially less favorable to the Lenders than the terms of such
Market Intercreditor Agreement to the extent such agreement governs similar
priorities, in each case of clause (a) or (b) as determined by Parent and the
Administrative Agent in good faith.

“Material Acquisition” means any Permitted Acquisition or other Investment
(including any Investment in a Similar Business) the aggregate consideration for
which exceeds $250,000,000.

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition or results of operations of Parent and its Restricted
Subsidiaries, taken as a whole or (ii) the material rights and remedies (taken
as a whole) of the Administrative Agent under the applicable Loan Documents.

“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged and delivered to
the Administrative Agent (or its bailee) pursuant to the Security Agreement.

“Material Investment” means any Investment, the aggregate consideration for
which is greater than $250,000,000.

“Material Real Estate Asset” means any “fee-owned” Real Estate Asset acquired by
a Loan Party after the Closing Date having a fair market value (as determined by
Parent in good faith after taking into account any liabilities with respect
thereto that impact such fair market value or, if not then readily determinable,
a book value) in excess of $25,000,000 as of the date of acquisition thereof.

 

50



--------------------------------------------------------------------------------

“Material Subsidiary” means any Restricted Subsidiary of Parent that is not an
Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Initial Revolving Facility, the
Initial Revolving Credit Maturity Date, (b) with respect to the Initial Term
Loans, the Initial Term Loan Maturity Date, (c) with respect to any Replacement
Term Loans or Replacement Revolving Facility, the final maturity date for such
Replacement Term Loans or Replacement Revolving Facility, as the case may be, as
set forth in the applicable Refinancing Amendment, (d) with respect to any
Incremental Facility, the final maturity date set forth in the applicable
Incremental Facility Amendment, (e) with respect to any Extended Revolving
Credit Commitment or Extended Term Loans, the final maturity date set forth in
the applicable Extension Amendment and (f) with respect to the Daylight Term
Loans, the Daylight Term Loan Maturity Date.

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust, deed to secure debt or other
agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the relevant Secured
Parties, on any Material Real Estate Asset constituting Collateral.

“Mortgage Policy” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by Parent or any of
its Restricted Subsidiaries (i) under any casualty insurance policy in respect
of a covered loss thereunder of any assets of Parent or any of its Restricted
Subsidiaries or (ii) as a result of the taking of any assets of Parent or any of
its Restricted Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (b) (i) any
actual out-of-pocket costs and expenses incurred in connection with the
adjustment, settlement or collection of any claims in respect thereof,
(ii) payment of the outstanding principal amount of, premium or penalty, if any,
and interest and other amounts on any Indebtedness (other than the Loans, any
other Indebtedness secured by a Lien on the Collateral that is pari passu with
or expressly subordinated to the Lien on the Collateral securing the Secured
Obligations and any unsecured Indebtedness incurred by a Loan Party) that is
secured by a Lien on the assets in question and that is required to be repaid or
otherwise comes due or would be in default under the terms thereof as a result
of such loss, taking or sale, (iii) in the case of a taking, the reasonable
out-of-pocket costs of putting any affected property in a safe and secure
position, (iv) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, deed or mortgage recording taxes, other expenses
and brokerage, consultant and other customary fees actually incurred in
connection therewith and transfer and similar Taxes and Parent’s good faith
estimate of income Taxes paid or payable (including pursuant to Tax sharing
arrangements or that are or would be imposed on intercompany distributions with
such proceeds)) in connection with any sale or taking of such assets as
described in clause (a) of this definition, (v) any amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustments associated with any
sale or taking of such assets as referred to in clause (a) of this definition
(provided that to the extent

 

51



--------------------------------------------------------------------------------

and at the time any such amounts are released from such reserve, other than to
make a payment for which such amount was reserved, such amounts shall constitute
Net Insurance/Condemnation Proceeds) and (vi) in the case of any covered loss or
taking from any non-Wholly-Owned Subsidiary, the pro rata portion thereof
(calculated without regard to this clause (vi)) attributable to minority
interests and not available for distribution to or for the account of Parent or
a Wholly-Owned Subsidiary as a result thereof.

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-cash
consideration initially received and any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, and specifically excluding the
assumption by the acquiring Person of Indebtedness relating to the disposed
assets or other consideration received in any other non-cash form), net of the
costs and expenses relating to and in respect of such Disposition, including
(i) selling costs and out-of-pocket expenses (including broker’s fees or
commissions, legal fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges, deed
or mortgage recording taxes, relocation expenses incurred as a result thereof,
foreign currency hedging expenses, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith
and transfer and similar Taxes and Parent’s good faith estimate of income Taxes
paid or payable or required to be accrued as a liability under GAAP (including
as a consequence of any transfer of funds in connection with the application
thereof in accordance with Section 2.11(b)) and determined without taking into
account any available tax credits, losses or deductions or any tax sharing
arrangements and including pursuant to Tax sharing arrangements or that are or
would be imposed on intercompany distributions with such proceeds) in connection
with such Disposition), (ii) amounts provided as a reserve in accordance with
GAAP against any liabilities under any indemnification obligation or purchase
price adjustment associated with such Disposition including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and, in the case of a Disposition by a non-Wholly-Owned
Subsidiary, the pro rata portion of the cash proceeds thereof attributable to
minority interests and not available for distribution to or for the account of
the Parent or a Wholly-Owned Subsidiary as a result thereof (provided that to
the extent and at the time any such amounts are released from such reserve,
other than to make a payment for which such amount was reserved, such amounts
shall constitute Net Proceeds), (iii) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness (other than the Loans,
any other Indebtedness secured by a Lien on the Collateral that is pari passu
with or expressly subordinated to the Lien on the Collateral securing the
Secured Obligations and any unsecured Indebtedness incurred by a Loan Party)
which is required to be repaid or otherwise comes due or would be in default and
is repaid or which is required to be paid in order to obtain a necessary consent
to such Disposition or by applicable law (other than any such Indebtedness that
is assumed by the purchaser of such asset), (iv) Cash escrows (until released
from escrow to Parent or any of its Restricted Subsidiaries) from the sale price
for such Disposition, (v) in the case of any Disposition by any non-Wholly-Owned
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (v)) attributable to any minority interest and not
available for distribution to or for the account of Parent or a Wholly-Owned
Subsidiary as a result thereof) and (vi) (A) in the case of a sale by Parent or
any Restricted Subsidiary of Capital Stock of another Person, an amount equal to
the amount of Cash or Cash Equivalents remaining on the balance sheet of such
Person immediately after the closing of the sale (or, if the Capital Stock sold
by Parent or any Subsidiary represents less than all of the Capital Stock of
such Person, only the pro rata portion of such Cash and Cash Equivalents
attributable to the Capital Stock sold by Parent or any Subsidiary) and (B) in
the case of a sale by Parent or any Subsidiary of an asset that contains Cash or
Cash Equivalents (including, but not limited to, any Deposit Account), the
amount of such Cash or Cash Equivalents and (b) with respect to any issuance or
incurrence of Indebtedness or Capital Stock, the Cash proceeds thereof, net of
all Taxes

 

52



--------------------------------------------------------------------------------

and customary fees, commissions, costs, underwriting discounts and other fees
and expenses incurred in connection therewith.

“Net Short Lender” has the meaning assigned to such term in Section 9.02.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b).

“Non-Debt Fund Affiliate” means Parent and any Affiliate of Parent, other than
any Debt Fund Affiliate.

“Non-Financing Lease Obligation” of any Person means a lease obligation of such
Person that is not an obligation in respect of a Finance Lease. A straight-line
or operating lease shall be considered a Non-Financing Lease Obligation.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and all other advances
to, debts, liabilities and obligations of the Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank or any indemnified party
arising under the Loan Documents in respect of any Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute,
contingent, due or to become due, now existing or hereafter arising.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement or limited liability company agreement and (e) with
respect to any other form of entity, such other organizational documents
required by local Requirements of Law or customary under the jurisdiction in
which such entity is organized to document the formation and governance
principles of such type of entity. In the event that any term or condition of
this Agreement or any other Loan Document requires any Organizational Document
to be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b).

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Subject Indebtedness” means any Indebtedness of any Loan Party evidenced
by bonds, debentures, notes or similar instruments incurred in compliance with
this Agreement that is secured by Liens on the Collateral on a pari passu basis
with the Liens on the Collateral securing the Obligations.

“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any intangible, recording, filing or other excise or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to,

 

53



--------------------------------------------------------------------------------

this Agreement, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 2.19). For the avoidance of doubt, Other Taxes do not include any
Excluded Taxes.

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date,
(b) with respect to any Letter of Credit, the aggregate amount available to be
drawn under such Letter of Credit after giving effect to any changes in the
aggregate amount available to be drawn under such Letter of Credit or the
issuance or expiry of such Letter of Credit, including as a result of any LC
Disbursement and (c) with respect to any LC Disbursement on any date, the
aggregate outstanding amount of such LC Disbursement on such date after giving
effect to any disbursements with respect to any Letter of Credit occurring on
such date and any other changes in the aggregate amount of such LC Disbursement
as of such date, including as a result of any reimbursements by the Borrower of
such unreimbursed LC Disbursement.

“Parent” (a)(i) prior to the consummation of a transaction described in clause
(b) of this definition, has the meaning assigned to such term in the preamble to
this Agreement and (ii) following the consummation of a transaction permitted
hereunder that results in a Successor Parent, means such Successor Parent.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“Patent” means the following: (a) all patents and patent applications; (b) all
inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages and payments now or hereafter due or payable under
any of the foregoing, including, without limitation, damages or payments for
past or future infringements thereof; (e) the right to sue for past, present,
and future infringements thereof; and (f) all domestic rights corresponding to
any of the foregoing.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.

“Perfection Requirements” means (a) the filing of appropriate financing
statements with the office of the Secretary of State or other appropriate office
in the state of organization of each Loan Party, (b) the filing of Intellectual
Property Security Agreements or other appropriate notices with the U.S. Patent
and Trademark Office and/or the U.S. Copyright Office, as applicable, (c) the
proper recording or filing, as applicable, of Mortgages and fixture filings with
respect to any Material Real Estate Asset constituting Collateral, in each case
in favor of the Administrative Agent for the benefit of the Secured Parties,
(d) the delivery to the Administrative Agent of any stock certificate or
promissory note to the extent required to be delivered by the applicable Loan
Documents and (e) other filings, recordings and registrations necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Administrative Agent or to enforce the rights of the Administrative Agent and
the Secured Parties under the Loan Documents.

“Permitted Acquisition” means any acquisition by Parent or any of its Restricted
Subsidiaries, whether by purchase, merger, amalgamation or otherwise, of all or
a substantial portion of the assets of, or any business line, unit or division
or product line (including research and development and related assets in
respect of any product) of, any Person or of a majority of the outstanding
Capital Stock of any

 

54



--------------------------------------------------------------------------------

Person (and, in any event, including any Investment in (x) any Restricted
Subsidiary that is not a Wholly Owned Subsidiary which serves to increase
Parent’s or any Restricted Subsidiary’s respective equity ownership in such
Restricted Subsidiary or (y) any joint venture for the purpose of increasing
Parent’s or its relevant Restricted Subsidiary’s ownership interest in such
joint venture), in each case if (1) such Person is or becomes a Restricted
Subsidiary or (2) such Person, in one transaction or a series of related
transactions, is amalgamated, merged or consolidated with or into, or transfers
or conveys all or a substantial portion of its assets (or such division,
business line, unit or product line) to, or is liquidated into, Parent and/or
any Restricted Subsidiary as a result of such transaction; provided that (i) at
the applicable time elected by Parent in accordance with Section 1.04(e), with
respect to such acquisition, no Specified Event of Default shall be continuing
and (ii) the target Person, assets, business or division in respect of such
acquisition is a business permitted under Section 5.16 (provided that, Permitted
Acquisitions in an aggregate amount up to $200,000,000 per annum shall not be
subject to the requirements in this clause (ii)).

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or any combination of Related Business Assets between
Parent and/or any Restricted Subsidiary and any other Person.

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act as in effect on the date hereof) so long as, in the case of this
clause (b), the relevant Investors beneficially own more than 50% of the
relevant voting stock beneficially owned by the group.

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

“Permitted Payee” means any future, current or former director, officer, member
of management, manager, employee, independent contractor or consultant (or any
Immediate Family Member or transferee of any of the foregoing) of Parent (or any
subsidiary).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title IV of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Platform” has the meaning assigned to such term in Section 9.01(b).

“Preferred Capital Stock” means any Capital Stock with preferential rights of
payment of dividends or upon liquidation, dissolution or winding up.

“Prepayment Asset Sale” means any Disposition by Parent or any Restricted
Subsidiary made pursuant to Section 6.07(h).

“Previously Designated Unrestricted Subsidiary” has the meaning assigned to such
term in Section 5.10.

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

 

55



--------------------------------------------------------------------------------

“Prime Rate” means (a) the rate of interest determined from time to time by the
Administrative Agent at its principal office in New York City as its “prime
rate,” with the understanding that the “prime rate” is one of the Administrative
Agent’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto or (b) if the Administrative Agent has no “prime rate,”
the rate of interest last quoted by The Wall Street Journal as the “Prime Rate”
in the U.S. or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as reasonably determined by the Administrative Agent) or
any similar release by the Federal Reserve Board (as reasonably determined by
the Administrative Agent).

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Total Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage
Ratio, the Interest Coverage Ratio, Consolidated Adjusted EBITDA, Consolidated
Net Income or Consolidated Total Assets (including component definitions
thereof) that each Subject Transaction shall be deemed to have occurred as of
the first day of the applicable Test Period (or, in the case of Consolidated
Total Assets (or with respect to any determination pertaining to the balance
sheet, including the acquisition of Cash and Cash Equivalents in connection with
an acquisition of a Person, business line, unit, division or product line), as
of the last day of such Test Period) with respect to any test or covenant for
which such calculation is being made and that:

(a) (i) in the case of (A) any Disposition of all or substantially all of the
Capital Stock of any Restricted Subsidiary or any division and/or product line
of Parent or any Restricted Subsidiary or (B) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, income statement items (whether
positive or negative) attributable to the property or Person subject to such
Subject Transaction, shall be excluded as of the first day of the applicable
Test Period with respect to any test or covenant for which the relevant
determination is being made and (ii) in the case of any Permitted Acquisition,
Investment and/or designation of an Unrestricted Subsidiary as a Restricted
Subsidiary described in the definition of the term “Subject Transaction”, income
statement items (whether positive or negative) attributable to the property or
Person subject to such Subject Transaction shall be included as of the first day
of the applicable Test Period with respect to any test or covenant for which the
relevant determination is being made; provided that any pro forma adjustment may
be applied to any such test or covenant solely to the extent that such
adjustment is consistent with the definition of “Consolidated Adjusted EBITDA”,

(b) any Expected Cost Savings as a result of any Cost Savings Initiative shall
be calculated on a pro forma basis as though such Expected Costs Savings had
been realized on the first day of the applicable Test Period and as if such
Expected Cost Savings were realized in full during the entirety of such period,

(c) any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Test Period with respect
to any test or covenant for which the relevant determination is being made,

(d) any Indebtedness incurred by Parent or any of its Restricted Subsidiaries in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Test Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall

 

56



--------------------------------------------------------------------------------

have an implied rate of interest for the applicable Test Period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness at the relevant date of determination (taking
into account any interest hedging arrangements applicable to such Indebtedness),
(y) interest on any obligation with respect to any Finance Lease shall be deemed
to accrue at an interest rate determined by a Responsible Officer of Parent in
good faith to be the rate of interest implicit in such obligation in accordance
with GAAP and (z) interest on any Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen by the Borrower, and

(e) the acquisition of any assets (including Cash and Cash Equivalents) included
in calculating Consolidated Total Assets, whether pursuant to any Subject
Transaction or any Person becoming a subsidiary or merging, amalgamating or
consolidating with or into Parent or any of its Restricted Subsidiaries, or the
Disposition of any assets (including Cash and Cash Equivalents) included in
calculating Consolidated Total Assets described in the definition of “Subject
Transaction” shall be deemed to have occurred as of the last day of the
applicable Test Period with respect to any test or covenant for which such
calculation is being made.

“Projections” means the projections of Parent and its Restricted Subsidiaries
included in the Lender Presentation (or a supplement thereto).

“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit G hereto,
evidencing the aggregate outstanding principal amount of Loans of the Borrower
to such Lender resulting from the Loans made by such Lender.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 9.01(c).

“Published LIBO Rate” means, with respect to any Borrowing of LIBO Rate Loans
for any Interest Period, the rate per annum that is equal to the ICE Benchmark
Administration Interest Settlement Rates for deposits in Dollars at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period (as set forth by any service
selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration Limited (or any success or administrator) as an
authorized information vendor for the purpose of displaying such rates (or, if
the ICE Benchmark Administration Limited no longer administers such rate, the
equivalent rate for deposits in Dollars administered by any successor
administrator of such rate) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Published LIBO Rate” shall be the
Interpolated Rate; provided further, that if such rate as determined above is at
any time negative, the Published LIBO Rate at such time shall instead be zero.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning assigned to such term in
Section 9.24.

 

57



--------------------------------------------------------------------------------

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualified Receivables Facility” means any Receivables Facility that meets the
following conditions: (a) Parent shall have determined in good faith that such
Receivables Facility (including financing terms, covenants, termination events
and other provisions) is in the aggregate economically fair and reasonable to
Parent and its Restricted Subsidiaries; (b) all sales of Receivables Facility
Assets and related assets by Parent or any Restricted Subsidiary to the
Receivables Subsidiary or any other Person are made at fair market value (as
determined in good faith by Parent); (c) the financing terms, covenants,
termination events and other provisions thereof shall be on market terms (as
determined in good faith by Parent) and may include Standard Securitization
Undertakings; and (d) the obligations under such Receivables Facility are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to Parent or any of its
Restricted Subsidiaries (other than a Receivables Subsidiary).

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Ratio Interest Expense” means, with respect to any Person for any period,
(a) consolidated total cash interest expense of such Person and its Restricted
Subsidiaries for such period, (i) including the interest component of any
payment under any Finance Lease (regardless of whether accounted for as interest
expense under GAAP) and (ii) excluding (A) amortization, accretion or accrual of
deferred financing fees, original issue discount, debt issuance costs,
discounted liabilities, commissions, fees and expenses, (B) any expense arising
from any bridge, commitment, structuring and/or other financing fee (including
fees and expenses associated with the Transactions and agency and trustee fees),
(C) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization accounting or, if applicable,
acquisition accounting, (D) fees and expenses associated with any Dispositions,
acquisitions, Investments, issuances of Capital Stock or Indebtedness (in each
case, whether or not consummated), (E) costs associated with obtaining, or
breakage costs in respect of, any Hedge Agreement or any other derivative
instrument other than any interest rate Hedge Agreement or interest rate
derivative instrument with respect to Indebtedness, (F) penalties and interest
relating to Taxes, (G) any “additional interest” or “liquidated damages” for
failure to timely comply with registration rights obligations, (H) any Charge or
gain resulting from accounting for the modification or extinguishment of any
Indebtedness, (I) any payments with respect to make-whole, prepayment or
repayment premiums or other breakage costs of any Indebtedness, (J) any interest
expense attributable to the exercise of appraisal rights or other rights of
dissenting shareholders and the settlement of any claims or actions (whether
actual, contingent or potential) with respect thereto in connection with the
Transactions or any acquisition or Investment permitted hereunder and (K) for
the avoidance of doubt, any non-cash interest expense attributable to any
movement in the mark to market valuation of any obligation under any Hedge
Agreement or any other derivative instrument and/or any payment obligation
arising under any Hedge Agreement or derivative instrument other than any
interest rate Hedge Agreement or interest rate derivative instrument with
respect to Indebtedness minus (b) cash interest income for such period. For
purposes of this definition, (x) interest in respect of any Finance Lease shall
be deemed to accrue at an interest rate determined by such Person in good faith
to be the rate of interest implicit in such Finance Lease in accordance with
GAAP and (y) interest expense shall be calculated after giving effect to any
payments made or received under any Hedge Agreement or any other derivative
instrument with respect to Indebtedness.

 

58



--------------------------------------------------------------------------------

“Real Estate Asset” means, at any time of determination, all right, title and
interest of any Loan Party in and to all owned real property and all real
property leased or subleased by a Loan Party (including, but not limited to,
land, improvements and fixtures thereon) of such Loan Party.

“Receivables Facility” means any of one or more receivables financing facilities
or securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, pursuant to which
Parent or any of the Restricted Subsidiaries sells or grants a security interest
in its Receivables Facility Assets to either (a) a Person that is not a
Restricted Subsidiary or (b) a Restricted Subsidiary or Receivables Subsidiary
that in turn funds such purchase by selling or granting a security interest in
its Receivables Facility Assets to a Person that is not a Restricted Subsidiary
or by borrowing from such a Person or from another Receivables Subsidiary that
in turn funds itself by borrowing from such a Person, in each case, that
constitutes a Qualified Receivables Facility.

“Receivables Facility Asset” means (a) any accounts receivable, revenue stream
or other right of payment or related asset and (b) contract rights, lockbox
accounts and records with respect to such assets customarily transferred
therewith, in each case subject to a Receivables Facility.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any Receivables Facility Asset or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which Parent or any Subsidiary makes an Investment and to which Parent or any
Subsidiary transfers Receivables Facility Assets.

“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and Parent executed by (a) Parent and
the Borrower, (b) the Administrative Agent and (c) each Lender that agrees to
provide all or any portion of the Replacement Term Loans or the Replacement
Revolving Facility, as applicable, being incurred pursuant thereto and in
accordance with Section 9.02(b).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(vii).

“Register” has the meaning assigned to such term in Section 9.05(b).

“Regulated Bank” means an Approved Commercial Bank that is (i) a U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation; (ii) a corporation organized under section 25A of the U.S. Federal
Reserve Act of 1913; (iii) a branch, agency or commercial lending company of a
foreign bank operating pursuant to approval by and under the supervision of the
Board under 12 CFR part 211; (iv) a non-U.S. branch of a foreign bank managed
and controlled by a U.S. branch referred to in clause (iii); or (v) any other
U.S. or non-U.S. depository institution or any branch, agency or similar office
thereof supervised by a bank regulatory authority in any jurisdiction.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

59



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Business Assets” means assets (other than Cash or Cash Equivalents)
used or useful in a Similar Business; provided that any asset received by Parent
or any Restricted Subsidiary in exchange for any asset transferred by Parent or
any Restricted Subsidiary shall not be deemed to constitute a Related Business
Asset if such asset consists of securities of a Person, unless upon receipt of
the securities of such Person, such Person would become a Restricted Subsidiary.

“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment of any barrels, containers or other closed
receptacles containing any Hazardous Material).

“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(b).

“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(b).

“Replacement Debt” means any Refinancing Indebtedness (whether borrowed in the
form of secured or unsecured loans, issued in a public offering, Rule 144A under
the Securities Act or other private placement or bridge financing in lieu of the
foregoing or otherwise) incurred in respect of Indebtedness permitted under
Section 6.01(a) (and any subsequent refinancing of such Replacement Debt).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(b).

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(b).

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Representative” has the meaning assigned to such term in Section 9.13.

“Repricing Transaction” means each of (a) the optional prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Initial Term
Loans substantially concurrently with the incurrence by any Loan Party of any
broadly syndicated Dollar denominated long-term term “B” credit facility secured
on a pari passu basis with the Initial Term Loans (including any first-lien
secured Replacement Term Loans) having an Effective Yield that is less than the
Effective Yield applicable to the Initial Term Loans so prepaid, repaid,
refinanced, substituted or replaced and (b) any amendment, waiver or other
modification to this Agreement that would have the effect of reducing the
Effective Yield applicable to the Initial Term Loans; provided that the primary
purpose (as determined by Parent in good faith) of such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other

 

60



--------------------------------------------------------------------------------

modification was to reduce the Effective Yield applicable to the Initial Term
Loans; provided, further, that in no event shall any such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
in connection with a Change of Control or Material Acquisition (or other
Material Investment) constitute a Repricing Transaction. Any determination by
the Administrative Agent of the Effective Yield for purposes of the definition
shall be conclusive and binding on all Lenders, and the Administrative Agent
shall have no liability to any Person with respect to such determination absent
bad faith, gross negligence or willful misconduct.

“Required Excess Cash Flow Percentage” means, as of the last day of any Excess
Cash Flow Period, (a) if the First Lien Leverage Ratio is greater than 3.25,
50%, (b) if the First Lien Leverage Ratio is less than or equal to 3.25 and
greater than 2.75, 25% and (c) if the First Lien Leverage Ratio is less than or
equal to 2.75, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Excess Cash Flow
that is required to be applied to prepay Subject Loans under Section 2.11(b)(i)
for any Excess Cash Flow Period, the First Lien Leverage Ratio shall be
determined after giving pro forma effect to such prepayment and to any other
repayment or prepayment at or prior to the time such Excess Cash Flow prepayment
is due.

“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused Commitments at such time.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Loans
and unused Revolving Credit Commitments representing more than 50% of the sum of
the total Revolving Loans and such unused Revolving Credit Commitments at such
time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party and, solely for purposes of notices given
pursuant to Article 2, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a written notice to the
Administrative Agent (including, for the avoidance of doubt, by electronic
means). Any document delivered hereunder that is signed by a Responsible Officer
of any Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party, and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of Parent that such financial statements fairly present, in
all material respects, in accordance with GAAP, the consolidated financial
condition of Parent as at the dates indicated and its consolidated income and
cash flows for the periods

 

61



--------------------------------------------------------------------------------

indicated, subject to changes resulting from audit and normal year-end
adjustments and, in the case of quarterly financial statements, the absence of
footnotes.

“Restricted Amount” has the meaning assigned to such term in
Section 2.11(b)(iv).

“Restricted Debt” means any Junior Indebtedness to the extent the outstanding
principal amount thereof is equal to or greater than the Threshold Amount.

“Restricted Debt Payment” has the meaning assigned to such term in
Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of Parent, except a dividend
payable solely in shares of Qualified Capital Stock to the holders of such
class, (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value of any shares of any class of the Capital Stock
of Parent and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
the Capital Stock of Parent now or hereafter outstanding. The amount of any
Restricted Payment (other than Cash) shall be the fair market value, as
determined in good faith by Parent on the applicable date set forth in
Section 1.04(e), of the assets or securities proposed to be transferred or
issued by Parent pursuant to such Restricted Payment.

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary. Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of Parent.

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount, determined on a cumulative basis, that is equal to (x) Excess Cash Flow,
less (y) the Required Excess Cash Flow Percentage of such Excess Cash Flow
amount, for all Excess Cash Flow Periods ending after the Closing Date and prior
to such date; provided that such amount shall not be less than zero for any
Excess Cash Flow Period.

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Revolving Borrower” means (a) the Borrower and (b) any Subsidiary that enters
into a Borrower Joinder pursuant to Section 9.02(d) of this Agreement as a
Revolving Borrower.

“Revolving Credit Commitment” means any Initial Revolving Credit Commitment and
any Additional Revolving Credit Commitment.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate Outstanding Amount at such time of such Lender’s Initial Revolving
Credit Exposure and Additional Revolving Credit Exposure.

“Revolving Facility” means any Incremental Revolving Facility, any facility
governing any Extended Revolving Credit Commitment or Extended Revolving Loans
and any Replacement Revolving Facility.

“Revolving Facility Test Condition” means, as of any date of determination,
without duplication, that the aggregate Outstanding Amount of all Revolving
Loans and LC Disbursements as of such date, exceeds an amount equal to 35% of
the Total Revolving Credit Commitment.

“Revolving Lender” means any Initial Revolving Lender and any Additional
Revolving Lender.

 

62



--------------------------------------------------------------------------------

“Revolving Loans” means any Initial Revolving Loans and any Additional Revolving
Loans.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global.

“Sale and Lease-Back Transaction” means any transaction in which Parent or any
of its Restricted Subsidiaries, directly or indirectly, becomes or remains
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which Parent or the relevant Restricted Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than Parent
or any of its Restricted Subsidiaries) and (b) intends to use for substantially
the same purpose as the property which has been or is to be sold or transferred
by Parent or such Restricted Subsidiary to any Person (other than Parent or any
of its Restricted Subsidiaries) in connection with such lease.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, Canada or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, Canada or Her
Majesty’s Treasury of the United Kingdom.

“Scheduled Consideration” has the meaning assigned to such term in
Section 2.11(b)(i).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date or (b) is entered into after the Closing Date between Parent or
any Restricted Subsidiary and (i) any counterparty that is (or is an Affiliate
of) the Administrative Agent, any Lender or any Arranger at the time such Hedge
Agreement is entered into or (ii) any other counterparty, in each case for which
Parent agrees to provide security and, in each case, the provider of such Hedge
Agreement has been designated to the Administrative Agent pursuant to an
Additional Secured Party Acknowledgment by Parent as being an additional secured
party for purposes of the Loan Documents, it being understood that (x) if any
such Restricted Subsidiary is not a Loan Party, the related Hedge Agreement is
related to the operations of Parent and its Restricted Subsidiaries, (y) if any
such counterparty is not the Administrative Agent, a Lender or an Arranger (or
any Affiliate of any of the foregoing) on the date of the Additional Secured
Party Acknowledgment, then the related Hedge Agreement may only relate to
commodities (including precious metals) derivative transactions and (z) each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of Article 8, Sections 9.03, 9.10 and each Acceptable
Intercreditor Agreement as if it were a Lender.

 

63



--------------------------------------------------------------------------------

“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date to (b) Consolidated Adjusted
EBITDA for the Test Period then most recently ended or the Test Period otherwise
specified where the term “Secured Leverage Ratio” is used in this Agreement, in
each case for Parent and its Restricted Subsidiaries.

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations; provided that
Banking Services Obligations and Secured Hedging Obligations shall cease to
constitute Secured Obligations on and after the Termination Date.

“Secured Parties” means (i) the Lenders and the Issuing Banks, (ii) the
Administrative Agent, (iii) each counterparty to a Hedge Agreement with Parent
or any Restricted Subsidiary, the obligations under which constitute Secured
Obligations, (iv) each provider of Banking Services to Parent or any Restricted
Subsidiary, the obligations under which constitute Secured Obligations, (v) each
Local Facility Provider (vi) the Arrangers and (vii) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document.

“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that the term “Securities”
shall not include any earn-out agreement or obligation or any employee bonus or
other incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Securitization Repurchase Obligation” means any obligation of a seller (or any
guaranty of such obligation) of assets subject to a Qualified Receivables
Facility to repurchase such assets arising as a result of a breach of a
representation, warranty or covenant or otherwise, including, without
limitation, as a result of a receivable or portion thereof becoming subject to
any asserted defense, dispute, offset or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to such seller.

“Security Agreement” means the Pledge and Security Agreement, substantially in
the form of Exhibit J, among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

“Shared Incremental Amount” means, as of any date of determination, (a) the
greater of (i) $655,000,000 and (ii) 100% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period minus (b) the aggregate
principal amount of all Incremental Facilities and/or Incremental Equivalent
Debt originally incurred or issued in reliance on the Shared Incremental Amount
outstanding on such date, in each case after giving effect to any
reclassification of any such Indebtedness as having been incurred under clause
(e) of the definition of “Incremental Cap” hereunder.

“Similar Business” means any Person the majority of the revenues of which are
derived from a business that would be permitted by Section 5.16 if the
references to “Restricted Subsidiaries” in Section 5.16 were read to refer to
such Person.

“SPC” has the meaning assigned to such term in Section 9.05(e).

 

64



--------------------------------------------------------------------------------

“Specified Event of Default” means an Event of Default pursuant to
Section 7.01(a) or, with respect to Parent or any Borrower, Section 7.01(f) or
(g).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary of Parent
which Parent has determined in good faith to be customary in a Receivables
Facility, including, without limitation, those relating to the servicing of the
assets of a Receivables Subsidiary, it being understood that any Securitization
Repurchase Obligation shall be deemed to be a Standard Securitization
Undertaking.

“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.

“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (a) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (b) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

“Subject Loans” means, as of any date of determination, (a) Initial Term Loans
and (b) any Additional Term Loans that are subject to ratable prepayment
requirements in accordance with Section 2.11(b) on such date of determination.

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.

“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).

“Subject Subsidiary” has the meaning assigned to such term in Section 5.10.

“Subject Transaction” means, with respect to any Test Period (and, except for
purposes of Section 6.15, after such period as to which pro forma recalculation
is appropriate as if such transaction had occurred as of the first day of such
period), (a) the Transactions, (b) any Permitted Acquisition or any other
acquisition or other Investment, whether by purchase, merger, amalgamation or
otherwise, of all or substantially all of the assets of, or any business line,
unit or division of, any Person or any facility, or of a majority of the
outstanding Capital Stock of any Person (but in any event including any
Investment in (x) any Restricted Subsidiary which serves to increase Parent’s or
any Restricted Subsidiary’s respective equity ownership in such Restricted
Subsidiary or (y) any joint venture for the purpose of increasing Parent’s or
its relevant Restricted Subsidiary’s ownership interest in such joint venture),
in each case that is permitted by this Agreement, (c) any Disposition of all or
substantially all of the assets or Capital Stock of a subsidiary (or any
business unit, line of business or division of Parent or a Restricted
Subsidiary) not prohibited by this Agreement and/or any discontinued operation
(as determined in accordance with GAAP), (d) the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with Section 5.10 hereof, (e) any incurrence
or repayment of Indebtedness (other than revolving Indebtedness), (f) any Cost
Savings Initiative and/or (g) any other event that by the terms of the Loan
Documents requires pro forma compliance with a test or covenant hereunder or
requires such test or covenant to be calculated on a pro forma basis.

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made,

 

65



--------------------------------------------------------------------------------

owned, Controlled or held, or (b) that is, at the time any determination is
made, otherwise Controlled, by its parent or one or more subsidiaries of its
parent or by its parent and one or more subsidiaries of its parent. Unless
otherwise specified, “subsidiary” shall mean any subsidiary of Parent.

“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of Parent
(other than (i) the Borrower and (ii) any subsidiary that is an Excluded
Subsidiary on the Closing Date) and (y) thereafter, each subsidiary of Parent
that becomes a guarantor of the Secured Obligations pursuant to the terms of
this Agreement, in each case, until such time as the relevant subsidiary is
released from its obligations under the Loan Guaranty in accordance with the
terms and provisions hereof. Notwithstanding the foregoing, Parent may from time
to time, upon notice to the Administrative Agent, elect to cause any subsidiary
that would otherwise be an Excluded Subsidiary to become a Subsidiary Guarantor
hereunder (but shall have no obligation to do so), subject to the satisfaction
of guarantee and collateral requirements consistent with the Collateral and
Guarantee Requirements or otherwise reasonably acceptable to Parent and the
Administrative Agent (which shall include, in the case of a Foreign Subsidiary,
guarantee and collateral requirements customary under local law, including
customary local limitations).

“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).

“Successor Parent” has the meaning assigned to such term in Section 6.07(a).

“Supported QFC” shall have the meaning assigned to such term in Section 9.24.

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Tax Group” has the meaning assigned to such term in Section 6.04(a)(xiv).

“Taxes” means any and all present and future taxes (including “business
activities” taxes), levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.

“Term Lender” means a Lender with an Initial Term Loan Commitment or an
Additional Term Loan Commitment or an outstanding Initial Term Loan or
Additional Term Loan.

“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.

“Term Loan Borrower” means (a) the Borrower and (b) any Subsidiary that enters
into a Borrower Joinder pursuant to Section 9.02(d) of this Agreement as a Term
Loan Borrower.

“Test Period” means, as of any date, (a) for purposes of determining actual
compliance with Section 6.15(a), the period of four consecutive Fiscal Quarters
then most recently ended and (b) for any other purpose, the period of four
consecutive Fiscal Quarters then most recently ended for which financial
statements under Section 5.01(a) or Section 5.01(b), as applicable, have been
delivered (or are required to

 

66



--------------------------------------------------------------------------------

have been delivered); it being understood and agreed that prior to the first
delivery (or required delivery) of financial statements under Section 5.01(a),
“Test Period” means the period of four consecutive Fiscal Quarters most recently
ended for which financial statements of Parent and its consolidated subsidiaries
are available.

“Threshold Amount” means the greater of $125,000,000 and 20% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period.

“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended or the Test Period
otherwise specified where the term “Total Leverage Ratio” is used in this
Agreement in each case for Parent and its Restricted Subsidiaries.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments as in effect at such time.

“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin, and the registrations and applications for registration thereof and
the goodwill of the business symbolized by the foregoing; (b) all renewals of
the foregoing; (c) all income, royalties, damages and payments now or hereafter
due or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements thereof; (d) the right to
sue for past, present and future infringements thereof; and (e) all domestic
rights corresponding to any of the foregoing.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Parent and/or its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party, (b) the
Corporate Reorganization and the other transactions contemplated by the Form
S-1, (c) the Borrowing of Loans hereunder and the use of the proceeds thereof
and (d) the payment of the Transaction Costs.

“Transformative Disposition” means any Disposition by Parent or any Restricted
Subsidiary that is either (a) not permitted by the terms of this Agreement
immediately prior to the consummation of such Disposition or (b) if permitted by
the terms of this Agreement immediately prior to the consummation of such
Disposition, would not provide Parent and its Restricted Subsidiaries with a
durable capital structure following such consummation, as determined by Parent
acting in good faith.

“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(vii).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.24.

 

67



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.

“Unrestricted Cash Amount” means, as to any Person on any date of determination,
the amount of (a) unrestricted Cash and Cash Equivalents of such Person and its
Restricted Subsidiaries and (b) Cash and Cash Equivalents of such Person and its
Restricted Subsidiaries that are restricted in favor of the Credit Facilities
(which may also secure other Indebtedness that is secured by a Lien on
Collateral along with the Credit Facilities on a pari passu or junior secured
basis as permitted hereunder), in each case as determined in accordance with
GAAP.

“Unrestricted Subsidiary” means any subsidiary of Parent designated by Parent as
an Unrestricted Subsidiary on the Closing Date and listed on Schedule 5.10
hereto or after the Closing Date pursuant to Section 5.10.

“Unused Revolving Credit Commitment” of any Lender, at any time, means the
remainder of the Revolving Credit Commitment of such Lender at such time, if
any, less the sum of (a) the aggregate Outstanding Amount of Revolving Loans
made by such Lender and (b) such Lender’s LC Exposure at such time.

“U.S.” or “United States” means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness; provided that the effect of any prepayment made in respect of
such Indebtedness shall be disregarded in making such calculation.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) is owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

“Withholding Agent” means a Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Term Loan”). Borrowings also may be classified and referred to

 

68



--------------------------------------------------------------------------------

by Class (e.g., a “Term Loan Borrowing”) or by Type (e.g., a “LIBO Rate
Borrowing”) or by Class and Type (e.g., a “LIBO Rate Term Loan Borrowing”).

Section 1.03. Terms Generally. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “ordinary course of business” or “ordinary course” shall, with respect to
any Person, be deemed to refer to items or actions that are consistent with
industry practice of such Person’s industry or such Person’s past practice.
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein or in any Loan Document shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified or extended, replaced or refinanced (subject to any restrictions or
qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications or extensions, replacements or refinancings set
forth herein), (ii) any reference to any Requirement of Law in any Loan Document
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, superseding or interpreting such Requirement of Law,
(iii) any reference herein or in any Loan Document to any Person shall be
construed to include such Person’s successors and permitted assigns, (iv) the
words “herein,” “hereof” and “hereunder,” and words of similar import, when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision hereof, (v) all references herein
or in any Loan Document to Articles, Sections, clauses, paragraphs, Exhibits and
Schedules shall be construed to refer to Articles, Sections, clauses and
paragraphs of, and Exhibits and Schedules to, such Loan Document, (vi) in the
computation of periods of time in any Loan Document from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” mean “to but excluding” and the word “through” means “to and
including” and (vii) the words “asset” and “property”, when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including Cash,
securities, accounts and contract rights.

(b) For purposes of determining compliance at any time with Sections 6.01, 6.02,
6.04, 6.06, 6.07 and 6.09, in the event that any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition or Affiliate
Transaction, as applicable, or portion thereof, at any time meets the criteria
of more than one of the categories of transactions or items permitted pursuant
to any clause of such Sections 6.01 (other than Sections 6.01(a) (in the case of
Indebtedness incurred on the Closing Date) and (x)), 6.02 (other than Sections
6.02(a) and (t)), 6.04, 6.06, 6.07 and 6.09 (each of the foregoing, a
“Reclassifiable Item”), Parent, in its sole discretion, may, from time to time,
divide, classify or reclassify such Reclassifiable Item (or portion thereof)
under one or more clauses of each such Section and will only be required to
include such Reclassifiable Item (or portion thereof) in any one category;
provided that, upon delivery of any financial statements pursuant to
Section 5.01(a) or (b) following the initial incurrence or making of any such
Reclassifiable Item, if such Reclassifiable Item could, based on such financial
statements, have been incurred in reliance on Section 6.01(z) (in the case of
Indebtedness and Liens) or any “ratio-based” basket or exception (in the case of
all other Reclassifiable Items), such Reclassifiable Item shall automatically be
reclassified as having been incurred or made under the applicable provisions of
Section 6.01(z) or such “ratio-based” basket or exception, as applicable (in
each case, subject to any other applicable provision of Section 6.01(z) or such
“ratio-based” basket or exception, as applicable). It is understood and agreed
that any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment Disposition and/or Affiliate transaction need not be permitted solely
by reference to one category of permitted Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment Disposition and/or Affiliate
transaction under Sections 6.01, 6.02, 6.04, 6.06, 6.07

 

69



--------------------------------------------------------------------------------

or 6.09, respectively, but may instead be permitted in part under any
combination thereof or under any other available exception.

(c) With respect to any Default or Event of Default, the words “exists”, “is
continuing” or similar expressions with respect thereto shall mean that the
Default or Event of Default has occurred and has not yet been cured or waived.
If any Default or Event of Default occurs due to the failure by any Loan Party
or Restricted Subsidiary to take any action by a specified time, such Default or
Event of Default shall be deemed to have been cured at the time, if any, that
the applicable Loan Party or Restricted Subsidiary takes such action but only if
the Administrative Agent or the Required Lenders shall not, prior to the taking
of such action, have accelerated the Loans pursuant to Article 7 or otherwise
commenced the exercise of secured creditor remedies. If any Default or Event of
Default that occurs is subsequently cured as described in the preceding sentence
(a “Cured Default”), any other Default or Event of Default resulting from the
making or deemed making of any representation or warranty by any Loan Party or
any Restricted Subsidiary or the taking of (or the failure to take) any action
by any Loan Party or any Restricted Subsidiary, in each case which subsequent
Default or Event of Default would not have arisen had the Cured Default not
occurred, shall be deemed to be cured automatically upon, and simultaneously
with, the cure of the Cured Default.

Section 1.04. Accounting Terms; GAAP.

(a) (i) All financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and,
except as otherwise expressly provided herein, all terms of an accounting or
financial nature that are used in calculating the Total Leverage Ratio, the
First Lien Leverage Ratio, the Secured Leverage Ratio, the Interest Coverage
Ratio, Consolidated Adjusted EBITDA, Consolidated Net Income or Consolidated
Total Assets shall be construed and interpreted in accordance with GAAP, as in
effect from time to time; provided that (A) if any change to GAAP or in the
application thereof or any change as a result of the adoption or modification of
accounting policies (including the conversion to IFRS as described below) or
(B) if Parent elects or is required to report under IFRS, Parent or the Required
Lenders may, in either case, request to amend the relevant affected provisions
hereof (whether or not the request for such amendment is delivered before or
after the relevant change or election) to eliminate the effect of such change or
election, as the case may be, on the operation of such provisions and, upon any
such request, (x) Parent and the Administrative Agent shall negotiate in good
faith to enter into an amendment of the relevant affected provisions (it being
understood that no amendment or similar fee shall be payable to the
Administrative Agent or any Lender in connection therewith) to preserve the
original intent thereof in light of the applicable change or election, as the
case may be and (y) the relevant affected provisions shall be interpreted on the
basis of GAAP and the currency, in each case, as in effect and applied
immediately prior to the applicable change or election, as the case may be,
until the request for amendment has been withdrawn by Parent or the Required
Lenders, as applicable, or this Agreement has been amended as contemplated
hereby. Any consent required from the Administrative Agent or any Required
Lender with respect to the foregoing shall not be unreasonably withheld,
conditioned or delayed.

(ii) All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification,
International Accounting Standard or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Parent or any subsidiary at “fair value,” as defined therein, (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification,
International Accounting Standard or Financial Accounting

 

70



--------------------------------------------------------------------------------

Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, (iii) the
application of Accounting Standards Codification 480, 815, 805 and 718 (to the
extent these pronouncements under Accounting Standards Codification 718 result
in recording an equity award as a liability on the consolidated balance sheet of
Parent and its Restricted Subsidiaries in the circumstance where, but for the
application of the pronouncements, such award would have been classified as
equity) and (iv) unless Parent elects otherwise, the policies, rules and
regulations of the SEC, the American Institute of Certified Public Accountants,
the International Accounting Standards Board or any other applicable regulatory
or governing body applicable only to public companies. If Parent notifies the
Administrative Agent that Parent is required to report under IFRS or has elected
to do so through an early adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS (provided thereafter, Parent
cannot elect to report under GAAP).

(b) Notwithstanding anything to the contrary herein, but subject to Sections
1.04(d), (e) and (g), all financial ratios and tests (including the Total
Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the
Interest Coverage Ratio and the amount of Consolidated Total Assets,
Consolidated Net Income and Consolidated Adjusted EBITDA) contained in this
Agreement that are calculated with respect to any Test Period during which any
Subject Transaction occurs shall be calculated with respect to such Test Period
and such Subject Transaction on a Pro Forma Basis. Further, if since the
beginning of any such Test Period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Subject Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into Parent or any of its
Restricted Subsidiaries since the beginning of such Test Period has consummated
any Subject Transaction, then, in each case, any applicable financial ratio or
test shall be calculated on a Pro Forma Basis for such Test Period as if such
Subject Transaction had occurred at the beginning of the applicable Test Period
(or, in the case of Consolidated Total Assets (or with respect to any
determination pertaining to the balance sheet, including the acquisition of Cash
and Cash Equivalents), as of the last day of such Test Period), it being
understood, for the avoidance of doubt, that solely for purposes of calculating
(x) quarterly compliance with Section 6.15(a) and (y) the First Lien Leverage
Ratio for purposes of the definition of “Commitment Fee Rate”, in each case, the
date of the required calculation shall be the last day of the Test Period, and
no Subject Transaction occurring thereafter shall be taken into account.

(c) [Reserved].

(d) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or financial test (including the Total
Leverage Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the
Interest Coverage Ratio and the amount of Consolidated Adjusted EBITDA,
Consolidated Net Income or Consolidated Total Assets), subject to the succeeding
clause (e), such financial ratio or test shall be calculated at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or financial test occurring after the time such action is taken, such change is
made, such transaction is consummated or such event occurs, as the case may be.

(e) Notwithstanding anything to the contrary herein (including in connection
with any calculation made on a Pro Forma Basis), if the terms of this Agreement
require (i) compliance with any financial ratio or financial test (including,
without limitation, any First Lien Leverage Ratio test, any Secured Leverage
Ratio test, any Total Leverage Ratio test and/or any Interest Coverage Ratio
test) and/or any cap expressed as a percentage of Consolidated Total Assets,
Consolidated Net Income or Consolidated Adjusted EBITDA, (ii) accuracy of any
representation or warranty and/or the absence of a

 

71



--------------------------------------------------------------------------------

Default or Event of Default (or any type of default or event of default) or
(iii) compliance with any basket, as a condition to (A) the consummation of any
transaction (including in connection with any acquisition or other Investment or
the assumption or incurrence of Indebtedness), (B) the making of any Restricted
Payment and/or (C) the making of any Restricted Debt Payment, the determination
of whether the relevant condition is satisfied may be made, at the election of
Parent, (1) in the case of any acquisition or other Investment or any
Disposition and any transaction related thereto, at the time of (or on the basis
of the financial statements for the most recently ended Test Period at the time
of) either (x) the execution of the definitive agreement with respect to such
acquisition, Investment or Disposition (or, solely in connection with an
acquisition, consolidation or business combination to which the United Kingdom
City Code on Takeovers and Mergers applies, the date on which a “Rule 2.7
Announcement” of a firm intention to make an offer is made) or the establishment
of a commitment with respect to such Indebtedness or (y) the consummation of
such acquisition, Investment or Disposition, (2) in the case of any Restricted
Payment, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) (x) the declaration of such
Restricted Payment or (y) the making of such Restricted Payment and (3) in the
case of any Restricted Debt Payment, at the time of (or on the basis of the
financial statements for the most recently ended Test Period at the time of) (x)
delivery of notice with respect to such Restricted Debt Payment or (y) the
making of such Restricted Debt Payment, in each case, after giving effect to the
relevant acquisition, Restricted Payment and/or Restricted Debt Payment or other
transaction on a Pro Forma Basis (including, in each case, giving effect to the
relevant transaction, any relevant Indebtedness (including the intended use of
proceeds thereof) and, at the election of Parent, giving pro forma effect to
other prospective “limited conditionality” acquisitions or other Investments for
which definitive agreements have been executed, and no Default or Event of
Default shall be deemed to have occurred solely as a result of an adverse change
in such financial ratio or test occurring after the time such election is made
(but any subsequent improvement in the applicable financial ratio or test may be
utilized by Parent or any Restricted Subsidiary). For the avoidance of doubt, if
Parent shall have elected the option set forth in clause (x) of any of the
preceding clauses (1), (2) or (3) in respect of any transaction, then Parent
shall be permitted to consummate such transaction even if any applicable test or
condition shall cease to be satisfied subsequent to Parent’s election of such
option. The provisions of this paragraph (e) shall also apply in respect of the
incurrence of any Incremental Facility.

(f) [Reserved].

(g) Notwithstanding anything to the contrary herein, unless Parent otherwise
notifies the Administrative Agent, with respect to any amount incurred under any
Revolving Facility or any other permitted revolving facility or any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or financial test (including any First Lien Leverage Ratio test, any
Secured Leverage Ratio test, any Total Leverage Ratio test and/or any Interest
Coverage Ratio test) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or financial test (including any First Lien
Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio
test and/or any Interest Coverage Ratio test) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the incurrence of
the Incurrence-Based Amount shall be calculated first without giving effect to
any Fixed Amount but giving full pro forma effect to the use of proceeds of such
Fixed Amount and the related transactions and (B) the incurrence of the Fixed
Amount shall be calculated thereafter. Unless Parent elects otherwise, Parent or
the applicable Restricted Subsidiary shall be deemed to have used amounts under
an Incurrence-Based Amount then available to Parent or the applicable Restricted
Subsidiary prior to utilization of any amount under a Fixed Amount then
available to Parent or the applicable Restricted Subsidiary.

 

72



--------------------------------------------------------------------------------

(h) The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of Parent dated such date
prepared in accordance with GAAP.

(i) The increase in any amount secured by any Lien by virtue of the accrual of
interest, the accretion of accreted value, the payment of interest or a dividend
in the form of additional Indebtedness, amortization of original issue discount
and/or any increase in the amount of Indebtedness outstanding solely as a result
of any fluctuation in the exchange rate of any applicable currency will not be
deemed to be the granting of a Lien for purposes of Section 6.02.

(j) For purposes of determining compliance with Section 6.01 or Section 6.02, if
any Indebtedness or Lien is incurred in reliance on a basket measured by
reference to a percentage of Consolidated Adjusted EBITDA, and any refinancing
or replacement thereof would cause the percentage of Consolidated Adjusted
EBITDA to be exceeded if calculated based on the Consolidated Adjusted EBITDA on
the date of such refinancing or replacement, such percentage of Consolidated
Adjusted EBITDA will be deemed not to be exceeded so long as the principal
amount of such refinancing or replacement Indebtedness or other obligation does
not exceed an amount sufficient to repay the principal amount of such
Indebtedness or other obligation being refinanced or replaced, except by an
amount equal to (x) unpaid accrued interest, penalties and premiums (including
tender, prepayment or repayment premiums) thereon plus underwriting discounts
and other customary fees, commissions and expenses (including upfront fees,
original issue discount or initial yield payment) incurred in connection with
such refinancing or replacement, (y) any existing commitments unutilized
thereunder and (z) additional amounts permitted to be incurred under
Section 6.01.

(k) Any financial ratios required to be maintained by Parent or any of its
Restricted Subsidiaries pursuant to this Agreement (or required to be satisfied
in order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

Section 1.05. Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.

Section 1.06. Timing of Payment and Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

Section 1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

Section 1.08. Currency Equivalents Generally.

(a) Notwithstanding anything to the contrary in clause (b) below, for purposes
of any determination under Article 5, Article 6 (other than Section 6.15 and the
calculation of compliance with any financial ratio for purposes of taking any
action hereunder) or Article 7 with respect to the amount of any Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, Investment, Disposition,
Affiliate transaction or other transaction, event or circumstance, or any
determination under any other provision of

 

73



--------------------------------------------------------------------------------

this Agreement (any of the foregoing, a “relevant transaction”), in a currency
other than Dollars, (i) the Dollar equivalent amount of a relevant transaction
in a currency other than Dollars shall be calculated based on the rate of
exchange quoted by the Bloomberg Foreign Exchange Rates & World Currencies Page
(or any successor page thereto, or in the event such rate does not appear on any
Bloomberg Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
Parent) for such foreign currency, as in effect at 11:00 a.m. (London time) on
the date of such relevant transaction (which, in the case of any Restricted
Payment, Restricted Debt Payment, Investment, Disposition or incurrence of
Indebtedness, shall be determined as set forth in Section 1.04(e)); provided,
that if any Indebtedness is incurred (and, if applicable, associated Lien
granted) to refinance or replace other Indebtedness denominated in a currency
other than Dollars, and the relevant refinancing or replacement would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing or
replacement, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing or replacement
Indebtedness (and, if applicable, associated Lien granted) does not exceed an
amount sufficient to repay the principal amount of such Indebtedness being
refinanced or replaced, except by an amount equal to (x) unpaid accrued
interest, penalties and premiums (including tender premiums) thereon plus
underwriting discounts and other customary fees, commissions and expenses
(including upfront fees, original issue discount or initial yield payment)
incurred in connection with such refinancing or replacement, (y) any existing
commitments unutilized thereunder and (z) additional amounts permitted to be
incurred under Section 6.01 and (ii) for the avoidance of doubt, no Default or
Event of Default shall be deemed to have occurred solely as a result of a change
in the rate of currency exchange occurring after the time of any relevant
transaction so long as such relevant transaction was permitted at the time
incurred, made, acquired, committed, entered or declared as set forth in clause
(i). For purposes of Section 6.15 and the calculation of compliance with any
financial ratio for purposes of taking any action hereunder (including for
purposes of calculating compliance with the Incremental Cap) on any relevant
date of determination, amounts denominated in currencies other than Dollars
shall be translated into Dollars at the applicable currency exchange rate used
in preparing the financial statements delivered pursuant to Sections 5.01(a) or
(b) (or, prior to the first such delivery, the financial statements referred to
in Section 3.04), as applicable, for the relevant Test Period. Notwithstanding
the foregoing or anything to the contrary herein, to the extent that Parent
would not be in compliance with Section 6.15(a) if any Indebtedness denominated
in a currency other than Dollars were to be translated into Dollars on the basis
of the applicable currency exchange rate used in preparing the financial
statements delivered pursuant to Section 5.01(a) or (b), as applicable, for the
relevant Test Period, but would be in compliance with Section 6.15(a) if such
Indebtedness that is denominated in a currency other than in Dollars were
instead translated into Dollars on the basis of the average relevant currency
exchange rates over such Test Period (taking into account the currency
translation effects, determined in accordance with GAAP, of Hedge Agreements
permitted hereunder in respect of currency exchange risks with respect to the
applicable currency in effect on the date of determination for the Dollar
equivalent amount of such Indebtedness), then, solely for purposes of compliance
with Section 6.15(a), the First Lien Leverage Ratio as of the last day of such
Test Period shall be calculated on the basis of such average relevant currency
exchange rates.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
Parent’s consent to appropriately reflect a change in currency of any country
and any relevant market convention or practice relating to such change in
currency.

Section 1.09. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended

 

74



--------------------------------------------------------------------------------

Revolving Loans or loans incurred under a new credit facility, in each case, to
the extent such extension, replacement, renewal or refinancing is effected by
means of a “cashless roll” by such Lender, such extension, replacement, renewal
or refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

Section 1.10. Alternative Currencies.

(a) Any Revolving Borrower may from time to time request that LIBO Rate
Revolving Loans be made and/or Letters of Credit be issued in a currency other
than Dollars; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of LIBO
Rate Revolving Loans, such request shall be subject to the approval of the
Revolving Lenders of the applicable Class that will provide such Loans, and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the applicable Issuing Banks,
in each case as set forth in Section 9.02(b).

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the relevant
Issuing Bank, in its or their sole discretion). In the case of any such request
pertaining to LIBO Rate Revolving Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the relevant Issuing Bank thereof. Each applicable Revolving Lender (in the case
of any such request pertaining to LIBO Rate Revolving Loans) or each relevant
Issuing Bank (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., five Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of LIBO Rate Revolving Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

(c) Any failure by any Revolving Lender or the relevant Issuing Bank, as the
case may be, to respond to such request within the time period specified in the
preceding paragraph shall be deemed to be a refusal by such Revolving Lender or
Issuing Bank, as the case may be, to permit LIBO Rate Revolving Loans to be made
or Letters of Credit to be issued, as applicable, in such requested currency. If
the Administrative Agent and all the applicable Revolving Lenders that would be
obligated to make Credit Extensions denominated in such requested currency
consent to making Revolving Loans or issuing Letters of Credit in such requested
currency, the Administrative Agent shall so notify Parent, and Parent, the
Borrower and the Revolving Lenders shall amend this Agreement and the other Loan
Documents as necessary to accommodate such Borrowings and/or Letters of Credit
(as applicable), in accordance with Section 9.02(b). If the Administrative Agent
fails to obtain the requisite consent to any request for an additional currency
under this Section 1.10, the Administrative Agent shall promptly so notify
Parent. Notwithstanding anything to the contrary herein, if the LIBO Rate is not
applicable or available with respect to any Revolving Loan denominated in any
Alternate Currency, the components of the interest rate applicable to such
Revolving Loan shall be separately agreed by Parent and the Administrative Agent
in accordance with Section 9.02(b).

Section 1.11. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed

 

75



--------------------------------------------------------------------------------

to have been organized and acquired on the first date of its existence by the
holders of its Capital Stock at such time.

ARTICLE 2 THE CREDITS

Section 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, (i) each Daylight Term
Lender agrees to make Daylight Term Loans to the Borrower on the Closing Date in
Dollars in a principal amount not to exceed its Daylight Term Loan Commitment,
(ii) each Initial Term Lender severally, and not jointly, agrees to make Initial
Term Loans to the Borrower on the Closing Date in Dollars in a principal amount
not to exceed its Initial Term Loan Commitment and (iii) each Revolving Lender
severally, and not jointly, agrees to make Initial Revolving Loans to the
Revolving Borrower in Dollars at any time and from time to time during the
Availability Period; provided that, (i) the Outstanding Amount of Initial
Revolving Loans to be made on the Closing Date shall not exceed $25,000,000 plus
the sum of any amounts drawn and used for (A) working capital needs in the
ordinary course of business and (B) the payment of Transaction Costs and
(ii) after giving effect to any Borrowing of Initial Revolving Loans, the
Outstanding Amount of such Initial Revolving Lender’s Initial Revolving Credit
Exposure shall not exceed such Initial Revolving Lender’s Initial Revolving
Credit Commitment. Within the foregoing limits and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and re-borrow Revolving Loans. Amounts paid or prepaid in respect of the
Daylight Term Loans and the Initial Term Loans may not be re-borrowed.

(b) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
each Lender with an Additional Commitment of a given Class, severally and not
jointly, agrees to make Additional Loans of such Class to the Borrower, which
Loans shall not exceed for any such Lender at the time of any incurrence thereof
the Additional Commitment of such Class of such Lender as set forth in the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

(b) Subject to Section 2.01 and Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or LIBO Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any LIBO Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) such LIBO Rate Loan shall be deemed to have been made and
held by such Lender, and the obligation of the Borrower to repay such LIBO Rate
Loan shall nevertheless be to such Lender for the account of such domestic or
foreign branch or Affiliate of such Lender and (iii) in exercising such option,
such Lender shall use reasonable efforts to minimize increased costs to the
Borrower resulting therefrom (which obligation of such Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply); provided, further, that no such
domestic or foreign branch or Affiliate of such Lender shall be entitled to any
greater indemnification under Section 2.17 with respect to such LIBO Rate Loan
than that to which the

 

76



--------------------------------------------------------------------------------

applicable Lender was entitled on the date on which such Loan was made (except
in connection with any indemnification entitlement arising as a result of a
Change in Law after the date on which such Loan was made).

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $100,000 and not less than $500,000. Each ABR Borrowing when made
shall be in a minimum principal amount of $100,000; provided that an ABR
Revolving Loan Borrowing may be made in a lesser aggregate amount that is
(x) equal to the entire aggregate Unused Revolving Credit Commitments or
(y) required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.05(e). Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 different Interest Periods in effect for LIBO Rate Borrowings
at any time outstanding (or such greater number of different Interest Periods as
the Administrative Agent may agree from time to time).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not, nor shall it be entitled to, request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date applicable to such Loans.

Section 2.03. Requests for Borrowings. Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of LIBO Rate Loans shall be
made upon irrevocable notice by the Borrower to the Administrative Agent
(provided that, subject to Section 2.16, notices in respect of Borrowings (x) to
be made on the Closing Date may be conditioned on the completion of the IPO and
(y) to be made in connection with any acquisition, Investment or irrevocable
repayment, redemption or refinancing of Indebtedness may be conditioned on the
closing of such acquisition, Investment or irrevocable repayment, redemption or
refinancing of Indebtedness). Each such notice must be in writing or by
telephone (and promptly confirmed in writing) and must be received by the
Administrative Agent (by hand delivery, fax or other electronic transmission
(including “.pdf” or “.tif”)) not later than (i) 1:00 p.m. three Business Days
prior to the requested day of any Borrowing of, conversion to or continuation of
LIBO Rate Loans or conversion to ABR Loans (or 11:00 a.m. one Business Day prior
in the case of any Borrowing of LIBO Rate Loans to be made on the Closing Date)
and (ii) 12:00 p.m. on the requested date of any Borrowing of or conversion to
ABR Loans (or, in each case, such later time as shall be reasonably acceptable
to the Administrative Agent); provided, however, that if the Borrower wishes to
request LIBO Rate Loans having an Interest Period of other than one, two, three
or six months in duration as provided in the definition of “Interest Period,”
(A) the applicable notice must be received by the Administrative Agent not later
than 1:00 p.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation (or such later time as is reasonably acceptable to
the Administrative Agent), whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to them and (B) not later than 11:00
a.m. three Business Days before the requested date of such Borrowing, conversion
or continuation, the Administrative Agent shall notify the Borrower whether or
not the requested Interest Period has been consented to by all the appropriate
Lenders. Each written notice (or confirmation of telephonic notice) with respect
to a Borrowing by the Borrower pursuant to this Section 2.03 shall be delivered
to the Administrative Agent in the form of a written Borrowing Request,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each such written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(a) the Class of such Borrowing;

(b) the aggregate amount of the requested Borrowing;

 

77



--------------------------------------------------------------------------------

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(e) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(f) the location and number of the Borrower’s account or any other designated
account(s) to which funds are to be disbursed (the “Funding Account”).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall advise each Lender of the details thereof and of the amount of the
Loan to be made as part of the requested Borrowing (x) in the case of any ABR
Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section 2.03 or (y) in the case of any LIBO Rate Borrowing,
no later than one Business Day following receipt of a Borrowing Request in
accordance with this Section 2.03.

Section 2.04. [Reserved].

Section 2.05. Letters of Credit.

(a) General.

Subject to the terms and conditions set forth herein, (i) each Issuing Bank
agrees, in each case in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.05, (A) from time to time on any Business
Day during the period from the Closing Date to the fifth Business Day prior to
the Latest Revolving Credit Maturity Date, upon the request of any Revolving
Borrower, to issue Letters of Credit for the account of Parent and/or any of its
Restricted Subsidiaries and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.05(b) and (B) to honor drafts under
the Letters of Credit and (ii) the Revolving Lenders severally agree to
participate in the Letters of Credit issued pursuant to Section 2.05(d).
Notwithstanding anything to the contrary contained in this Agreement, (x) no
Issuing Bank shall be required to issue any Letter of Credit if, immediately
after giving effect thereto, the Stated Amount of all Letters of Credit issued
by such Issuing Bank and its Affiliates and outstanding would exceed its LC
Commitment, (y) no Issuing Bank other than HSBC Bank USA, N.A. and Citibank,
N.A. shall be required to issue Commercial Letters of Credit without its consent
and (z) no Issuing Bank shall be required to issue a bank guarantee, bankers’
acceptance or similar instrument (other than a Standby Letter of Credit) if it
is unable to do so.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

To request the issuance of a Letter of Credit, the Borrower shall deliver to the
applicable Issuing Bank and the Administrative Agent, at least three Business
Days in advance of the requested date of issuance (or such shorter period as is
acceptable to the applicable Issuing Bank), a request to issue a Letter of
Credit, which shall specify that it is being issued under this Agreement, in the
form of Exhibit K attached hereto. To request an amendment, extension or renewal
of a Letter of Credit (other than any automatic extension of a Letter of Credit
permitted under Section 2.05(c)), the Borrower shall submit such a request to
the applicable Issuing Bank selected by the Borrower (with a copy to the
Administrative Agent) at least three Business Days in advance of the requested
date of amendment, extension or renewal (or such shorter period as is acceptable
to the applicable Issuing Bank), identifying the Letter of Credit to be amended,
extended or renewed, and specifying the proposed date (which shall be a Business
Day) and other details of the amendment, extension or renewal. Requests for the
issuance, amendment, extension or

 

78



--------------------------------------------------------------------------------

renewal of any Letter of Credit must be accompanied by such other information
reasonably requested by the applicable Issuing Bank as shall be necessary to
issue, amend, extend or renew such Letter of Credit. If requested by the
applicable Issuing Bank in connection with any request for any Letter of Credit,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. No
Letter of Credit shall be required to be issued, amended, extended or renewed
unless (and on the issuance, amendment, extension or renewal of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, extension or renewal, (i) the Initial
Revolving Credit Exposure would not exceed the aggregate amount of the Initial
Revolving Credit Commitment and (ii) the aggregate LC Exposure would not exceed
the LC Sublimit. In addition, no Issuing Bank shall be required to issue, amend,
extend or renew any Letter of Credit if the expiration date of such Letter of
Credit extends beyond five Business Days prior to the Maturity Date applicable
to the Revolving Credit Commitments of any Class unless (1) the aggregate amount
of the LC Exposure attributable to Letters of Credit expiring after such
Maturity Date does not exceed the aggregate amount of the Revolving Credit
Commitments then in effect that are scheduled to remain in effect after such
Maturity Date, (2) all Revolving Lenders and such Issuing Bank shall have
consented to such expiry date, (3) the Borrower shall have caused such Letter of
Credit to be backstopped by a “back to back” letter of credit reasonably
satisfactory to such Issuing Bank or (4) the Borrower shall have caused such
Letter of Credit to be Cash collateralized in accordance with Section 2.05(j),
in the case of clause (3) or (4) on or before the date that such Letter of
Credit is issued, amended, extended or renewed beyond such date. Promptly after
the delivery of any Letter of Credit or any amendment to a Letter of Credit to
an advising bank with respect thereto or to the beneficiary thereof, the
applicable Issuing Bank will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. Upon
receipt of such Letter of Credit or amendment, the Administrative Agent shall
notify the Revolving Lenders, in writing, of such Letter of Credit or amendment,
and if so requested by a Revolving Lender, the Administrative Agent will provide
such Revolving Lender with copies of such Letter of Credit or amendment.

(c) Expiration Date.

(i) Except as set forth in Section 2.05(b), no Standby Letter of Credit shall
expire later than the earlier of (A) the date that is one year after the date of
the issuance of such Standby Letter of Credit (or such later date to which the
relevant Issuing Bank may agree) and (B) five Business Days prior to the Latest
Revolving Credit Maturity Date; provided that, any Standby Letter of Credit may
provide for the automatic extension thereof for any number of additional periods
each of up to one year in duration (none of which, in any event, shall extend
beyond the date referred to in the preceding clause (B) unless the Stated Amount
thereof is Cash collateralized in accordance with Section 2.05(j) or backstopped
on or before the date that such Letter of Credit is extended beyond the date
referred to in clause (B) above pursuant to arrangements reasonably satisfactory
to the relevant Issuing Bank).

(ii) Except as set forth in Section 2.05(b), no Commercial Letter of Credit
shall expire later than the earlier to occur of (A) one year after the issuance
thereof (or such later date to which the relevant Issuing Bank may agree) and
(B) five Business Days prior to the Latest Revolving Credit Maturity Date.

(d) Participations.

 

79



--------------------------------------------------------------------------------

By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
applicable Issuing Bank or the Revolving Lenders, the applicable Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement.

(i) If the applicable Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying to
the Administrative Agent (or, in the case of Commercial Letters of Credit, the
applicable Issuing Bank) an amount equal to the amount of such LC Disbursement
not later than 2:00 p.m. on the second Business Day immediately following the
date on which the Borrower receives notice under paragraph (g) of this Section
of such LC Disbursement (or, if such notice is received less than two hours
prior to the deadline for requesting ABR Borrowings pursuant to Section 2.03, on
the third Business Day immediately following the date on which the Borrower
receives such notice); provided that the Borrower may, without satisfying the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Loan and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Loan Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear.

(ii) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(e) by the time specified therein, such Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately

 

80



--------------------------------------------------------------------------------

available to such Issuing Bank at a rate per annum equal to the greater of the
Federal Funds Effective Rate from time to time in effect and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. A certificate of the applicable Issuing Bank submitted
to any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable and shall be performed in accordance with the
terms of this Agreement and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their respective Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank; provided that the foregoing shall not be
construed to excuse such Issuing Bank from liability to the Borrower to the
extent of any direct damages suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the applicable
Issuing Bank (as determined by a final and non-appealable judgment of a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of any Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by electronic means or by
telephone (confirmed by facsimile) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
no failure to give or delay in giving such notice shall relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement within the time period prescribed in
Section 2.05(e).

(h) Interim Interest. If any Issuing Bank makes any LC Disbursement, then,
unless the Borrower reimburses such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement (or the date on which
such LC Disbursement is reimbursed with the proceeds of Loans, as applicable),
at the rate per

 

81



--------------------------------------------------------------------------------

annum then applicable to Revolving Loans that are ABR Loans of the same Class;
provided that if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment.

(i) Replacement of an Issuing Bank or Addition of New Issuing Banks. Any Issuing
Bank may be replaced with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), the Borrower and the successor Issuing Bank
at any time by written agreement among the Borrower, the Administrative Agent
and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank. At the time any
such replacement becomes effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b)(ii). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of any Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit after such replacement. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and the relevant Revolving Lender,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with an LC Commitment to be specified in such
designation. Any Revolving Lender designated as an issuing bank pursuant to this
paragraph (i) shall be deemed to be an “Issuing Bank” (in addition to being a
Revolving Lender) in respect of Letters of Credit issued or to be issued by such
Revolving Lender, and, with respect to such Letters of Credit, such term shall
thereafter apply to any other Issuing Bank and such Revolving Lender.

(j) Cash Collateralization.

(i) If any Event of Default exists, then on the Business Day that the Borrower
receives notice from the Administrative Agent at the direction of the Required
Lenders demanding the deposit of Cash collateral pursuant to this paragraph (j),
upon such demand, the Borrower shall deposit, in an account designated by the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
Cash equal to 101% of the LC Exposure as of such date (minus the amount then on
deposit in the LC Collateral Account); provided that the obligation to deposit
such Cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 7.01(f) or (g).

(ii) Any such deposit under clause (i) above shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations
in accordance with the provisions of this paragraph (j). The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account, and the Borrower hereby grants the
Administrative Agent, for the benefit of the Secured Parties, a First Priority
security interest in the LC Collateral Account. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which

 

82



--------------------------------------------------------------------------------

it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of the Required Revolving Lenders) be applied to satisfy
other Secured Obligations. If the Borrower is required to provide an amount of
Cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (together with all interest and other earnings with respect thereto,
to the extent not applied as aforesaid) shall be returned to the Borrower
promptly but in no event later than three Business Days after such Event of
Default has been cured or waived.

(k) Existing Letters of Credit. Each Existing Letter of Credit shall be deemed a
Letter of Credit issued hereunder for all purposes under this Agreement without
need for any further action by the Borrower or any other Person.

Section 2.06. [Reserved].

Section 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m. to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s respective
Applicable Percentage. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
the Funding Account or as otherwise directed by the Borrower; provided that
Revolving Loans made to finance the reimbursement of any LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Unless the Administrative Agent has received notice from any Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available a corresponding amount. In such
event, if any Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the Loans comprising such Borrowing at such time. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing and the Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.07(b) shall cease. If the Borrower pays such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such
Borrowing by such amount. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.

Section 2.08. Type; Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as

 

83



--------------------------------------------------------------------------------

specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert any Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.08. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders based upon
their Applicable Percentages and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing (by hand delivery, fax or other
electronic transmission (including “.pdf” or “.tif”)) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
such Borrowing shall be converted at the end of such Interest Period to a LIBO
Rate Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default exists and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as such Event of Default exists (i) no outstanding Borrowing may be
converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid, each
LIBO Rate Borrowing shall be converted to an ABR Borrowing at the end of the
then-current Interest Period applicable thereto.

Section 2.09. Termination and Reduction of Commitments.

 

84



--------------------------------------------------------------------------------

(a) Unless previously terminated, (i) the Daylight Term Loan Commitments on the
Closing Date shall automatically terminate upon the making of the Daylight Term
Loans on the Closing Date, (ii) the Initial Term Loan Commitments on the Closing
Date shall automatically terminate upon the making of the Initial Term Loans on
the Closing Date, (iii) the Initial Revolving Credit Commitments shall
automatically terminate on the Initial Revolving Credit Maturity Date, (iv) the
Additional Term Loan Commitments of any Class shall automatically terminate upon
the making of the Additional Term Loans of such Class and, if any such
Additional Term Loan Commitment is not drawn on the date that such Additional
Term Loan Commitment is required to be drawn pursuant to the applicable
Refinancing Amendment, Extension Amendment or Incremental Facility Amendment,
the undrawn amount thereof shall terminate unless otherwise provided in the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment and (v) the Additional Revolving Credit Commitments of any Class shall
automatically terminate on the Maturity Date specified therefor in the
applicable Refinancing Amendment, Extension Amendment or Incremental Facility
Amendment.

(b) Upon delivering the notice required by Section 2.09(c), Parent or any
Revolving Borrower may at any time terminate or from time to time reduce the
Revolving Credit Commitments of any Class; provided that (i) each reduction of
the Revolving Credit Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and (ii) neither Parent not any Revolving
Borrower shall terminate or reduce the Revolving Credit Commitments of any
Class if, after giving effect to such termination or reduction, as applicable,
and any concurrent prepayment of Revolving Loans, the aggregate amount of the
Revolving Credit Exposure attributable to the Revolving Credit Commitments of
such Class would exceed the aggregate amount of the Revolving Credit Commitments
of such Class; provided that, after the establishment of any Additional
Revolving Credit Commitment, any such termination or reduction of the Revolving
Credit Commitments of any Class shall be subject to the provisions set forth in
Section 2.22, 2.23 and/or 9.02, as applicable.

(c) Parent or the applicable Revolving Borrower shall notify the Administrative
Agent of any election to terminate or reduce any Class or Classes of Revolving
Credit Commitments under paragraph (b) of this Section 2.09 not later than 1:00
p.m. on or prior to the effective date of such termination or reduction (or not
later than 1:00 p.m., three Business Days prior to the effective date of such
termination or reduction, in the case of a termination or reduction involving a
prepayment of LIBO Rate Borrowings (or such later date to which the
Administrative Agent may agree)), specifying such election and the effective
date thereof. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Revolving Lenders of each applicable Class or Classes of
the contents thereof. Each notice delivered pursuant to this Section 2.09 shall
be irrevocable; provided that any such notice may state that such notice is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked or its effectiveness deferred by Parent or the applicable
Revolving Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of any Revolving Credit Commitment pursuant to this Section 2.09 shall
be permanent. Upon any reduction of any Revolving Credit Commitment, the
Revolving Credit Commitment of each Revolving Lender of the relevant Class shall
be reduced by such Revolving Lender’s Applicable Percentage of such reduction
amount.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) The Term Loan Borrowers jointly and severally hereby unconditionally promise
to repay the outstanding principal amount of the Initial Term Loans to the
Administrative Agent for the account of each applicable Term Lender (i) on the
last Business Day of each March, June, September and December prior to the
Initial Term Loan Maturity Date (each such date being referred to as a “Loan
Installment Date”), commencing on the last Business Day of June 2020, in each
case in an amount equal to 0.25% of the original principal amount of the Initial
Term Loans (as such payments may be reduced

 

85



--------------------------------------------------------------------------------

from time to time as a result of the application of prepayments in accordance
with Section 2.11 and purchases or assignments in accordance with
Section 9.05(g) or increased as a result of any increase in the amount of such
Initial Term Loans pursuant to Section 2.22(a)) and (ii) on the Initial Term
Loan Maturity Date, in an amount equal to the remainder of the principal amount
of the Initial Term Loans outstanding on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment. The Term Loan Borrowers shall repay the Additional
Term Loans of any Class in such scheduled amortization installments and on such
date or dates as shall be specified therefor in the applicable Refinancing
Amendment, Extension Amendment or Incremental Facility Amendment (as such
payments may be reduced from time to time as a result of the application of
prepayments in accordance with Section 2.11 and purchases or assignments in
accordance with Section 9.05(g) or increased as a result of any increase in the
amount of such Additional Term Loans pursuant to Section 2.22(a)).

(b) The Revolving Borrowers jointly and severally hereby unconditionally promise
to pay (i) to the Administrative Agent for the account of each Initial Revolving
Lender, the then-unpaid principal amount of the Initial Revolving Loans of such
Lender on the Initial Revolving Credit Maturity Date and (ii) to the
Administrative Agent for the account of each Additional Revolving Lender, the
then-unpaid principal amount of each Additional Revolving Loan of such
Additional Revolving Lender on the Maturity Date applicable thereto. On the
Initial Revolving Credit Maturity Date, the Borrowers shall make payment in full
in Cash of all accrued and unpaid fees and all reimbursable expenses and other
Obligations with respect to the Initial Revolving Facility then due, together
with accrued and unpaid interest (if any) thereon.

(c) If the Maturity Date in respect of any Class of Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Classes of Revolving Credit Commitments in respect of which the Maturity
Date shall not have so occurred are then in effect (or will automatically be in
effect upon the occurrence of such Maturity Date) and at such time the
conditions precedent specified in Sections 4.02(b) and (c) would be satisfied,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.05(d) and Section 2.05(e)) under (and ratably
participated in by Revolving Lenders pursuant to) the non-terminating or new
Classes of Revolving Credit Commitments up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
continuing at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) (in each case, after giving effect to
any repayments of Revolving Loans) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i) and unless provisions reasonably
satisfactory to the applicable Issuing Bank for the treatment of such Letter of
Credit as a letter of credit under a successor credit facility have been agreed
upon, the Borrower shall, on or prior to the applicable Maturity Date, (x) cause
such Letter of Credit to be replaced and returned to the applicable Issuing Bank
undrawn and marked “cancelled”, (y) cause such Letter of Credit to be
backstopped by a “back to back” letter of credit reasonably satisfactory to the
applicable Issuing Bank or (z) Cash collateralize such Letter of Credit in
accordance with Section 2.05(j). Commencing with the Maturity Date of any
Class of Revolving Credit Commitments, the Letter of Credit Sublimit shall be in
an amount agreed solely with the applicable Issuing Bank; provided that, at the
request of the Borrower, the Letter of Credit Sublimit immediately following
such Maturity Date shall be no less than the Letter of Credit Sublimit
immediately prior to such Maturity Date multiplied by a fraction, the numerator
of which is the aggregate amount of the Revolving Credit Commitments immediately
following such Maturity Date and the denominator of which is the aggregate
amount of the Revolving Credit Commitments immediately prior to such Maturity
Date.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by

 

86



--------------------------------------------------------------------------------

such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(e) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders or the Issuing Banks and each
Lender’s or Issuing Bank’s share thereof.

(f) The entries made in the accounts maintained pursuant to paragraphs (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any manifest error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement;
provided, further, that in the event of any inconsistency between the accounts
maintained by the Administrative Agent pursuant to paragraph (e) of this
Section 2.10 and any Lender’s records, the accounts of the Administrative Agent
shall govern.

(g) Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered permitted
assigns; it being understood and agreed that such Lender (and/or its applicable
permitted assign) shall be required to return such Promissory Note to the
Borrower in accordance with Section 9.05(b)(iii) and upon the occurrence of the
Termination Date (or as promptly thereafter as practicable). If any Lender loses
the original copy of its Promissory Note, it shall execute an affidavit of loss
containing a customary indemnification provision that is reasonably satisfactory
to the Borrower. The obligation of each Lender to execute an affidavit of loss
containing a customary indemnification provision that is reasonably satisfactory
to the Borrower shall survive the Termination Date.

(h) The Term Loan Borrowers jointly and severally hereby unconditionally promise
to repay the outstanding principal amount of the Daylight Term Loans to the
Daylight Term Lender on the Daylight Term Loan Maturity Date, in an amount equal
to the principal amount of the Daylight Term Loans outstanding on such date,
together in each case with accrued and unpaid interest on such principal amount,
to but excluding the date of such payment.

Section 2.11. Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with paragraph (a)(iii) of this Section, the
Term Loan Borrowers shall have the right at any time and from time to time to
prepay any Borrowing of Term Loans of one or more Classes (such Class or Classes
to be selected by the applicable Term Borrower in its sole discretion) and/or
Daylight Term Loans in whole or in part without premium or penalty (but subject
to (A) in the case of Initial Term Loans only, Section 2.12(f) and (B) other
than with respect to any Daylight Term Loans and to the extent otherwise
applicable, Section 2.16). Each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages of the relevant Class.

(ii) Upon prior notice in accordance with paragraph (a)(iii) of Section 2.11,
the Revolving Borrowers shall have the right at any time and from time to time
to prepay any Borrowing of Revolving Loans of any Class, including any
Additional Revolving Loans, in

 

87



--------------------------------------------------------------------------------

whole or in part without premium or penalty (but subject to Section 2.16).
Prepayments made pursuant to this Section 2.11(a)(ii), first, shall be applied
ratably to outstanding LC Disbursements and second, shall be applied ratably to
the outstanding Revolving Loans, including any Additional Revolving Loans of the
relevant Class.

(iii) Any Borrower shall notify the Administrative Agent by telephone (confirmed
in writing) of any prepayment under this Section 2.11(a) (A) in the case of a
prepayment of a LIBO Rate Borrowing, not later than 1:00 p.m. three Business
Days before the date of prepayment or (B) in the case of a prepayment of an ABR
Borrowing, not later than 1:00 p.m. on the date of prepayment. Each such notice
shall be irrevocable (except as set forth in the proviso to this sentence) and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment may state
that such notice is conditioned upon the effectiveness of other transactions or
other conditional events, in which case such notice may be revoked or its
effectiveness deferred by the applicable Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied until such condition is satisfied; provided, further,
that no such notice shall be required for any prepayment of Daylight Term Loans.
Promptly following receipt of any such notice relating to any Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount at least equal to
the amount that would be permitted in the case of a Borrowing of the same Type
and Class as provided in Section 2.02(c) or such lesser amount that is then
outstanding with respect to such Borrowing being repaid. Each prepayment of Term
Loans shall be applied to the Class or Classes of Term Loans specified by the
applicable Borrower in the applicable prepayment notice, and each prepayment of
Term Loans of such Class or Classes made pursuant to this Section 2.11(a) shall
be applied against the remaining scheduled installments of principal due in
respect of the Term Loans of such Class or Classes in the manner specified by
such Borrower or, if not so specified on or prior to the date of such optional
prepayment, in direct order of maturity.

(b) Mandatory Prepayments.

(i) No later than the tenth Business Day after the date on which the financial
statements with respect to each Fiscal Year of Parent are delivered pursuant to
Section 5.01(b), commencing with the Fiscal Year ending December 31, 2021, the
Borrower shall prepay Subject Loans in accordance with clause (vi) below in an
aggregate principal amount (the “ECF Prepayment Amount”) equal to (A) the
Required Excess Cash Flow Percentage of Excess Cash Flow of Parent and its
Restricted Subsidiaries for the Excess Cash Flow Period then most recently ended
(this clause (A), the “Base ECF Prepayment Amount”), minus (B) at the option of
Parent, to the extent occurring during such Excess Cash Flow Period (or
occurring after such Excess Cash Flow Period and prior to the date of the
applicable Excess Cash Flow payment), and without duplication (including
duplication of any amounts deducted in any prior Excess Cash Flow Period), the
following (collectively, the “ECF Deductions”):

(1) the aggregate principal amount of any Initial Term Loans, Additional Term
Loans or Revolving Loans prepaid pursuant to Section 2.11(a) (or contractually
committed to be prepaid, with an increase in the applicable future period to the
extent so deducted but not actually prepaid);

(2) the aggregate principal amount of any Incremental Equivalent Debt,
Replacement Debt and/or any other Indebtedness permitted to be incurred pursuant
to Section 6.01 (to the extent secured by Liens on the

 

88



--------------------------------------------------------------------------------

Collateral that are pari passu with the Liens on the Collateral securing the
Credit Facilities) voluntarily prepaid, repurchased, redeemed or otherwise
retired (or contractually committed to be prepaid, repurchased, redeemed or
otherwise retired);

(3) the amount of any reduction in the outstanding amount of any Term Loans,
Incremental Equivalent Debt, Replacement Debt and/or any other Indebtedness
permitted to be incurred pursuant to Section 6.01 (to the extent secured by
Liens on the Collateral that are pari passu with the Liens on the Collateral
securing the Credit Facilities) resulting from any purchase or assignment made
in accordance with Section 9.05(g) of this Agreement (including in connection
with any Dutch Auction) (with respect to Term Loans) and any equivalent
provisions with respect to any Incremental Equivalent Debt, Replacement Debt
and/or such other Indebtedness, but only to the extent of the actual price paid
in connection with such purchase or assignment;

(4) all Cash payments in respect of Capital Expenditures and all Cash payments
made to acquire IP Rights;

(5) Cash payments by Parent and its Restricted Subsidiaries made (or committed
or budgeted) in respect of long-term liabilities (including for purposes of
clarity, the current portion of such long-term liabilities) of Parent and its
Restricted Subsidiaries other than Indebtedness, except to the extent such Cash
payments were deducted in the calculation of Consolidated Net Income or
Consolidated Adjusted EBITDA for such period;

(6) Cash payments in respect of any Investment (including acquisitions)
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than Investments (x) in Cash or Cash Equivalents or (y) in Parent or any
Restricted Subsidiary) and/or any Restricted Payment permitted by
Section 6.04(a);

(7) the aggregate consideration (i) required to be paid in Cash by Parent or its
Restricted Subsidiaries pursuant to binding contracts entered into prior to or
during such period relating to Capital Expenditures, acquisitions or other
Investments permitted by Section 6.06 and/or Restricted Payments described in
clause (6) above and/or (ii) otherwise committed or budgeted to be made in
connection with Capital Expenditures, acquisitions or other Investments and/or
Restricted Payments described in clause (6) above (clauses (i) and (ii) of this
clause (7), the “Scheduled Consideration”) (other than Investments in (x) Cash
and Cash Equivalents or (y) Parent or any Restricted Subsidiary) to be
consummated or made during the period of four consecutive Fiscal Quarters of
Parent following the end of such period; provided that to the extent the
aggregate amount actually utilized to finance such Capital Expenditures,
acquisitions, Investments or Restricted Payments during such subsequent period
of four consecutive Fiscal Quarters is less than the Scheduled Consideration,
the amount of the resulting shortfall shall be added to the calculation of
Excess Cash Flow at the end of such subsequent period of four consecutive Fiscal
Quarters;

 

89



--------------------------------------------------------------------------------

(8) Cash expenditures in respect of any Hedge Agreement to the extent not
otherwise deducted in the calculation of Consolidated Net Income or Consolidated
Adjusted EBITDA; and

(9) the aggregate amount of expenditures actually made by Parent and/or any
Restricted Subsidiary in Cash (including any expenditure for the payment of fees
or other Charges (or any amortization thereof for such period) in connection
with any Disposition, incurrence or repayment of Indebtedness, issuance of
Capital Stock, refinancing transaction, amendment or modification of any debt
instrument, including this Agreement, and including, in each case, any such
transaction consummated prior to, on or after the Closing Date, and Charges
incurred in connection therewith, whether or not such transaction was
successful), to the extent that such expenditures were not expensed;

in the case of each of clauses (1)-(9), (I) excluding any such payments,
prepayments and expenditures made during such Fiscal Year that reduced the
amount required to be prepaid pursuant to this Section 2.11(b)(i) in the prior
Fiscal Year, (II) in the case of any prepayment of revolving Indebtedness, to
the extent accompanied by a permanent reduction in the relevant commitment and
(III) to the extent that such payments, prepayments and expenditures were not
financed with the proceeds of other long-term funded Indebtedness (other than
revolving Indebtedness) of Parent or its Restricted Subsidiaries; provided that
(x) no prepayment under this Section 2.11(b)(i) shall be required unless the
principal amount of Subject Loans required to be prepaid exceeds $10,000,000
(and, in such case, only such amount in excess of $10,000,000 shall be required
to be prepaid) and (y) to the extent the aggregate ECF Deductions for any Excess
Cash Flow Period exceeds the Base ECF Prepayment Amount for such period, Parent
may carry forward such excess as additional ECF Deductions to any subsequent
Excess Cash Flow Period; provided, further, that if at the time that any such
prepayment would be required, Parent (or any Restricted Subsidiary) is also
required to prepay, repurchase or offer to prepay or repurchase any Indebtedness
that is secured on a pari passu basis (without regard to the control of
remedies) with any Secured Obligation pursuant to the terms of the documentation
governing such Indebtedness (such Indebtedness required to be so prepaid or
repurchased or offered to be so prepaid or repurchased, “Other Applicable
Indebtedness”) with any portion of the ECF Prepayment Amount, then Parent may
apply such portion of the ECF Prepayment Amount on a pro rata basis (determined
on the basis of the aggregate outstanding principal amount of the Subject Loans
and the relevant Other Applicable Indebtedness (or accreted amount if such Other
Applicable Indebtedness is issued with original issue discount) at such time) to
the prepayment of the Subject Loans and to the prepayment of the relevant Other
Applicable Indebtedness, and the amount of prepayment of the Subject Loans that
would have otherwise been required pursuant to this Section 2.11(b)(i) shall be
reduced accordingly; it being understood that (1) the portion of such ECF
Prepayment Amount allocated to the Other Applicable Indebtedness shall not
exceed the portion of such ECF Prepayment Amount required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such ECF Prepayment Amount shall be allocated to the Subject
Loans in accordance with the terms hereof and (2) to the extent the holders of
the Other Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Subject
Loans in accordance with the terms hereof.

(ii) No later than (x) the fifth Business Day following the receipt of Net
Proceeds in respect of any Prepayment Asset Sale or Net Insurance/Condemnation
Proceeds, or (y) in the event that at the time of such Prepayment Asset Sale or
event giving rise to Net Insurance/Condemnation Proceeds any Other Subject
Indebtedness is outstanding, the earlier of (A) the 90th day following the
receipt of Net Proceeds in respect of any Prepayment Asset Sale or

 

90



--------------------------------------------------------------------------------

Net Insurance/Condemnation Proceeds, as applicable, and (B) the date on which
Parent or any of its Subsidiaries uses any of such Net Proceeds to prepay or
repurchase Other Subject Indebtedness pursuant to an asset sale offer made in
accordance with the provisions of the indenture or other agreement governing the
terms thereof, in each case, in excess of $50,000,000 in any Fiscal Year, the
Borrower shall apply an amount equal to 100% of the Net Proceeds or Net
Insurance/Condemnation Proceeds received with respect thereto in excess of such
thresholds (collectively, the “Subject Proceeds”; and any such Net Proceeds or
Net Insurance/Condemnation Proceeds that do not constitute Subject Proceeds, the
“Excluded Proceeds”) to prepay the outstanding principal amount of Subject Loans
in accordance with clause (vi) below; provided that (A) if prior to the date any
such prepayment is required to be made, Parent notifies the Administrative Agent
of its intention to reinvest the Subject Proceeds in assets used or useful in
the business of the Borrower or any of its Restricted Subsidiaries (including
Permitted Acquisitions and other Investments not prohibited by this Agreement
(other than a direct Investment in Cash or Cash Equivalents)), then the Borrower
shall not be required to make a mandatory prepayment under this clause (ii) in
respect of the Subject Proceeds to the extent (x) the Subject Proceeds are so
reinvested within 18 months following receipt thereof or (y) Parent or any of
its subsidiaries has contractually committed to so reinvest the Subject Proceeds
during such 18-month period and the Subject Proceeds are so reinvested within
six months after the expiration of such 18-month period; provided, however, that
if the Subject Proceeds have not been so reinvested prior to the expiration of
the applicable period, Parent shall promptly prepay the outstanding principal
amount of Subject Loans with the Subject Proceeds not so reinvested as set forth
above (without regard to the immediately preceding proviso) (provided that
Parent may elect to deem certain expenditures that would otherwise be
permissible reinvestments but that occurred prior to the receipt of the
applicable Net Proceeds or Net Insurance/Condemnation Proceeds (as applicable)
as having been reinvested in accordance with the provisions of this
Section 2.11(b)(ii), but only to the extent such deemed expenditure shall have
been made no earlier than (x) in the case of Net Proceeds, the earlier of the
execution of a definitive agreement with respect to such Prepayment Asset Sale
or the consummation of the applicable Disposition and (y) in the case of Net
Insurance/Condemnation Proceeds, the occurrence of the event in respect of which
such Net Insurance/Condemnation Proceeds were received) and (B) if, at the time
that any such prepayment would be required hereunder, Parent or any of its
Restricted Subsidiaries is required to prepay, repay or repurchase (or offer to
prepay, repay or repurchase) any Other Applicable Indebtedness, then the
relevant Person shall reduce the amount of the Subject Proceeds to be applied
pursuant to this this Section 2.11(b)(ii) in respect of the Subject Loans by an
amount equal to the product of (1) the amount of such Net Proceeds and (2) a
fraction, the numerator of which is the outstanding principal amount of such
Other Applicable Indebtedness and the denominator of which is the sum of the
outstanding principal amount of such Other Applicable Indebtedness and the
outstanding principal amount of the Subject Loans; it being understood that the
portion of the Subject Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of the Subject Proceeds required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof, and the amount
of the prepayment of the Subject Loans that would have otherwise been required
pursuant to this Section 2.11(b)(ii) shall be reduced accordingly.

(iii) In the event that Parent or any of its Restricted Subsidiaries receives
Net Proceeds from the issuance or incurrence of Indebtedness by Parent or any of
its Restricted Subsidiaries (other than with respect to Indebtedness permitted
under Section 6.01, except to the extent the relevant Indebtedness constitutes
Refinancing Indebtedness incurred to refinance all or a portion of the Initial
Term Loans pursuant to Section 6.01(p) or Replacement Term Loans incurred to
refinance Initial Term Loans in accordance with the requirements of
Section 9.02(b)), the Borrower shall, substantially simultaneously with (and in
any event not later than two

 

91



--------------------------------------------------------------------------------

Business Days thereafter) the receipt of such Net Proceeds by Parent or its
applicable Restricted Subsidiary, apply an amount equal to 100% of such Net
Proceeds to prepay the outstanding principal amount of the relevant Initial Term
Loans in accordance with clause (vi) below.

(iv) Notwithstanding anything in this Section 2.11(b) to the contrary,
(A) Parent shall not be required to prepay any amount that would otherwise be
required to be paid pursuant to Sections 2.11(b)(i), (ii) or (iii) above to the
extent that the relevant Excess Cash Flow is generated by any Foreign
Subsidiary, the relevant Prepayment Asset Sale is consummated by any Foreign
Subsidiary, the relevant Net Insurance/Condemnation Proceeds are received by any
Foreign Subsidiary or the relevant Indebtedness is incurred by any Foreign
Subsidiary (except to the extent the relevant Indebtedness constitutes
Refinancing Indebtedness incurred by any Foreign Subsidiary to refinance all or
a portion of the Initial Term Loans or Additional Term Loans pursuant to
Section 6.01(p) or Replacement Term Loans incurred to refinance Initial Term
Loans or Additional Term Loans in accordance with the requirements of
Section 9.02(b)), as the case may be, for so long as Parent determines in good
faith that the repatriation to Parent of any such amount would be prohibited or
delayed (beyond the time period during which such prepayment is otherwise
required to be made pursuant to Section 2.11(b)(i), (ii) or (iii) above) under
any Requirement of Law or conflict with the fiduciary duties of such Foreign
Subsidiary’s directors, or result in, or could reasonably be expected to result
in, a material risk of personal or criminal liability for any officer, director,
employee, manager, member of management or consultant of such Foreign Subsidiary
(including on account of financial assistance, corporate benefit, thin
capitalization, capital maintenance or similar considerations); it being
understood and agreed that (i) solely within 365 days following the end of the
applicable Excess Cash Flow Period, the event giving rise to the relevant
Subject Proceeds or the receipt of proceeds from the respective incurrence of
Indebtedness, Parent shall use commercially reasonable efforts required by
applicable Requirements of Law to permit such repatriation and (ii) if the
repatriation of the relevant affected Excess Cash Flow, Subject Proceeds or
Indebtedness proceeds, as the case may be, is permitted under the applicable
Requirement of Law and, to the extent applicable, would no longer conflict with
the fiduciary duties of such director, or result in, or be reasonably expected
to result in, a material risk of personal or criminal liability for the Persons
described above, in either case, within 365 days following the end of the
applicable Excess Cash Flow Period, the event giving rise to the relevant
Subject Proceeds or the receipt of Net Proceeds in respect of any such
Indebtedness, the relevant Foreign Subsidiary will promptly repatriate the
relevant Excess Cash Flow, Subject Proceeds or Net Proceeds in respect of
Indebtedness, as the case may be, and the repatriated Excess Cash Flow, Subject
Proceeds or Net Proceeds in respect of Indebtedness, as the case may be, will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against such
Excess Cash Flow, such Subject Proceeds or such Net Proceeds in respect of
Indebtedness, as a result thereof, in each case by any Loan Party, such Loan
Party’s subsidiaries, and any Affiliates or indirect or direct equity owners of
the foregoing) to the repayment of Subject Loans pursuant to this
Section 2.11(b) to the extent required herein (without regard to this clause
(iv), (B) the Borrower shall not be required to prepay any amount that would
otherwise be required to be paid pursuant to Sections 2.11(b)(i) or (iii) to the
extent that the relevant Excess Cash Flow is generated by any joint venture or
the relevant Subject Proceeds or Net Proceeds in respect of Indebtedness are
received by any joint venture for so long as Parent determines in good faith
that the distribution to Parent of such Excess Cash Flow, Subject Proceeds or
Net Proceeds in respect of Indebtedness would be prohibited under the
Organizational Documents (or any relevant shareholders’ or similar agreement)
governing such joint venture; it being understood that if the relevant
prohibition ceases to exist within the 365-day period following the end of the
applicable Excess Cash Flow Period, the event giving rise to the relevant
Subject Proceeds or the receipt of Net Proceeds in respect of any such
Indebtedness, the relevant joint venture will promptly distribute

 

92



--------------------------------------------------------------------------------

the relevant Excess Cash Flow, the relevant Subject Proceeds or the relevant Net
Proceeds in respect of Indebtedness, as the case may be, and the distributed
Excess Cash Flow, Subject Proceeds or Net Proceeds in respect of Indebtedness,
as the case may be, will be promptly (and in any event not later than ten
Business Days after such distribution) applied (net of additional Taxes payable
or reserved against as a result thereof) to the repayment of Subject Loans
pursuant to this Section 2.11(b) to the extent required herein (without regard
to this clause (iv)) and (C) if Parent determines in good faith that the
repatriation to Parent of any amounts required to mandatorily prepay Subject
Loans pursuant to Sections 2.11(b)(i), (ii) or (iii) above would result in
material and adverse tax consequences for any Loan Party or any of such Loan
Party’s subsidiaries, taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation (such amount, a
“Restricted Amount”), as determined by Parent in good faith, the amount the
Borrower shall be required to mandatorily prepay pursuant to Sections
2.11(b)(i), (ii) or (iii) above, as applicable, shall be reduced by the
Restricted Amount; provided that to the extent that the repatriation of any
Subject Proceeds, Excess Cash Flow or the Net Proceeds in respect of any such
Indebtedness from the relevant Foreign Subsidiary would no longer have a
material and adverse tax consequence within the 365-day period following the
event giving rise to the relevant Subject Proceeds, the receipt of Net Proceeds
in respect of any such Indebtedness or the end of the applicable Excess Cash
Flow Period, as the case may be, an amount equal to the Subject Proceeds, Excess
Cash Flow or the Net Proceeds in respect of any such Indebtedness, as
applicable, not previously applied pursuant to this clause (C), shall be
promptly applied to the repayment of Subject Loans pursuant to Section 2.11(b)
as otherwise required above (without regard to this clause (iv));

(v) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Initial Term Loans and Additional Term Loans required to be made
by the Borrower pursuant to this Section 2.11(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
the “Declined Proceeds”), which Declined Proceeds may be retained by the
Borrower and used for any legal purpose permitted (or not prohibited) hereunder,
including to increase the Available Amount; provided, further, that, for the
avoidance of doubt, no Lender may reject any prepayment made under
Section 2.11(b)(iii) above to the extent that such prepayment is made with the
Net Proceeds of (w) Refinancing Indebtedness (including Replacement Debt)
incurred to refinance all or a portion of the Initial Term Loans or Additional
Term Loans pursuant to Section 6.01(p), (x) Incremental Term Loans incurred to
refinance all or a portion of the Term Loans pursuant to Section 2.22, (y)
Replacement Term Loans incurred to refinance all or a portion of the Term Loans
in accordance with the requirements of Section 9.02(b) and/or (z) Incremental
Equivalent Debt incurred to refinance all or a portion of the Term Loans in
accordance with the requirements of Section 6.01(z). If any Lender fails to
deliver a notice to the Administrative Agent of its election to decline receipt
of its Applicable Percentage of any mandatory prepayment within the time frame
specified by the Administrative Agent, such failure will be deemed to constitute
an acceptance of such Lender’s Applicable Percentage of the total amount of such
mandatory prepayment of Initial Term Loans and Additional Term Loans.

(vi) Except as may otherwise be set forth in any amendment to this Agreement in
connection with any Additional Term Loan, (A) each prepayment of Initial Term
Loans and Additional Term Loans pursuant to this Section 2.11(b) shall be
applied ratably to each Class of Term Loans (based upon the then outstanding
principal amounts of the respective Classes of Term Loans) (provided that any
prepayment constituting (w) Refinancing Indebtedness (including Replacement
Debt) incurred to refinance all or a portion of the Initial Term Loans or
Additional Term Loans pursuant to Section 6.01(p), (x) Incremental Loans
incurred to refinance all or a portion of the Term Loans pursuant to
Section 2.22, (y) Replacement

 

93



--------------------------------------------------------------------------------

Term Loans incurred to refinance all or a portion of the Term Loans in
accordance with the requirements of Section 9.02(c) and/or (z) Incremental
Equivalent Debt incurred to refinance all or a portion of the Term Loans in
accordance with the requirements of Section 6.01(z) shall, in each case be
applied solely to each applicable Class of refinanced or replaced Term Loans),
(B) with respect to each Class of Initial Term Loans and Additional Term Loans,
all accepted prepayments under Section 2.11(b)(i), (ii) or (iii) shall be
applied against the remaining scheduled installments of principal due in respect
of the Initial Term Loans and Additional Term Loans as directed by the Borrower
(or, in the absence of direction from the Borrower, to the remaining scheduled
amortization payments in respect of the Initial Term Loans and Additional Term
Loans in direct order of maturity), and (C) each such prepayment shall be paid
to the Term Lenders in accordance with their respective Applicable Percentages.
The amount of such mandatory prepayments shall be applied on a pro rata basis to
the then outstanding Initial Term Loans and Additional Term Loans being prepaid
irrespective of whether such outstanding Loans are ABR Loans or LIBO Rate Loans;
provided that the amount thereof shall be applied first to ABR Loans to the full
extent thereof before application to the LIBO Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.16. Any prepayment of Initial Term Loans made on or prior
to the date that is six months after the Closing Date pursuant to
Section 2.11(b)(iii) as part of a Repricing Transaction shall be accompanied by
the fee set forth in Section 2.12(f).

(vii) In the event that the Revolving Credit Exposure of any Class exceeds the
amount of the Revolving Credit Commitment of such Class then in effect, the
Revolving Borrowers shall, within three Business Days of receipt of notice from
the Administrative Agent, prepay the Revolving Loans and/or reduce LC Exposure
in an aggregate amount sufficient to reduce such Revolving Credit Exposure as of
the date of such payment to an amount not to exceed the Revolving Credit
Commitment of such Class then in effect by taking any of the following actions
as it shall determine at its sole discretion: (A) prepaying Revolving Loans or
(B) with respect to any excess LC Exposure, depositing Cash in the LC Collateral
Account or “backstopping” or replacing the relevant Letters of Credit, in each
case, in an amount equal to 100% of such excess LC Exposure (minus any amount
then on deposit in the LC Collateral Account).

(viii) Notwithstanding any of the other provisions of this Section 2.11, so long
as no Event of Default shall have occurred and be continuing, if any prepayment
of LIBO Rate Loans is required to be made under this Section 2.11(b) prior to
the last day of the Interest Period therefor, Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made hereunder with the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from Parent or any other Loan Party) to apply
such amount to the prepayment of such Loans in accordance with this
Section 2.11(b). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from Parent or any other Loan Party) to apply such
amount to the prepayment of the outstanding Loans in accordance with this
Section 2.11(b).

(ix) At the time of each prepayment required under Section 2.11(b)(i), (ii) or
(iii), Parent shall deliver to the Administrative Agent a certificate signed by
a Responsible Officer of Parent setting forth in reasonable detail the
calculation of the amount of such prepayment; provided, however, that in the
case of any prepayment that may be declined at the option of any Lender, Parent
shall notify the Administrative Agent in writing of such prepayment not later
than 1:00 p.m. three Business Days prior to the date of the prepayment. Each
such certificate shall specify the Borrowings being prepaid and the principal
amount of each Borrowing (or portion

 

94



--------------------------------------------------------------------------------

thereof) to be prepaid. Prepayments shall be accompanied by accrued interest as
required by Section 2.13. All prepayments of Borrowings under this
Section 2.11(b) shall be subject to Section 2.16 and, except as set forth in the
last sentence of clause (vi) above, shall otherwise be without premium or
penalty.

Section 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender of any Class (other than any Defaulting Lender) a
commitment fee, which shall accrue at a rate equal to the Commitment Fee Rate
per annum applicable to the Revolving Credit Commitment of such Class on the
average daily amount of the Unused Revolving Credit Commitment of such Class of
such Revolving Lender during the period from and including the Closing Date to
the date on which such Lender’s Revolving Credit Commitment of such
Class terminates. Accrued commitment fees shall be payable in arrears on the
last Business Day of each March, June, September and December for the quarterly
period then ended (commencing on the last Business Day of March 2020, but in the
case of the payment made on such date, for the period from the Closing Date to
such date) and on the date on which the Revolving Credit Commitments of the
applicable Class terminate.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender of any Class (other than any Defaulting Lender) a
participation fee with respect to its participation in each Letter of Credit,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to LIBO Rate Revolving Loans on the daily face amount of such
Lender’s LC Exposure attributable to its Revolving Credit Commitment of such
Class in respect of such Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements), during the period from and
including the Closing Date to the later of the date on which such Revolving
Lender’s Revolving Credit Commitment of such Class terminates and the date on
which such Revolving Lender ceases to have any LC Exposure related to its
Revolving Credit Commitment of such Class in respect of such Letter of Credit
(including any such LC Exposure that may exist following the termination of such
Revolving Credit Commitments) and (ii) to each Issuing Bank, for its own
account, a fronting fee, in respect of each Letter of Credit issued by such
Issuing Bank for the period from the date of issuance of such Letter of Credit
to the expiration date of such Letter of Credit (or if terminated on an earlier
date, to the termination date of such Letter of Credit), computed at a rate
equal to the rate agreed by such Issuing Bank and the Borrower (but in any event
not to exceed 0.125% per annum) of the daily face amount of such Letter of
Credit, as well as such Issuing Bank’s reasonable and customary fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued to but excluding the last Business Day of each March, June, September
and December shall be payable in arrears for the quarterly period then ended
(or, in the case of the payment made on the last Business Day of March 2020, for
the period from the Closing Date to such date) on the last Business Day of such
calendar quarter; provided that all such fees shall be payable on the date on
which the Revolving Credit Commitments of the applicable Class terminate, and
any such fees accruing after the date on which the Revolving Credit Commitments
of the applicable Class terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
30 days after receipt of a written demand (accompanied by reasonable back-up
documentation) therefor.

(c) [Reserved].

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
the fees in the amounts and at the times separately agreed upon by the Borrower
and the Administrative Agent in writing.

 

95



--------------------------------------------------------------------------------

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Revolving Lenders. Fees paid
shall not be refundable under any circumstances except as otherwise provided in
the Fee Letter. Fees payable hereunder shall accrue through and including the
last day of the month immediately preceding the applicable fee payment date.

(f) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower (x) prepays, repays, refinances, substitutes or
replaces any Initial Term Loans as part of a Repricing Transaction (including,
for the avoidance of doubt, any prepayment made pursuant to Section 2.11(b)(iii)
that constitutes a Repricing Transaction) or (y) effects any amendment,
modification or waiver of, or consent under, this Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Initial Term Lenders, (I) in the
case of clause (x), a premium of 1.00% of the aggregate principal amount of the
Initial Term Loans so prepaid, repaid, refinanced, substituted or replaced and
(II) in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the Initial Term Loans that are the subject of such Repricing
Transaction outstanding immediately prior to such amendment. If, on or prior to
the date that is six months after the Closing Date, all or any portion of the
Initial Term Loans held by any Term Lender are prepaid, repaid, refinanced,
substituted or replaced pursuant to Section 2.19(b)(iv) as a result of, or in
connection with, such Term Lender not agreeing or otherwise consenting to any
waiver, consent, modification or amendment referred to in clause (y) above (or
otherwise in connection with a Repricing Transaction), such prepayment,
repayment, refinancing, substitution or replacement will be made at 101% of the
principal amount so prepaid, repaid, refinanced, substituted or replaced. All
such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction.

(g) Unless otherwise indicated herein, all computations of fees shall be made on
the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of the amount of any fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

Section 2.13. Interest.

(a) The Loans (other than any Daylight Term Loans) comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans (other than any Daylight Term Loans) comprising each LIBO Rate
Borrowing shall bear interest at the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c) The Daylight Term Loans shall bear interest at the LIBO Rate for an Interest
Period of one month, determined as of approximately 11:00 a.m. (London time) one
(1) Business Day prior to the Closing Date.

(d) Notwithstanding the foregoing, during the existence and continuance of any
Event of Default under Section 7.01(a), if any principal of or interest on any
Loan or any LC Disbursement or any fee payable by the Borrower hereunder is not,
in each case, paid or reimbursed when due, whether at stated maturity, upon
acceleration or otherwise, the relevant overdue amount shall bear interest, to
the fullest extent permitted by applicable Requirements of Law, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal or interest of any Loan or unreimbursed LC Disbursement, 2.00% plus
the rate otherwise applicable to such Loan or LC Disbursement as provided in the
preceding paragraphs of this Section 2.13 or Section 2.05(h) or (ii) in the

 

96



--------------------------------------------------------------------------------

case of any other amount, 2.00% plus the rate applicable to Revolving Loans that
are ABR Loans as provided in paragraph (a) of this Section 2.13; provided that
no amount shall be payable pursuant to this Section 2.13(d) to any Defaulting
Lender so long as such Lender is a Defaulting Lender; provided further that no
amounts shall accrue pursuant to this Section 2.13(d) on any overdue amount,
reimbursement obligation in respect of any LC Disbursement or other amount
payable to a Defaulting Lender so long as such Lender is a Defaulting Lender.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date applicable to such Loan or,
in the case of any Revolving Loan, upon the termination of the Revolving Credit
Commitments of the applicable Class, as applicable; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the termination of the relevant
revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBO Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Initial Term Loan
shall be payable on the effective date of such conversion. Accrued interest for
any Class of Additional Loans shall be payable as set forth in the applicable
Refinancing Amendment, Incremental Facility Amendment or Extension Amendment.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed for ABR Loans shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error. Interest shall accrue on each Loan from the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall bear interest for one day.

Section 2.14. Alternate Rate of Interest.

(a) If at least two Business Days prior to the commencement of any Interest
Period for a LIBO Rate Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including because a Screen Rate is not available or
published on a current basis) for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for the applicable currency and/or such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Parent and
the Lenders by hand delivery, facsimile or other electronic transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
Parent and the Lenders that the circumstances giving rise to such notice no
longer exist, which the Administrative Agent agrees promptly to do, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing shall be ineffective and
such Borrowing shall be converted to an ABR Borrowing and the utilization of the
LIBO Rate component in determining the Alternate Base Rate shall be suspended on
the last day of the Interest Period applicable thereto and (ii) if any Borrowing
Request requests a LIBO Rate

 

97



--------------------------------------------------------------------------------

Borrowing, then such Borrowing shall be made as an ABR Borrowing and the
utilization of the LIBO Rate component in determining the Alternate Base Rate
shall be suspended; provided, however, (x) that, in each case, Parent may revoke
any Borrowing Request that is pending when such notice is received and (y) if
the circumstances giving rise to such notice affect only Borrowings in certain
currencies, then LIBO Rate Borrowings in unaffected currencies shall be
permitted to the extent otherwise permitted by this Agreement.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) in consultation with Parent that
either (i) the circumstances set forth in clause (a) of this Section 2.14 have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a) of this Section 2.14 have not arisen but
the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be used for determining interest rates for loans (in the case of either such
clause (i) or (ii), an “Alternative Interest Rate Election Event”), the
Administrative Agent and Parent shall endeavor to establish an alternate rate of
interest to the LIBO Rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) that gives due consideration to the
then prevailing market convention for determining a rate of interest for
leveraged syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
(the “Successor Rate”) and such other related changes to this Agreement as may
be applicable, as mutually determined in good faith by the Administrative Agent
and Parent (but, for the avoidance of doubt, such related changes shall not
include a reduction to the Applicable Rate). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement. To the extent an
alternate rate of interest is adopted as contemplated hereby, the approved rate
shall be applied in a manner consistent with prevailing market convention;
provided, that, to the extent such prevailing market convention is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise mutually determined in good faith by the
Administrative Agent and Parent. Notwithstanding the foregoing, if a Successor
Rate has not otherwise been established pursuant to this clause (b), after
Parent and the Administrative Agent have reached such a determination, Parent
and the Required Lenders may select a different alternate rate as long as it is
reasonably practicable for the Administrative Agent to administer such different
rate and, upon not less than 15 Business Days’ prior written notice to the
Administrative Agent, the Administrative Agent, the Required Lenders and Parent
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable and, notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement. Until an alternate rate of interest shall be
determined in accordance with this clause (b), (x) any request by Parent for a
LIBO Rate Borrowing pursuant to Section 2.03 shall be deemed to be a request for
an ABR Borrowing, (y) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a LIBO Rate Borrowing
shall be ineffective and (z) any affected Borrowing shall be converted to an ABR
Borrowing on the last day of the Interest Period applicable thereto.

Section 2.15. Increased Costs.

(a) If any Change in Law:

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate) or Issuing Bank;

 

98



--------------------------------------------------------------------------------

(ii) imposes on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Rate Loans made by any Lender
or any Letter of Credit or participation therein; or

(iii) subjects any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise) in respect of any
LIBO Rate Loan or Letter of Credit in an amount deemed by such Lender or Issuing
Bank to be material, then, within 30 days after Parent’s receipt of the
certificate contemplated by paragraph (c) of this Section, the Borrower will pay
to such Lender or Issuing Bank, as applicable, such additional amount or amounts
as will compensate such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered (except that this provision
shall not apply to any Taxes, which shall be dealt with exclusively pursuant to
Section 2.17); provided that the Borrower shall not be liable for such
compensation if (x) the relevant Change in Law is publicly announced or occurs
on a date prior to the date such Lender becomes a party hereto, (y) such Lender
invokes Section 2.20 or (z) in the case of any request for reimbursement under
clause (ii) above resulting from a market disruption, (A) the relevant
circumstances do not generally affect the banking market or (B) the applicable
request has not been made by Lenders constituting Required Lenders.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
other than due to Taxes, which shall be dealt with exclusively pursuant to
Section 2.17 (taking into consideration such Lender’s or Issuing Bank’s policies
and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy), then within 30 days of receipt by Parent of the
certificate contemplated by paragraph (c) of this Section the Borrower will pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) Any Lender or Issuing Bank requesting compensation under this Section 2.15
shall be required to deliver a certificate to Parent that (i) sets forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section, (ii) sets forth in reasonable detail the manner in which such amount or
amounts were determined and (iii) certifies that such Lender or Issuing Bank is
generally charging such amounts to similarly situated borrowers, which
certificate shall be conclusive absent manifest error.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank notifies Parent
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim

 

99



--------------------------------------------------------------------------------

compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.16. Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration or otherwise), (b) the failure to borrow, convert,
continue or prepay any LIBO Rate Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate Loan
of any Lender other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense incurred by such Lender that is attributable to such event (other
than loss of profit). In the case of a LIBO Rate Loan, the loss, cost or expense
of any Lender shall be the amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan) over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurodollar market; it being understood that such loss, cost or
expense shall in any case exclude any interest rate floor and all
administrative, processing or similar fees. Any Lender requesting compensation
under this Section 2.16 shall be required to deliver a certificate to Parent
(i) setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, the basis therefor and, in reasonable detail, the
manner in which such amount or amounts were determined and (ii) certifying that
such Lender is generally charging the relevant amounts to similarly situated
borrowers , which certificate shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any Taxes,
except as required by applicable Requirements of Law (as determined in the good
faith discretion of the applicable Withholding Agent). If any applicable
Requirement of Law requires the deduction or withholding of any Tax from any
such payment, then (i) if such Tax is an Indemnified Tax, the amount payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.17(a)) the Administrative Agent, each Lender and
each Issuing Bank (as applicable) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Withholding Agent
shall make such deductions and (iii) such Withholding Agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank within 30 days after receipt of the certificate described in
the succeeding sentence, for the full amount of any Indemnified Taxes payable or
paid by the Administrative Agent, such Lender or Issuing Bank, as applicable, on
or with respect to any payment by or any payment on account of any obligation of
any Loan Party hereunder (including Indemnified Taxes imposed or asserted on or

 

100



--------------------------------------------------------------------------------

attributable to amounts payable under this Section 2.17(c) but excluding any
penalties or interest resulting from any action or inaction of the
Administrative Agent or such Lender or Issuing Bank), and any reasonable
expenses arising therefrom or with respect thereto; whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender or Issuing Bank (but only to the
extent that no Loan Party has already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s or Issuing Bank’s
failure to comply with the provisions of Section 9.05(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Lender and Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or Issuing Bank from any other source against any amount due to
the Administrative Agent under this clause (d).

(e) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment that is reasonably
satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Parent and the Administrative Agent, at the time or times reasonably requested
by Parent or the Administrative Agent, such properly completed and executed
documentation as Parent or the Administrative Agent may reasonably request to
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Parent or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by Parent or the
Administrative Agent as will enable Parent or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Each Lender hereby authorizes the
Administrative Agent to deliver to Parent and to any successor Administrative
Agent any documentation provided to the Administrative Agent pursuant to this
Section 2.17(f). Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or
2.17(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

 

101



--------------------------------------------------------------------------------

(A) each Lender that is not a Foreign Lender shall deliver to Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Parent or the Administrative Agent), two executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) each Foreign Lender shall deliver to Parent and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Parent or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Parent within the meaning of Section 871(h)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent any Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct or indirect partner;

(C) each Foreign Lender shall deliver, to the extent that it is legally entitled
to do so, to Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Parent or the Administrative Agent),
executed copies of any other form prescribed by applicable Requirements of Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such

 

102



--------------------------------------------------------------------------------

supplementary documentation as may be prescribed by applicable Requirements of
Law to permit Parent or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Parent and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Parent or
the Administrative Agent such documentation as is prescribed by applicable
Requirements of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Parent or the
Administrative Agent as may be necessary for Parent and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such
documentation or promptly notify Parent and the Administrative Agent in writing
of its legal inability to do so.

(g) If the Administrative Agent or any Lender or Issuing Bank determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes giving rise
to such refund), net of all out-of-pocket expenses of the indemnified party
(including any Taxes imposed with respect to such refund), and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
indemnified party, agrees to repay the amount paid over to such Loan Party
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such indemnified party in the
event such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent, any Lender or Issuing
Bank be required to pay any amount to any Loan Party pursuant to this paragraph
(g) to the extent that the payment thereof would place the Administrative Agent,
such Lender or Issuing Bank in a less favorable net after-Tax position than the
position that it would have been in if the Tax subject to indemnification had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the relevant
Loan Party or any other Person.

(h) The Administrative Agent shall deliver to Borrower, on or before the date on
which it becomes the Administrative Agent hereunder, either (i) a duly executed
original IRS Form W-9 (or any applicable successor form) certifying that the
Administrative Agent is not subject to backup withholding, or (ii) (A) a duly
completed executed original IRS Form W-8ECI to establish that the Administrative
Agent is not subject to withholding Taxes under the Internal Revenue Code with
respect to any amounts payable for the account of the Administrative Agent under
any of the Loan Documents

 

103



--------------------------------------------------------------------------------

and (B) a duly executed original IRS Form W-8IMY (or applicable successor form)
certifying that it is a U.S. branch that has agreed to be treated as a U.S.
person for United States federal withholding Tax purposes with respect to
payments received by it from a Loan Party for the account of others under the
Loan Documents. The Administrative Agent shall promptly notify Parent at any
time it determines that it is no longer in a position to provide the
certification described in the preceding sentence.

(i) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j) For purposes of this Section 2.17, the term “Requirements of Law” includes
FATCA.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Payments.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements or of amounts payable under Section 2.15, 2.16 or 2.17 or
otherwise) prior to the time expressed hereunder or under such Loan Document
(or, if no time is expressly required, by 2:00 p.m.) on the date when due, in
immediately available funds, without set-off (except as otherwise provided in
Section 2.17) or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Each Lender agrees that in computing such Lender’s portion of
any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round such Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount. All payments (including accrued interest)
hereunder shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) Subject in all respects to the provisions of any applicable Acceptable
Intercreditor Agreement, all proceeds of Collateral received by the
Administrative Agent at any time when an Event of Default exists and all or any
portion of the Loans have been accelerated hereunder pursuant to Section 7.01,
shall, upon election by the Administrative Agent or at the direction of the
Required Lenders, be applied, first, on a pro rata basis, to pay any fees,
indemnities or expense reimbursements then due to the Administrative Agent or
any Issuing Bank from the Borrower constituting Obligations, second, on a pro
rata basis, to pay any fees or expense reimbursements then due to the Lenders
from the Borrower constituting Obligations, third, to pay interest due and
payable in respect of any Loans, on a pro rata basis, fourth, to prepay
principal on the Loans and unreimbursed LC Disbursements, all Banking Services
Obligations and all Secured Hedging Obligations on a pro rata basis among the
Secured Parties, fifth, to pay an amount to the Administrative Agent equal to
100% of the LC Exposure (minus the amount then on deposit in the LC Collateral
Account) on such date, to be held in the LC Collateral Account as Cash
collateral for such Obligations, on a pro rata basis; provided that if any
Letter of Credit expires undrawn, then any Cash collateral held to secure the
related LC Exposure shall be

 

104



--------------------------------------------------------------------------------

applied in accordance with this Section 2.18(b), beginning with clause first
above, sixth, to the payment of any other Secured Obligation due to the
Administrative Agent, any Lender or any other Secured Party by the Borrower on a
pro rata basis, seventh, as provided for under any applicable Acceptable
Intercreditor Agreement and eighth, to the Borrower or as the Borrower shall
direct.

(c) If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or
interest on any of its Loans of any Class or participations in LC Disbursements
held by it resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans of such Class and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender with Loans of such Class and participations in LC Disbursements,
then the Lender receiving such greater proportion shall purchase (for Cash at
face value) participations in the Loans and sub-participations in LC
Disbursements of other Lenders of such Class at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans of such Class and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or (y) any payment obtained by any Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any permitted assignee or
participant, including any payment made or deemed made in connection with
Sections 2.22, 2.23, 9.02(b) and/or Section 9.05. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Requirements of Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.18(c) and will, in each case, notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.18(c) shall from and after such purchase have the right to give
all notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

(d) Unless the Administrative Agent has received notice from Parent or the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lender or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lender or Issuing
Bank the amount due. In such event, if the Borrower has not in fact made such
payment, then each Lender or the applicable Issuing Bank severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.07(a) or Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

105



--------------------------------------------------------------------------------

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, or the Borrower is required to pay any additional amount to or
indemnify any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future or mitigate the impact of
Section 2.20, as the case may be, and (ii) would not subject such Lender to any
material unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, (ii) the Borrower is required to pay any additional amount to or
indemnify any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender or (iv) in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender”, “each Revolving Lender” or “each Lender directly affected
thereby” (or any other Class or group of Lenders other than the Required
Lenders) with respect to which Required Lender or Required Revolving Lender
consent (or the consent of Lenders holding loans or commitments of such Class or
lesser group representing more than 50% of the sum of the total loans and unused
commitments of such Class or lesser group at such time) has been obtained, as
applicable, any Lender is a non-consenting Lender (each such Lender, a
“Non-Consenting Lender”), then Parent may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, (x) terminate the applicable
Commitments and/or Additional Commitments of such Lender, and repay all
Obligations of the Borrower owing to such Lender relating to the applicable
Loans and participations held by such Lender as of such termination date under
one or more Credit Facilities or Additional Credit Facilities as Parent may
elect or (y) replace such Lender by requiring such Lender to assign and delegate
(and such Lender shall be obligated to assign and delegate), without recourse
(in accordance with and subject to the restrictions contained in Section 9.05),
all of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if any Lender accepts such assignment); provided that (A) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Loans and, if applicable, participations in LC
Disbursements, of such Class of Loans, Commitments and/or Additional
Commitments, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder with respect to such Class of Loans, Commitments and/or
Additional Commitments, (B) in the case of any assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (C) such assignment does not conflict with applicable law. No
action by or consent of a Defaulting Lender or a Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of the amounts described in clause (A) of
the immediately preceding sentence. No Lender (other than a Defaulting Lender)
shall be required to make any such assignment and delegation, and the Borrower
may not repay the Obligations of such Lender or terminate its Commitments or
Additional Commitments, if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each Lender agrees that if it is
replaced pursuant to this Section 2.19, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative

 

106



--------------------------------------------------------------------------------

Agent any Promissory Note (if the assigning Lender’s Loans are evidenced by one
or more Promissory Notes) subject to such Assignment and Assumption (provided
that the failure of any Lender replaced pursuant to this Section 2.19 to execute
an Assignment and Assumption or deliver any such Promissory Note shall not
render such sale and purchase (and the corresponding assignment) invalid), such
assignment shall be recorded in the Register and any such Promissory Note shall
be deemed cancelled. Each Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b). To the extent that any Lender is replaced pursuant to
Section 2.19(b)(iv) in connection with a Repricing Transaction requiring payment
of a fee pursuant to Section 2.12(f), the Borrower shall pay to each Lender
being replaced as a result of such Repricing Transaction the fee set forth in
Section 2.12(f).

Section 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make, maintain or fund Loans whose interest is determined by reference
to the Published LIBO Rate, or to determine or charge interest rates based upon
the Published LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBO Rate Loans in Dollars or to
convert ABR Loans to LIBO Rate Loans shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Published LIBO Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Published LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist (which notice such Lender agrees to give
promptly). Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or convert all of
such Lender’s LIBO Rate Loans to ABR Loans (the interest rate on which ABR Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Published LIBO Rate component
of the Alternate Base Rate) either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans (in which case the Borrower shall not be required
to make payments pursuant to Section 2.16 in connection with such payment) and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Published LIBO Rate, the Administrative Agent
shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Published LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Published LIBO Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different lending office if such designation
will avoid the need for such notice and will not, in the determination of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

107



--------------------------------------------------------------------------------

(a) Fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and, subject to clause (d)(iv)
below, on the participation of such Defaulting Lender in Letters of Credit
pursuant to Section 2.12(b).

(b) The Commitments, Loans and LC Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders, each affected Lender, the
Required Lenders, the Required Revolving Lenders or such other number of Lenders
as may be required hereby or under any other Loan Document have taken or may
take any action hereunder (including any consent to any waiver, amendment or
modification pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately and adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any applicable Issuing Bank
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable Issuing Bank, to be held as Cash
collateral for future funding obligations of such Defaulting Lender in respect
of any participation in any Letter of Credit; fourth, so long as no Default or
Event of Default exists, as the Borrower may request, to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; fifth, if so determined by the
Administrative Agent or the Borrower, to be held in a deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the
non-Defaulting Lenders or Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any non-Defaulting Lender or any Issuing
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loan or LC Exposure in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loan
or LC Exposure was made or created, as applicable, at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and LC Exposure owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Exposure owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to any Defaulting Lender that are applied (or
held) to pay amounts owed by any Defaulting Lender or to post Cash collateral
pursuant to this Section 2.21(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(d) If any LC Exposure exists at the time any Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Revolving Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures does not

 

108



--------------------------------------------------------------------------------

exceed the total of all non-Defaulting Revolving Lenders’ Revolving Credit
Commitments; provided that no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from such Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any other right
or remedy available to it hereunder or under applicable Requirements of Law,
within two Business Days following notice by the Administrative Agent, Cash
collateralize 100% of such Defaulting Lender’s LC Exposure and any obligations
of such Defaulting Lender to fund participations (after giving effect to any
partial reallocation pursuant to paragraph (i) above and any Cash collateral
provided by such Defaulting Lender or pursuant to Section 2.21(c) above) or make
other arrangements reasonably satisfactory to the Administrative Agent and to
the applicable Issuing Bank with respect to such LC Exposure and obligations to
fund participations. Cash collateral (or the appropriate portion thereof)
provided to reduce LC Exposure or other obligations shall be released promptly
following (A) the elimination of the applicable LC Exposure or other obligations
giving rise thereto (including by the termination of the Defaulting Lender
status of the applicable Lender (or, as appropriate, its assignee following
compliance with Section 2.19)) or (B) the Administrative Agent’s good faith
determination that there exists excess Cash collateral (including as a result of
any subsequent reallocation of LC Exposure among non-Defaulting Lenders
described in clause (i) above);

(iii) (A) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.21(d), then the fees payable to the Revolving Lenders
pursuant to Section 2.12(a) and (b), as the case may be, shall be adjusted to
give effect to such reallocation and (B) if the LC Exposure of any Defaulting
Lender is Cash collateralized pursuant to this Section 2.21(d), then, without
prejudice to any rights or remedies of the applicable Issuing Bank, any Lender
or the Borrower hereunder, no letter of credit fees shall be payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure; and

(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.

(e) So long as any Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, extend, create, incur, amend or increase any Letter
of Credit unless it is reasonably satisfied that the related exposure will be
100% covered by the Revolving Credit Commitments of the non-Defaulting Lenders,
Cash collateral provided pursuant to Section 2.21(c) and/or Cash collateral
provided by the Borrower in accordance with Section 2.21(d), and participating
interests in any such or newly issued, extended or created Letter of Credit
shall be allocated among non-Defaulting Revolving Lenders in a manner consistent
with Section 2.21(d)(i) (it being understood that Defaulting Lenders shall not
participate therein).

(f) In the event that the Administrative Agent and Parent agree that any
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Applicable Percentage of LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment, and on such date such Revolving Lender shall

 

109



--------------------------------------------------------------------------------

purchase at par such of the Revolving Loans of the other Revolving Lenders or
participations in Revolving Loans as the Administrative Agent shall determine as
are necessary in order for such Revolving Lender to hold such Revolving Loans or
participations in accordance with its Applicable Percentage of the applicable
Class. Notwithstanding the fact that any Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, (x) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender
and (y) except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

Section 2.22. Incremental Credit Extensions.

(a) The Borrower or any Loan Party may, at any time, on one or more occasions
pursuant to an Incremental Facility Amendment (i) with respect to any Term Loan
Borrower, add one or more new Classes of term facilities and/or increase the
principal amount of the Term Loans of any existing Class by requesting new term
loan commitments to be added to such Loans (any such new Class or increase, an
“Incremental Term Facility” and any loans made pursuant to an Incremental Term
Facility, “Incremental Term Loans”) and/or (ii) with respect to any Revolving
Borrower, add one or more new Classes of revolving commitments and/or increase
the aggregate amount of the Revolving Credit Commitments of any existing Class
(any such new Class or increase, an “Incremental Revolving Facility” and,
together with any Incremental Term Facility, “Incremental Facilities”, or either
or any thereof, an “Incremental Facility”; and the loans thereunder,
“Incremental Revolving Loans” and, together with any Incremental Term Loans,
“Incremental Loans”) in an aggregate outstanding principal amount not to exceed
the Incremental Cap; provided that:

(i) no Incremental Commitment may be in an amount that is less than $5,000,000
(or such lesser amount to which the Administrative Agent may reasonably agree),

(ii) except as separately agreed from time to time between any Loan Party and
any Lender, no Lender shall be obligated to provide any Incremental Commitment,
and the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender (it being agreed that no Loan Party shall be
obligated to offer the opportunity to any Lender to participate in any
Incremental Facility),

(iii) no Incremental Facility or Incremental Loan (nor the creation, provision
or implementation thereof) shall require the approval of any existing Lender
other than in its capacity, if any, as a lender providing all or part of any
Incremental Commitment or Incremental Loan,

(iv) any such Incremental Revolving Facility shall either (i) be subject to the
same terms and conditions as any then-existing Revolving Facility (and be deemed
added to, and made a part of, such Revolving Facility) (it being understood
that, if required to consummate an Incremental Revolving Facility, the Borrower
may increase the pricing, interest rate margins, rate floors, and undrawn fees
on the applicable Revolving Facility being increased for all lenders under such
Revolving Facility, but additional upfront or similar fees may be payable to the
lenders participating in such Incremental Revolving Facility without any
requirement to pay such amounts to any existing Revolving Lenders) or
(ii) mature no earlier than, and require no scheduled mandatory commitment
reduction prior to, the maturity of the Initial Revolving Facility and all other
material terms (other than pricing, maturity, upfront, arrangement, structuring,
underwriting, ticking, consent, amendment and other fees, participation in
mandatory prepayments or commitment reductions and immaterial terms, which shall
be determined by

 

110



--------------------------------------------------------------------------------

Parent) shall (x) be substantially identical to the Initial Revolving Facility,
(y) reflect market terms and conditions (as determined by Parent in good faith)
at the time of incurrence or issuance (or the obtaining of a commitment with
respect thereto) or (z) be reasonably satisfactory to the Administrative Agent
(it being understood that if any financial maintenance covenant or other more
favorable provision is added for the benefit of any Incremental Revolving
Facility, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant or other provision
is (1) also added for the benefit of any then-existing Revolving Facility or
(2) only applicable after the latest maturity of any then-existing Revolving
Facility),

(v) the Effective Yield (and the components thereof) applicable to any
Incremental Facility may be determined by Parent and the lender or lenders
providing such Incremental Facility; provided that, in the case of any broadly
syndicated Dollar-denominated Incremental Term Facility that is (x) originally
incurred in reliance on clause (e) of the definition of “Incremental Cap” (but
not any reclassification pursuant to clause (3) of the proviso therein) and
(y) scheduled to mature prior to the date that is one year after the Initial
Term Loan Maturity Date, the Effective Yield applicable thereto may not be more
than 0.75% higher than the Effective Yield applicable to the Initial Term Loans
unless the Applicable Rate (and/or, as provided in the proviso below, the
Alternate Base Rate floor or LIBO Rate floor) with respect to the Initial Term
Loans is adjusted such that the Effective Yield on the Initial Term Loans is not
more than 0.75% per annum less than the Effective Yield with respect to such
Incremental Facility; provided further that any increase in Effective Yield
applicable to any Initial Term Loan due to the application or imposition of an
Alternate Base Rate floor or LIBO Rate floor on any Incremental Term Loan may,
at the election of Parent, be effected through an increase in the Alternate Base
Rate floor or LIBO Rate floor applicable to such Initial Term Loans or an
increase in the interest rate margin applicable to such Incremental Loans;
provided further that the MFN Provision (1) shall not apply to Incremental Term
Facilities having an aggregate principal amount not exceeding the greater of
$325,000,000 and 50% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period, (2) shall not apply to Incremental Term
Facilities incurred more than six months after the Closing Date, (3) shall not
apply to Incremental Term Facilities incurred in connection with a Permitted
Acquisition or other permitted Investment, (4) shall not apply to Customary Term
A Loans and (5) shall not apply to customary bridge loans with a maturity date
of not longer than one year that are convertible or exchangeable into, or are
intended to be refinanced with, any Indebtedness other than term loans that are
pari passu with the Initial Term Loans in right or payment and with respect to
security (this clause (v), the “MFN Provision”),

(vi) the final maturity date with respect to any Incremental Term Loans shall be
no earlier than the Initial Term Loan Maturity Date at the time of the
incurrence thereof; provided, that the foregoing limitation shall not apply to
(i) customary bridge loans with a maturity date of not longer than one year;
provided, that any loans, notes, securities or other Indebtedness which are
exchanged for or otherwise replace such bridge loans shall be subject to the
requirements of this clause (vi), (ii) Customary Term A Loans or
(iii) Incremental Term Facilities having an aggregate principal amount
outstanding not exceeding the greater of $655,000,000 and 100% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period,

(vii) the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Initial Term Loans; provided, that the foregoing limitation shall not apply to
(i) customary bridge loans with a maturity date of not longer than one year;
provided, that any loans, notes, securities or other

 

111



--------------------------------------------------------------------------------

Indebtedness which are exchanged for or otherwise replace such bridge loans
shall be subject to the requirements of this clause (vii), (ii) Customary Term A
Loans or (iii) Incremental Term Facilities having an aggregate principal amount
outstanding not exceeding the greater of $655,000,000 and 100% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period,

(viii) subject to clauses (vi) and (vii) above, any Incremental Term Facility
may otherwise have an amortization schedule as determined by Parent and the
lenders providing such Incremental Term Facility,

(ix) subject to clause (v) above, to the extent applicable, any fees payable in
connection with any Incremental Facility shall be determined by Parent and the
arrangers and/or lenders providing such Incremental Facility,

(x) (A) each Incremental Facility shall rank pari passu with the Initial Term
Loans (in the case of any Incremental Term Facility) and pari passu with the
Initial Revolving Loans (in the case of Incremental Revolving Loans), in each
case in right of payment and security and (B) no Incremental Facility may be
(x) guaranteed by any Person which is not a Loan Party or (y) secured by Liens
on any assets other than the Collateral,

(xi) any Incremental Term Facility may provide for the ability to participate
(A) on a pro rata basis or non-pro rata basis in any voluntary prepayment of
Term Loans made pursuant to Section 2.11(a) and (B) on a pro rata or less than
pro rata basis (but not on a greater than pro rata basis, other than in the case
of prepayment with proceeds of Indebtedness refinancing such Incremental Term
Loans) in any mandatory prepayment of Term Loans required pursuant to
Section 2.11(b),

(xii) no Specified Event of Default shall exist immediately prior to or after
giving effect to the effectiveness of such Incremental Facility (except in
connection with any acquisition or other Investment or irrevocable repayment or
redemption of Indebtedness, where no such Specified Event of Default shall exist
at the time as elected by Parent pursuant to Section 1.04(e)),

(xiii) except as otherwise set forth above or below, all other terms of any such
Incremental Term Facility, shall (x) be substantially identical to the terms of
any then-existing Term Facility, (y) reflect market terms and conditions (as
determined by Parent in good faith) at the time of incurrence or issuance or
(z) be reasonably satisfactory to the Administrative Agent,

(xiv) the proceeds of any Incremental Facility may be used for working capital,
Capital Expenditures and other general corporate purposes of Parent and its
subsidiaries (including permitted Restricted Payments, Investments, Permitted
Acquisitions, Restricted Debt Payments and any other purpose not prohibited by
the terms of the Loan Documents), and

(xv) on the date of the making of any Incremental Term Loans that will be added
to any Class of Initial Term Loans or Additional Term Loans, and notwithstanding
anything to the contrary set forth in Sections 2.08 or 2.13, such Incremental
Term Loans shall be added to (and constitute a part of) each borrowing of
outstanding Initial Term Loans or Additional Term Loans, as applicable, of the
same type with the same Interest Period of the respective Class on a pro rata
basis (based on the relative sizes of the various outstanding Borrowings), so
that each Term Lender will participate proportionately in each then outstanding

 

112



--------------------------------------------------------------------------------

borrowing of Initial Term Loans or Additional Term Loans, as applicable, of the
same type with the same Interest Period of the respective Class.

(b) Incremental Commitments may be provided by any existing Lender or by any
other Eligible Assignee (any such other Eligible Assignee being called an
“Additional Lender”); provided that the Administrative Agent (and, in the case
of any Incremental Revolving Facility, each Issuing Bank) shall have consented
(such consent not to be unreasonably withheld, conditioned or delayed) to the
relevant Additional Lender’s provision of Incremental Commitments if such
consent would be required under Section 9.05(b) for an assignment of Loans to
such Additional Lender; provided further, that any Additional Lender that is an
Affiliated Lender shall be subject to the provisions of Section 9.05(g), mutatis
mutandis, to the same extent as if the relevant Incremental Commitments and
related Obligations had been obtained by such Lender by way of assignment.

(c) Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and Parent all
such documentation (including the relevant Incremental Facility Amendment) as
may be reasonably required by the Administrative Agent to evidence and
effectuate such Incremental Commitment. On the effective date of such
Incremental Commitment, each Additional Lender shall become a Lender for all
purposes in connection with this Agreement.

(d) As a condition precedent to the effectiveness of any Incremental Facility or
the making of any Incremental Loans, (i) upon its request, the Administrative
Agent shall have received customary written opinions of counsel, as well as such
reaffirmation agreements, supplements and/or amendments as it shall reasonably
require, (ii) the Administrative Agent shall have received, from each Additional
Lender, an administrative questionnaire, in the form provided to such Additional
Lender by the Administrative Agent (the “Administrative Questionnaire”) and such
other documents as it shall reasonably require from such Additional Lender,
(iii) the Administrative Agent and applicable Additional Lenders shall have
received all fees required to be paid in respect of such Incremental Facility or
Incremental Loans and (iv) upon its request, the Administrative Agent shall have
received a certificate of the applicable Borrower, signed by a Responsible
Officer thereof:

(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the applicable Borrower approving or consenting to such Incremental
Facility or Incremental Loans, and

(B) to the extent applicable, certifying that the condition set forth in clause
(a)(xii) above has been satisfied.

(e) Upon the implementation of any Incremental Revolving Facility pursuant to
this Section 2.22:

(i) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of the same Class as any then-existing Class of Revolving Credit
Commitments, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each deemed
assignment and assumption of participations, all of the Revolving Lenders’
(including each Incremental Revolving Facility Lender’s) participations
hereunder in Letters of Credit and (ii) the existing Revolving Lenders of the
applicable Class shall assign Revolving Loans to certain other

 

113



--------------------------------------------------------------------------------

Revolving Lenders of such Class (including the Revolving Lenders providing the
relevant Incremental Revolving Facility), and such other Revolving Lenders
(including the Revolving Lenders providing the relevant Incremental Revolving
Facility) shall purchase such Revolving Loans, in each case to the extent
necessary so that all of the Revolving Lenders of such Class participate in each
outstanding borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Credit Commitments of such Class (after giving effect to
any increase in the Revolving Credit Commitment pursuant to this Section 2.22);
it being understood and agreed that the minimum borrowing, pro rata borrowing
and pro rata payment requirements contained elsewhere in this Agreement shall
not apply to the transactions effected pursuant to this clause (i); and

(ii) if such Incremental Revolving Facility establishes Revolving Credit
Commitments of a new Class, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on any Revolving Facility,
(B) repayments required upon the Maturity Date of any Revolving Facility and
(C) repayments made in connection with any permanent repayment and termination
of any Revolving Credit Commitments (subject to clause (3) below)) of
Incremental Revolving Loans after the effective date of such Incremental
Revolving Facility Commitments shall be made on a pro rata basis with any
then-existing Revolving Facility, (2) all letters of credit issued under such
Incremental Revolving Facility shall be participated on a pro rata basis by all
Revolving Lenders and (3) any permanent repayment of Revolving Loans with
respect to, and reduction or termination of Revolving Credit Commitments under,
any Revolving Facility after the effective date of any Incremental Revolving
Facility shall be made on a pro rata basis or less than pro rata basis with all
other Revolving Facilities, except that the Borrower shall be permitted to
permanently repay Revolving Loans and terminate Revolving Credit Commitments of
any Revolving Facility on a greater than pro rata basis (I) as compared to any
other Revolving Facilities with a later Maturity Date than such Revolving
Facility or (II) to the extent refinanced or replaced with a Replacement
Revolving Facility or Replacement Debt.

(f) Effective on the date of effectiveness of each Incremental Revolving
Facility, the maximum amount of LC Exposure permitted hereunder shall increase
by the amount, if any, agreed upon by Administrative Agent, Parent and the
relevant Issuing Banks.

(g) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Amendment and/or any amendment to any other Loan
Documents as may be necessary in order to establish new or any increase in any
Classes or sub-Classes in respect of Loans or commitments pursuant to this
Section 2.22 and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and Parent in connection with
the establishment or increase, as applicable, of such Classes or sub-Classes, in
each case on terms consistent with this Section 2.22.

(h) To the extent the provisions of clause (a)(xv) above require that Term
Lenders making new Incremental Term Loans add such Incremental Term Loans to the
then outstanding borrowings of LIBO Rate Loans of the respective Class of
Initial Term Loans or Additional Term Loans, as applicable, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding LIBO Rate Loans of the respective
Class and which will end on the last day of such Interest Period).

(i) This Section 2.22 shall supersede any provision in Section 2.18 or 9.02 to
the contrary.

 

114



--------------------------------------------------------------------------------

Section 2.23. Extensions of Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class or Commitments of any Class,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or Commitments of such Class) and on the same
terms to each such Lender, the Borrower is hereby permitted from time to time to
consummate transactions with any individual Lender who accepts the terms
contained in the relevant Extension Offer to extend the Maturity Date of all or
a portion of such Lender’s Loans and/or Commitments of such Class and otherwise
modify the terms of all or a portion of such Loans and/or Commitments pursuant
to the terms of the relevant Extension Offer (including by increasing the
interest rate or fees payable in respect of such Loans and/or Commitments (and
related outstandings) and/or modifying the amortization schedule, if any, in
respect of such Loans) (each, an “Extension”); it being understood that any
Extended Term Loans shall constitute a separate Class of Loans from the Class of
Loans from which they were converted and any Extended Revolving Credit
Commitments shall constitute a separate Class of Revolving Credit Commitments
from the Class of Revolving Credit Commitments from which they were converted,
so long as the following terms are satisfied:

(i) except as to (x) interest rates, fees and final maturity (which shall,
subject to the succeeding clause (iii)(y), be determined by Parent and set forth
in the relevant Extension Offer), (y) terms applicable to such Extended
Revolving Credit Commitments or Extended Revolving Loans that are more favorable
to the lenders or the agent of such Extended Revolving Credit Commitments or
Extended Revolving Loans than those contained in the Loan Documents and are then
conformed (or added) to the Loan Documents on or prior to the effectiveness of
such Extension for the benefit of the Revolving Lenders or, as applicable, the
Administrative Agent pursuant to the applicable Extension Amendment and (z) any
terms or other provisions applicable only to periods after the Latest Revolving
Credit Maturity Date (in each case, as of the date of such Extension), the
commitment of any Revolving Lender that agrees to an Extension (an “Extended
Revolving Credit Commitment”; and the Loans thereunder, “Extended Revolving
Loans”), and the related outstandings, shall be a revolving commitment (or
related outstandings, as the case may be) with substantially consistent terms
(or terms not less favorable to existing Revolving Lenders) as the Class of
Revolving Credit Commitments subject to the relevant Extension Offer (and
related outstandings) provided hereunder; provided that to the extent any
non-extended portion of any Revolving Facility then exists after giving effect
to any such Extension, (1) the borrowing and repayment (except for (A) payments
of interest and fees at different rates on any Revolving Facility (and related
outstandings), (B) repayments required upon the Maturity Date of any Revolving
Facility and (C) repayments made in connection with any permanent repayment and
termination of any Revolving Credit Commitments (subject to clause (3) below))
of Extended Revolving Loans after the effective date of such Extended Revolving
Credit Commitments shall be made on a pro rata basis or less than pro rata basis
with such portion of the relevant Revolving Facilities (2) all letters of credit
issued under any Extended Revolving Credit Commitment shall be participated on a
pro rata basis by all Revolving Lenders of the applicable Class and (3) the
permanent repayment of Revolving Loans with respect to, and reduction or
termination of commitments under, any such Extended Revolving Credit Commitment
after the effective date of such Extended Revolving Credit Commitments shall be
made on a pro rata basis with such portion of any then-existing Revolving
Facility, except that the Borrower shall be permitted to permanently repay and
terminate Revolving Credit Commitments of any Revolving Facility on a greater
than pro rata basis (I) as compared to any other Revolving Facilities with a
later Maturity Date than such Revolving Facility and (II) to the extent
refinanced or replaced with a Replacement Revolving Facility or Replacement
Debt;

 

115



--------------------------------------------------------------------------------

(ii) except as to (x) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii)(x), (iv) and (v), be
determined by Parent and set forth in the relevant Extension Offer), (y) terms
applicable to such Extended Term Loans that are more favorable to the lenders or
the agent of such Extended Term Loans than those contained in the Loan Documents
and are then conformed (or added) to the Loan Documents on or prior to the
effectiveness of such Extension for the benefit of the Term Lenders or, as
applicable, the Administrative Agent pursuant to the applicable Extension
Amendment and (z) any covenants or other provisions applicable only to periods
after the Latest Term Loan Maturity Date (in each case, as of the date of such
Extension), the Term Loans of any Lender extended pursuant to any Extension (any
such extended Term Loans, the “Extended Term Loans”) shall have substantially
consistent terms (or terms not less favorable to existing Lenders) as the
tranche of Term Loans subject to the relevant Extension Offer;

(iii) (x) the final maturity date of any Extended Term Loans shall be no earlier
than the then applicable Latest Term Loan Maturity Date at the time of extension
and (y) no Extended Revolving Credit Commitments or Extended Revolving Loans
shall have a final maturity date earlier than (or require commitment reductions
prior to) the then applicable Latest Revolving Credit Maturity Date;

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans or any other Extended Term Loans extended thereby;

(v) subject to clauses (iii) and (iv) above, any Extended Term Loans may
otherwise have an amortization schedule as determined by Parent and the Lenders
providing such Extended Term Loans;

(vi) any Extended Term Loans may provide for the ability to participate (A) on a
pro rata basis or non-pro rata basis in any voluntary prepayment of Term Loans
made pursuant to Section 2.11(a) and (B) on a pro rata or less than pro rata
basis (but not on a greater than pro rata basis other than in the case of
prepayment with proceeds of Indebtedness refinancing such Extended Term Loans)
in any mandatory prepayment of Term Loans required pursuant to Section 2.11(b);

(vii) if the aggregate principal amount of Loans or commitments, as the case may
be, in respect of which Lenders shall have accepted the relevant Extension Offer
exceeds the maximum aggregate principal amount of Loans or commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Loans or commitments, as the case may be, of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) held by Lenders that have
accepted such Extension Offer;

(viii) unless the Administrative Agent otherwise agrees, each Extension shall be
in a minimum amount of $5,000,000;

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrower; and

(x) all documentation in respect of such Extension shall be consistent with the
foregoing.

 

116



--------------------------------------------------------------------------------

(b) With respect to any Extension consummated pursuant to this Section 2.23, (i)
no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.11, (ii) the scheduled amortization payments (in so far as
such schedule affects payments due to Lenders participating in the relevant
Class) set forth in Section 2.10 shall be adjusted to give effect to such
Extension of the relevant Class and (iii) except as set forth in clause
(a)(viii) above, no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that the Borrower may, at its election, specify
as a condition (a “Minimum Extension Condition”) to consummating such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and which may be waived by the Borrower
in its sole discretion) of Loans or commitments (as applicable) of any or all
applicable Classes be tendered. The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Section 2.23 (including, for
the avoidance of doubt, any payment of any interest, fees or premium in respect
of any tranche of Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.10, 2.11 or 2.18) or any other Loan Document that may otherwise
prohibit any Extension or any other transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Loans and/or commitments under
any Class (or a portion thereof) and (B) with respect to any Extension of the
Revolving Credit Commitments, the consent of each Issuing Bank to the extent the
commitment to provide Letters of Credit is to be extended. All Extended Term
Loans and Extended Revolving Credit Commitments and all obligations in respect
thereof shall constitute Secured Obligations under this Agreement and the other
Loan Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other Secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Extension Amendment and such other amendments to this Agreement
and the other Loan Documents as may be necessary in order to establish new
Classes or sub-Classes in respect of Loans or commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and Parent in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.23.

(d) In connection with any Extension, Parent shall provide the Administrative
Agent at least five Business Days’ (or such shorter period as may be agreed by
the Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including regarding timing, rounding and other adjustments and to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.23.

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

Solely to the extent required pursuant to Section 4.01 or Section 4.02, as
applicable, Parent hereby represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of Parent and its Restricted
Subsidiaries (a) is (i) duly organized and validly existing and (ii) in good
standing (to the extent such concept exists in the relevant jurisdiction) under
the laws of its jurisdiction of organization, (b) has all requisite
organizational power and authority to own its property and assets and to carry
on its business as now conducted and (c) is qualified to do business in, and is
in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause

 

117



--------------------------------------------------------------------------------

(a)(i) with respect to Parent and each Borrower) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each of the Loan Documents to which such Loan
Party is a party are within such Loan Party’s corporate or other organizational
power and have been duly authorized by all necessary corporate or other
organizational action of such Loan Party. Each Loan Document to which any Loan
Party is a party has been duly executed and delivered by such Loan Party and is
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to the Legal Reservations.

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of the Loan Documents by each Loan Party party thereto and the performance by
such Loan Party thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
(except to the extent not required to be obtained or made pursuant to the
Collateral and Guarantee Requirement), (ii) in connection with the Perfection
Requirements and (iii) such consents, approvals, registrations, filings or other
actions the failure to obtain or make which would not be reasonably expected to
have a Material Adverse Effect, (b) will not violate any (i) of such Loan
Party’s Organizational Documents or (ii) Requirements of Law applicable to such
Loan Party which, in the case of this clause (b)(ii), would reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under any material Contractual Obligation in respect of Indebtedness
to which such Loan Party is a party which, in the case of this clause (c), would
reasonably be expected to result in a Material Adverse Effect.

Section 3.04. Financial Condition; No Material Adverse Effect.

(a) The combined financial statements contained in the Form S-1 and, after the
Closing Date, the financial statements most recently provided pursuant to
Section 5.01(a) or (b), as applicable, present fairly, in all material respects,
the financial position, results of operations and cash flows of Parent on a
consolidated basis as of such dates and for such periods in accordance with
GAAP, (x) except as otherwise expressly noted therein, (y) subject, in the case
of financial statements provided pursuant to Section 5.01(a), to the absence of
footnotes and normal year-end audit adjustments and (z) except as may be
necessary to reflect any differing entity and/or organizational structure prior
to giving effect to the Transactions.

(b) Since September 30, 2019, there have been no events, developments or
circumstances that have had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.05. Properties.

(a) [Reserved].

(b) The Borrower and each of its Restricted Subsidiaries have good and
marketable fee simple title to or rights to purchase, or valid leasehold
interests in, or easements or other limited property interests in, all of their
respective Real Estate Assets and have good title to their personal property and
assets, in each case material to the business, except (i) for defects in title
that do not materially interfere with their ability to conduct their business as
currently conducted or to utilize such properties and assets for their intended
purposes or (ii) where the failure to have such title or interest would not
reasonably be expected to have a Material Adverse Effect.

 

118



--------------------------------------------------------------------------------

(c) The Borrower and each of its Restricted Subsidiaries own or otherwise have a
license or right to use all Patents, Trademarks, Copyrights, domain names, trade
secrets and all other similar intellectual property rights (“IP Rights”)
necessary to the conduct of the businesses of Parent and its Restricted
Subsidiaries as presently conducted, and, to the knowledge of Parent, such IP
Rights do not infringe or misappropriate the IP Rights of any third party,
except to the extent such failure to own or have a license or right to use would
not, or where such infringement or misappropriation would not, reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Parent,
threatened in writing against or affecting Parent or any of its Restricted
Subsidiaries which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Except for any matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) neither Parent
nor any of its Restricted Subsidiaries has received written notice of any claim
with respect to any Environmental Liability of the Borrower or any Subsidiary,
knows of any reasonable basis for any Environmental Liability of the Borrower or
any Subsidiary or has become subject to any Environmental Liability and
(ii) neither Parent nor any of its Restricted Subsidiaries is in violation of
any Environmental Law or has not obtained, maintained or complied with any
permit, license or other approval required under any Environmental Law.

(c) Neither Parent nor any of its Restricted Subsidiaries has treated, stored,
transported, Released or disposed of any Hazardous Material at or from any
currently or, during the period of ownership or operation by Parent or any of
its Restricted Subsidiaries, formerly owned, leased or operated real estate or
facility nor has any Hazardous Material been Released from any third-party
location used for disposal or otherwise in connection with Parent’s or any of
its Restricted Subsidiaries’ businesses, in each case in a manner that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.07. Compliance with Laws. Each of Parent and each of its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except, in each case where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, it being understood and agreed that this Section 3.07 shall not
apply to any law specifically referenced in Section 3.17.

Section 3.08. Investment Company Status. No Loan Party is required to be
registered as an “investment company” under the Investment Company Act of 1940.

Section 3.09. Taxes. Each of Parent and each of its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it that are due and payable, except (a) Taxes that are being contested
in good faith by appropriate proceedings and for which Parent or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.10. ERISA.

 

119



--------------------------------------------------------------------------------

(a) Each Employee Benefit Plan is in compliance in form and operation with its
terms and with ERISA and the Code and all other applicable laws and regulations,
except where any failure to comply would not reasonably be expected to result in
a Material Adverse Effect.

(b) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability of Parent,
its Restricted Subsidiaries or any ERISA Affiliate, would reasonably be expected
to result in a Material Adverse Effect.

Section 3.11. Disclosure.

(a) As of the Closing Date, all written factual information (other than the
Projections, the model delivered by Parent to the Arrangers on January 18, 2020,
other forward-looking or projected information, pro forma information and
information of a general economic or general industry nature (including any
reports or memoranda prepared by third party consultants)) concerning Parent and
its Restricted Subsidiaries and the Transactions and that was included in the
Lender Presentation or the Form S-1 or otherwise prepared by or on behalf of the
foregoing or Parent or their respective representatives and made available to
any Initial Lender or the Administrative Agent in connection with the
Transactions on or before the Closing Date (the “Information”), when taken as a
whole, did not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto from time to time).

(b) The Projections have been prepared in good faith based upon assumptions
believed by Parent to be reasonable at the time furnished (it being recognized
that such Projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond Parent’s
control, that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ from projected results and that such differences may be material).

Section 3.12. Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations on the Closing Date in connection with this
Agreement and the Transactions, (i) the sum of the debt (including contingent
liabilities) of Parent and its Subsidiaries, taken as a whole, does not exceed
the fair value of the assets of Parent and its Subsidiaries, taken as a whole;
(ii) the present fair saleable value of the assets of Parent and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
Parent and its Subsidiaries, taken as a whole, on their debts as they become
absolute and matured; (iii) the capital of Parent and its Subsidiaries, taken as
a whole, is not unreasonably small in relation to the business of Parent and its
Subsidiaries, taken as a whole, contemplated as of the Closing Date; and
(iv) Parent and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debts as they mature in
the ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liability meets the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

Section 3.13. Capitalization and Subsidiaries. Schedule 3.13 sets forth, in each
case as of the Closing Date, (a) a correct and complete list of the name of each
subsidiary of Parent and the ownership interest therein held by Parent or its
applicable subsidiary and (b) the type of entity of Parent and each of its
subsidiaries.

 

120



--------------------------------------------------------------------------------

Section 3.14. Security Interest in Collateral. Subject to the terms of the last
paragraph of Section 4.01, the Legal Reservations, the Perfection Requirements,
the provisions, limitations and/or exceptions set forth in this Agreement and/or
the other relevant Loan Documents (including any Acceptable Intercreditor
Agreement), the Collateral Documents create legal, valid and enforceable Liens
on all of the Collateral in favor of the Administrative Agent, for the benefit
of itself and the other Secured Parties, and upon the satisfaction of the
applicable Perfection Requirements, such Liens constitute perfected Liens (with
the priority such Liens are expressed to have within the relevant Collateral
Documents) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents) securing the Secured
Obligations, in each case as and to the extent set forth therein. For the
avoidance of doubt, notwithstanding anything herein or in any other Loan
Document to the contrary, neither Parent nor any other Loan Party makes any
representation or warranty (other than any representation or warranty expressly
made in such Loan Document) as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Capital Stock of any Foreign Subsidiary, or as to the rights and
remedies of the Administrative Agent or any Lender with respect thereto, under
foreign Requirements of Law, (B) the enforcement of any security interest or
right or remedy with respect to any Collateral that may be limited or restricted
by, or require any consent, authorization approval or license under, any
Requirement of Law, (C) on the Closing Date and until required pursuant to
Section 5.12 or the last paragraph of Section 4.01, or otherwise pursuant to
this Agreement, as applicable, the pledge or creation of any security interest,
or the effects of perfection or non-perfection, the priority or enforceability
of any pledge or security interest to the extent the same is not required on the
Closing Date or (D) any Excluded Asset.

Section 3.15. Labor Disputes. As of the Closing Date, except as individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes, lockouts or slowdowns against Parent or any of
its Restricted Subsidiaries pending or, to the knowledge of Parent or any of its
Restricted Subsidiaries, threatened in writing and (b) the hours worked by and
payments made to employees of Parent and its Restricted Subsidiaries have not,
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters.

Section 3.16. Federal Reserve Regulations. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that results in
a violation of the provisions of Regulation U or Regulation X.

Section 3.17. Anti-Terrorism Laws.

(a) (i) None of Parent or any of its Restricted Subsidiaries nor, to the
knowledge of Parent, any director, officer, agent, employee or controlled
Affiliate of Parent or any Restricted Subsidiary is a Person; and (ii) the
Borrower will not directly or, to its knowledge, indirectly, use the proceeds of
the Loans or otherwise make available such proceeds to any Sanctioned Person,
for the purpose of financing the activities of any Sanctioned Person, or in any
Sanctioned Country, except to the extent licensed or otherwise authorized under
U.S. law.

(b) Parent and each Restricted Subsidiary is in compliance with applicable
Sanctions and the USA PATRIOT Act in all material respects.

(c) No part of the proceeds of any Loan will be used, directly or, to the
knowledge of Parent, indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or any other person or entity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the U.S.
Foreign Corrupt Practices Act of 1977 or any other applicable anti-corruption
law.

 

121



--------------------------------------------------------------------------------

(d) Parent has implemented and maintains policies and procedures reasonably
designed to ensure compliance by Parent and its Subsidiaries with all applicable
anti-corruption laws and Sanctions.

(e) As of the Closing Date, to the best knowledge of Parent, the information
included in the Beneficial Ownership Certification provided on or prior to the
Closing Date to any Lender in connection with this Agreement is true and correct
in all material respects.

ARTICLE 4 CONDITIONS

Section 4.01. Closing Date. The obligations of (i) each Lender to make Loans and
(ii) any Issuing Bank to issue Letters of Credit shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each Loan Party party thereto (i) a
counterpart signed by each such Loan Party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a copy transmitted
by facsimile or other electronic method) that such party has signed a
counterpart) of (A) this Agreement, (B) the Security Agreement, (C) the Loan
Guaranty and (D) any Promissory Note requested by a Lender at least three
Business Days prior to the Closing Date and (ii) a Borrowing Request as required
by Section 2.03.

(b) Legal Opinions. The Administrative Agent (or its counsel) shall have
received, on behalf of itself, the Lenders and each Issuing Bank on the Closing
Date, a customary written opinion of Davis Polk & Wardwell LLP, in its capacity
as special New York counsel to the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent, the Lenders and each Issuing Bank.

(c) [Reserved].

(d) Closing Certificates; Certified Charters; Good Standing Certificates. The
Administrative Agent (or its counsel) shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a secretary, assistant
secretary or other senior officer (as the case may be) thereof, which shall
(A) certify that attached thereto is a true and complete copy of the resolutions
or written consents of its shareholders, board of directors, board of managers,
members or other governing body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, the borrowings and issuance of Promissory Notes (if any) hereunder,
and that such resolutions or written consents have not been modified, rescinded
or amended and are in full force and effect, (B) identify by name and title and
bear the signatures of the officers, managers, directors or authorized
signatories of such Loan Party authorized to sign the Loan Documents to which it
is a party on the Closing Date and (C) certify (x) that attached thereto is a
true and complete copy of the certificate or articles of incorporation or
organization (or memorandum of association or other equivalent thereof) of such
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management, partnership or similar agreement and (y) that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and certified therein as being the only amendments thereto as
of such date) and (ii) a good standing (or equivalent) certificate (if
applicable) as of a recent date for such Loan Party from the relevant authority
of its jurisdiction of organization.

(e) [Reserved].

 

122



--------------------------------------------------------------------------------

(f) Fees. Prior to or substantially concurrently with the funding of the Initial
Term Loans hereunder, the Administrative Agent shall have received (i) all fees
required to be paid by the Borrower on the Closing Date pursuant to the Fee
Letter and any separate letter agreement with respect to fees payable to the
Administrative Agent and (ii) all expenses required to be paid by the Borrower
for which invoices have been presented at least three Business Days prior to the
Closing Date (including the reasonable and documented fees and expenses of a
single legal counsel for the Administrative Agent), in each case on or before
the Closing Date, which amounts, in the Borrower’s sole discretion, may be
offset against the proceeds of the Loans or may be paid from the proceeds of the
Initial Term Loans.

(g) Daylight Term Loan Fees. Prior to or substantially concurrently with the
funding of the Daylight Term Loans hereunder, the Daylight Term Lenders shall
have received all fees required to be paid by the Term Loan Borrower on the
Closing Date pursuant to any letter agreement with respect to fees payable to
the Daylight Term Lenders, which amounts may be offset against the proceeds of
the Daylight Term Loans or may be paid from the proceeds of the Daylight Term
Loans.

(h) [Reserved].

(i) [Reserved].

(j) Solvency. The Administrative Agent shall have received a certificate dated
as of the Closing Date in substantially the form of Exhibit M from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of Parent certifying as to the matters set forth therein (or, at the option of
Parent, a third party opinion as to the solvency of Parent and its Subsidiaries
on a consolidated basis issued by a nationally recognized firm).

(k) Perfection Certificate. Subject to the last paragraph of this Section 4.01,
the Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of each Loan Party
(or by Parent on behalf of each Loan Party), together with all attachments
contemplated thereby.

(l) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent (or its
bailee) shall have received (i) the certificates representing the Capital Stock
required to be pledged pursuant to the Security Agreement, together with an
undated stock or similar power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each Material Debt
Instrument (if any) required to be pledged pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(m) Filings Registrations and Recordings. Except to the extent perfected Liens
shall be permitted to be created after the Closing Date pursuant to
Section 5.15(c), each document (including any UCC financing statement) required
by any Collateral Document or under law to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral required to be delivered
pursuant to such Collateral Document, shall be in proper form for filing,
registration or recordation.

(n) Transactions. In connection with the initial funding of the Loans hereunder,
the Corporate Reorganization and the IPO shall be consummated in all material
respects on the terms described in the Form S-1.

(o) [Reserved].

 

123



--------------------------------------------------------------------------------

(p) USA PATRIOT Act. No later than three Business Days in advance of the Closing
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested in writing by the Administrative Agent with
respect to any Loan Party at least ten Business Days in advance of the Closing
Date, which documentation or other information is required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act (including if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Borrower).

For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender that has executed this
Agreement (or an Assignment and Assumption on the Closing Date) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.

Section 4.02. Each Credit Extension. The obligation of each Lender to make a
Credit Extension (which, for the avoidance of doubt (including for purposes of
the last paragraph of this Section 4.02), shall (x) include the extension of the
Daylight Term Loans and the Initial Term Loans on the Closing Date but (y) not
include (A) any Incremental Loans advanced in connection with any acquisition,
other Investment or irrevocable repayment or redemption of Indebtedness and/or
(B) any Credit Extension under any Incremental Facility Amendment, Refinancing
Amendment and/or Extension Amendment, in each case to the extent not otherwise
required by the lenders in respect of thereof) is subject solely to the
satisfaction of the following conditions:

(a) (i) In the case of a Borrowing, the Administrative Agent shall have received
a Borrowing Request as required by Section 2.03 or (ii) in the case of the
issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (other than in respect of representations and warranties that are
subject to a “materiality” or “Material Adverse Effect” qualifier, in which case
such representations and warranties will be true and correct in all respects) on
and as of the date of any such Credit Extension with the same effect as though
such representations and warranties had been made on and as of the date of such
Credit Extension; provided that to the extent that any representation and
warranty specifically refers to a given date or period, it shall be true and
correct in all material respects as of such date or for such period.

(c) At the time of and immediately after giving effect to the applicable Credit
Extension, no Default or Event of Default shall have occurred and be continuing.

Except as set forth in the lead-in language of this Section 4.02, each Credit
Extension shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b) and
(c) of this Section.

ARTICLE 5 AFFIRMATIVE COVENANTS

From the Closing Date until the date on which all Commitments have expired or
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts payable under any

 

124



--------------------------------------------------------------------------------

Loan Document (other than contingent indemnification and expense reimbursement
obligations for which no claim or demand has been made) have been paid in full
in Cash and all Letters of Credit have expired or have been terminated (or have
been (x) collateralized or back-stopped by a letter of credit in a manner
reasonably satisfactory to the relevant Issuing Bank or (y) deemed reissued
under another agreement in a manner reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank) and all LC Disbursements
have been reimbursed (such date, the “Termination Date”), Parent and the
Borrower hereby covenant and agree with the Lenders that:

Section 5.01. Financial Statements and Other Reports. The Borrower will deliver
to the Administrative Agent for delivery by the Administrative Agent, subject to
Section 9.05(f), to each Lender:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter ending March 31, 2020, the
unaudited consolidated balance sheet of Parent as at the end of such Fiscal
Quarter and the related unaudited consolidated statements of income and cash
flows of Parent for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter and, commencing
with the Fiscal Quarter ending March 31, 2021, setting forth, in reasonable
detail, in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Responsible Officer Certification with respect thereto; provided that such
financial statements shall only be required to reflect Parent’s good faith
estimate of any purchase accounting adjustments relating to any acquisition
consummated after the Closing Date until the Fiscal Quarter ending December 31
of the Fiscal Year following the Fiscal Year in which the relevant acquisition
was consummated;

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year ending after the Closing Date, (i) the
consolidated balance sheet of Parent as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Parent for such Fiscal Year and, commencing after the completion of the
second full Fiscal Year ended after the Closing Date, setting forth, in
reasonable detail, in comparative form the corresponding figures for the
previous Fiscal Year and (ii) with respect to such consolidated financial
statements, a report thereon of an independent certified public accountant of
recognized national standing or another accounting firm reasonably acceptable to
the Administrative Agent (which report shall be unqualified as to “going
concern” and scope of audit (except for any such qualification pertaining to, or
disclosure of an exception or qualification resulting from, the maturity (or
impending maturity) of any Credit Facility or any other Indebtedness occurring
within one year of the date of delivery of the relevant audit opinion, any
breach or anticipated breach of any financial covenant or the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiary) but may include a “going concern” or “emphasis of matter”
explanatory paragraph or like statement, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Parent as at the dates indicated and its income and cash
flows for the periods indicated in conformity with GAAP);

(c) Compliance Certificate; Unrestricted Subsidiaries. (i) At the end of each
Fiscal Quarter or Fiscal Year, within five Business Days after the delivery of
financial statements pursuant to Section 5.01(a) or 5.01(b) with respect to such
Fiscal Quarter or Fiscal Year, as applicable, a duly executed and completed
Compliance Certificate and (ii) within five Business Days after the delivery of
financial statements pursuant to Section 5.01(b), (A) a summary (which may be in
footnote form) of the pro forma adjustments (if any) necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such financial statements
and (B) a list identifying each subsidiary of Parent as a Restricted Subsidiary
or an Unrestricted Subsidiary as of the date of delivery of such financial
statements or

 

125



--------------------------------------------------------------------------------

confirming that there is no change in such information since the later of the
Closing Date and the most recent prior delivery of such information;

(d) [Reserved];

(e) Notice of Default and Event of Default. Promptly upon any Responsible
Officer of Parent obtaining knowledge of (i) any Default, (ii) any Event of
Default or (iii) the occurrence of any event or change that has caused or
evidences or would reasonably be expected to cause or evidence a Material
Adverse Effect, a reasonably detailed notice specifying the nature and period of
existence of such condition, event or change and what action Parent has taken,
is taking and proposes to take with respect thereto;

(f) Notice of Litigation. Promptly upon any Responsible Officer of Parent
obtaining knowledge of the institution of any Adverse Proceeding not previously
disclosed in writing by Parent to the Administrative Agent that would reasonably
be expected to have a Material Adverse Effect, written notice thereof by Parent
together with such other non-privileged information as may be reasonably
available to the Loan Parties to enable the Lenders to evaluate such matters;

(g) ERISA. Promptly upon any Responsible Officer of Parent becoming aware of:
(i) the occurrence of any ERISA Event that would reasonably be expected to have
a Material Adverse Effect, a written notice specifying the nature thereof; or
(ii) promptly after the request by the Administrative Agent or any Lender,
copies (to the extent in possession of a Loan Party) of (A) any documents
described in Section 101(k)(1) of ERISA that the Borrower, Parent, its
Restricted Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (B) any notices described in Section 101(l)(1) of ERISA
that the Borrower, Parent, its Restricted Subsidiaries or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if Borrower,
Parent, its Restricted Subsidiaries or any ERISA Affiliate has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, Borrower, Parent, its Restricted Subsidiaries or any ERISA
Affiliate shall, as promptly as practicable after receiving such request from
the Administrative Agent or the Lender, make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after the receipt thereof;

(h) [Reserved];

(i) Information Regarding Collateral. Promptly (and, in any event, within 45
days of the relevant change or such later date as the Administrative Agent may
agree) written notice of any change (i) in any Loan Party’s legal name, (ii) in
any Loan Party’s type of organization, (iii) in any Loan Party’s jurisdiction of
organization or (iv) in any Loan Party’s organizational identification number,
in each case to the extent such information is necessary to enable the
Administrative Agent to perfect or maintain the perfection and priority of its
security interest in the Collateral of the relevant Loan Party;

(j) Certain Reports. Promptly upon their becoming publicly available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) all financial statements, material reports, material notices and
proxy statements sent or made available generally by Parent to its security
holders acting in such capacity and (ii) all material regular and periodic
reports and all material registration statements (other than on Form S-8 or a
similar form) and prospectuses, if any, filed by Parent or any of its Restricted
Subsidiaries with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters
relating to securities (other than any prospectuses relating to any equity plan,
any amendments to any registration statement (to the

 

126



--------------------------------------------------------------------------------

extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8 or a similar form); provided that no such
delivery shall be required hereunder with respect to any of the foregoing to the
extent that such are publicly available via EDGAR or another publicly available
reporting service; and

(k) Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time regarding the financial condition or business of Parent and its
Restricted Subsidiaries; provided, however, that none of Parent or any
Restricted Subsidiary shall be required to disclose or provide any information
(i) that constitutes non-financial trade secrets or non-financial proprietary
information of Parent or any of its subsidiaries or any of their respective
customers and/or suppliers, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives)
is prohibited by any applicable Requirement of Law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) in respect of which Parent or any Restricted Subsidiary owes
confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into solely in contemplation of the requirements of
this Section 5.01(k)); provided, further, that in the event Parent does not
provide any certificate, report or information requested pursuant to this clause
(k) in reliance on the preceding proviso, Parent shall provide notice to the
Administrative Agent that such certificate, report or information is being
withheld and Parent shall use commercially reasonable efforts to describe, to
the extent both feasible and permitted under applicable Requirements of Law or
confidentiality obligations, or without waiving such privilege, as applicable,
the applicable certificate, report or information.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which Parent (or a representative thereof) (i) (x)
posts such documents or (y) provides a link thereto at the website address
listed on Schedule 9.01 (as updated from time to time); provided that, other
than with respect to items required to be delivered pursuant to Section 5.01(j)
above, Parent shall promptly notify (which notice may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
or a link thereto on such website and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents;
(ii) on which such documents are delivered by Parent to the Administrative Agent
for posting on behalf of Parent on IntraLinks, SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); (vii) on which such documents are faxed to the
Administrative Agent (or electronically mailed to an address provided by the
Administrative Agent); or (iii) in respect of the items required to be delivered
pursuant to Section 5.01(j) above in respect of information filed by Parent or
any of its Restricted Subsidiaries with any securities exchange or with the SEC
or any analogous governmental or private regulatory authority with jurisdiction
over matters relating to securities (other than Form 10-Q Reports and Form 10-K
Reports), on which such items have been made available on the SEC website or the
website of the relevant analogous governmental or private regulatory authority
or securities exchange.

No financial statement required to be delivered pursuant to Section 5.01(a) or
(b) shall be required to include acquisition accounting adjustments relating to
the Transactions or any Permitted Acquisition or other Investment to the extent
it is not practicable to include any such adjustments in such financial
statement.

Section 5.02. Existence. Except as otherwise permitted under Section 6.07,
Parent will cause each of its Restricted Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights, franchises,
licenses and permits material to its business except, other than with respect to
the preservation of the existence of Parent and the Borrower, to the extent that
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect; provided that neither Parent nor any of

 

127



--------------------------------------------------------------------------------

Parent’s Restricted Subsidiaries shall be required to preserve any such
existence (other than with respect to the preservation of existence of Parent
and the Borrower, except as otherwise permitted under Section 6.07), right,
franchise, license or permit if a Responsible Officer of such Person or such
Person’s board of directors (or similar governing body) determines that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.

Section 5.03. Payment of Taxes. Parent will, and will cause each of its
Restricted Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income or businesses or
franchises before any penalty or fine accrues thereon; provided that no such Tax
need be paid if (a) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserves or other appropriate provisions, as are required in
conformity with GAAP, have been made therefor and (ii) in the case of a Tax
which has or may become a Lien against a material portion of the Collateral,
such contest proceedings conclusively operate to stay the sale of such portion
of the Collateral to satisfy such Tax or (b) failure to pay or discharge the
same would not reasonably be expected to result in a Material Adverse Effect.

Section 5.04. Maintenance of Properties. The Borrower will, and will cause each
of its Restricted Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all material tangible property reasonably necessary to
the normal conduct of business of Parent and its Restricted Subsidiaries and
from time to time will make or cause to be made all needed and appropriate
repairs, renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such tangible properties or make such
repairs, renewals or replacements would not reasonably be expected to have a
Material Adverse Effect.

Section 5.05. Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, Parent will maintain or cause to
be maintained, in each case, as determined by Parent in good faith, with
financially sound and reputable insurers, such insurance coverage with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Parent and its Restricted Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons,
including, but only if required by applicable law or regulation, flood insurance
with respect to each Flood Hazard Property, in each case in compliance with
Flood Insurance Laws. Each such policy of insurance shall (i) name the
Administrative Agent on behalf of the Lenders as a loss payee or an additional
insured, as applicable, thereunder as its interests may appear and (ii) to the
extent available from the relevant insurance carrier, in the case of each
casualty insurance policy (excluding any business interruption insurance
policy), contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Lenders, as the loss payee thereunder
and, to the extent available, provide for at least 30 days’ prior written notice
to the Administrative Agent of any modification or cancellation of such policy
(or 10 days’ prior written notice in the case of the failure to pay any premiums
thereunder); provided that Parent shall have 45 days after the Closing Date (or
such later date as agreed by the Administrative Agent) to comply with the
requirements of the foregoing clauses (i) and (ii) with respect to policies in
effect on the Closing Date.

Section 5.06. Inspections. Parent will, and will cause each of its Restricted
Subsidiaries to, permit any authorized representative designated by the
Administrative Agent to visit and inspect any of the properties of Parent and
any of its Restricted Subsidiaries at which the principal financial records and
executive officers of the applicable Person are located, to inspect, copy and
take extracts from its and their respective financial and accounting records,
and to discuss its and their respective affairs, finances

 

128



--------------------------------------------------------------------------------

and accounts with its and their Responsible Officers and independent public
accountants (subject to such accountants’ customary policies and procedures)
(provided that Parent (or any of its subsidiaries) may, if it so chooses, have
one or more employees or representatives be present at or participate in any
such discussion), all upon reasonable notice and at reasonable times during
normal business hours; provided that (x) only the Administrative Agent on behalf
of the Lenders may exercise the rights of the Administrative Agent and the
Lenders under this Section 5.06, (y) the Administrative Agent shall not exercise
such rights more often than one time during any calendar year and (z) only one
such time per calendar year shall be at the expense of Parent; provided,
further, that when an Event of Default exists, the Administrative Agent (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of Parent at any time during normal business hours and upon
reasonable advance notice; provided, further that notwithstanding anything to
the contrary herein, neither Parent nor any Restricted Subsidiary shall be
required to disclose, permit the inspection, examination or making of copies of
or taking abstracts from, or discuss any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information of Parent and its subsidiaries and/or any of its customers and/or
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives or contractors) is
prohibited by applicable law, (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) in respect of
which Parent or any Restricted Subsidiary owes confidentiality obligations to
any third party (provided such confidentiality obligations were not entered into
solely in contemplation of the requirements of this Section 5.06); provided,
further, that in the event any of the circumstances described in the preceding
proviso exist, Parent shall provide notice to the Administrative Agent thereof
and shall use commercially reasonable efforts to describe, to the extent both
feasible and permitted under applicable Requirements of Law or confidentiality
obligations, or without waiving such privilege, as applicable, the applicable
document, information or other matter.

Section 5.07. Maintenance of Book and Records. Parent will, and will cause its
Restricted Subsidiaries to, maintain proper books of record and account
containing entries of all material financial transactions and matters involving
the assets and business of Parent and its Restricted Subsidiaries that are full,
true and correct in all material respects and permit the preparation of
consolidated financial statements in accordance with GAAP.

Section 5.08. Compliance with Laws. Parent will comply, and will cause each of
its Restricted Subsidiaries to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including
ERISA and all Environmental Laws), except to the extent the failure of Parent or
the relevant Restricted Subsidiary to comply would not reasonably be expected to
have a Material Adverse Effect.

Section 5.09. Hazardous Materials Activity.

(a) Parent will deliver to the Administrative Agent:

(i) as soon as reasonably practicable following receipt by Borrower thereof,
copies of all written environmental audits, investigations, analyses and reports
of any kind or character, whether prepared by personnel of Parent or any of its
Restricted Subsidiaries or by independent consultants, governmental authorities
or any other Persons, with respect to any Environmental Liabilities or Hazardous
Materials Activity that, in each case would reasonably be expected to have a
Material Adverse Effect;

(ii) reasonably promptly following Parent becoming aware of the occurrence
thereof, written notice describing in reasonable detail (A) any Release required
to be reported by Parent or any of its Restricted Subsidiaries to any federal,
state or local governmental or

 

129



--------------------------------------------------------------------------------

regulatory agency under any applicable Environmental Law, (B) any remedial
action taken by or on behalf of Parent or any of its Restricted Subsidiaries in
response to any Hazardous Materials Activity or Environmental Claim, or (C) any
pending or threatened in writing Environmental Claim, that in the case of each
of (A), (B) and (C) above, would reasonably be expected to have a Material
Adverse Effect; and

(iii) reasonably promptly following the sending or receipt thereof by Parent or
any of its Restricted Subsidiaries, a copy of any and all written communications
with respect to any Release required to be reported by Parent or any of its
Restricted Subsidiaries to any federal, state or local governmental or
regulatory agency or any Release required to be remediated pursuant to any
Environmental Law, that in each case would reasonably be expected to have a
Material Adverse Effect.

(b) Parent shall reasonably promptly take, and shall cause each of its
Restricted Subsidiaries reasonably promptly to take, any and all actions
reasonably necessary to (i) cure any violation of Environmental Law by Parent or
any of its Restricted Subsidiaries, and, to the extent required by Environmental
Law, address with appropriate corrective or remedial action any Release or
threatened Release of any Hazardous Material at or from any Facility in each
case that would reasonably be expected to have a Material Adverse Effect and
(ii) make an appropriate response to any Environmental Claim against Parent or
any of its Restricted Subsidiaries and discharge any obligations it may have to
any Person thereunder, in each case where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
provided that it shall not be deemed to be a violation of this Section 5.09 if
Parent or its Restricted Subsidiaries are in good faith contesting such
violation, corrective or remedial action or Environmental Claim in accordance
with applicable Environmental Law.

Section 5.10. Designation of Subsidiaries. Parent may at any time after the
Closing Date designate (or re-designate) any subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that as of the date of the designation thereof, no Unrestricted Subsidiary shall
own any Capital Stock in any Restricted Subsidiary (unless such Restricted
Subsidiary is also designated as an Unrestricted Subsidiary simultaneously with
the aforementioned designation in accordance with the terms of this
Section 5.10) or hold any Indebtedness of or any Lien on any property of Parent
or its Restricted Subsidiaries (unless Parent or such Restricted Subsidiary is
permitted hereunder to incur such Indebtedness or grant such Lien in favor of
such Unrestricted Subsidiary). The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by Parent therein at the
date of designation in an amount equal to the portion of the fair market value
of the net assets of such Restricted Subsidiary attributable to Parent’s equity
interest therein as estimated by Parent in good faith (and such designation
shall only be permitted to the extent such Investment is permitted under
Section 6.06); provided that if any subsidiary (a “Subject Subsidiary”) being
designated as an Unrestricted Subsidiary has a subsidiary that was previously
designated as an Unrestricted Subsidiary (the “Previously Designated
Unrestricted Subsidiary”) in compliance with the provisions of this Agreement,
the Investment of such Subject Subsidiary in such Previously Designated
Unrestricted Subsidiary shall not be taken into account, and shall be excluded,
in determining whether the Subject Subsidiary may be designated as an
Unrestricted Subsidiary hereunder. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence or making,
as applicable, at the time of designation of any then-existing Investment,
Indebtedness or Lien of such Restricted Subsidiary, as applicable; provided that
upon a re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary,
Parent shall be deemed to continue to have an Investment in the resulting
Restricted Subsidiary in an amount (if positive) equal to (a) Parent’s
“Investment” in such Restricted Subsidiary at the time of such re-designation
less (b) the portion of the fair market value of the net assets of such
Restricted Subsidiary attributable to Parent’s equity therein at the time of
such re-designation. As of the Closing Date, the subsidiaries listed on Schedule
5.10 hereto have been designated as Unrestricted Subsidiaries.

 

130



--------------------------------------------------------------------------------

Section 5.11. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans on and after the Closing Date to finance the working capital
needs and other general corporate purposes of Parent and its Restricted
Subsidiaries (including for capital expenditures, acquisitions, working capital
and/or purchase price adjustments, the payment of transaction fees and expenses
(in each case, including in connection with the Transactions), other
Investments, Restricted Payments, Restricted Debt Payments and related fees and
expenses and any other purpose not prohibited by the terms of the Loan
Documents). The Borrower shall use the proceeds of the Daylight Term Loans and
the Initial Term Loans, directly or indirectly, to settle related company
borrowings, including amounts arising as part of the Corporate Reorganization,
and to pay Transaction Costs. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would entail a violation of
Regulation U. The Borrower shall use the proceeds of the Incremental Term Loans
for working capital, capital expenditures and other general corporate purposes
of Parent and its Subsidiaries (including for Restricted Payments, acquisitions
and other Investments and any other purpose not prohibited by the terms of the
Loan Documents).

Section 5.12. Covenant to Guarantee Obligations and Give Security.

(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary (in each case, subject to
Section 6.06(hh)), (ii) the designation of any Unrestricted Subsidiary that is a
Domestic Subsidiary as a Restricted Subsidiary or (iii)any Restricted Subsidiary
that is a Domestic Subsidiary ceasing to be an Excluded Subsidiary, (x) if the
event giving rise to the obligation under this Section 5.12(a) occurs during the
first three Fiscal Quarters of any Fiscal Year, on or before the later of (I) 60
days following the relevant formation, acquisition, designation or cessation and
(II) the date on which financial statements are required to be delivered
pursuant to Section 5.01(a) for the Fiscal Quarter in which such formation,
acquisition, designation or cessation occurred or (y) if the event giving rise
to the obligation under this Section 5.12(a) occurs during the fourth Fiscal
Quarter of any Fiscal Year, on or before the date that is 60 days after the end
of such Fiscal Quarter (or, in the cases of clauses (x) and (y), such longer
period as the Administrative Agent may reasonably agree), Parent shall (A) cause
such Restricted Subsidiary (other than any Excluded Subsidiary) to comply with
the requirements set forth in clause (a) of the definition of “Collateral and
Guarantee Requirement” and (B) upon the reasonable request of the Administrative
Agent, cause the relevant Restricted Subsidiary (other than any Excluded
Subsidiary) to deliver to the Administrative Agent a signed copy of a customary
opinion of counsel for such Restricted Subsidiary, addressed to the
Administrative Agent and the other relevant Secured Parties.

(b) Within 120 days after the acquisition by any Loan Party of any Material Real
Estate Asset other than any Excluded Asset (or such longer period as the
Administrative Agent may reasonably agree), Parent shall cause such Loan Party
to comply with the requirements set forth in clause (b) of the definition of
“Collateral and Guarantee Requirement”; it being understood and agreed that,
with respect to any Material Real Estate Asset (other than any Excluded Asset)
owned by any Restricted Subsidiary at the time such Restricted Subsidiary is
required to become a Loan Party under Section 5.12(a) above, such Material Real
Estate Asset shall be deemed to have been acquired by such Restricted Subsidiary
on the first day of the time period within which such Restricted Subsidiary is
required to become a Loan Party under Section 5.12(a).

Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time (including after the
expiration of any relevant period, which apply retroactively) for the creation
and perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Loan Guaranty by any Restricted Subsidiary, and each Lender
hereby consents to any such extension of time, (ii) any Lien required to be
granted from time to time pursuant to the definition of “Collateral and
Guarantee Requirement” shall be subject to the exceptions and limitations set
forth in the Collateral

 

131



--------------------------------------------------------------------------------

Documents, (iii) perfection by control shall not be required with respect to
assets requiring perfection through control agreements or other control
arrangements, including deposit accounts, securities accounts and commodities
accounts (other than control of pledged Capital Stock and/or Material Debt
Instruments, in each case, that constitute Collateral) and no blocked account
agreement, account control agreement or similar agreement shall be required,
(iv) no Loan Party shall be required to seek any landlord waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access or similar letter or
agreement, (v) no Loan Party will be required to (1) take any action or grant or
perfect any security interest in any asset located outside of the U.S. or
conduct any foreign lien search, (2) execute any foreign law guarantee, security
agreement, pledge agreement, mortgage, deed or charge or (3) make any foreign
intellectual property filing, conduct any foreign intellectual property search
or prepare any foreign intellectual property schedule with respect to any assets
of any Loan Party or enter into any source code escrow arrangement or register
any intellectual property, in each case, except with respect to the assets of
any Foreign Subsidiary that is designated as a Subsidiary Guarantor pursuant to
the definition of such term, (vi) in no event will the Collateral include any
Excluded Assets without the consent of Parent, (vii) no action shall be required
to perfect any Lien with respect to (x) any vehicle or other asset subject to a
certificate of title, or any retention of title, extended retention of title
rights, or similar rights and/or (y) Letter-of-Credit Rights, in each case, to
the extent that a security interest therein cannot be perfected by filing a Form
UCC-1 (or similar) “all assets” financing statement without the requirement to
list any VIN, serial or other number and (viii) the Administrative Agent shall
not require the taking of a Lien on, or require the perfection of any Lien
granted in, those assets as to which the cost (including the cost of any
mortgage, stamp, intangibles, or other tax or expense related to such Lien),
burden, difficulty or consequence (including any effect on the ability of the
relevant Loan Party to conduct its operations and business in the ordinary
course of business) of obtaining or perfecting such Lien outweighs the benefit
to the Lenders of the security afforded thereby as determined in good faith by
Parent and the Administrative Agent.

Additionally, (i) no action shall be required to create or perfect a Lien in any
asset in respect of which the creation or perfection of a security interest
therein would (1) be prohibited by enforceable anti-assignment provisions set
forth in any contract that is permitted or otherwise not prohibited by the terms
of this Agreement, (2) violate the terms of any contract relating to such asset
that is permitted or otherwise not prohibited by the terms of this Agreement, in
each case, after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law or (3) trigger termination of any contract
relating to such asset that is permitted or otherwise not prohibited by the
terms of this Agreement pursuant to any “change of control” or similar
provision, it being understood that the Collateral shall include any proceeds
and/or receivables arising out of any contract described in this clause (other
than Excluded Assets) to the extent the assignment of such proceeds or
receivables is expressly deemed effective under the UCC or other applicable
Requirements of Law notwithstanding the relevant prohibition, violation or
termination right, (ii) no Loan Party shall be required to create or perfect a
security interest in any asset to the extent the creation or perfection of a
security interest in such asset would (A) be prohibited under any applicable
Requirement of Law, after giving effect to any applicable anti-assignment
provision of the UCC or other applicable law and other than proceeds thereof
(other than Excluded Assets) to the extent that the assignment of such proceeds
is effective under the UCC or other applicable Requirements of Law
notwithstanding such Requirement of Law, (B) require any governmental consent,
approval, license or authorization (unless such consent, approval, license or
authorization has been obtained), after giving effect to any applicable
anti-assignment provision of the UCC or other applicable law and other than
proceeds thereof (other than Excluded Assets) to the extent that the assignment
of such proceeds is effective under the UCC or other applicable Requirements of
Law notwithstanding such consent or restriction and/or (C) result in material
adverse tax consequences to any Loan Party or any of its subsidiaries as
determined by Parent in good faith (iii) any joinder or supplement to any Loan
Guaranty, any Collateral Document and/or any other Loan Document executed by any
Restricted Subsidiary that is required to become a Loan Party pursuant to
Section 5.12(a) above may, with

 

132



--------------------------------------------------------------------------------

the consent of the Administrative Agent (not to be unreasonably withheld or
delayed), include such schedules (or updates to schedules) as may be necessary
to qualify any representation or warranty set forth in any Loan Document to the
extent necessary to ensure that such representation or warranty is true and
correct to the extent required thereby or by the terms of any other Loan
Document; and (iv) (A) no Loan Party will be required to take any action
required under the Federal Assignment of Claims Act or any similar law and
(B) no Secured Party will be permitted to exercise any right of setoff in
respect of any account maintained solely for the purpose of receiving and
holding government receivables.

Section 5.13. Maintenance of Ratings. Parent shall use commercially reasonable
efforts to maintain public corporate credit facility ratings in respect of the
Initial Term Loans and public corporate family ratings in respect of Parent from
each of S&P and Moody’s; provided that in no event shall Parent be required to
maintain any specific rating with any such agency.

Section 5.14. Maintenance of Fiscal Year. Parent shall maintain its Fiscal
Year-end as in effect on the Closing Date; provided that Parent may, with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), change its Fiscal Year-end to another date, in which case Parent and
the Administrative Agent will, and are hereby authorized to (without requiring
the consent of any other Person, including any Lender), make any adjustments to
this Agreement that are necessary to reflect such change in Fiscal Year.

Section 5.15. Further Assurances. Promptly upon reasonable request of the
Administrative Agent and subject to the limitations described in Section 5.12:

(a) Parent will, and will cause each other Loan Party to, execute any and all
further documents, financing statements, agreements, instruments, certificates,
notices and acknowledgments and take all such further actions (including the
filing and recordation of financing statements, fixture filings, Mortgages
and/or amendments thereto and other documents), that may be required under any
applicable law and which the Administrative Agent may reasonably request to
ensure the perfection and priority of the Liens created or intended to be
created under the Collateral Documents, all at the expense of the relevant Loan
Parties.

(b) Parent will, and will cause each other Loan Party to, (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to ensure the creation and
perfection of the Liens created under the Collateral Documents.

(c) Parent agrees to deliver or cause to be delivered such documents and
instruments, and take or cause to be taken such other actions as may be
reasonably necessary to provide the perfected security interests described in
the provisos to Section 4.01(a), Section 4.01(l) and Section 4.01(m) that are
not so provided on the Closing Date, and in any event to provide such perfected
security interests and to satisfy such other conditions within the applicable
time periods set forth on Schedule 5.15(c), as such time periods may be extended
by the Administrative Agent, in its sole discretion.

Section 5.16. Conduct of Business. Parent and its Restricted Subsidiaries shall
engage only in those material lines of business that consist of (a) the
businesses engaged in by Parent or any Restricted Subsidiary on the Closing
Date, reasonably related, similar, incidental, complementary, ancillary,
corollary, synergistic or related businesses, and/or reasonable extensions of
such businesses and (b) such other lines of business to which the Administrative
Agent may consent.

 

133



--------------------------------------------------------------------------------

Section 5.17. Anti-Terrorism Laws. Parent and its Restricted Subsidiaries shall
comply, in all material respects, with applicable Sanctions, the USA PATRIOT
Act, the U.S. Foreign Corrupt Practices Act of 1977 and any other applicable
anti-corruption laws; provided that the requirements set forth in this
Section 5.17, as they pertain to compliance by any Foreign Subsidiary with
Sanctions and the U.S. Foreign Corrupt Practices Act of 1977 are subject to and
limited by any Requirement of Law applicable to such Foreign Subsidiary in its
relevant local jurisdiction.

ARTICLE 6 NEGATIVE COVENANTS

From the Closing Date and until the Termination Date has occurred, Parent and
the Borrower covenant and agree with the Lenders that:

Section 6.01. Indebtedness. Parent shall not, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness, except:

(a) the Secured Obligations (including any Additional Term Loans and any
Additional Revolving Loans);

(b) Indebtedness of Parent or any Restricted Subsidiary to Parent or any other
Restricted Subsidiary; provided that any such Indebtedness of any Loan Party to
any Restricted Subsidiary that is not a Loan Party in excess of $35,000,000 must
be expressly subordinated to the Obligations of such Loan Party pursuant to the
Affiliate Subordination Agreement or on other terms that are reasonably
acceptable to the Administrative Agent;

(c) Indebtedness of any joint venture or Indebtedness of Parent or any
Restricted Subsidiary incurred on behalf of any joint venture or any guarantees
by Parent or any Restricted Subsidiary of Indebtedness of any joint venture in
an aggregate outstanding principal amount for all such Indebtedness not to
exceed at any time the greater of $200,000,000 and 30% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period;

(d) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out or similar obligations), or payment obligations in respect of any
non-compete, consulting or similar arrangements, in each case incurred in
connection with any Disposition permitted hereunder, any acquisition or other
Investment permitted hereunder or consummated prior to the Closing Date or any
other purchase of assets or Capital Stock, and Indebtedness arising from
guaranties, letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments securing the performance of Parent or any such Restricted
Subsidiary pursuant to any such agreement;

(e) Indebtedness of Parent and/or any Restricted Subsidiary (i) pursuant to
tenders, statutory obligations (including health, safety and environmental
obligations), bids, leases, governmental contracts, trade contracts, surety,
indemnity, stay, customs, judgment, appeal, performance, completion and/or
return of money bonds or guaranties or other similar obligations incurred in the
ordinary course of business and (ii) in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments to support
any of the foregoing items;

(f) Indebtedness of Parent and/or any Restricted Subsidiary in connection with
Banking Services (other than any Local Facility), including Banking Services
Obligations and incentive, supplier finance or similar programs;

 

134



--------------------------------------------------------------------------------

(g) (i) Guarantees by Parent and/or any Restricted Subsidiary of the obligations
of suppliers, customers, franchisees, licensees, sublicensees and
cross-licensees in the ordinary course of business, (ii) Indebtedness (A)
incurred in the ordinary course of business in respect of obligations of Parent
and/or any Restricted Subsidiary to pay the deferred purchase price of property
or services or progress payments in connection with such property and services
or (B) consisting of obligations under deferred purchase price or other similar
arrangements incurred in connection with Permitted Acquisitions or any other
Investment expressly permitted hereunder and (iii) Indebtedness in respect of
letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(h) Guarantees (including any co-issuance) by Parent and/or any Restricted
Subsidiary of Indebtedness or other obligations of Parent and/or any Restricted
Subsidiary and/or any joint venture with respect to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided that in the
case of any such Guarantee by any Loan Party of the obligations of any non-Loan
Party, the related Investment is permitted under Section 6.06;

(i) Indebtedness of Parent and/or any Restricted Subsidiary existing, or
pursuant to commitments existing, on the Closing Date and, with respect to any
such item of Indebtedness in an aggregate committed or principal amount in
excess of $5,000,000, described on Schedule 6.01;

(j) Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided
that the aggregate outstanding principal amount of such Indebtedness shall not
exceed the greater of $200,000,000 and 30% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period;

(k) Indebtedness of Parent and/or any Restricted Subsidiary consisting of
obligations owing under incentive, supply, license, sub-license or similar
agreements entered into in the ordinary course of business;

(l) Indebtedness of Parent and/or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums, (ii) take-or-pay obligations contained
in supply arrangements in the ordinary course of business and/or
(iii) obligations to reacquire assets or inventory in connection with customer
financing arrangements in the ordinary course of business;

(m) Indebtedness of Parent and/or any Restricted Subsidiary with respect to
Finance Leases and purchase money Indebtedness (including mortgage financing,
industrial revenue bond, industrial development bond or similar financings) or
Indebtedness to finance the construction, purchase, repair, replacement or
improvement of any fixed or capital asset;

(n) Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition or other Investment
permitted hereunder after the Closing Date; provided that (i) such Indebtedness
(A) existed at the time such Person became a Restricted Subsidiary or the assets
subject to such Indebtedness were acquired and (B) was not created or incurred
in anticipation thereof;

(o) Indebtedness of any Foreign Subsidiary incurred under a Local Facility in an
aggregate outstanding principal amount not to exceed the greater of $330,000,000
and 50% of Consolidated Adjusted EBITDA as of the last day of the most recently
ended Test Period;

(p) Parent and its Restricted Subsidiaries may become and remain liable for any
Indebtedness extending, refinancing, refunding or replacing any Indebtedness
permitted under clauses (a),

 

135



--------------------------------------------------------------------------------

(c), (i), (j), (m), (n), (o), (r), (u), (v), (w), (y), (z), and (dd) of this
Section 6.01 (in any case, including any extending, refinancing, refunding or
replacing Indebtedness incurred in respect thereof, “Refinancing Indebtedness”)
and any subsequent Refinancing Indebtedness in respect thereof; provided that
(i) the principal amount of such Refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being extended, refinanced, refunded or
replaced, except by (A) an amount equal to unpaid accrued interest, penalties
and premiums (including tender premiums) thereon plus underwriting discounts and
other customary fees, commissions and expenses (including upfront fees, original
issue discount or initial yield payments) incurred in connection with the
relevant extension, refinancing, refunding or replacement, (B) an amount equal
to any existing commitments unutilized thereunder and (C) additional amounts
permitted to be incurred pursuant to this Section 6.01 (provided that (1) any
additional Indebtedness referred to in this clause (C) satisfies the other
applicable requirements of this Section 6.01(p) (with additional amounts
incurred in reliance on this clause (C) constituting a utilization of the
relevant basket or exception pursuant to which such additional amount is
permitted) and (2) if such additional Indebtedness is secured, the Lien securing
such Indebtedness satisfies the applicable requirements of Section 6.02), (ii)
in the case of Refinancing Indebtedness with respect to clauses (a) and (z)
(other than (x) customary bridge loans with a maturity date of not longer than
one year; provided that any loans, notes, securities or other Indebtedness which
are exchanged for or otherwise replace such bridge loans shall be subject to the
requirements of this clause (ii), (y) Customary Term A Loans and (z) Refinancing
Indebtedness having an aggregate principal amount outstanding not exceeding the
greater of $655,000,000 and 100% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period), such Refinancing Indebtedness has
(A) a final maturity on or later than (and, in the case of revolving
Indebtedness, does not require mandatory commitment reductions, if any, prior
to) the earlier of (x) the Latest Term Loan Maturity Date at the time of the
incurrence of such Refinancing Indebtedness and (y) the final maturity of the
Indebtedness being extended, refinanced, refunded or replaced and (B) other than
with respect to revolving Indebtedness, a Weighted Average Life to Maturity
equal to or greater than (x) the Weighted Average Life to Maturity of the
Indebtedness being extended, refinanced, refunded or replaced or (y) the
Weighted Average Life to Maturity of the outstanding Term Loans at the time of
the incurrence of such Refinancing Indebtedness,(iii) with respect to any
Refinancing Indebtedness with an original principal amount in excess of the
Threshold Amount, the terms thereof (excluding pricing, fees, premiums, rate
floors, optional prepayment or redemption terms (and, if applicable,
subordination terms) and, with respect to Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) above, security) are not,
taken as a whole (as determined by Parent in good faith), materially more
favorable to the lenders providing such Indebtedness than those applicable to
the Indebtedness being extended, refinanced, refunded or replaced (other than
any covenants or any other terms or provisions (X) applicable only to periods
after the maturity date of the Indebtedness being extended, refinanced, refunded
or replaced at the time of the incurrence of such Refinancing Indebtedness,
(Y) that are then-current market terms (as determined by Parent in good faith at
the time of incurrence or issuance (or the obtaining of a commitment with
respect thereto)) for the applicable type of Indebtedness or (Z) solely in the
case of Refinancing Indebtedness in respect of Indebtedness incurred in reliance
on clauses (a) and/or (z) of this Section 6.01, terms or other provisions which
are conformed (or added) to the Loan Documents for the benefit of the Lenders
or, as applicable, the Administrative Agent, pursuant to an amendment to this
Agreement effectuated in reliance on Section 9.02(c)(ii)), (iv) the incurrence
thereof shall be without duplication of any amounts outstanding in reliance on
the relevant clause of this Section 6.01 pursuant to which the Indebtedness
being extended, refinanced, refunded or replaced was incurred (i.e., the
incurrence of such Refinancing Indebtedness shall not create availability under
such relevant clause), (v) except in the case of Refinancing Indebtedness
incurred in respect of Indebtedness permitted under clause (a) of this
Section 6.01, (A) such Indebtedness, if secured, is secured only by Permitted
Liens at the time of such extension, refinancing, refunding or replacement (it
being understood that secured Indebtedness may be refinanced with unsecured
Indebtedness), (B) such Indebtedness is incurred by the obligor or obligors in
respect of the Indebtedness being extended, refinanced, refunded or replaced,
except to the extent otherwise permitted pursuant to Section 6.01 and

 

136



--------------------------------------------------------------------------------

(C) if the Indebtedness being extended, refinanced, refunded or replaced was
contractually subordinated to the Obligations in right of payment (or the Liens
securing such Indebtedness were contractually subordinated to such Liens on the
Collateral securing the Secured Obligations), such Indebtedness is contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness are subordinated to the Liens on the relevant Collateral securing
the Secured Obligations) either (x) on terms not materially less favorable,
taken as a whole, to the Lenders than those applicable to the Indebtedness (or
Liens, as applicable) being extended, refinanced, refunded or replaced, taken as
a whole (as determined by Parent in good faith) or (y) pursuant to an Acceptable
Intercreditor Agreement, (vi) except in the case of Refinancing Indebtedness
with respect to clause (a) of this Section 6.01, as of the date of the
incurrence of such Indebtedness and after giving effect thereto, there shall
exist no Specified Event of Default and (vii) in the case of Refinancing
Indebtedness incurred in respect of Indebtedness permitted under clause (a) of
this Section 6.01, (A) such Refinancing Indebtedness is pari passu or junior in
right of payment and secured by the Collateral on a pari passu or junior basis
with respect to the remaining Obligations hereunder, or is unsecured; provided
that any such Refinancing Indebtedness that is pari passu or junior with respect
to the Collateral shall be subject to an Acceptable Intercreditor Agreement,
(B) if such Refinancing Indebtedness is secured, it is not secured by any assets
other than the Collateral, (C) if such Refinancing Indebtedness is Guaranteed,
it shall not be Guaranteed by any Person other than a Loan Party and (D) such
Refinancing Indebtedness is incurred under (and pursuant to) documentation other
than this Agreement, it being understood and agreed that any such Refinancing
Indebtedness may participate (x) in any voluntary prepayment of Term Loans as
set forth in Section 2.11(a)(i) and (y) in any mandatory prepayment of Term
Loans as set forth in Section 2.11(b)(vi);

(q) endorsement of instruments or other payment items for collection or deposit
in the ordinary course of business;

(r) Indebtedness in respect of any Additional Letter of Credit Facility in an
aggregate principal or face amount at any time outstanding not to exceed the
greater of $135,000,000 and 20% of Consolidated Adjusted EBITDA as of the last
day of the most recently ended Test Period;

(s) Indebtedness of Parent and/or any Restricted Subsidiary under any Derivative
Transaction not entered into for speculative purposes;

(t) Indebtedness of any Foreign Subsidiary incurred in the ordinary course of
business under a working capital facility; provided that such Indebtedness is
not Guaranteed by any Domestic Subsidiary (other than a Borrower) or secured by
any assets other than the assets of Foreign Subsidiaries;

(u) Indebtedness of Parent and/or any Restricted Subsidiary in an aggregate
outstanding principal amount at any time outstanding not to exceed the greater
of $330,000,000 and 50% of Consolidated Adjusted EBITDA as of the last day of
the most recently ended Test Period;

(v) Indebtedness of Parent and/or any Restricted Subsidiary in an aggregate
outstanding principal amount not to exceed 100% of the amount of any capital
contributions or other proceeds received by Parent or any Restricted Subsidiary
(i) from the issuance or sale of its Qualified Capital Stock or (ii) in the form
of any cash contribution, plus the fair market value, as determined by Parent in
good faith, of Cash Equivalents, marketable securities or other property
received by Parent or any Restricted Subsidiary from the issuance and sale by it
of its Qualified Capital Stock or a contribution to the Qualified Capital Stock
of Parent or any Restricted Subsidiary (including through consolidation,
amalgamation or merger), in each case after the Closing Date, and in each case
other than (A) any proceeds received from the sale of Capital Stock to, or
contributions from, Parent or any of its Restricted Subsidiaries, (B) to the
extent the relevant proceeds have otherwise been applied to make Investments,

 

137



--------------------------------------------------------------------------------

Restricted Payments or Restricted Debt Payments hereunder and (C) Cure Amounts
and/or any Available Excluded Contribution Amount;

(w) Indebtedness arising under any Receivables Facility;

(x) [reserved];

(y) Indebtedness of Parent and/or any Restricted Subsidiary incurred in
connection with any Sale and Lease-Back Transaction;

(z) Incremental Equivalent Debt;

(aa) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred by Parent and/or any Restricted Subsidiary in
respect of workers’ compensation claims (or reimbursement type obligations
regarding workers’ compensation claims), unemployment insurance (including
premiums related thereto), other types of social security, pension obligations,
vacation pay, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance;

(bb) Indebtedness of Parent and/or any Restricted Subsidiary representing
(i) deferred compensation to Permitted Payees in the ordinary course of business
and (ii) deferred compensation or other similar arrangements in connection with
any Permitted Acquisition or any other Investment permitted hereby;

(cc) Indebtedness of Parent and/or any Restricted Subsidiary in respect of any
letter of credit or bank guarantee issued in favor of any issuing bank to
support any Defaulting Lender’s participation in Letters of Credit issued
hereunder or under any Additional Letter of Credit Facility;

(dd) Indebtedness of Parent or any Restricted Subsidiary supported by any Letter
of Credit issued hereunder or under any Additional Letter of Credit Facility;

(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by Parent and/or any Restricted Subsidiary in the ordinary
course of business to the extent that the unfunded amounts would not otherwise
cause an Event of Default under Section 7.01(i);

(ff) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of Parent and/or any Restricted Subsidiary
hereunder;

(gg) [reserved];

(hh) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(ii) Indebtedness (other than for borrowed money) not otherwise permitted under
this Section 6.01 subject to Liens permitted by Section 6.02;

(jj) (i) Indebtedness in connection with bankers’ acceptances, discounted bills
of exchange or the discounting or factoring of receivables for credit management
purposes, in each case incurred or undertaken in the ordinary course of business
on arm’s-length commercial terms and (ii) the

 

138



--------------------------------------------------------------------------------

incurrence of Indebtedness attributable to the exercise of appraisal rights or
the settlement of any claims or actions (whether actual, contingent or
potential) with respect to the Transactions or any other acquisition (by merger,
consolidation or amalgamation or otherwise) in accordance with the terms hereof;
and

(kk) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Restricted
Subsidiary of Parent to the extent required by law or in connection with any
statutory filing or the delivery of audit opinions performed in jurisdictions
other than within the United States.

Section 6.02. Liens. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit or suffer to exist
any Lien on or with respect to any property of any kind owned by it, whether now
owned or hereafter acquired, or any income or profits therefrom, except:

(a) Liens created pursuant to the Loan Documents securing the Secured
Obligations (including (i) any Local Facility and (ii) any Cash
collateralization of Letters of Credit as set forth in Section 2.05);

(b) Liens for Taxes or other governmental charges which are not overdue for a
period of more than 60 days or, if more than 60 days overdue (i) are being
contested in accordance with Section 5.03 or (ii) with respect to which the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect;

(c) statutory or common law Liens (and rights of set-off) of landlords, sub
landlords, construction contractors, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by applicable
Requirements of Law (other than any Lien imposed pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code),
in each case incurred in the ordinary course of business (i) for amounts not yet
overdue by more than 60 days, (ii) for amounts that are overdue by more than 60
days (A) that are being contested in good faith by appropriate proceedings, so
long as any reserves or other appropriate provisions required by GAAP have been
made for any such contested amounts or (B) with respect to which no filing or
other action has been taken to enforce such Lien or (iii) with respect to which
the failure to make payment would not reasonably be expected to have a Material
Adverse Effect;

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, health, disability or employee
benefits and other types of social security laws and regulations, (ii) in the
ordinary course of business to secure the performance of tenders, statutory
obligations, surety, stay, customs and appeal bonds, bids, leases, government
contracts, trade contracts (including customer contracts), indemnitees,
performance, completion and return-of-money bonds and other similar obligations
(including those to secure health, safety and environmental obligations) (in
each case, exclusive of obligations for the payment of borrowed money),
(iii)pursuant to pledges and deposits of Cash or Cash Equivalents in the
ordinary course of business securing (x) any liability for reimbursement
(including in respect of deductibles, self-insurance retention amounts and
premiums and adjustments related thereto) or indemnification obligations of
insurance brokers or carriers providing property, casualty, liability or other
insurance or self-insurance to Parent and its subsidiaries (including
deductibles, self-insurance, co-payment, co-insurance and retentions) or
(y) leases, sub-leases, licenses or sub-licenses of property otherwise permitted
by this Agreement and (iv) to secure obligations in respect of letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
posted with respect to the items described in clauses (i) through (iii) above;

 

139



--------------------------------------------------------------------------------

(e) Liens consisting of easements, covenants, conditions, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and encumbrances, applicable laws and municipal
ordinances, rights-of-way, rights, waivers, reservations, restrictions,
encroachments, servitudes for railways, sewers, drains, gas and oil and other
pipelines, gas and water mains, electric light and power and telecommunication,
telephone or telegraph or cable television conduits, poles, wires and cables and
other similar protrusions or encumbrances, agreements and other similar matters
of fact or record and matters that would be disclosed by a survey or inspection
of any real property and other minor defects or irregularities in title, in each
case (x) which do not, in the aggregate, materially interfere with the ordinary
conduct of the business of Parent and/or its Restricted Subsidiaries, taken as a
whole or (y) where the failure to have such title would not reasonably be
expected to have a Material Adverse Effect;

(f) Liens consisting of any (i) interest or title of a lessor, sub-lessor,
licensor or sub-licensor under any lease, sub-lease, license, sub-license or
similar arrangement of real estate or other property (including any technology,
intellectual property or IP Rights) permitted hereunder, (ii) landlord lien
arising by law or permitted by the terms of any lease, sub-lease, license,
sub-license or similar arrangement, (iii) restriction or encumbrance to which
the interest or title of such lessor, sub-lessor, licensor or sub-licensor may
be subject, (iv) subordination of the interest of the lessee, sub-lessee,
licensee or sub-licensee under such lease, sub-lease, license, sub-license or
similar arrangement to any restriction or encumbrance referred to in the
preceding clause (iii) or (v) deposit of cash with the owner or lessor of
premises leased and operated by Parent or any Restricted Subsidiary in the
ordinary course of business to secure the performance of obligations under the
terms of the lease for such premises;

(g) Liens (i) solely on any Cash (or Cash Equivalent) earnest money deposits
(including as part of any escrow arrangement) made by Parent and/or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any Investment permitted hereunder (or to secure
letters of credit, bank guarantees or similar instruments posted in respect
thereof), (ii) on advances of Cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.06
to be applied against the purchase price for such Investment or (iii) consisting
of (A) an agreement to Dispose of any property in a Disposition permitted under
Section 6.07 and/or (B) the pledge of Cash or Cash Equivalents as part of an
escrow or similar arrangement required in any Disposition permitted under
Section 6.07;

(h) precautionary or purported Liens evidenced by the filing of UCC financing
statements or similar financing statements under applicable Requirements of Law
relating solely to (i) Non-Financing Lease Obligations or consignment or bailee
arrangements entered into in the ordinary course of business, (ii) the sale of
accounts receivable in the ordinary course of business for which a UCC financing
statement or similar financing statement under applicable Requirements of Law is
required and/or (iii) the sale of Receivables Facility Assets and related assets
in connection with any Qualified Receivables Facility;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens in connection with any zoning, building or similar Requirement of Law
or right reserved to or vested in any Governmental Authority to control or
regulate the use of any dimensions of real property or any structure thereon,
including Liens in connection with any condemnation or eminent domain proceeding
or compulsory purchase order;

(k) Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the permitted extension, refinancing, refunding or replacement
of Indebtedness permitted

 

140



--------------------------------------------------------------------------------

pursuant to Sections 6.01(a), (c), (i), (j), (m), (n), (o), (r), (u), (v), (w),
(y), (z) and (dd); provided that (i) no such Lien extends to any asset not
covered by the Lien securing the Indebtedness that is being refinanced other
than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof,
replacements, accessions or additions thereto and improvements thereon (it being
understood that such extensions, refinancings, refundings or replacements of
individual financings of the type permitted under Section 6.01(m) provided by
any lender may be cross-collateralized to other financings of such type provided
by such lender or its affiliates) and (ii) if the Indebtedness being refinanced
was subject to intercreditor arrangements in respect of Liens on Collateral,
then any refinancing Indebtedness in respect thereof secured by Liens on
Collateral shall be subject to intercreditor arrangements not materially less
favorable to the Secured Parties, taken as a whole, than the intercreditor
arrangements governing the Indebtedness that is refinanced or the intercreditor
arrangements governing the relevant refinancing Indebtedness shall be set forth
in an Acceptable Intercreditor Agreement;

(l) Liens existing on the Closing Date and, with respect to each such Lien
securing Indebtedness in an aggregate committed or principal amount in excess of
$5,000,000, described on Schedule 6.02 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, replacements, accessions or additions thereto
and improvements thereon (it being understood that individual financings of the
type permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates) and (ii) any such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;

(m) Liens arising out of any Sale and Lease Back Transactions permitted
hereunder, solely with respect to the assets sold and leased back in such
transaction;

(n) Liens securing Indebtedness permitted pursuant to Section 6.01(m); provided
that any such Lien shall encumber only the asset acquired, constructed,
repaired, replaced or improved with the proceeds of such Indebtedness and
proceeds and products thereof, replacements, accessions or additions thereto and
improvements thereon and customary security deposits with respect thereto (it
being understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates);

(o) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on the
relevant acquired assets or on the Capital Stock and assets of the relevant
acquired Restricted Subsidiary; provided that no such Lien (x) extends to or
covers any other assets (other than the proceeds or products thereof,
replacements, accessions or additions thereto and improvements thereon, it being
understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) or (y) was
created in contemplation of the applicable acquisition of assets or Capital
Stock or of such Restricted Subsidiary becoming a Restricted Subsidiary;

(p) (i) Liens that are contractual rights of set-off or netting relating to
(A) the establishment of depositary relations with banks or other financial
institutions not granted in connection with the issuance of Indebtedness,
(B) pooled deposit or sweep accounts of Parent and/or any Restricted Subsidiary
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Parent and/or any Restricted Subsidiary,
(C) purchase orders and other agreements entered into with customers of Parent
and/or any Restricted Subsidiary in the ordinary course of business and
(D) commodity trading or other brokerage accounts incurred in the ordinary
course of business, (ii) Liens

 

141



--------------------------------------------------------------------------------

encumbering reasonable customary initial deposits and margin deposits,
(iii) bankers Liens and rights and remedies as to Deposit Accounts or similar
accounts, (iv) Liens of a collection bank arising under Section 4-208 or
Section 4-210 of the UCC (or any similar Requirement of Law of any jurisdiction)
on items in the ordinary course of business, (v) Liens (including rights of
set-off) in favor of banking or other financial institutions arising as a matter
of Law or under customary general terms and conditions encumbering deposits or
other funds maintained with a financial institution and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions and (vi) Liens on the
proceeds of any Indebtedness permitted hereunder incurred in connection with any
transaction permitted hereunder, which proceeds have been deposited into an
escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction or on Cash or Cash
Equivalents set aside at the time of the incurrence of such Indebtedness to the
extent such Cash or Cash Equivalents prefund the payment of interest or fees on
such Indebtedness and are held in escrow pending application for such purpose;

(q) Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness or other obligations of Restricted Subsidiaries that are not Loan
Parties permitted pursuant to Section 6.01 (or not prohibited under this
Agreement);

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Parent and/or its Restricted
Subsidiaries;

(s) Liens securing Indebtedness permitted under Section 6.01(t); provided that
any such Lien shall only encumber assets of Foreign Subsidiaries;

(t) Liens on the Collateral securing Indebtedness incurred pursuant to
Section 6.01(z); provided that the holders of such Indebtedness (or a
representative thereof) shall be party to an Acceptable Intercreditor Agreement;

(u) other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$330,000,000 and 50% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period; provided that, with respect to any such Liens
on Collateral (including, but not limited to, Liens securing such Indebtedness
on a pari passu basis with the Initial Term Loans), the holders of such
Indebtedness (or a representative thereof) shall be party to an Acceptable
Intercreditor Agreement;

(v) (i) Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h) and (ii) any cash deposits securing any settlement of
litigation;

(w) (i) leases, licenses, subleases, sublicenses or cross-licenses granted to
others, (ii) assignments of IP Rights granted to a customer of Parent or any
Restricted Subsidiary in the ordinary course of business which do not secure any
Indebtedness or (iii) the rights reserved or vested in any Person (including any
Governmental Authority) by the terms of any lease, sub-lease, license,
sub-license, franchise, grant or permit held by Parent or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease,
sub-lease, license, sub-license, franchise, grant or permit, or to require
annual or periodic payments as a condition to the continuance thereof;

 

142



--------------------------------------------------------------------------------

(x) Liens on Securities or other assets that are the subject of repurchase
agreements constituting Investments permitted under Section 6.06 arising out of
such repurchase transaction;

(y) Liens securing obligations in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under Sections
6.01(d), (e), (g), (aa) and (cc);

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property and bailee
arrangements in the ordinary course of business and permitted by this Agreement
or (ii) by operation of law under Article 2 of the UCC (or any similar
Requirement of Law of any jurisdiction);

(aa) Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party and/or any
joint venture, in the case of each of clauses (i) and (ii), securing
intercompany Indebtedness or other intercompany obligations permitted under
Section 6.01 or Section 6.09 ;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

(dd) Liens consisting of pledges of Cash or Cash Equivalents in an amount not to
exceed the greater of $140,000,000 and 20% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period securing (i) obligations
under Hedge Agreements in connection with any Derivative Transaction of the type
described in Section 6.01(s), (ii) obligations of the type described in
Section 6.01(f) and/or (iii) obligations of the type described in
Section 6.01(r);

(ee) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;

(ff) Liens on Cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;

(gg) [reserved];

(hh) Liens on assets not constituting Collateral;

(ii) Liens on Receivables Facility Assets (or granted by a Receivables
Subsidiary) incurred in connection with a Receivables Facility;

(jj) undetermined or inchoate Liens, rights of distress and charges incidental
to current operations that have not at such time been filed or exercised, or
which relate to obligations not due or payable or, if due, the validity of such
Liens are being contested in good faith by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

 

143



--------------------------------------------------------------------------------

(kk) with respect to any Foreign Subsidiary, Liens and privileges arising
mandatorily by any Requirement of Law; provided such Liens and privileges extend
only to the assets or Capital Stock of such Foreign Subsidiary;

(ll) ground leases or subleases in respect of real property on which facilities
owned or leased by Parent or any of its Restricted Subsidiaries are located;

(mm) Liens that are customary in the business of Parent and its Restricted
Subsidiaries and that do not secure debt for borrowed money;

(nn) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(oo) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds;

(pp) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Restricted Subsidiaries in the ordinary course
of business;

(qq) Liens granted pursuant to a security agreement between Parent or any
Restricted Subsidiary and a licensee of IP Rights to secure the damages, if any,
incurred by such licensee resulting from the rejection of the license of such
licensee in a bankruptcy, reorganization or similar proceeding with respect to
Parent or such Restricted Subsidiary; and

(rr) Liens arising solely in connection with rights of dissenting equity holders
pursuant to any Requirement of Law in respect of any Permitted Acquisition or
other Investment.

Section 6.03. No Further Negative Pledges. Parent shall not, nor shall it permit
any of its Restricted Subsidiaries that are Loan Parties to, enter into any
agreement prohibiting in any material respect the creation or assumption of any
Lien upon any of its properties (other than Excluded Assets), whether now owned
or hereafter acquired, for the benefit of the Secured Parties with respect to
the Obligations, except with respect to:

(a) restrictions relating to any asset (or all of the assets) of and/or the
Capital Stock of Parent and/or any Restricted Subsidiary which are imposed
pursuant to an agreement entered into in connection with any Disposition or
other transfer, lease, sub-lease, license or sub-license of such asset (or
assets) and/or all or a portion of the Capital Stock of the relevant Person that
is permitted or not restricted by this Agreement;

(b) restrictions contained in the Loan Documents, any Incremental Equivalent
Debt, any Receivables Facility (limited to the assets securing the Indebtedness
arising thereunder) or any Additional Letter of Credit Facility (limited to the
assets securing the Indebtedness arising thereunder) (and clause (p) of
Section 6.01 to the extent relating to any extension, refinancing, refunding or
replacement of any of the foregoing);

(c) restrictions contained in any documentation governing any other Indebtedness
permitted by Section 6.01 to the extent such restrictions (1)(x) are, taken as a
whole, in the good-faith judgment of Parent, not materially more restrictive as
concerning Parent or any Restricted Subsidiary than customary market terms for
Indebtedness of such type or (y) are not materially more restrictive, taken as a
whole, than the restrictions contained in this Agreement (as determined by
Parent in good faith) and (2)

 

144



--------------------------------------------------------------------------------

will not materially impair Parent’s obligation or ability to make any payments
required hereunder (as determined by Parent in good faith);

(d) restrictions by reason of customary provisions restricting assignments,
subletting, licensing, sublicensing or other transfers (including the granting
of any Lien) contained in leases, subleases, licenses, sublicenses, joint
venture agreements, asset sale agreements, trading, netting, operating,
construction, service, supply, purchase, sale or other agreements entered into
in the ordinary course of business (each of the foregoing, a “Covered
Agreement”) (provided that such restrictions are limited to the relevant Covered
Agreement and/or the property or assets secured by such Liens or the property or
assets subject to such Covered Agreement);

(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of Parent or any of its Restricted Subsidiaries to Dispose of or
encumber the assets subject to such Liens;

(f) provisions limiting the Disposition, distribution or encumbrance of assets
or property in joint venture agreements, sale and lease-back agreements, stock
sale agreements and other similar agreements, which limitation is applicable
only to the assets that are the subject of such agreements (or the Persons the
Capital Stock of which is the subject of such agreement (or any “shell company”
parent with respect thereto));

(g) any encumbrance or restriction assumed in connection with an acquisition of
the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the Person and its subsidiaries (including the
Capital Stock of the relevant Person or Persons) and/or property so acquired (or
to the Person or Persons (and its or their subsidiaries) bound thereby) and was
not created solely in connection with or in anticipation of such acquisition;

(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, the relevant partnership, limited liability
company, joint venture or any similar Person (or any “shell company” parent with
respect thereto);

(i) restrictions on Cash, Cash Equivalents or other deposits permitted under
Section 6.02 and/or 6.06 and any net worth or similar requirements, including
such restrictions or requirements imposed by Persons under contracts entered
into in the ordinary course of business or for whose benefit such Cash or other
deposits or net worth requirements exist, including any Banking Services;

(j) restrictions (i) set forth in documents which exist on the Closing Date or
(ii) which are contemplated as of the Closing Date, in each case, as set forth
on Schedule 6.03;

(k) restrictions contained in documents governing Indebtedness of any Restricted
Subsidiary that is not a Loan Party permitted hereunder;

(l) [reserved];

(m) provisions restricting the granting of a security interest in IP Rights
contained in licenses, sublicenses or cross-licenses by Parent and its
Restricted Subsidiaries of such IP Rights, which licenses, sublicenses and
cross-licenses were entered into in the ordinary course of business (in which
case such restriction shall relate only to such IP Rights);

 

145



--------------------------------------------------------------------------------

(n) restrictions arising under or as a result of applicable Requirements of Law
or the terms of any license, authorization, concession or permit issued or
granted by a Governmental Authority;

(o) restrictions with respect to a Restricted Subsidiary that was previously an
Unrestricted Subsidiary, pursuant to or by reason of an agreement that such
Restricted Subsidiary is a party to or entered into before the date on which
such Subsidiary became a Restricted Subsidiary; provided that such agreement was
not entered into in anticipation of an Unrestricted Subsidiary becoming a
Restricted Subsidiary and any such restriction does not extend to any assets or
property of Parent or any other Restricted Subsidiary other than the assets and
property of such Subsidiary;

(p) customary restrictions imposed in connection with any Receivables Facility
or similar transaction permitted hereunder; and

(q) other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in clauses
(a) through (p) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of Parent, materially more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.04. Restricted Payments; Certain Payments of Indebtedness.

(a) Parent shall not pay or make, directly or indirectly, any Restricted
Payment, except that:

(i) Parent may pay for the repurchase, redemption, retirement or other
acquisition or retirement for value of Capital Stock of Parent held by any
Permitted Payee:

(A) [reserved];

(B) with the proceeds of any sale or issuance of, or of any capital contribution
in respect of, the Capital Stock of Parent; plus

(C) with the proceeds of any key-man life insurance policies; plus

(D) with the amount of any Cash bonuses otherwise payable to any Permitted Payee
that are foregone in exchange for the receipt of Capital Stock of Parent
pursuant to any compensation, arrangement including any deferred compensation
plan;

(ii) Parent may make Restricted Payments in an amount not to exceed (A) the
portion, if any, of the Available Amount on such date that Parent elects to
apply to this clause (ii)(A) plus (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that Parent elects to apply to this
clause (ii)(B) (plus, without duplication of amounts referred to in this clause
(B), in an amount equal to the Net Proceeds from a Disposition of property or
assets acquired after the Closing Date, if the acquisition of such property or
assets was financed with Available Excluded Contribution Amounts);

(iii) [reserved];

 

146



--------------------------------------------------------------------------------

(iv) Parent may repurchase, redeem, acquire or retire Capital Stock upon (or
make provisions for withholdings in connection with) the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
if such Capital Stock represents all or a portion of the exercise price of, or
tax withholdings with respect to, such warrants, options or other securities
convertible into or exchangeable for Capital Stock as part of a “cashless”
exercise;

(v) Parent may make Restricted Payments the proceeds of which are applied on the
Closing Date, solely to effect the consummation of the Transactions;

(vi) Parent may make Restricted Payments with respect to any Capital Stock in an
amount in any given Fiscal Year not to exceed (A) the greater of (x) $75,000,000
and (y) an amount equal to 6% of the Market Capitalization of Parent at the time
of declaration thereof minus (B) any utilization of the Available RP Capacity
Amount in reliance on unused capacity under immediately preceding clause (A);

(vii) Parent may make Restricted Payments to (i) redeem, repurchase, defease,
discharge, retire or otherwise acquire any Capital Stock (“Treasury Capital
Stock”) of Parent and/or any Restricted Subsidiary in exchange for, or out of
the proceeds of the substantially concurrent sale (other than to Parent and/or
any Restricted Subsidiary) of, Qualified Capital Stock of Parent in respect of
Qualified Capital Stock (“Refunding Capital Stock”) and (ii) declare and pay
dividends on any Treasury Capital Stock out of the proceeds of the substantially
concurrent sale or issuance (other than to Parent or a Restricted Subsidiary) of
any Refunding Capital Stock;

(viii) to the extent constituting a Restricted Payment, Parent may consummate
any transaction permitted by Section 6.06 (other than Section 6.06(j)),
Section 6.07 (other than Section 6.07(g)) and Section 6.09 (other than
Section 6.09(d));

(ix) Parent may make additional Restricted Payments in an aggregate amount not
to exceed (A) the greater of $230,000,000 and 35% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period minus (B) any
utilization of the Available RP Capacity Amount in reliance on unused capacity
under immediately preceding clause (A);

(x) Parent may pay any dividend or other distribution or consummate any
redemption within 60 days after the date of the declaration thereof or the
provision of a redemption notice with respect thereto, as the case may be, if at
the date of such declaration or notice, the dividend, distribution or redemption
contemplated by such declaration or redemption notice would have complied with
the provisions of this Section 6.04(a);

(xi) Parent may make any Restricted Payment constituting the distribution or
payment of Receivables Fees;

(xii) Parent may make additional Restricted Payments so long as, as measured at
the time provided for in Section 1.04(e), (i) the Total Leverage Ratio would not
exceed 4.00:1.00, calculated on a Pro Forma Basis and (ii) there shall exist no
Specified Event of Default hereunder;

(xiii) [reserved];

(xiv) For any taxable period for which Parent and/or any of its Subsidiaries or
joint ventures are members of a consolidated, combined or similar income tax
group for

 

147



--------------------------------------------------------------------------------

U.S. federal and/or applicable state or local income tax purposes (a “Tax
Group”), Parent and each of its Subsidiaries may make additional Restricted
Payments the proceeds of which shall be used by the common parent of such Tax
Group to pay the portion of any U.S. federal, state or local income Taxes of
such Tax Group, or any franchise taxes imposed in lieu thereof, for such taxable
period that are attributable to the income of Parent and/or its Subsidiaries and
joint ventures (including pursuant to any Tax sharing agreement entered into by
Parent and any of its Subsidiaries);

(xv) [reserved];

(xvi) Parent may make a distribution, by dividend or otherwise, of the Capital
Stock of, or debt owed to any Loan Party or any Restricted Subsidiary by, any
Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or more
Unrestricted Subsidiaries, provided that such Restricted Subsidiary owns no
other material assets other than Capital Stock of one or more Unrestricted
Subsidiaries); provided that any such Capital Stock or debt that represents an
Investment by Parent or any Restricted Subsidiary shall be deemed to continue to
charge (as utilization) the respective clause under Section 6.06 pursuant to
which such Investment was made;

(xvii) Parent may make payments and distributions to satisfy dissenters’ rights
(including in connection with, or as a result of, the exercise of appraisal
rights and the settlement of any claims or actions (whether actual, contingent
or potential) in respect thereof), pursuant to or in connection with any
acquisition, merger, consolidation, amalgamation or Disposition that complies
with Section 6.07 or any other transaction permitted hereunder;

(xviii) Parent may make a Restricted Payment to holders of any class or series
of Disqualified Capital Stock of Parent that is issued in accordance with
Section 6.01; and

(xix) Parent may make a Restricted Payment in respect of withholding or similar
U.S. or non-U.S. Taxes with respect to any Permitted Payee’s compensation and/or
any repurchases of Capital Stock in consideration of such payments, including
deemed repurchases in connection with the exercise of stock options or the
issuance of restricted stock units or similar stock-based awards.

(b) Parent shall not, nor shall it permit any Restricted Subsidiary to, make any
prepayment in Cash on or in respect of principal of or interest on any
Restricted Debt, including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Restricted Debt more than one year prior to the scheduled maturity date
thereof (collectively, “Restricted Debt Payments”), except:

(i) any refinancing, purchase, defeasance, redemption, repurchase, repayment or
other acquisition or retirement of any Restricted Debt made by exchange for, or
out of the proceeds of, Refinancing Indebtedness permitted by Section 6.01;

(ii) payments as part of, or to enable another Person to make, an “applicable
high yield discount obligation” catch-up payment;

(iii) payments of regularly scheduled principal and interest and payments of
fees, expenses and indemnification obligations as and when due (other than
payments with respect to Junior Indebtedness that are prohibited by the
subordination provisions thereof);

 

148



--------------------------------------------------------------------------------

(iv) additional Restricted Debt Payments in an aggregate amount not to exceed
(A)(1) the greater of (x) $230,000,000 and (y) 35% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period minus (2) any
utilization of the Available RDP Capacity Amount in reliance on unused capacity
under the immediately preceding clause (A)(1) plus (B) the Available RP Capacity
Amount;

(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of Parent and/or any Restricted Subsidiary
and/or any capital contribution in respect of Qualified Capital Stock of Parent
or any Restricted Subsidiary (other than issuances to or contributions by Parent
or any Restricted Subsidiaries), (B) Restricted Debt Payments as a result of the
conversion of all or any portion of any Restricted Debt into Qualified Capital
Stock of Parent and/or any Restricted Subsidiary and (C) to the extent
constituting a Restricted Debt Payment, payment-in-kind interest with respect to
any Restricted Debt that is permitted under Section 6.01;

(vi) Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that Parent elects to
apply to this clause (vi)(A) plus (B) the portion, if any, of the Available
Excluded Contribution Amount on such date that Parent elects to apply to this
clause (vi)(B) (plus, without duplication of amounts previously referred to in
this clause (B), in an amount equal to the Net Proceeds from a Disposition of
property or assets acquired after the Closing Date, if the acquisition of such
property or assets was financed solely with Available Excluded Contribution
Amounts); and

(vii) additional Restricted Debt Payments so long as, as measured at the time
provided for in Section 1.04(e), (i) the Total Leverage Ratio would not exceed
4.00:1.00, calculated on a Pro Forma Basis and (ii) there shall exist no
Specified Event of Default.

Section 6.05. [Reserved].

Section 6.06. Investments. Parent shall not, nor shall it permit any of its
Restricted Subsidiaries to, make any Investment in any other Person except:

(a) Investments in assets that are Cash or Cash Equivalents, or investments that
were Cash or Cash Equivalents at the time made;

(b) (i) Investments existing on the Closing Date and any modification,
replacement, renewal or extension thereof so long as no such modification,
replacement, renewal or extension thereof increases the amount of such
Investment except as otherwise permitted by this Section 6.06 and
(ii) Investments made after the Closing Date among Parent and/or one or more
Restricted Subsidiaries, or in any Person that will, upon such Investment,
become a Restricted Subsidiary;

(c) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers or other trade counterparties, (ii) made in connection with obtaining,
maintaining or renewing client and customer contracts and/or (iii) in the form
of advances made to distributors, suppliers, licensors and licensees, in each
case, in the ordinary course of business or, in the case of clause (iii), to the
extent necessary to maintain the ordinary course of supplies to Parent or any
Restricted Subsidiary;

(d) Investments in (i) any Unrestricted Subsidiary (including any joint venture
that is an Unrestricted Subsidiary) in an aggregate outstanding amount not to
exceed the greater of $200,000,000 and 30% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period and (ii) any Similar
Business (including any joint venture engaged in a Similar Business) in an
aggregate

 

149



--------------------------------------------------------------------------------

outstanding amount not to exceed the greater of $165,000,000 and 25% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;

(e) (i) Permitted Acquisitions and (ii) Investments in Restricted Subsidiaries
that are not Loan Parties in amounts required to permit such Restricted
Subsidiaries to consummate Permitted Acquisitions;

(f) (i) Investments existing on, or contractually committed to or contemplated
as of, the Closing Date and, with respect to any such Investment in excess of
$5,000,000, described on Schedule 6.06 and (ii) any modification, replacement,
renewal or extension of any Investment described in clause (i) above so long as
no such modification, renewal or extension thereof increases the amount of such
Investment except by the terms thereof or as otherwise permitted by this
Section 6.06;

(g) Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07 or any other disposition of assets not constituting a
Disposition;

(h) loans or advances to Permitted Payees to the extent permitted by
Requirements of Law, in connection with such Person’s purchase of Capital Stock
of Parent, either (i) in an aggregate principal amount not to exceed the greater
of $100,000,000 and 15% of Consolidated Adjusted EBITDA as of the last day of
the most recently ended Test Period at any one time outstanding, (ii) so long as
the proceeds of such loan or advance are substantially contemporaneously
contributed to Parent for the purchase of such Capital Stock or (iii) so long as
no Cash or Cash Equivalents are advanced in connection with such loan or
advance;

(i) Investments consisting of rebates and extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

(j) Investments consisting of (or resulting from) Indebtedness permitted under
Section 6.01 (including guarantees thereof) (other than Indebtedness permitted
under Sections 6.01(b) and (h)), Permitted Liens, Restricted Payments permitted
under Section 6.04 (other than Section 6.04(a)(viii)), Restricted Debt Payments
permitted by Section 6.04 and mergers, consolidations, amalgamations,
liquidations, windings up, dissolutions or Dispositions permitted by
Section 6.07 (other than Section 6.07(a)(i) (if made in reliance on subclause
(iii)(y) of the proviso thereto)), Section 6.07(b) (if made in reliance on
clause (ii) of the proviso thereto), Section 6.07(c)(ii) (if made in reliance on
clause (B) therein) and Section 6.07(g);

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers,
vendors, suppliers, licensors, sublicensors, licensees and sublicensees;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy, work-out, reorganization or recapitalization of
any Person, (ii) in settlement or compromise of delinquent obligations of, or
other disputes with or judgments against, customers, trade-creditors, suppliers,
licensees and other account debtors arising in the ordinary course of business,
including pursuant to any plan of reorganization or similar arrangement upon
bankruptcy or insolvency of any customer, trade creditor, supplier, licensee or
other account debtor, (iii) in satisfaction of judgments against other Persons,
(iv) as a result of foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (v) in
settlement, compromise or resolution of litigation, arbitration or other
disputes;

 

150



--------------------------------------------------------------------------------

(m) loans and advances of payroll payments or other compensation to present or
former employees, directors, members of management, officers, managers or
consultants of Parent or its subsidiaries (to the extent such payments or other
compensation relate to services provided to Parent (but excluding, for the
avoidance of doubt, the portion of any such amount, if any, attributable to the
ownership or operations of any subsidiary of Parent other than Parent and/or its
subsidiaries)) and/or any subsidiary in the ordinary course of business;

(n) Investments to the extent that payment therefor is made solely with Capital
Stock (other than Disqualified Capital Stock) of Parent, in each case, to the
extent not resulting in a Change of Control;

(o) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, Parent or any Restricted Subsidiary after the Closing Date, in
each case as part of an Investment otherwise permitted by this Section 6.06 to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of the relevant acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 6.06(o) so long as no
such modification, replacement, renewal or extension thereof increases the
amount of such Investment except as otherwise permitted by this Section 6.06;

(p) Investments made in connection with the Transactions on the Closing Date;

(q) Investments made after the Closing Date by Parent and/or any of its
Restricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed:

(i) the greater of $235,000,000 and 35% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period, plus

(ii) the Available RP Capacity Amount plus the Available RDP Capacity Amount,
plus

(iii) in the event that (A) Parent or any of its Restricted Subsidiaries makes
any Investment after the Closing Date in any Person that is not a Restricted
Subsidiary and (B) such Person subsequently becomes a Restricted Subsidiary, an
amount equal to 100.0% of the fair market value of such Investment as of the
date on which such Person becomes a Restricted Subsidiary;

(r) Investments made after the Closing Date by Parent and/or any of its
Restricted Subsidiaries in an aggregate outstanding amount not to exceed (i) the
portion, if any, of the Available Amount on such date that Parent elects to
apply to this clause (r)(i) plus (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that Parent elects to apply to this
clause (r)(ii) (plus, without duplication of amounts referred to in this clause
(ii), in an amount equal to the Net Proceeds from a Disposition of property or
assets acquired after the Closing Date, if the acquisition of such property or
assets was financed with Available Excluded Contribution Amounts);

(s) (i) Guarantees of leases or subleases (in each case other than Finance
Leases) or of other obligations not constituting Indebtedness, (ii) Guarantees
of the lease obligations of suppliers, customers, franchisees and licensees of
Parent and/or its Restricted Subsidiaries, in each case, in the ordinary course
of business and (iii) Investments consisting of Guarantees of any supplier’s
obligations in

 

151



--------------------------------------------------------------------------------

respect of commodity contracts, including Hedge Agreements, solely to the extent
such commodities related to the materials or products to be purchased by Parent
or any Restricted Subsidiary;

(t) [reserved];

(u) Investments made by any Restricted Subsidiary that is not a Loan Party with
the proceeds received by such Restricted Subsidiary from an Investment made by
any Loan Party in such Restricted Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e));

(v) [reserved];

(w) Investments arising under or in connection with any Derivative Transaction
of the type permitted under Section 6.01(s);

(x) Investments made (i) in joint ventures or Unrestricted Subsidiaries, (ii) in
connection with the creation, formation and/or acquisition of any joint venture
or (iii) in any Restricted Subsidiary to enable such Restricted Subsidiary to
create, form and/or acquire any joint venture, in an aggregate outstanding
amount under this clause (x) not to exceed the greater of $165,000,000 and 25%
of Consolidated Adjusted EBITDA as of the last day of the most recently ended
Test Period;

(y) Investments made in joint ventures as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date or entered into after the Closing Date in the ordinary course of business;

(z) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable Requirements of Law;

(aa) Investments in Parent, any subsidiary and/or any joint venture in
connection with intercompany cash management arrangements and related activities
in the ordinary course of business;

(bb) Investments made in connection with any nonqualified deferred compensation
plan or arrangement for any Permitted Payee;

(cc) any Investment made by any Unrestricted Subsidiary prior to the date on
which such Unrestricted Subsidiary is designated as a Restricted Subsidiary (but
for the avoidance of doubt, after such subsidiary was designated as an
Unrestricted Subsidiary) so long as the relevant Investment was not made in
contemplation of the designation of such Unrestricted Subsidiary as a Restricted
Subsidiary;

(dd) additional Investments so long as, as measured at the time provided for in
Section 1.04(e), on a Pro Forma Basis, the Total Leverage Ratio does not exceed
4.00:1.00;

(ee) Investments consisting of the licensing, sub-licensing or contribution of
IP Rights pursuant to joint marketing, collaborations or other similar
arrangements with other Persons;

(ff) Investments in or relating to any Receivables Subsidiary that, in the good
faith determination of Parent, are necessary or advisable to effect a
Receivables Facility (including the contribution of replacement or substitute
assets to such Subsidiary) or any repurchases in connection therewith (including
the contribution or lending of Cash or Cash Equivalents to Subsidiaries to
finance

 

152



--------------------------------------------------------------------------------

the purchase of such assets from Parent or any Restricted Subsidiary or to
otherwise fund required reserves and Investments of funds held in accounts
permitted or required by the arrangements governing such Receivables Facility or
any related Indebtedness);

(gg) the conversion to Qualified Capital Stock of any Indebtedness owed by
Parent or any Restricted Subsidiary and permitted by Section 6.01;

(hh) Restricted Subsidiaries of Parent may be established or created if Parent
and such Restricted Subsidiary comply with the requirements of Section 5.12, if
applicable; provided that, in each case, to the extent such new Restricted
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to an acquisition or other Investment permitted by this Section 6.06,
and such new Restricted Subsidiary at no time holds any assets or liabilities
other than any acquisition or Investment consideration contributed to it
contemporaneously with the closing of such transaction, such new Restricted
Subsidiary shall not be required to take the actions set forth in Section 5.12
until the respective acquisition is consummated (at which time the surviving
entity of the respective transaction shall be required to so comply in
accordance with the provisions thereof);

(ii) contributions in connection with compensation arrangements to a “rabbi”
trust for the benefit of employees, directors, partners, members, consultants,
independent contractors or other service providers or other grantor trust
subject to claims of creditors in the case of a bankruptcy of Parent or any of
its Restricted Subsidiaries;

(jj) Investments by Loan Parties in any Restricted Subsidiary that is not a Loan
Party so long as such Investment is part of a series of simultaneous Investments
by Parent and the Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the intercompany Investment being invested in one or
more Loan Parties;

(kk) Investments consisting of earnest money deposits required in connection
with purchase agreements or other acquisitions or Investments otherwise
permitted under this Section 6.06 and any other pledges or deposits permitted by
Section 6.02;

(ll) Term Loans repurchased by Parent or a Restricted Subsidiary pursuant to and
subject to immediate cancellation in accordance with this Agreement and, to the
extent permitted (or not prohibited) by Section 6.04(b), loans repurchased by
Parent or a Restricted Subsidiary pursuant to and subject to immediate
cancellation in accordance with the terms of any other Indebtedness;

(mm) Guarantee obligations of Parent or any Restricted Subsidiary in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Restricted Subsidiary of Parent to the extent required by
law or in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;

(nn) purchases and acquisitions of inventory, supplies, materials, services,
equipment or similar assets in the ordinary course of business; and

(oo) any advance to any current or former employee, officer, director, member of
management, manager, consultant or independent contractor of Parent, any
Restricted Subsidiary or any joint venture for moving, entertainment and travel
expenses, drawing accounts and similar expenditures or payroll expenses or
advances in the ordinary course of business.

Section 6.07. Fundamental Changes; Disposition of Assets. Parent shall not, nor
shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation,

 

153



--------------------------------------------------------------------------------

or liquidate, wind up or dissolve themselves (or suffer any liquidation or
dissolution), or make any Disposition of assets having a fair market value in
excess of $30,000,000, in a single transaction or in a series of related
transactions, and in excess of $100,000,000 in the aggregate for all such
transactions in any Fiscal Year, except:

(a) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into Parent or any other Restricted Subsidiary; provided that (i) in the case of
any such merger, consolidation or amalgamation with or into Parent, (A) Parent
shall be the continuing or surviving Person or (B) if the Person formed by or
surviving any such merger, consolidation or amalgamation (including any
immediate and successive mergers, consolidations or amalgamations of entities)
is not Parent (any such Person after giving effect to such transaction or
transactions, the “Successor Parent”), (1) the Successor Parent shall be an
entity organized or existing under the law of the U.S., any state thereof or the
District of Columbia, (2) the Successor Parent shall expressly assume the
Obligations of Parent in a manner reasonably satisfactory to the Administrative
Agent and shall have delivered to the Administrative Agent all documentation and
other information reasonably requested in writing by the Administrative Agent
which is required by U.S. regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations including the USA
PATRIOT Act and (3) except as the Administrative Agent may otherwise agree, each
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have executed and delivered a reaffirmation agreement with
respect to its obligations under the Loan Guaranty and the other Loan Documents;
it being understood and agreed that if the foregoing conditions under clauses
(1) through (3) are satisfied, the Successor Parent will succeed to, and be
substituted for, Parent under this Agreement and the other Loan Documents,
(ii) in the case of any such merger, consolidation or amalgamation with or into
any Borrower, (A) the applicable Borrower shall be the continuing or surviving
Person or (B) if the Person formed by or surviving any such merger,
consolidation or amalgamation (including any immediate and successive mergers,
consolidations or amalgamations of entities) is not such Borrower (any such
Person after giving effect to such transaction or transactions, the “Successor
Borrower”), (1) the Successor Borrower shall be an entity organized or existing
under the law of the U.S., any state thereof or the District of Columbia,
(2) the Successor Borrower shall expressly assume the Obligations of the
applicable Borrower in a manner reasonably satisfactory to the Administrative
Agent and shall have delivered to the Administrative Agent all documentation and
other information reasonably requested in writing by the Administrative Agent
which is required by U.S. regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations including the USA
PATRIOT Act and (3) except as the Administrative Agent may otherwise agree, each
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have executed and delivered a reaffirmation agreement with
respect to its obligations under the Loan Guaranty and the other Loan Documents;
it being understood and agreed that if the foregoing conditions under clauses
(1) through (3) are satisfied, the Successor Borrower will succeed to, and be
substituted for, the applicable Borrower under this Agreement and the other Loan
Documents and (iii) in the case of any such merger, consolidation or
amalgamation with or into any Subsidiary Guarantor, either (x) such Subsidiary
Guarantor shall be the continuing or surviving Person or the continuing or
surviving Person shall expressly assume the guarantee obligations of the
Subsidiary Guarantor in a manner reasonably satisfactory to the Administrative
Agent or (y) the relevant transaction shall be treated as an Investment and
otherwise be made in compliance with Section 6.06;

(b) Dispositions (including of Capital Stock) among Parent and/or any Restricted
Subsidiary (upon voluntary liquidation or otherwise); provided that any such
Disposition by any Loan Party to any Person that is not a Loan Party shall be
(i) for fair market value (as determined by such Person in good faith) or
(ii) treated as an Investment and otherwise be made in compliance with
Section 6.06 (other than in reliance on clause (j) thereof);

 

154



--------------------------------------------------------------------------------

(c) (i) the liquidation or dissolution of any Restricted Subsidiary if Parent
determines in good faith that such liquidation or dissolution is in the best
interests of Parent, is not materially disadvantageous to the Lenders, and
Parent or any Restricted Subsidiary receives any assets of the relevant
dissolved or liquidated Restricted Subsidiary; provided that in the case of any
liquidation or dissolution of any Loan Party that results in a distribution of
assets to any Restricted Subsidiary that is not a Loan Party, such distribution
shall be treated as an Investment and shall otherwise be made in compliance with
Section 6.06 (other than in reliance on clause (j) thereof); (ii) any merger,
amalgamation, dissolution, liquidation or consolidation, the purpose of which is
to effect (A) any Disposition otherwise permitted under this Section 6.07 (other
than clause (a), clause (b) or this clause (c)) or (B) any Investment permitted
under Section 6.06; and (iii) Parent or any Restricted Subsidiary may be
converted into another form of entity, in each case, so long as such conversion
does not adversely affect the value of the Loan Guaranty or the Collateral,
taken as a whole;

(d) (x) Dispositions of inventory or goods held for sale, equipment or other
assets in the ordinary course of business (including on an intercompany basis)
and (y) the leasing or subleasing of real property in the ordinary course of
business;

(e) Dispositions of surplus, obsolete, used or worn out property or other
property (including, for the avoidance of doubt, the abandonment of any IP
Rights) that, in the good faith judgment of Parent, is (A) no longer useful in
its business (or in the business of any Restricted Subsidiary of Parent) or
(B) otherwise economically impracticable or not commercially reasonable to
maintain;

(f) Dispositions of Cash and/or Cash Equivalents or other assets that were Cash
and/or Cash Equivalents when the relevant original Investment was made;

(g) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than
Section 6.06(j)) and Permitted Liens, Restricted Payments permitted by
Section 6.04(a) (other than Section 6.04(a)(viii));

(h) Dispositions for fair market value; provided that with respect to (1) any
single Disposition transaction with respect to assets having a fair market value
in excess of the greater of $70,000,000 and 10% of Consolidated Adjusted EBITDA
as of the last day of the most recently ended Test Period or (2) any other
Disposition transactions with respect to assets having a fair market value in
excess of the greater of $200,000,000 and 25% of Consolidated Adjusted EBITDA as
of the last day of the most recently ended Test Period, for all such
transactions on an aggregate basis in any Fiscal Year (in each case other than
any Permitted Asset Swap), at least 75% of the consideration for such
Disposition (other than the portion of any such Disposition consisting of a
Permitted Asset Swap), together with all other Dispositions undertaken pursuant
to this clause (h) since the Closing Date (on a cumulative basis), shall consist
of Cash or Cash Equivalents (provided that for purposes of the 75% Cash
consideration requirement, (v) the amount of any Indebtedness or other
liabilities (other than Indebtedness or other liabilities that are subordinated
to the Obligations or that are owed to Parent or any Restricted Subsidiary) of
Parent or any Restricted Subsidiary (as shown on such Person’s most recent
balance sheet (or in the notes thereto), or if the incurrence of such
Indebtedness or other liability took place after the date of such balance sheet,
that would have been shown on such balance sheet or in the notes thereto, as
determined in good faith by Parent) that are (i) assumed by the transferee of
any such assets and for which Parent and/or its applicable Restricted Subsidiary
have been validly released by all relevant creditors in writing or
(ii) otherwise cancelled or terminated in connection with such Disposition,
(w) the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such Disposition, (x) any
Securities or other obligations or assets received by Parent or any Restricted
Subsidiary from such transferee (including earn-outs or similar obligations)
that are converted by such Person into Cash or Cash Equivalents, or by their
terms are required to be satisfied for Cash or Cash

 

155



--------------------------------------------------------------------------------

Equivalents (to the extent of the Cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, (y) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (y) that is at that time
outstanding, not in excess of the greater of $170,000,000 and 25% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period and (z) any Investment, Capital Stock, assets, property or capital or
other expenditure of the kind referred to in Section 2.11(b)(ii), in each case
shall be deemed to be Cash); provided, further, that the Net Proceeds of such
Disposition shall be applied and/or reinvested as (and to the extent) required
by Section 2.11(b)(ii);

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;

(k) Dispositions of notes receivable or accounts receivable in the ordinary
course of business (including any discount and/or forgiveness thereof) or in
connection with the collection or compromise thereof, or as part of any
bankruptcy or similar proceeding;

(l) Dispositions and/or terminations of, or constituting, leases, subleases,
licenses, sublicenses or cross-licenses (including the provision of software
under any open source license), the Dispositions or terminations of which (i) do
not materially interfere with the business of Parent and its Restricted
Subsidiaries, (ii) relate to closed facilities or the discontinuation of any
product line or (iii) are made in the ordinary course of business;

(m) (i) any termination of any lease, sublease, license or sub-license in the
ordinary course of business (and any related Disposition of improvements made to
leased real property resulting therefrom), (ii) any expiration of any option
agreement in respect of real or personal property and (iii) any surrender or
waiver of contractual rights or the settlement, release or surrender of
contractual rights or litigation claims (including in tort) in the ordinary
course of business;

(n) Dispositions of property subject to foreclosure, expropriation, forced
disposition, casualty, eminent domain or condemnation proceedings (including in
lieu thereof or any similar proceeding);

(o) Dispositions or consignments of equipment, inventory or other assets
(including leasehold or licensed interests in real property) with respect to
facilities that are temporarily not in use, held for sale or closed;

(p) [reserved];

(q) Dispositions of non-core assets and sales of Real Estate Assets, in each
case acquired in any acquisition or other Investment permitted hereunder,
(x) which Disposition or sale is required to obtain the approval of any
anti-trust authority or is otherwise necessary or advisable in the good faith
determination of Parent to consummate any acquisition or other Investment
permitted hereunder or (y) which, within 180 days of the date of such
acquisition or Investment, are designated in writing to the Administrative Agent
as being held for sale and not for the continued operation of Parent or any of
its Restricted Subsidiaries or any of their respective businesses;

 

156



--------------------------------------------------------------------------------

(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
determined by Parent in good faith) for like property or assets or property,
assets or services of greater value or usefulness to the business of Parent and
its Restricted Subsidiaries as a whole, as determined in good faith by Parent;
provided that upon the consummation of any such exchange or swap by any Loan
Party, to the extent the property received does not constitute an Excluded
Asset, the Administrative Agent has a perfected Lien with the same priority as
the Lien held on the property or assets so exchanged or swapped;

(s) [reserved];

(t) (i) licensing and cross-licensing (including sub-licensing) arrangements
involving any technology, intellectual property or IP Rights of Parent or any
Restricted Subsidiary in the ordinary course of business, (ii) Dispositions,
abandonments, cancellations or lapses of any IP Rights or issuances or
registrations, or applications for issuances or registrations, of IP Rights in
the ordinary course of business, or which, in the good faith determination of
Parent, are not material to the conduct of the business of Parent or its
Restricted Subsidiaries, or are no longer economical to maintain in light of its
use and (iii) Dispositions of any technology, intellectual property or IP Rights
of Parent or any Restricted Subsidiary in the ordinary course of business;

(u) terminations or unwinds of Derivative Transactions;

(v) Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w) Dispositions of Real Estate Assets and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, managers or consultants of Parent and/or any
Restricted Subsidiary;

(x) Dispositions made to comply with any order or other directive of any
Governmental Authority or any applicable Requirement of Law;

(y) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the U.S. or any
other jurisdiction;

(z) [reserved];

(aa) any sale of motor vehicles and information technology equipment purchased
at the end of an operating lease and resold thereafter;

(bb) other Dispositions involving assets having a fair market value of not more
than, in any Fiscal Year, the greater of $165,000,000 and 25% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period;

(cc) Dispositions contemplated on the Closing Date and described on Schedule
6.07 hereto;

(dd) Dispositions or discounts of accounts receivable, or participations
therein, or Receivables Facility Assets, or any disposition of the Capital Stock
in a Subsidiary all or substantially all

 

157



--------------------------------------------------------------------------------

of the assets of which are Receivables Facility Assets, or other rights to
payment and related assets in connection with any Receivables Facility;

(ee) any issuance, sale or Disposition of Capital Stock to directors, officers,
managers or employees for purposes of satisfying requirements with respect to
directors’ qualifying shares and shares issued to foreign nationals, in each
case as required by applicable Requirements of Law;

(ff) any netting arrangement of accounts receivable between or among Parent and
its Restricted Subsidiaries or among Restricted Subsidiaries of Parent made in
the ordinary course of business; and

(gg) any “fee in lieu” or other Disposition of assets to any Governmental
Authority that continue in use by Parent or any Restricted Subsidiary, so long
as Parent or any Restricted Subsidiary may obtain title to such asset upon
reasonable notice by paying a nominal fee.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents
(which Liens shall be automatically released upon the consummation of such
Disposition) and the Administrative Agent shall be authorized to take, and shall
take, any actions reasonably requested by Parent or otherwise deemed appropriate
in order to effect the foregoing.

Section 6.08. [Reserved].

Section 6.09. Transactions with Affiliates. Parent shall not, nor shall it
permit any of its Restricted Subsidiaries to, enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of the greater of
$65,000,000 and 10% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period in any individual transaction with any of their
respective Affiliates on terms that are substantially less favorable to Parent
or such Restricted Subsidiary, as the case may be (as determined by Parent in
good faith), than either (x) those terms that might be obtained at the time in a
comparable arm’s-length transaction from a Person who is not an Affiliate or
(y) if no comparable arm’s-length transaction exists (as determined by Parent in
good faith), terms that are deemed to be financially fair by a Responsible
Officer of Parent acting in good faith; provided that the foregoing restriction
shall not apply to:

(a) any transaction between or among (i) Parent and/or one or more Restricted
Subsidiaries and/or joint ventures (or any entity that becomes a Restricted
Subsidiary or joint venture as a result of such transaction) to the extent
permitted or not restricted by this Agreement and (ii) any joint venture and/or
one or more Unrestricted Subsidiaries in the ordinary course of business;

(b) any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of Parent or any Restricted
Subsidiary;

(c) (i) any collective bargaining, employment, indemnification, expense
reimbursement or severance agreement or compensatory (including profit sharing)
arrangement entered into by Parent or any of its Restricted Subsidiaries with
any Permitted Payee, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with any Permitted Payee and (iii) payments or other transactions
pursuant to any management equity plan, employee compensation, benefit plan,
stock option plan or arrangement, equity holder arrangement, supplemental
executive retirement benefit plan, any health, disability or similar

 

158



--------------------------------------------------------------------------------

insurance plan, or any employment contract or arrangement which covers any
Permitted Payee and payments pursuant thereto;

(d) any transaction specifically permitted under this Agreement, including:
(i) any transaction for the forming of a holding company or reincorporation of
Parent or any Restricted Subsidiary in a new jurisdiction, (ii) any customary
transaction with (including any Investment in or relating to) any Receivables
Subsidiary as part of a Receivables Facility, (iii) issuances of Capital Stock
and issuances and incurrences of Indebtedness not restricted by this Agreement
and payments pursuant thereto and (iv) distributions or dispositions of equity
interests in Unrestricted Subsidiaries;

(e) the existence of, or performance by Parent or any Restricted Subsidiary of
its obligations under the terms of, any transaction or agreement in existence on
the Closing Date and any amendment, modification or extension thereof to the
extent such amendment, modification or extension, taken as a whole, is not
materially (i) adverse to the Lenders or (ii) more disadvantageous to the
Lenders than the relevant transaction in existence on the Closing Date;

(f) (i) customary compensation to Affiliates in connection with financial
advisory, consulting, financing, underwriting or placement services or in
respect of other investment banking activities and other transaction fees, which
are approved, or made pursuant to arrangements approved by, the majority of the
members of the board of directors (or similar governing body) or a majority of
disinterested members of the board of directors (or similar governing body) of
Parent in good faith and (ii) the payment of or reimbursement for any
indemnification obligations and expenses (and similar amounts) owed to any
Investor and any of their respective directors, officers, members of management,
managers, employees and consultants, in each case of clauses (i) and (ii),
whether currently due or paid in respect of accruals from prior periods;

(g) the Transactions, including (i) the payment of Transaction Costs and
(ii) any agreement, investment or other transaction set forth on Schedule 6.09;

(h) transactions with any Person that is an Affiliate solely because a director
or officer of such Person is a director or officer of Parent or any Restricted
Subsidiary;

(i) any transaction or transactions approved by a majority of the disinterested
members of the board of directors (or similar governing body) of Parent at such
time;

(j) Guarantees permitted by Section 6.01 or Section 6.06;

(k) Loans, Investments and other transactions among the Loan Parties and their
Subsidiaries in each case to the extent permitted under this Article 6;

(l) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of Parent and/or any of its Restricted
Subsidiaries in the ordinary course of business;

(m) transactions with customers, clients, suppliers, licensors, licensees, joint
ventures, purchasers or sellers of goods or services or providers of employees
or other labor entered into in the ordinary course of business, which are
(i) fair to Parent and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of Parent or
the senior management thereof or (ii) on terms not substantially less favorable
to Parent and/or its applicable Restricted Subsidiary as might reasonably be
obtained from a Person other than an Affiliate;

 

159



--------------------------------------------------------------------------------

(n) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and indemnities provided to shareholders under any
shareholder agreement and the existence or performance by Parent or any
Restricted Subsidiary of its obligations under any such registration rights or
shareholder agreement;

(o) (i) any purchase by Parent of the Capital Stock of (or contribution to the
equity capital of) any of its Subsidiaries to the extent otherwise permitted by
Article 6 and (ii) any intercompany loans made by Parent or any other Restricted
Subsidiary to the extent otherwise permitted by Article 6;

(p) any transaction in respect of which Parent delivers to the Administrative
Agent a letter addressed to the board of directors (or equivalent governing
body) of Parent from an accounting, appraisal or investment banking firm of
nationally recognized standing stating that such transaction is fair to Parent
or such Restricted Subsidiary from a financial point of view or stating that the
terms, when taken as a whole, are not substantially less favorable to Parent or
the applicable Restricted Subsidiary than might be obtained at the time in a
comparable arm’s length transaction from a Person who is not an Affiliate;

(q) (i) Investments by Affiliates in Securities or other Indebtedness of Parent
or any Restricted Subsidiary (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the Investment
is being offered by Parent or such Restricted Subsidiary generally to other
investors on the same or more favorable terms and (ii) payments to Affiliates in
respect of Securities or other Indebtedness of Parent or any Restricted
Subsidiary contemplated in the foregoing subclause (i) or that were acquired
from Persons other than Parent and the Restricted Subsidiaries, in each case, in
accordance with the terms of such Securities or other Indebtedness;

(r) any lease entered into (i) between Parent or any Restricted Subsidiary, as
lessee, and any Affiliate of Parent, as lessor, and any transaction(s) pursuant
to that lease and (ii) between Parent or any Restricted Subsidiary, as lessor,
and any Affiliate of Parent, as lessee, and any transaction(s) pursuant to that
lease, in each case which lease is approved by the board of directors or senior
management of Parent in good faith; and

(s) transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium.

Section 6.10. [Reserved].

Section 6.11. [Reserved].

Section 6.12. Amendments of or Waivers with Respect to Restricted Debt. Parent
shall not, nor shall it permit any of its Restricted Subsidiaries to, amend or
otherwise modify the terms of any Restricted Debt (or the documentation
governing any Restricted Debt) if such amendment or modification is expressly
prohibited by any subordination provisions set forth therein or in any other
stand-alone subordination or intercreditor agreement applicable thereto, without
first obtaining the consent of the Administrative Agent (which consent shall not
be unreasonably withheld, delayed or conditioned); provided that, for purposes
of clarity, it is understood and agreed that the foregoing limitation shall not
otherwise prohibit any Refinancing Indebtedness or any other replacement,
refinancing, amendment, supplement, modification, extension, renewal,
restatement or refunding of any Restricted Debt, in each case, that is permitted
under this Agreement in respect thereof.

Section 6.13. [Reserved].

 

160



--------------------------------------------------------------------------------

Section 6.14. [Reserved].

Section 6.15. Financial Covenant.

(a) First Lien Leverage Ratio. On the last day of any Test Period commencing
with the last day of the first full Fiscal Quarter ending after the Closing Date
on which the Revolving Facility Test Condition is then satisfied, Parent shall
not permit the First Lien Leverage Ratio to be greater than 5.75:1.00.

(b) Financial Cure. Notwithstanding anything to the contrary in this Agreement
(including Article 7), Parent shall have the right (the “Cure Right”) (at any
time during any such Fiscal Quarter or thereafter until the date that is 15
Business Days after the date on which financial statements for such Fiscal
Quarter are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable) to issue common Capital Stock for Cash or otherwise receive Cash
contributions in respect of common Capital Stock in each case to any Person or
Persons (other than any Restricted Subsidiary) (the “Cure Amount”), and
thereupon Parent’s compliance with Section 6.15(a) shall be recalculated giving
effect to the following pro forma adjustment: Consolidated Adjusted EBITDA shall
be increased (notwithstanding the absence of a related addback in the definition
of “Consolidated Adjusted EBITDA”), solely for the purpose of determining
compliance with Section 6.15(a) as of the end of such Fiscal Quarter and for
applicable subsequent periods that include such Fiscal Quarter, by an amount
equal to the Cure Amount. If, after giving effect to the foregoing recalculation
(but not taking into account any immediate repayment of Indebtedness in
connection therewith, except as expressly set forth below), the requirements of
Section 6.15(a) would be satisfied, then the requirements of Section 6.15(a)
shall be deemed satisfied as of the end of the relevant Fiscal Quarter with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 6.15(a) that had occurred
(or would have occurred) shall be deemed cured for the purposes of this
Agreement. Notwithstanding anything herein to the contrary, (i) in each four
consecutive Fiscal Quarter period there shall be at least two Fiscal Quarters
(which may, but are not required to be, consecutive) in which the Cure Right is
not exercised, (ii) during the term of this Agreement, the Cure Right shall not
be exercised more than five times, (iii) the Cure Amount shall be no greater
than the amount required for the purpose of complying with Section 6.15(a) (or
to be in pro forma compliance with any financial covenant with respect to any
other Indebtedness that is being cured), (iv) until the 15th Business Day
following the date on which financial statements for the Fiscal Quarter are
required to be delivered pursuant to Section 5.01(a) or (b), as applicable,
neither the Administrative Agent (nor any sub-agent therefor) nor any Lender
shall exercise any right to accelerate the Loans or terminate the Revolving
Credit Commitments or any Additional Commitments, and none of the Administrative
Agent (nor any sub-agent therefor) nor any Lender or Secured Party shall
exercise any right to foreclose on or take possession of the Collateral or any
other right or remedy under the Loan Documents, in each case solely on the basis
of the relevant Event of Default under Section 6.15(a), (v) during any Test
Period in which any Cure Right is exercised, (A) such Cure Amount shall be
counted solely as an increase to Consolidated Adjusted EBITDA (and not as a
reduction of Indebtedness (by netting or otherwise), except with respect to
future Test Periods to the extent that the proceeds of such Cure Amount are
actually applied to repay Indebtedness) for the purpose of determining
compliance with Section 6.15(a) and (B) such Cure Amount shall be disregarded
for all other purposes, including the purpose of determining whether any
financial ratio-based condition has been satisfied, the Commitment Fee Rate or
the availability of any carve-out set forth in Article 6 of this Agreement and
(vi) no Revolving Lender or Issuing Bank shall be required to make any Revolving
Loan or issue any Letter of Credit hereunder if an Event of Default under
Section 6.15(a) exists during the 15 Business Day period during which Parent may
exercise a Cure Right above unless and until the Cure Amount is actually
received.

ARTICLE 7 EVENTS OF DEFAULT

 

161



--------------------------------------------------------------------------------

Section 7.01. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) Failure To Make Payments When Due. Failure by the Borrower to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise, (ii) within five Business Days after the date due, any interest on
any Loan or any fee due hereunder or (iii) any other amount due hereunder within
ten Business Days after the applicable due date; provided, that any such failure
to pay caused by administrative or technical error shall not constitute an Event
Of Default if payment is made within two Business Days of the earlier of (x) the
discovery of such error by Parent or the Administrative Agent notifying Parent
or such error and (y) a Responsible Officer of the Borrower obtaining actual
knowledge of any such failure to pay; or

(b) Default in Other Agreements. (i) Failure by Parent or any of its Restricted
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in clause (a) above) with an aggregate outstanding principal amount
exceeding the Threshold Amount, in each case beyond the applicable notice period
and grace period, if any, provided therefor; or (ii) breach or default by Parent
or any of its Restricted Subsidiaries (other than any Receivables Subsidiary)
with respect to any other term of (A) one or more items of Indebtedness with an
aggregate outstanding principal amount exceeding the Threshold Amount or (B) any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness, in each case beyond the applicable notice period and grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, such Indebtedness to become
or be declared due and payable (or redeemable) prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; provided
that (x) clause (ii) of this paragraph (b) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property securing such Indebtedness if such sale or transfer is permitted
hereunder and (y) clause (ii) of this paragraph (b) shall not apply to
termination events or equivalent events occurring under any Hedge Agreement in
accordance with the terms thereof (it being understood that the failure to pay
any amount due as a result of such termination event shall constitute an Event
of Default under this paragraph (b)); provided, further, that (x) with respect
to any breach or default referred to in clause (ii) above with respect to a
financial covenant in any such Indebtedness, such breach or default shall only
constitute an Event of Default hereunder if such breach or default has resulted
in the acceleration of such Indebtedness and the termination of commitments
thereunder and (y) any failure, breach or default described under clauses (i) or
(ii) above shall only constitute an Event of Default if such failure, breach or
default is unremedied and is not waived by the holders of such Indebtedness
prior to any termination of the Commitments or acceleration of the Loans
pursuant to this Article 7; or

(c) Breach of Certain Covenants. Failure of any Loan Party, as required by the
relevant provision, to perform or comply with any term or condition contained in
Section 5.01(e)(ii), Section 5.02 (as it applies to the preservation of the
existence of Parent and the Borrower), or Article 6; provided that,
notwithstanding this clause (c), no breach or default by any Loan Party under
Section 6.15(a) will constitute an Event of Default with respect to any Term
Loans unless and until the Required Revolving Lenders have accelerated the
Revolving Loans and terminated the commitments under the Revolving Facility and
have not rescinded such acceleration or termination (the “Financial Covenant
Standstill”); it being understood and agreed that any breach of Section 6.15(a)
(or any other financial covenant) is subject to cure as provided in
Section 6.15(b), and no Event of Default shall arise under Section 6.15(a) until
the 15th Business Day after the day on which financial statements are required
to be delivered for the relevant Fiscal Quarter under Section 5.01(a) or (b), as
applicable, and then only to the extent the Cure Amount has not been received on
or prior to such date; or

 

162



--------------------------------------------------------------------------------

(d) Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate), shall be
untrue in any material respect as of the date made or deemed made and such
untrue representation, warranty or certification shall remain untrue for a
period of 30 days after notice from the Administrative Agent to Parent (which
notice shall only be given at the direction of the Required Lenders); or

(e) Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or in any of the
other Loan Documents, other than any such term referred to in any other Section
of this Article 7, which default has not been remedied or waived within 30 days
after receipt by Parent of written notice thereof from the Administrative Agent;
or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
Parent or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) (any such Person, a “Specified Person”) in an involuntary case under
any Debtor Relief Law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or local law, which relief is not stayed; or (ii) the
commencement of an involuntary case against any Specified Person under any
Debtor Relief Law; the entry by a court having jurisdiction in the premises of a
decree or order for the appointment of a receiver, receiver and manager,
(preliminary) insolvency receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over any Specified Person, or over all or
a substantial part of its property; or the involuntary appointment of an interim
receiver, trustee or other custodian of any Specified Person for all or a
substantial part of its property, which remains, in any case under this clause
(f), undismissed, unvacated, unbonded or unstayed pending appeal for 60
consecutive days; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
any Specified Person of an order for relief, the commencement by any Specified
Person of a voluntary case under any Debtor Relief Law, or the consent by any
Specified Person to the entry of an order for relief in an involuntary case or
to the conversion of an involuntary case to a voluntary case, under any Debtor
Relief Law, or the consent by any Specified Person to the appointment of or
taking possession by a receiver, receiver and manager, trustee or other
custodian for all or a substantial part of its property; (ii) the making by any
Specified Person of a general assignment for the benefit of creditors; or
(iii) the admission by any Specified Person in writing of their inability to pay
their respective debts as such debts become due; or

(h) Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against any
Specified Person involving in the aggregate at any time an amount in excess of
the Threshold Amount (in either case to the extent not adequately covered by
indemnity from a third party as to which the indemnifying party has been
notified and not denied its indemnification obligations, self-insurance (if
applicable) or insurance as to which the relevant third party insurance company
has been notified and not denied coverage), which judgment, writ, warrant or
similar process remains unpaid, undischarged, unvacated, unbonded or unstayed
pending appeal for a period of 60 consecutive days; or

(i) Employee Benefit Plans. The occurrence of one or more ERISA Events which
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; or

(j) Change of Control. The occurrence of a Change of Control; or

 

163



--------------------------------------------------------------------------------

(k) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof (i) any material Loan Guaranty for any reason
ceasing to be in full force and effect (other than in accordance with its terms
or as a result of the occurrence of the Termination Date) or being declared by a
court of competent jurisdiction to be null and void or the repudiation in
writing by any Loan Party of its obligations thereunder (in each case other than
as a result of the discharge of such Loan Party in accordance with the terms
thereof), (ii) this Agreement or any material Collateral Document ceasing to be
in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof, the occurrence of the Termination
Date or any other termination of such Collateral Document in accordance with the
terms thereof) or being declared by a court of competent jurisdiction to be null
and void or (iii) other than in any bona fide, good faith dispute as to the
scope of Collateral or whether any Lien has been, or is required to be released,
the contesting by any Loan Party of the validity or enforceability of any
material provision of any Loan Document in writing or denial by any Loan Party
in writing that it has any further liability (other than by reason of the
occurrence of the Termination Date or any other termination of any Loan Document
in accordance with the terms thereof), including with respect to future advances
by the Lenders, under any Loan Document to which it is a party; it being
understood and agreed that the failure of the Administrative Agent to maintain
possession of any Collateral actually delivered to it or file any UCC (or
equivalent) continuation statement shall not result in an Event of Default under
this clause (k); or

(l) Subordination. The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any
permitted Junior Indebtedness in excess of the Threshold Amount (in each case,
to the extent required by such subordination provision) or any such
subordination provision being invalidated by a court of competent jurisdiction
or otherwise ceasing, for any reason, to be valid, binding and enforceable
obligations of the parties thereto;

then, and in every such Event of Default (other than (x) an Event of Default
with respect to Parent described in clause (f)(i) or (g) of this Article or
(y) any Event of Default arising under Section 6.15(a)), and at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to
Parent, take any of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) require that the Borrower deposit in the LC Collateral
Account an additional amount in Cash as reasonably requested by the Issuing
Banks (not to exceed 100% of the relevant face amount) of the then outstanding
LC Exposure (minus the amount then on deposit in the LC Collateral Account);
provided that (A) upon the occurrence of an Event of Default with respect to
Parent or the Borrower described in clause (f)(i) or (g) of this Article, any
such Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and the obligation of the
Borrower to Cash collateralize the outstanding Letters of Credit as aforesaid
shall automatically become effective, in each case without further action of the
Administrative Agent or any Lender and (B) during the continuance of any Event
of Default arising under Section 6.15(a), after giving effect to the proviso to
Section 7.01(c) (X) solely upon the request of the Required Revolving Lenders
(but not the Required Lenders or any other Lender or group of Lenders), the
Administrative Agent shall, by notice to Parent, (1) terminate the Revolving
Credit Commitments, and thereupon such Revolving Credit Commitments shall
terminate immediately, (2)

 

164



--------------------------------------------------------------------------------

declare the Revolving Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Revolving Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder in respect of the Revolving Loans, shall become due and payable
immediately, without presentment, demand, protest or other notice in respect
thereof of any kind, all of which are hereby waived by the Borrower and
(3) require that the Borrower deposit in the LC Collateral Account an additional
amount in Cash as reasonably requested by the Issuing Banks (not to exceed 100%
of the relevant face amount) of the then outstanding LC Exposure (minus the
amount then on deposit in the LC Collateral Account) and (Y) subject to the
Financial Covenant Standstill, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Borrower, declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Upon the occurrence and during
the continuance of an Event of Default, subject to any Acceptable Intercreditor
Agreement, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE 8 THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks, on behalf of itself and its
applicable Affiliates and in their respective capacities as such and as Secured
Parties in respect of any Secured Hedging Obligations or Banking Services
Obligations, as applicable, hereby irrevocably appoints Credit Suisse (or any
successor appointed pursuant hereto) as Administrative Agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents or any other documents with respect to the rights of
the Secured Parties and the Collateral as contemplated by this Agreement and the
other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Each of the Secured Parties hereby irrevocably appoints and authorizes the
Administrative Agent (as collateral agent) to act as the agent of (and to hold
any security interest created by the Loan Documents for and on behalf of or on
trust for) such Secured Party for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. Each Secured Party agrees that any such actions by the
Administrative Agent shall bind such Secured Party.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to

 

165



--------------------------------------------------------------------------------

confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall not be under any obligation to
provide such information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law; it being understood that such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary
rights and powers that are expressly contemplated by the Loan Documents and
which the Administrative Agent is required to exercise in writing as directed by
the Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as shall be necessary under the relevant circumstances
as provided in Section 9.02); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Requirements of Law and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Parent or any of its Restricted Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
to the Lenders or any other Secured Party for any action taken or not taken by
it with the consent or at the request of the Required Lenders or Required
Revolving Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the relevant circumstances as provided in Section 9.02) or in
the absence of its own gross negligence or willful misconduct, as determined by
the final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein. The Administrative Agent shall not be deemed
to have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Administrative Agent by Parent or any Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any covenant, agreement or
other term or condition set forth in any Loan Document or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of any Lien on the Collateral or the
existence, value or sufficiency of the Collateral, (vi) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vii) any property, book or record of any Loan Party or
any Affiliate thereof; provided, further that, the foregoing paragraph is solely
for the benefit of the Administrative Agent and not any Lender.

Each Lender agrees that, except with the written consent of the Administrative
Agent, it will not take any enforcement action hereunder or under any other Loan
Document, accelerate the Obligations under any Loan Document, or exercise any
right that it might otherwise have under applicable law or otherwise to credit
bid at any foreclosure sale, UCC sale, any sale under Section 363 of the
Bankruptcy Code or other similar Dispositions of Collateral. Notwithstanding the
foregoing, however, except as otherwise expressly limited herein, a Lender may
take action to preserve or enforce its rights against a Loan Party where a
deadline or limitation period is applicable that would, absent such action, bar
enforcement of the Obligations held by such Lender, including the filing of a
proof of claim in a case under the Bankruptcy Code.

 

166



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by the Administrative Agent and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply all or any portion of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent at such Disposition and (B) the Administrative Agent or any Lender may be
the purchaser or licensee of all or any portion of such Collateral at any such
Disposition.

No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties, to take any of the
following actions upon the instruction of the Required Lenders:

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code (or
other applicable Debtor Relief Law), including Section 363 thereof;

(b) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code (or other applicable Debtor Relief Law), including under
Section 363 thereof;

(c) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC (or
other applicable Debtor Relief Law), including pursuant to Sections 9-610 or
9-620 of the UCC;

(d) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or

(e) estimate the amount of any contingent or unliquidated Secured Obligations of
such Lender or other Secured Party;

 

167



--------------------------------------------------------------------------------

it being understood that no Lender shall be required to fund any new amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clauses (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis. For the avoidance of doubt, nothing in
this Article 8 shall limit any rights of Parent or its Subsidiaries under
Section 363(k) of the Bankruptcy Code (or the corresponding provisions of any
other applicable Debtor Relief Law).

With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized by the Secured
Parties, but is not required, to estimate the amount thereof for purposes of any
credit bid or purchase described in the second preceding paragraph so long as
the estimation of the amount or liquidation of such claim would not unduly delay
the ability of the Administrative Agent to credit bid the Secured Obligations or
purchase the Collateral in the relevant Disposition. In the event that the
Administrative Agent, in its sole and absolute discretion, elects not to
estimate any such contingent or unliquidated claim or any such claim cannot be
estimated without unduly delaying the ability of the Administrative Agent to
consummate any credit bid or purchase in accordance with the second preceding
paragraph, then any contingent or unliquidated claims not so estimated shall be
disregarded, shall not be credit bid, and shall not be entitled to any interest
in the portion or the entirety of the Collateral purchased by means of such
credit bid.

Each Secured Party whose Secured Obligations are credit bid under clauses (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure is then due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders and the Administrative Agent
under Sections 2.12 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

 

168



--------------------------------------------------------------------------------

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under Sections
2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such Issuing Bank unless
the Administrative Agent has received notice to the contrary from such Lender or
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for Parent), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

The Administrative Agent may resign at any time by giving thirty days’ written
notice to the Lenders, the Issuing Banks and Parent. If the Administrative Agent
is a Defaulting Lender or an Affiliate of a Defaulting Lender, either the
Required Lenders or Parent may, upon thirty days’ notice, remove the
Administrative Agent. Upon receipt of any such notice of resignation or delivery
of any such notice of removal, the Required Lenders shall have the right, with
the consent of Parent (not to be unreasonably withheld or delayed), to appoint a
successor Administrative Agent which shall be a commercial bank or trust company
or other Person reasonably acceptable to Parent with offices in the U.S. having
combined capital and surplus in excess of $1,000,000,000 (or such lesser amount
as determined in the sole and absolute discretion of the Required Lenders);
provided that during the existence and continuation of a Specified Event of
Default, no consent of Parent shall be required. If no successor shall have been
appointed as provided above and accepted such appointment within thirty days
after the retiring Administrative Agent gives notice of its resignation or the
Administrative Agent receives notice of removal, then (a) in the case of a
retirement, the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent

 

169



--------------------------------------------------------------------------------

meeting the qualifications set forth above (including, for the avoidance of
doubt, consent of Parent) or (b) in the case of a removal, Parent may, after
consulting with the Required Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that (x) in the case of a
retirement, if the Administrative Agent notifies Parent, the Lenders and the
Issuing Banks that no qualifying Person has accepted such appointment or (y) in
the case of a removal, Parent notifies the Required Lenders that no qualifying
Person has accepted such appointment, then, in each case, such resignation or
removal shall nonetheless become effective in accordance with such notice and
(i) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent in its
capacity as collateral agent for the Secured Parties for perfection purposes,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations required to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Bank directly (and each Lender and each Issuing
Bank will cooperate with Parent to enable Parent to take such actions), until
such time as the Required Lenders or Parent, as applicable, appoint a successor
Administrative Agent, as provided for above in this Article 8. Upon the
acceptance of its appointment as a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (other than its obligations
under Section 9.13 hereof) and under the other Loan Documents if not already
discharged from them. The fees payable by Parent to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Parent and such successor Administrative Agent. After the
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any action taken or omitted to be taken by any of
them while the relevant Person was acting as Administrative Agent (including for
this purpose holding any collateral security following the retirement or removal
of the Administrative Agent). Notwithstanding anything to the contrary herein,
no Disqualified Institution (nor any Affiliate thereof) may be appointed as a
successor Administrative Agent.

Any removal of the Administrative Agent by Parent hereunder shall also
constitute its removal as Issuing Bank effective as of the date of effectiveness
of its removal as Administrative Agent as provided above; it being understood
that in the event of any such resignation or removal, any Letter of Credit then
outstanding shall remain outstanding (irrespective of whether any amounts have
been drawn at such time). In the event of any such removal as an Issuing Bank,
Parent shall be entitled to appoint any Revolving Lender that is willing to
accept such appointment as successor Issuing Bank hereunder. Upon the acceptance
of any appointment as Issuing Bank hereunder by a successor Issuing Bank, such
successor Issuing Bank shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Issuing Bank, and the
resigning Issuing Bank shall be discharged from its duties and obligations in
such capacity hereunder.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the

 

170



--------------------------------------------------------------------------------

Lenders and the Issuing Banks by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
of its Related Parties.

Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities, as applicable, as the
Administrative Agent or a Lender hereunder.

Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall, upon request of Parent:

(a) without limiting Section 9.22, release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon the
occurrence of the Termination Date, (ii) that is sold or to be sold or
transferred as part of or in connection with any Disposition permitted under the
Loan Documents to a Person that is not a Loan Party, (iii) that does not
constitute (or ceases to constitute) Collateral, (iv) if the property subject to
such Lien is owned by a Subsidiary Guarantor, upon the release of such
Subsidiary Guarantor from its Loan Guaranty otherwise in accordance with the
Loan Documents, (v) as required under clause (d) below or (vi) if approved,
authorized or ratified in writing by the Required Lenders (or such other number
or percentage of Lenders as shall be necessary under the relevant circumstances
as provided in Section 9.02) in accordance with Section 9.02;

(b) without limiting Section 9.22, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty (i) if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions or any event or other circumstance
permitted hereunder) and/or (ii) upon the occurrence of the Termination Date;

(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(c), 6.02(d), 6.02(e), 6.02(f),
6.02(g), 6.02(l), 6.02(m), 6.02(n), 6.02(o), 6.02(q), 6.02(r), 6.02(u),
6.02(v)(ii), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb), 6.02(cc), 6.02(dd),
6.02(ee), 6.02(ff), 6.02(hh), 6.02(ii) and 6.02(ll) (and any Refinancing
Indebtedness in respect of any thereof to the extent such Refinancing
Indebtedness is permitted to be secured under Section 6.02(k)); and

(d) enter into subordination, intercreditor, collateral trust and/or similar
agreements (and any amendments thereto) with respect to Indebtedness (including
any Acceptable Intercreditor Agreement and any amendment thereto) that is
(i) required or permitted to be subordinated hereunder or pari passu with the
Liens securing the Obligations and/or (ii) secured by Liens, and with respect to
which Indebtedness and/or Liens, this Agreement contemplates an intercreditor,
subordination, collateral trust or similar agreement.

Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Loan Guaranty or its Lien on any
Collateral pursuant to this Article 8. In each case as specified in this Article
8, the Administrative Agent will (and each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to), at Parent’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, to
subordinate its interest therein, or to release

 

171



--------------------------------------------------------------------------------

such Loan Party from its obligations under the Loan Guaranty, in each case in
accordance with the terms of the Loan Documents and this Article 8.

The Administrative Agent is authorized to, and shall upon request of Parent,
enter into any Acceptable Intercreditor Agreement and any other intercreditor,
subordination, collateral trust or similar agreement contemplated hereby with
respect to any (a) Indebtedness (i) that is (A) required or permitted to be
subordinated hereunder or pari passu with or senior to the Liens securing the
Obligations and/or (B) secured by Liens and (ii) with respect to which
Indebtedness and/or Liens, this Agreement contemplates an intercreditor,
subordination, collateral trust or similar agreement (any such other
intercreditor, subordination, collateral trust and/or similar agreement, an
“Additional Agreement”) and/or (b) Secured Hedging Obligations and/or Banking
Services Obligations, whether or not constituting Indebtedness, and each Secured
Party acknowledges that any Acceptable Intercreditor Agreement and any
Additional Agreement is binding upon them. Each Secured Party hereby (a)
[reserved], (b) agrees that it will be bound by, and will not take any action
contrary to, the provisions of any Acceptable Intercreditor Agreement or any
Additional Agreement and (c) authorizes and instructs the Administrative Agent
to enter into any Additional Agreement (including any Acceptable Intercreditor
Agreement) and to subject the Liens on the Collateral securing the Secured
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrower, and the
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of any Acceptable Intercreditor Agreement and/or any other
Additional Agreement.

To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrower in accordance with the terms of this
Agreement, the Lenders will reimburse and indemnify the Administrative Agent
(and any Affiliate thereof) in proportion to their respective Applicable
Percentages (determined as if there were no Defaulting Lenders) for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any Affiliate thereof) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising
out of this Agreement or any other Loan Document; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such Affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for

 

172



--------------------------------------------------------------------------------

certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) subclause (i) in the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE 9 MISCELLANEOUS

Section 9.01. Notices.

(a) All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile or email, as follows:

(i) if to any Loan Party, to such Loan Party in the care of Parent at:

Reynolds Consumer Products Inc.,

1900 West Field Court,

Lake Forest, IL 60045,

Attention of: David Watson, General Counsel

E-mail: david.watson@reynoldspkg.com

with a copy to (which shall not constitute notice to any Loan Party):

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

 

173



--------------------------------------------------------------------------------

Attention of: Meyer Dworkin

E-mail: meyer.dworkin@davispolk.com

(ii) if to the Administrative Agent, at:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention of: Loan Operations – Agency Manager

E-mail: agency.loanops@credit-suisse.com

(iii) if to any Lender, to it at its address, facsimile number or email address
set forth in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites, including Intralinks or another similar electronic system
(the “Platform”)) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or Parent (on behalf of
any Loan Party) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures set forth herein or otherwise approved by it; provided that approval
of such procedures may be limited to particular notices or communications. All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient and (ii) posted to an Internet or Intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to each
Borrower or its securities) (each, a “Public Lender”). Parent and the Borrower
(and any additional Borrower) hereby agree that, at the request of the
Administrative Agent, (i) all materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (ii) by marking such materials “PUBLIC,” the Borrowers shall be deemed
to have authorized the Administrative Agent and the Lenders to treat such
materials as not containing any material non-public information with respect to
Parent and any Borrower

 

174



--------------------------------------------------------------------------------

or its securities for purposes of foreign, United States federal and state
securities laws (provided, however, that to the extent such materials constitute
Confidential Information, they shall be treated as set forth in Section 9.13);
(iii) all materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not marked as “Public Investor.” Notwithstanding the foregoing, the following
materials shall be marked “PUBLIC”, unless Parent or a Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information: (A) the Loan Documents and (B) notification of changes
in the terms of the Credit Facilities. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including foreign, United States Federal and state securities
laws, to make reference to communications that are not made available through
the “Public Side Information” portion of the Platform and that may contain
material non-public information with respect to Parent or a Borrower or its
securities for purposes of foreign, United States Federal or state securities
laws.

(d) Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto; it being understood
and agreed that Parent may provide any such notice to the Administrative Agent
as recipient on behalf of itself, each Issuing Bank and each Lender.

(e) The Borrower (and any additional Borrower) hereby irrevocably appoints
Parent as its agent for all purposes relevant to this Agreement and each of the
other Loan Documents (other than with respect to payment), including (i) the
giving and receipt of notices and (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto. Any acknowledgment, consent, direction, certification or
other action (other than with respect to payment) which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by Parent, whether
or not any such Borrower joins therein. Any notice, demand, consent,
acknowledgment, direction, certification or other communication delivered to
Parent in accordance with the terms of this Agreement shall be deemed to have
been delivered to each Borrower.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof except as provided herein or in any
other Loan Document, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any party thereto therefrom shall in any event be effective
unless the same is permitted by this Section 9.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it is given. Without limiting the generality of the foregoing, to the
extent permitted by law, the making of a Loan or the issuance of any Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

175



--------------------------------------------------------------------------------

(b) Subject to clauses (A), (B), (C), (D) and (E) of this Section 9.02(b) and
Sections 9.02(c) and (d) below, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified,
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by Parent and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or (ii) in the
case of any other Loan Document (other than any waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Document), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:

(A) except with the consent of each Lender directly and adversely affected
thereby (but without requiring the consent of the Required Lenders), no such
agreement shall;

(1) increase the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to Section 2.21(a) in respect of which such Lender
has agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender;

(2) reduce or forgive the principal amount of any Loan owed to such Lender or
any amount due to such Lender on any Loan Installment Date (other than, in each
case, any waiver of, or consent to or departure from, any Default or Event of
Default or any mandatory prepayment; it being understood that no change in
(i) the definition of “First Lien Leverage Ratio” or any other ratio used in the
calculation of any mandatory prepayment (including any component definition
thereof) or (ii) the MFN Provision shall constitute a reduction or forgiveness
of any principal amount due hereunder);

(3) (x) extend the scheduled final maturity of any Loan or (y) postpone any Loan
Installment Date, any Interest Payment Date or the date of any scheduled payment
of any fee, in each case payable to such Lender hereunder (in each case, other
than any extension for administrative reasons agreed by the Administrative
Agent) (other than, in each case, any waiver of, or consent or departure from,
any Default or Event of Default or any mandatory prepayment; it being understood
that no change in the definition of “First Lien Leverage Ratio” or any other
ratio used in the calculation of any mandatory prepayment (including any
component definition thereof) shall constitute such an extension or
postponement);

(4) reduce the rate of interest (other than to waive any Default or Event of
Default or obligation of the Borrower to pay interest at the default rate of
interest under Section 2.13(d), which shall only require the consent of the
Required Lenders) or the amount of any fee owed to such Lender; it being
understood that no change in (i) the definition of “First Lien Leverage Ratio”
or any other ratio used in the calculation of the Commitment Fee Rate, or in the
calculation of any other interest or fee due hereunder (including any component
definition thereof) or (ii) the MFN Provision shall constitute a reduction in
any rate of interest or fee hereunder;

 

176



--------------------------------------------------------------------------------

(5) extend the expiry date of such Lender’s Commitment; it being understood that
no amendment, modification or waiver of, or consent to departure from, any
condition precedent, representation, warranty, covenant, Default, Event of
Default, mandatory prepayment or mandatory reduction of any Commitment shall
constitute an extension of any Commitment of any Lender; and

(6) waive, amend or modify the provisions of Section 2.18(b) of this Agreement
in a manner that would by its terms alter the pro rata sharing of payments
required thereby (except in connection with any transaction permitted under
Sections 2.22, 2.23, 9.02(c) and/or 9.05(g) or as otherwise provided in this
Section 9.02); and

(B) no such agreement shall:

(1) change (x) any of the provisions of Section 9.02(a) or Section 9.02(b) or
the definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender or
(y) the definition of “Required Revolving Lenders” to reduce any voting
percentage required to waive, amend or modify any right thereunder or make any
determination or grant any consent thereunder, without the prior written consent
of each Revolving Lender (it being understood that neither the consent of the
Required Lenders nor the consent of any other Lender shall be required in
connection with any change to the definition of “Required Revolving Lenders”);

(2) release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 9.22 hereof or
pursuant to any Acceptable Intercreditor Agreement), without the prior written
consent of each Lender; or

(3) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Article 8 or Section 9.22 hereof), without the
prior written consent of each Lender;

(C) solely with the consent of the Required Revolving Lenders (but without the
consent of the Required Lenders or any other Lender), any such agreement may
(x) waive, amend or modify Section 6.15 (or the definition of “First Lien
Leverage Ratio” or any component definition thereof, in each case, as any such
definition is used solely for purposes of Section 6.15) or waive any Default or
Event of Default in respect of Section 6.15 (other than as permitted under
clause (y)), (y) waive, amend or modify any condition precedent set forth in
Section 4.02 hereof as it pertains to any Revolving Loan and/or Additional
Revolving Loan and/or (z) waive any Default or Event of Default that results
from any representation made or deemed made by any Loan Party in any Loan
Document in connection with any Credit Extension under the Revolving Facility
being untrue in any material respect as of the date made or deemed made;

 

177



--------------------------------------------------------------------------------

(D) solely with the consent of the relevant Issuing Bank and, in the case of
clause (x), the Administrative Agent, any such agreement may (x) increase or
decrease the Letter of Credit Sublimit or (y) waive, amend or modify any
condition precedent set forth in Section 4.02 hereof as it pertains to the
issuance of any Letter of Credit by such Issuing Bank; and

(E) solely with the consent of the Borrower and applicable Class or Classes of
Revolving Lenders and/or, if applicable, Issuing Banks, subject to the
provisions of Section 1.10, this Agreement may be amended or otherwise modified
to permit the availability of Revolving Loans and/or Letters of Credit
denominated in a currency other than Dollars and to make technical changes to
this Agreement and any other Loan Document to accommodate the inclusion of any
such new currency;

provided, further, that no such agreement shall adversely amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent
and/or any such Issuing Bank, as the case may be. The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.05, Commitment reductions or terminations pursuant to Section 2.09,
incurrences of Additional Commitments or Additional Loans pursuant to Sections
2.22, 2.23 or 9.02(c) and reductions or terminations of any such Additional
Commitments or Additional Loans. Notwithstanding anything to the contrary
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of any
Defaulting Lender may not be increased without the consent of such Defaulting
Lender (it being understood that any Commitment or Loan held or deemed held by
any Defaulting Lender shall be excluded from any vote hereunder that requires
the consent of any Lender, except as expressly provided in Section 2.21(b)) and
(ii) no Net Short Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any of the Loan Documents and
instead shall be deemed to have voted its interest as a Lender as provided in
the immediately succeeding paragraph below. Notwithstanding the foregoing, but
without limiting the provisions of Section 2.22(g), this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit any extension of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the relevant benefits of this
Agreement and the other Loan Documents and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion.

Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the requisite Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, any Lender (other
than (x) any Lender that is a Regulated Bank and (y) any Initial Revolving
Lender as of the Closing Date) that, as a result of its interest in any total
return swap, total rate of return swap, credit default swap or other derivative
contract (other than any such total return swap, total rate of return swap,
credit default swap or other derivative contract entered into pursuant to bona
fide market making activities), has a net short position with respect to the
Loans and/or Commitments (each, a “Net Short Lender”) shall have no right to
vote any of its Loans and Commitments and shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not Net Short Lenders.
For purposes of determining whether a Lender has a “net short position” on any
date of determination: (i) derivative contracts with respect to the Loans and
Commitments and such contracts that

 

178



--------------------------------------------------------------------------------

are the functional equivalent thereof shall be counted at the notional amount
thereof in Dollars, (ii) notional amounts in other currencies shall be converted
to the dollar equivalent thereof by such Lender in a commercially reasonable
manner consistent with generally accepted financial practices and based on the
prevailing conversion rate (determined on a mid-market basis) on the date of
determination, (iii) derivative contracts in respect of an index that includes
any of the Borrower or other Loan Parties or any instrument issued or guaranteed
by any of Parent or other Loan Parties shall not be deemed to create a short
position with respect to the Loans and/or Commitments, so long as (x) such index
is not created, designed, administered or requested by such Lender and
(y) Parent and other Loan Parties and any instrument issued or guaranteed by any
of Parent or other Loan Parties, collectively, shall represent less than 5% of
the components of such index, (iv) derivative transactions that are documented
using either the 2014 ISDA Credit Derivatives Definitions or the 2003 ISDA
Credit Derivatives Definitions (collectively, the “ISDA CDS Definitions”) shall
be deemed to create a short position with respect to the Loans and/or
Commitments if such Lender is a protection buyer or the equivalent thereof for
such derivative transaction and (x) the Loans or the Commitments are a
“Reference Obligation” under the terms of such derivative transaction (whether
specified by name in the related documentation, included as a “Standard
Reference Obligation” on the most recent list published by Markit, if “Standard
Reference Obligation” is specified as applicable in the relevant documentation
or in any other manner), (y) the Loans or the Commitments would be a
“Deliverable Obligation” under the terms of such derivative transaction or
(z) any of Parent or other Loan Parties (or its successor) is designated as a
“Reference Entity” under the terms of such derivative transactions, and
(v) credit derivative transactions or other derivatives transactions not
documented using the ISDA CDS Definitions shall be deemed to create a short
position with respect to the Loans and/or Commitments if such transactions are
functionally equivalent to a transaction that offers the Lender protection in
respect of the Loans or the Commitments, or as to the credit quality of any of
Parent or other Loan Parties other than, in each case, as part of an index so
long as (x) such index is not created, designed, administered or requested by
such Lender and (y) Parent and other Loan Parties and any instrument issued or
guaranteed by any of Parent or other Loan Parties, collectively, shall represent
less than 5% of the components of such index. In connection with any such
determination, each Lender shall promptly notify the Administrative Agent in
writing that it is a Net Short Lender, or shall otherwise be deemed to have
represented and warranted to Parent and the Administrative Agent that it is not
a Net Short Lender (it being understood and agreed that Parent and the
Administrative Agent shall be entitled to rely on each such notification and
deemed representation).

Notwithstanding the foregoing, this Agreement may be amended:

(i) with the written consent of the Borrower and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Term Loans under any applicable Class (any
such loans being refinanced or replaced, the “Replaced Term Loans”) with one or
more replacement term loans hereunder (“Replacement Term Loans”) pursuant to a
Refinancing Amendment; provided that

(A) the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 6.01 and, to the
extent any such additional amounts are secured, the related Liens are permitted
under Section 6.02 and plus (2) the amount of accrued interest, penalties and
premium (including any tender premium) thereon, any committed but undrawn amount
and underwriting discounts, fees (including upfront fees, original issue
discount or initial yield payments), commissions and expenses associated
therewith),

(B) any Replacement Term Loans (other than (x) customary bridge loans with a
maturity date of not longer than one year; provided that any loans, notes,

 

179



--------------------------------------------------------------------------------

securities or other Indebtedness which are exchanged for or otherwise replace
such bridge loans shall be subject to the requirements of this clause (B), (y)
Customary Term A Loans and (z) Refinancing Indebtedness having an aggregate
principal amount outstanding not exceeding the greater of $655,000,000 and 100%
of Consolidated Adjusted EBITDA as of the last day of the most recently ended
Test Period) must have a final maturity date that is equal to or later than the
final maturity date of, and have a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Replaced Term Loans
at the time of the relevant refinancing,

(C) any Replacement Term Loans may be pari passu or junior in right of payment
and pari passu (without regard to the control of remedies) or junior with
respect to the Collateral with the remaining portion of the Initial Term Loans
or Additional Term Loans (provided that if pari passu or junior as to
Collateral, such Replacement Term Loans shall be subject to an Acceptable
Intercreditor Agreement and may, at the option of Parent, be documented in a
separate agreement or agreements), or be unsecured,

(D) if any Replacement Term Loans are secured, such Replacement Term Loans may
not be secured by any assets other than the Collateral,

(E) if any Replacement Term Loans are guaranteed, such Replacement Term Loans
may not be guaranteed by any Person other than one or more Loan Parties,

(F) any Replacement Term Loans that are pari passu with the Initial Term Loans
in right of payment and security may participate (A) in any voluntary prepayment
of Term Loans as set forth in Section 2.11(a)(i) and (B) in any mandatory
prepayment of Term Loans as set forth in Section 2.11(b)(vi),

(G) any Replacement Term Loans shall have pricing (including interest, fees and
premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms and, subject to preceding clause (B), an amortization schedule,
as the Borrower and the lenders providing such Replacement Term Loans may agree,

(H) the covenants and events of default of any Replacement Term Loans (excluding
pricing, interest, fees, rate floors, premiums, optional prepayment or
redemption terms, security and maturity, subject to preceding clauses
(B) through (G)) shall be (i) substantially identical to, or (taken as a whole)
no more favorable (as determined by Parent in good faith) to the lenders
providing such Replacement Term Loans than, those applicable to the Replaced
Term Loans (other than covenants or other provisions applicable only to periods
after the latest Maturity Date of such Replaced Term Loans (in each case, as of
the date of incurrence of such Replacement Term Loans)), (ii) then-current
market terms (as determined by Parent in good faith at the time of incurrence or
issuance (or the obtaining of a commitment with respect thereto)) for the
applicable type of Indebtedness or (iii) reasonably acceptable to the
Administrative Agent (it being agreed that covenants and events of default of
any Replacement Term Loans that are more favorable to the lenders or the agent
of such Replacement Term Loans than those contained in the Loan Documents and
are then conformed (or added) to the Loan Documents pursuant to the applicable
Refinancing Amendment shall thereafter be deemed acceptable to the
Administrative Agent), and

 

180



--------------------------------------------------------------------------------

(ii) with the written consent of the Borrower and the Lenders providing the
relevant Replacement Revolving Facility to permit the refinancing or replacement
of all or any portion of any Revolving Credit Commitment under the applicable
Class (any such Revolving Credit Commitment being refinanced or replaced, a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”) pursuant to a Refinancing Amendment;
provided that:

(A) the aggregate principal amount of any Replacement Revolving Facility shall
not exceed the aggregate principal amount of the Replaced Revolving Facility
(plus (x) any additional amounts permitted to be incurred under Section 6.01
and, to the extent any such additional amounts are secured, the related Liens
are permitted under Section 6.02 and (y) the amount of accrued interest,
penalties and premium thereon, any committed but undrawn amounts and
underwriting discounts, fees (including upfront fees and original issue
discount), commissions and expenses associated therewith),

(B) no Replacement Revolving Facility other than customary bridge loans with a
maturity date of not longer than one year; provided that any loans, notes,
securities or other Indebtedness which are exchanged for or otherwise replace
such bridge loans shall be subject to the requirements of this clause (B) may
have a final maturity date (or require commitment reductions) prior to the final
maturity date of the relevant Replaced Revolving Facility at the time of such
refinancing,

(C) any Replacement Revolving Facility may be pari passu or junior in right of
payment and pari passu (without regard to the control of remedies) or junior
with respect to the Collateral with the remaining portion of any Revolving
Credit Commitments (provided that if pari passu or junior as to payment or
Collateral, such Replacement Revolving Facility shall be subject to an
Acceptable Intercreditor Agreement and may be, at the option of Parent,
documented in a separate agreement or agreements), or be unsecured,

(D) if any Replacement Revolving Facility is secured, it may not be secured by
any assets other than the Collateral,

(E) if any Replacement Revolving Facility is guaranteed, it may not be
guaranteed by any Person other than one or more Loan Parties,

(F) any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to clause (i) of Section 2.23(a),
mutatis mutandis, to the same extent as if fully set forth in this
Section 9.02(b)(ii),

(G) any Replacement Revolving Facility shall have pricing (including interest,
fees and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Borrower and the lenders providing such Replacement
Revolving Facility may agree,

(H) the covenants and events of default of any Replacement Revolving Facility
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity, subject to preceding clauses
(B) through (G)) shall be (i) substantially identical to, or (taken as a whole)
no more

 

181



--------------------------------------------------------------------------------

favorable (as determined by Parent in good faith) to the lenders providing such
Replacement Revolving Facility than, those applicable to the Replaced Revolving
Facility (other than covenants or other provisions applicable only to periods
after the latest Maturity Date of such Replaced Revolving Facility (in each
case, as of the date of incurrence of the relevant Replacement Revolving
Facility)), (ii) then-current market terms (as determined by Parent in good
faith at the time of incurrence or issuance (or the obtaining of a commitment
with respect thereto)) for the applicable type of Indebtedness or
(iii) reasonably acceptable to the Administrative Agent (it being agreed that
covenants and events of default of any Replacement Revolving Facility that are
more favorable to the lenders or the agent of such Replacement Revolving
Facility than those contained in the Loan Documents and are then conformed (or
added) to the Loan Documents pursuant to the applicable Refinancing Amendment
shall be deemed acceptable to the Administrative Agent), and

(I) the commitments in respect of the Replaced Revolving Facility shall be
terminated, and all loans outstanding thereunder and all fees then due and
payable in connection therewith shall be paid in full, in each case on the date
such Replacement Revolving Facility is implemented;

provided, further, that, in respect of each of clauses (i) and (ii) of this
clause (b), (x) any Non-Debt Fund Affiliate and Debt Fund Affiliate shall be
permitted (without Administrative Agent consent) to provide any Replacement Term
Loans, it being understood that in connection with such Replacement Term Loans,
the relevant Non-Debt Fund Affiliate or Debt Fund Affiliate, as applicable,
shall be subject to the restrictions applicable to such Persons under
Section 9.05 as if such Replacement Term Loans were Term Loans and (y) any Debt
Fund Affiliate (but not any Non-Debt Fund Affiliate) may (without Administrative
Agent consent) provide any Replacement Revolving Facility.

Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by Parent, the Borrower, the
Administrative Agent and the lenders providing the relevant Replacement Term
Loans or the Replacement Revolving Facility, as applicable, to the extent (but
only to the extent) necessary to reflect the existence and terms of such
Replacement Term Loans or Replacement Revolving Facility, as applicable,
incurred or implemented pursuant thereto (including any amendment necessary to
treat the loans and commitments subject thereto as a separate “tranche” and
“Class” of Loans and/or commitments hereunder). It is understood that any Lender
approached to provide all or a portion of any Replacement Term Loans or any
Replacement Revolving Facility may elect or decline, in its sole discretion, to
provide such Replacement Term Loans or Replacement Revolving Facility.

(c) Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any provision of any other Loan
Document, (i) Parent and the Administrative Agent may, without the input or
consent of any Lender, amend, supplement and/or waive any guaranty, collateral
security agreement, pledge agreement and/or related document (if any) executed
in connection with this Agreement to (x) comply with any Requirements of Law or
the advice of counsel or (y) cause any such guaranty, collateral security
agreement, pledge agreement or other document to be consistent with this
Agreement and/or the relevant other Loan Documents, (ii) Parent and the
Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders (including Additional Lenders) providing Loans
under such Sections), effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of Parent and the
Administrative Agent to (A) effect the provisions of Sections 2.14(b), 2.22,
2.23, 5.12, 5.14, 5.15, 5.16 or 9.02(b), or any other provision specifying that
any waiver, amendment or modification may be made with the consent or approval
of the Administrative Agent and/or (B) add terms (including

 

182



--------------------------------------------------------------------------------

representations and warranties, conditions, prepayments, covenants or events of
default), in connection with the addition of any Loan or Commitment hereunder or
the incurrence of any Incremental Equivalent Debt, any Replacement Term Loans,
any Replacement Revolving Facility, any Replacement Debt and/or any Refinancing
Indebtedness incurred in reliance on Section 6.01(p) with respect to
Indebtedness originally incurred in reliance on Section 6.01(z), that are
favorable to the then-existing Lenders, as reasonably determined by the
Administrative Agent (it being understood that, where applicable, any such
amendment may be effectuated as part of an Incremental Facility Amendment and/or
a Refinancing Amendment), (iii) if the Administrative Agent and Parent have
jointly identified any ambiguity, mistake, defect, inconsistency, obvious error
or any error or omission of a technical or administrative nature or any
necessary or desirable technical change, in each case, in any provision of any
Loan Document, then the Administrative Agent and Parent shall be permitted to
amend such provision solely to address such matter as reasonably determined by
them acting jointly without the consent of any Lender so long as, upon the
written request of the Administrative Agent, such proposed amendment has been
posted to the Lenders and the Administrative Agent shall not have received,
within five Business Days of the date of such posting, a written notice from the
Required Lenders stating that such Lenders object to such amendment, (iv) the
Administrative Agent and Parent may amend, restate, amend and restate or
otherwise modify any Acceptable Intercreditor Agreement as provided therein or
to give effect thereto or to carry out the purpose thereof without the input or
consent of any Lender and (v) any amendment, waiver or modification of any term
or provision that directly affects Lenders under one or more Classes and does
not directly affect Lenders under one or more other Classes may be effected with
the consent of Lenders owning 50% of the aggregate commitments or Loans of such
directly affected Class in lieu of the consent of the Required Lenders.

(d) (i) Notwithstanding anything to the contrary contained in this Section 9.02
or any Loan Document, Parent may at any time, upon not less than ten
(10) Business Days’ notice from Parent to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Subsidiary of Parent as an additional Revolving
Borrower and/or an additional Term Loan Borrower hereunder (each such entity, a
“Discretionary Borrower”) pursuant to joinder or other documentation to be
reasonably agreed solely between the Administrative Agent and Parent (the
“Borrower Joinder”); provided, that solely in the case of any such designation
of a non-Domestic Subsidiary of Parent as a co-Borrower, consent of the
Administrative Agent shall be required prior to the addition of any such
co-Borrower, such consent not to be unreasonably withheld, delayed or
conditioned. Parent and the Administrative Agent shall be permitted to make such
amendments to the Loan Documents as necessary to incorporate such additional
entity as a co-Borrower. The parties hereto acknowledge and agree that prior to
any such entity becoming a Borrower hereunder, the Administrative Agent shall
have received (w) such corporate authorizations, opinions, and customary
certificates (including with respect to representations) reasonably requested by
the Administrative Agent, (x) the receipt of customary “Know Your Customer”
information requested by the Administrative Agent, (y) the receipt of, in
relation to itself as a “legal entity customer”, a Beneficial Ownership
Certification and (z) joinders or amendments to security or guaranty documents
to evidence the Borrower Joinder, reasonably satisfactory to the Administrative
Agent. The new Borrower shall be a party to the Credit Agreement and shall
constitute a “Borrower” for all purposes thereof, and the new Borrower shall
agree to be bound by all provisions of the Credit Agreement.

(ii) Each such Discretionary Borrower hereby irrevocably appoints the Lead
Borrower as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents (other than with respect to payment), including (i) the
giving and receipt of notices and (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto. Any acknowledgment, consent, direction, certification or
other action (other than with respect to payment) which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective

 

183



--------------------------------------------------------------------------------

if given or taken only by the Lead Borrower, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgment, direction,
certification or other communication delivered to the Lead Borrower in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each such additional Borrower.

(iii) Notwithstanding anything to the contrary contained in this Section 9.02 or
any Loan Document, Parent may at any time, upon not less than five (5) Business
Days’ notice from Parent to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
Borrower hereunder as the Lead Borrower; provided, that there shall be no more
than one Lead Borrower at any time.

Section 9.03. Expenses; Indemnity.

(a) Subject to Section 9.05(f), the Borrower shall pay, upon presentation of a
summary statement, together with any supporting documentation reasonably
requested by Parent, (i) all reasonable and documented out-of-pocket expenses
incurred by each Arranger, the Administrative Agent and their respective
Affiliates (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one firm of outside counsel to all such Persons taken as a whole and, if
reasonably necessary, of one local counsel in any relevant material jurisdiction
to all such Persons, taken as a whole) in connection with the syndication and
distribution (including via the Internet or through a service such as
Intralinks) of the Credit Facilities, the preparation, execution, delivery and
administration of the Loan Documents and any related documentation, including in
connection with any amendment, modification or waiver of any provision of any
Loan Document (whether or not the transactions contemplated thereby are
consummated, but only to the extent the preparation of any such amendment,
modification or waiver was requested by Parent) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers, the Issuing Banks or the Lenders or any of their respective
Affiliates (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one firm of outside counsel to all such Persons taken as a whole and, if
reasonably necessary, of one local counsel in any relevant material jurisdiction
to all such Persons, taken as a whole) in connection with the enforcement,
collection or protection of their respective rights in connection with the Loan
Documents, including their respective rights under this Section, or in
connection with the Loans made and/or Letters of Credit issued hereunder. Except
to the extent required to be paid on the Closing Date, all amounts due under
this paragraph (a) shall be payable by the Borrower within 30 days of receipt by
the Borrower of an invoice setting forth such expenses in reasonable detail,
together with backup documentation supporting the relevant reimbursement
request.

(b) The Borrower shall indemnify each Arranger, the Administrative Agent, each
Issuing Bank, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages and liabilities
(but limited, in the case of legal fees and expenses, to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, one
local counsel in any relevant material jurisdiction to all Indemnitees taken as
a whole and, solely in the case of an actual or perceived conflict of interest
after the affected Person notifies Parent of such conflict, (x) one additional
counsel to all similarly situated affected Indemnitees taken as a whole and
(y) one additional local counsel in any relevant material jurisdiction to all
similarly situated affected Indemnitees taken as a whole), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby or thereby (except for any Taxes,
which shall be governed exclusively

 

184



--------------------------------------------------------------------------------

by Section 2.17), (ii) the use of the proceeds of the Loans or any Letter of
Credit, (iii) to the extent related to any of the foregoing (including the
exercise of any rights of any Arranger, Administrative Agent, Issuing Bank,
Lender or Related Party arising in connection with the matters that are the
subject of clause (i) above), any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by Parent, any other Loan Party or any of their
respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that any such loss, claim, damage or
liability (i) is determined by a final and non-appealable judgment of a court of
competent jurisdiction (or documented in any settlement agreement referred to
below) to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Party or, to the extent such
judgment finds (or any such settlement agreement acknowledges) that any such
loss, claim, damage or liability has resulted from such Person’s or a Related
Party of such Person’s material breach of the Loan Documents or (ii) arises out
of any claim, litigation, investigation or proceeding brought by such Indemnitee
against another Indemnitee (other than any claim, litigation, investigation or
proceeding that is brought by or against the Administrative Agent, any Issuing
Bank or any Arranger, acting in its capacity as the Administrative Agent, as an
Issuing Bank or as an Arranger) that does not involve any act or omission of
Parent or any of its subsidiaries. Each Indemnitee shall be obligated to refund
or return any and all amounts paid by the Borrower pursuant to this
Section 9.03(b) to such Indemnitee for any fees, expenses or damages to the
extent such Indemnitee is not entitled to payment thereof in accordance with the
terms hereof. All amounts due under this paragraph (b) shall be payable by the
Borrower within 30 days (x) after receipt by the Borrower of a written demand
therefor, in the case of any indemnification obligations and (y) in the case of
reimbursement of costs and expenses, after receipt by the Borrower of an
invoice, setting forth such costs and expenses in reasonable detail, together
with backup documentation supporting the relevant reimbursement request. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages or liabilities arising from any non-Tax claim.

(c) The Borrower shall not be liable for any settlement or compromise of, or the
consent to the entry of any judgment with respect to, any proceeding effected
without its consent (which consent shall not be unreasonably withheld, delayed
or conditioned), but if any proceeding is so settled, compromised or consented
to with the Borrower’s written consent, or if there is a final judgment entered
against any Indemnitee in any such proceeding, the Borrower agrees to indemnify
and hold harmless each Indemnitee to the extent and in the manner set forth
above. The Borrower shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding and
(ii) such settlement does not include any statement as to any admission of fault
or culpability.

Section 9.04. Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement nor any Secured Party shall assert, and each hereby
waives, any claim against any other party hereto, any other Loan Party and/or
any Related Party of any thereof, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or any Letter of Credit or the use of the proceeds thereof, except, in the case
of any claim by any Indemnitee against the Borrower, to the extent such damages
would otherwise be subject to indemnification pursuant to the terms of
Section 9.03.

Section 9.05. Successors and Assigns.

 

185



--------------------------------------------------------------------------------

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with the terms of this Section (any attempted
assignment or transfer not complying with the terms of this Section shall be
null and void and, with respect to any attempted assignment or transfer to any
Disqualified Institution, subject to Section 9.05(f)). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and permitted
assigns, Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Arrangers, the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
Any Successor Borrower permitted pursuant to a transaction referred to in clause
(i) of the proviso above, shall thereafter be deemed to be and become the
“Borrower” for all purposes hereunder, and such initial Borrower shall be
released from its Obligations in respect of this Agreement and the other Loan
Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Additional Loan or Additional Commitment added pursuant to Sections 2.22, 2.23
or 9.02(c) at the time owing to it) with the prior written consent (not to be
unreasonably withheld or delayed) of:

(A) Parent; provided that Parent shall be deemed to have consented to any
assignment of Term Loans (other than any such assignment to a Disqualified
Institution or an affiliate thereof referred to in the last proviso of this
clause (i)) if it has not responded to a written request for its consent from
the Administrative Agent within 15 Business Days after receiving such written
request; provided, further, that no consent of Parent shall be required (x) for
any assignment of Term Loans or Term Commitments to another Lender, an Affiliate
of any Lender or an Approved Fund, (y) for any assignment of Revolving Loans or
Revolving Credit Commitments to another Revolving Lender or (z) during the
continuance of a Specified Event of Default;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for any assignment to another Lender, any Affiliate of a
Lender or any Approved Fund, or for any assignment to Parent and/or its
Affiliates, which otherwise complies with the terms of this Section 9.05; and

(C) in the case of any Revolving Facility, unless the relevant assignment is to
a Revolving Lender or an affiliate of a Revolving Lender, each Issuing Bank.

provided, that, notwithstanding the foregoing, the Borrower may, in its sole
discretion, withhold its consent to any assignment to any Person that is not
expressly a Disqualified Institution but is known by the Borrower to be an
Affiliate of a Disqualified Institution without regard as to whether such Person
is identifiable as an Affiliate of a Disqualified Institution on the basis of
such Affiliate’s name.

(ii) Assignments shall be subject to the following additional conditions:

 

186



--------------------------------------------------------------------------------

(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant assigning Lender’s Loans or commitments of any Class, the principal
amount of Loans or commitments of the assigning Lender subject to the relevant
assignment (determined as of the date on which the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds) shall not be less than $1,000,000, unless the
Borrower and the Administrative Agent otherwise consent to a lesser amount, and
in each case any assigned amount may exceed such minimum amount in an integral
multiple of $1,000,000 in excess thereof;

(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent and which fee shall not apply
for any assignment to an Affiliated Lender or Debt Fund Affiliate);

(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent and
the Borrower (irrespective of whether an Event of Default exists) (1) an
Administrative Questionnaire and (2) any form required under Section 2.17; and

(E) the assigning Lender shall, concurrently with its delivery of the same to
the Administrative Agent, provide the Borrower with a copy of its request for
such assignment, which shall include the name of the prospective assignee
(irrespective of whether an Event of Default exists).

(iii) Except as otherwise provided in Section 9.05(g), subject to the acceptance
and recording thereof pursuant to paragraph (b)(iv) of this Section, from and
after the effective date specified in any Assignment Agreement, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned pursuant to such Assignment Agreement, have the rights and obligations
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with
respect to facts and circumstances occurring on or prior to the effective date
of such assignment and (B) subject to its obligations thereunder and under
Section 9.13). If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the Borrower shall issue and deliver a new
Promissory Note to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.

 

187



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender or Issuing Bank pursuant to the terms hereof
from time to time (the “Register”). Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower’s obligations in
respect of such Loans and LC Disbursements. The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, each Issuing Bank and each
Lender (but only as to its own holdings), at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment Agreement executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this Section,
if applicable, and any written consent to the relevant assignment required by
paragraph (b) of this Section, the Administrative Agent shall promptly accept
such Assignment Agreement and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(vi) By executing and delivering an Assignment Agreement, the assigning Lender
and the Eligible Assignee thereunder shall be deemed to confirm and agree with
each other and the other parties hereto as follows: (A) such assigning Lender
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment Agreement, (B) except as set forth in clause
(A) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statement, warranty or representation made
in or in connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of Parent or any Restricted Subsidiary or the
performance or observance by Parent or any Restricted Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that it is an Eligible Assignee (and not a Disqualified
Institution), legally authorized to enter into such Assignment Agreement;
(D) such assignee confirms that it has received a copy of this Agreement and
each then-applicable Acceptable Intercreditor Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.01 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment Agreement; (E) such
assignee will independently and without reliance upon the Administrative Agent,
the assigning Lender or any other Lender and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (F) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance

 

188



--------------------------------------------------------------------------------

with their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or any other Lender, sell participations to any bank or
other entity (other than to any Disqualified Institution or an Affiliate thereof
referred to in the last proviso of clause (b)(i) of this Section, any Defaulting
Lender or any natural Person) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its commitments and the Loans owing to it); provided, that, (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which any Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the relevant
Participant, agree to any amendment, modification or waiver described in
(x) clause (A) of the first proviso to Section 9.02(b) that directly and
adversely affects the Loans or commitments in which such Participant has an
interest and (y) clauses (B)(1), (2) or (3) of the first proviso to
Section 9.02(b). Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the limitations and requirements of such Sections and
Section 2.19) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender, and if additional amounts are required to
be paid pursuant to Section 2.17(a) or Section 2.17(c), to the Borrower). To the
extent permitted by applicable Requirements of Law, each Participant also shall
be entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

(ii) No Participant shall be entitled to receive any greater payment under
Sections 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (in its sole discretion) expressly
acknowledging such Participant may receive a greater benefit. Any Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(f) as though it were a Lender and to
deliver the tax forms required to claim an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document and then
only to the extent of any amount to which such Lender would be entitled in the
absence of any such participation (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender,
and if additional amounts are required to be paid pursuant to Section 2.17(a) or
Section 2.17(c), to the Borrower).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and their respective successors and
assigns, and the principal amounts and stated interest of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to any Participant’s interest in
any Commitment, Loan, Letter of Credit or any other obligation under any Loan
Document) to any Person

 

189



--------------------------------------------------------------------------------

except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and each Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) (i) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (other than to any
Disqualified Institution, Defaulting Lender or any natural person) to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to any Federal Reserve Bank or other central
bank having jurisdiction over such Lender, and this Section 9.05 shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release any Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(ii) No Lender may at any time enter into a total return swap, total rate of
return swap, credit default swap or other derivative instrument under which any
Loan or other Obligation hereunder is a reference obligation with any
counterparty that is a Disqualified Institution.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Parent, the option to provide to the Borrower all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof and (iii) in no event may any Lender grant any option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would have otherwise been obligated to make to the Borrower pursuant to this
Agreement to any Disqualified Institution or Defaulting Lender. The making of
any Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.15, 2.16 or 2.17) and no
SPC shall be entitled to any greater amount under Section 2.15, 2.16 or 2.17 or
any other provision of this Agreement or any other Loan Document that the
Granting Lender would have been entitled to receive, unless the grant to such
SPC is made with the prior written consent of Parent (in its sole discretion),
expressly acknowledging that such SPC’s entitlement to benefits under
Section 2.15, 2.16 or 2.17 is not limited to what the Granting Lender would have
been entitled to receive absent the grant to the SPC, (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender) and (iii) the
Granting Lender shall for all purposes including approval of any amendment,
waiver or other modification of any provision of the Loan Documents, remain the
Lender of record hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the Requirements of Law of the U.S. or any State thereof;
provided that (i) such SPC’s Granting Lender is in compliance in all material

 

190



--------------------------------------------------------------------------------

respects with its obligations to the Borrower hereunder and (ii) each Lender
designating any SPC hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guaranty or credit or liquidity enhancement to such
SPC.

(f) (i) If any assignment or participation under this Section 9.05 is made
(1) to any Affiliate of any Disqualified Institution (other than any Bona Fide
Debt Fund that is not itself a Disqualified Institution) or (2) to the extent
the Borrower’s consent is required under this Section 9.05 (and not deemed to
have been given pursuant to Section 9.05(b)(i)(A)), to any other Person, in each
case of clauses (1) and (2) without the Borrower’s prior written consent (any
such person, a “Disqualified Person”), then the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Person and the
Administrative Agent, (A) terminate any Commitment of such Disqualified Person
and repay all obligations of the Borrower owing to such Disqualified Person,
(B) in the case of any outstanding Term Loans held by such Disqualified Person,
purchase such Term Loans by paying the lesser of (x) par and (y) the amount that
such Disqualified Person paid to acquire such Term Loans, plus accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and/or
(C) require such Disqualified Person to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees and if such person does not execute and deliver to the Administrative
Agent a duly executed Assignment Agreement reflecting such assignment within
five Business Days of the date on which the Eligible Assignee executes and
delivers such Assignment Agreement to such person, then such person shall be
deemed to have executed and delivered such Assignment Agreement without any
action on its part; provided that (I) in the case of clauses (A) and (B), the
Borrower shall not be liable to the relevant Disqualified Person under
Section 2.16 if any LIBO Rate Loan owing to such Disqualified Person is repaid
or purchased other than on the last day of the Interest Period relating thereto,
(II) in the case of clause (C), the relevant assignment shall otherwise comply
with this Section 9.05 (except that (x) no registration and processing fee
required under this Section 9.05 shall be required with any assignment pursuant
to this paragraph and (y) any Term Loan acquired by any Affiliated Lender
pursuant to this paragraph will not be included in calculating compliance with
the Affiliated Lender Cap for a period of 90 days following such transfer;
provided that, to the extent the aggregate principal amount of Term Loans held
by Affiliated Lenders exceeds the Affiliated Lender Cap on the 91st day
following such transfer, then such excess amount shall either be (x) contributed
to Parent or any of its subsidiaries and retired and cancelled immediately upon
such contribution or (y) automatically cancelled)) and (III) in no event shall
such Disqualified Person be entitled to receive amounts set forth in
Section 2.13(d). Further, any Disqualified Person identified by the Borrower to
the Administrative Agent (A) shall not be permitted to (x) receive information
or reporting provided by any Loan Party, the Administrative Agent or any Lender
and/or (y) attend and/or participate in conference calls or meetings attended
solely by the Lenders and the Administrative Agent, (B) (x) shall not for
purposes of determining whether the Required Lenders or the majority Lenders
under any Class have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, have a right to consent (or not consent), otherwise act or direct or
require the Administrative Agent or any Lender to take (or refrain from taking)
any such action; it being understood that all Loans held by any Disqualified
Person shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders, majority

 

191



--------------------------------------------------------------------------------

Lenders under any Class or all Lenders have taken any action and (y) shall be
deemed to vote in the same proportion as Lenders that are not Disqualified
Persons in any proceeding under any Debtor Relief Law commenced by or against
the Borrower or any other Loan Party and (C) shall not be entitled to receive
the benefits of Section 9.03. For the sake of clarity, the provisions in this
Section 9.05(f) shall not apply to any Person that is an assignee of any
Disqualified Person, if such assignee is not a Disqualified Person;

(ii) Upon the request of any Lender, the Administrative Agent may and Parent
will make the list of Disqualified Institutions (other than any Disqualified
Institution that is a reasonably identifiable Affiliate of another Disqualified
Institution on the basis of such Person’s name as described in clause (a)(i) of
the definition of “Disqualified Institution”) at the relevant time and such
Lender may provide the list to any potential assignee for the purpose of
verifying whether such Person is a Disqualified Institution, in each case so
long as such Lender and such potential assignee agree to keep the list of
Disqualified Institutions confidential in accordance with the terms hereof; and

(iii) Notwithstanding anything herein to the contrary, the Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to an Affiliated Lender on a non-pro rata
basis (A) through Dutch Auctions, or similar transactions pursuant to procedures
to be established by the applicable “auction agent” that are consistent with
this Section 9.05(g), in each case open to all Lenders holding the relevant Term
Loans on a pro rata basis or (B) through open market purchases (which purchases
may be effected at any price as agreed between such Lender and such Affiliated
Lender in their respective sole discretion), in each case with respect to
clauses (A) and (B), without the consent of the Administrative Agent; provided
that:

(i) any Term Loans acquired by Parent or any Restricted Subsidiary shall, to the
extent permitted by applicable Requirements of Law, be retired and cancelled
immediately upon the acquisition thereof; provided that upon any such retirement
and cancellation, the aggregate outstanding principal amount of the Term Loans
shall be deemed reduced by the full par value of the aggregate principal amount
of the Term Loans so retired and cancelled, with no reduction to the scheduled
installments of principal due in respect of the Initial Term Loans prior to the
Initial Term Loan Maturity Date,

(ii) any Term Loans acquired by any Affiliated Lender may (but shall not be
required to) be contributed to Parent or any of its subsidiaries and, in
exchange therefor, such Affiliated Lender may receive debt or equity securities
of such entity or a direct or indirect parent entity or subsidiary thereof that
are otherwise permitted to be issued by such entity at such time, it being
understood that (x) any such Term Loans that are contributed to Parent or any of
its Restricted Subsidiaries shall, to the extent permitted by applicable
Requirements of Law, be retired and cancelled immediately upon such contribution
and (y) any such contribution shall be treated as a capital contribution that
builds the Available Amount pursuant to clause (iii) of the definition thereof
by an amount equal to the fair market value (as determined by Parent in good
faith) of the Term Loans so contributed; provided that if the fair market value
of such Term Loans cannot be determined by Parent, the fair market value shall
be deemed to be the purchase price of such Term Loans paid by such Affiliated
Lender); provided that upon any such cancellation, the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced, as of the date of
such contribution, by the full par value of the aggregate principal amount of
the Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Initial Term Loans pursuant to Section 2.10(a)
shall be reduced pro

 

192



--------------------------------------------------------------------------------

rata by the full par value of the aggregate principal amount of Initial Term
Loans so contributed and cancelled;

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Assumption;

(iv) after giving effect to such assignment and to all other assignments to all
Affiliated Lenders, the aggregate principal amount of all Term Loans then held
by all Affiliated Lenders shall not exceed 25% of the aggregate principal amount
of the Term Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof) (the “Affiliated Lender Cap”); provided that
each party hereto acknowledges and agrees that the Administrative Agent shall
not be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person in connection with any compliance
or non-compliance with this clause (g)(iv) or any purported assignment exceeding
the Affiliated Lender Cap (it being understood and agreed that the Affiliated
Lender Cap is intended to apply to any Loans made available to Affiliated
Lenders by means other than formal assignment (e.g., as a result of an
acquisition of another Lender (other than any Debt Fund Affiliate) by any
Affiliated Lender or the provision of Additional Term Loans by any Affiliated
Lender); provided, further, that to the extent that any assignment to any
Affiliated Lender would result in the aggregate principal amount of all Term
Loans held by Affiliated Lenders exceeding the Affiliated Lender Cap (after
giving effect to any substantially simultaneous cancellations thereof), the
assignment of the relevant excess amount shall be null and void;

(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Parent or any of its Subsidiaries,
(A) the relevant Person may not use the proceeds of any Revolving Loans to fund
such assignment and (B) no Event of Default exists at the time of acceptance of
bids for the Dutch Auction or the confirmation of such open market purchase, as
applicable;

(vi) by its acquisition of Term Loans, each relevant Affiliated Lender shall be
deemed to have acknowledged and agreed that:

(A) the Term Loans held by such Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of any Required Lender or other
Lender vote (and the Term Loans held by such Affiliated Lender shall be deemed
to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be and (y) no amendment, modification, waiver,
consent or other action shall (1) disproportionately affect such Affiliated
Lender in its capacity as a Lender as compared to other Lenders of the same
Class that are not Affiliated Lenders or (2) deprive any Affiliated Lender of
its share of any payments which the Lenders are entitled to share on a pro rata
basis hereunder, in each case without the consent of such Affiliated Lender; and

(B) such Affiliated Lender, solely in its capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussion (or portion thereof) among the Administrative Agent or any
Lender or among Lenders to which the Loan Parties or their representatives are
not invited or (ii)

 

193



--------------------------------------------------------------------------------

receive any information or material prepared by the Administrative Agent or any
Lender or any communication by or among the Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available by the Administrative Agent or any Lender to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
Borrowings, prepayments and other administrative notices in respect of its Term
Loans required to be delivered to Lenders pursuant to Article 2); and

(vii) neither Parent nor any Affiliated Lender shall be required to represent or
warrant that it is not in possession of material non-public information with
respect to Parent and/or any subsidiary thereof and/or their respective
securities in connection with any assignment permitted by this Section 9.05(g).

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans and/or Commitments to any Debt Fund Affiliate,
and any Debt Fund Affiliate may, from time to time, purchase Loans and/or
Commitments (x) on a non-pro rata basis through Dutch Auctions or similar
transactions open to all applicable Lenders or (y) on a non-pro rata basis
through open market purchases (which purchases may be effected at any price as
agreed between such Lender and such Debt Fund Affiliate in their respective sole
discretion), in each case without the consent of the Administrative Agent and
notwithstanding the requirements set forth in subclauses (i) through (vii) of
this clause (g); provided that the Loans and unused Commitments of all Debt Fund
Affiliates shall not account for more than 49.9% of the amounts included in
determining whether the Required Lenders or Required Revolving Lenders have
(A) consented to any amendment, modification, waiver, consent or other action
with respect to any of the terms of any Loan Document or any departure by any
Loan Party therefrom or (B) directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to any Loan Document; it being understood and agreed that the portion of the
Loans and/or Commitments that accounts for more than 49.9% of the relevant
Required Lender or Required Revolving Lender action shall be deemed to be voted
pro rata along with other Lenders that are not Debt Fund Affiliates. Any Term
Loans acquired by any Debt Fund Affiliate may (but shall not be required to) be
contributed to Parent or any of its subsidiaries or parent entities and, in
exchange therefor, such Debt Fund Affiliate may receive debt or equity
securities of such entity or a direct or indirect parent entity or subsidiary
thereof that are otherwise permitted to be issued by such entity at such time
(it being understood that if any Terms Loans are so contributed to Parent or any
Restricted Subsidiary, the provisions of Section 9.05(g)(ii) shall apply to such
contributed Term Loans mutatis mutandis).

Notwithstanding anything to the contrary herein, at the election of Parent,
Revolving Loans and Revolving Credit Commitments held by a Defaulting Lender may
be assigned to an Affiliated Lender without the need for the consent of any
other Person, with the price of such assignment being the lower of (i) par plus
accrued and unpaid interest and commitment fees thereon and (ii) such lower
amount as agreed by the applicable Defaulting Lender and such Affiliated Lender;
provided that Revolving Lenders that are not Defaulting Lenders shall have the
right to repurchase such assigned Revolving Loans and Revolving Credit
Commitments from such Affiliated Lender, with the price of such assignment being
the lower of (i) par plus accrued and unpaid interest and commitment fees
thereon and (ii) such lower amount as agreed by such Revolving Lender and such
Affiliated Lender; provided further that the provisions of Section 9.05(g)(vi)
above shall apply with respect to such Revolving Loans or Revolving Credit
Commitments acquired and held by an Affiliated Lender, other than an Affiliated
Lender that is a Debt Fund Affiliate, in which case only the limitation set
forth in the immediately preceding paragraph shall apply.

 

194



--------------------------------------------------------------------------------

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loan and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Administrative Agent may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and Article 8 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit or any Commitment, the occurrence of the
Termination Date or the termination of this Agreement or any provision hereof
but in each case, subject to the limitations set forth in this Agreement.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire agreement among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it has been executed by
Parent and the Administrative Agent and when the Administrative Agent has
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or by email as a “.pdf” or “.tif” attachment shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 9.08. Severability. To the extent permitted by applicable Requirements
of Law, any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09. Right of Setoff. At any time when an Event of Default exists and
the Administrative Agent has commenced an exercise of secured creditor remedies
pursuant to Section 7.01 or otherwise with the consent of the Administrative
Agent, upon the written consent of the Administrative Agent, each Lender and
each Issuing Bank, is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Requirements of Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations (in any currency) at any time
owing by the Administrative Agent, such Issuing Bank or such Lender to or for
the credit or the account of the Borrower or any other Loan Party against any of
and all the Secured Obligations then due and owing held by the Administrative
Agent, such Issuing Bank or such Lender, irrespective of whether or not the
Administrative Agent, such Issuing Bank or such Lender shall have made any
demand under the Loan Documents and although such obligations may be owing to a
branch or office of such Lender or Issuing Bank different than the branch or
office holding such deposit or obligation on such Indebtedness. Any applicable
Lender or Issuing Bank shall promptly notify Parent and the Administrative Agent
of such set-off or application; provided that any failure to give or any delay
in giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender, each Issuing Bank and
the Administrative Agent under this Section are in addition

 

195



--------------------------------------------------------------------------------

to other rights and remedies (including other rights of setoff) which such
Lender, such Issuing Bank or the Administrative Agent may have.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF
LAW, FEDERAL COURT. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT. EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE
REQUIREMENTS OF LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT
RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY COLLATERAL DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS
OF LAW, ANY CLAIM OR DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT.

(d) TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR

 

196



--------------------------------------------------------------------------------

UNDER ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW.

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13. Confidentiality. Each of the Administrative Agent, each Lender,
each Issuing Bank and each Arranger agrees (and each Lender agrees to cause its
SPC, if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
and its Affiliates’ directors, officers, managers, employees, independent
auditors, or other experts and advisors, including accountants, legal counsel
and other advisors (collectively, the “Representatives”) on a confidential “need
to know” basis solely in connection with the transactions contemplated hereby
and who are informed of the confidential nature of the Confidential Information
and are or have been advised of their obligation to keep the Confidential
Information of this type confidential; provided that such Person shall be
responsible for its Affiliates’ and their Representatives’ compliance with this
paragraph; provided, further, that unless Parent otherwise consents, no such
disclosure shall be made by the Administrative Agent, any Issuing Bank, any
Arranger, any Lender or any Affiliate or Representative thereof to any Affiliate
or Representative of the Administrative Agent, any Issuing Bank, any Arranger,
or any Lender that is a Disqualified Institution, (b) upon the demand or request
of any regulatory or governmental authority having jurisdiction over such Person
or its Affiliates (in which case such Person shall, except with respect to any
audit or examination conducted by bank accountants or any Governmental Authority
or regulatory authority exercising examination or regulatory authority, to the
extent permitted by applicable Requirements of Law, (i) inform Parent promptly
in advance thereof and (ii) ensure that any information so disclosed is accorded
confidential treatment), (c) to the extent compelled by legal process in, or
reasonably necessary to, the defense of such legal, judicial or administrative
proceeding, in any legal, judicial or administrative proceeding or otherwise as
required by applicable Requirements of Law (in which case such Person shall
(i) to the extent permitted by law, inform Parent promptly in advance thereof,
(ii) ensure that any such information so disclosed is accorded confidential
treatment and (iii) allow Parent a reasonable opportunity to object to such
disclosure in such proceeding), (d) to any other party to this Agreement,
(e) subject to an acknowledgment and agreement by the relevant recipient that
the Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as otherwise reasonably
acceptable to Parent and the Administrative Agent, including as set forth in the
Lender Presentation) in accordance with the standard syndication process of the
Arrangers or market standards for dissemination of the relevant type of
information, which shall in any event require “click through” or

 

197



--------------------------------------------------------------------------------

other affirmative action on the part of the recipient to access the Confidential
Information and acknowledge its confidentiality obligations in respect thereof,
to (i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or prospective Participant in, any of its rights or obligations
under this Agreement, including any SPC (in each case other than a Disqualified
Institution), (ii) any pledgee referred to in Section 9.05, (iii) any actual or
prospective direct or indirect contractual counterparty (or its advisors, but
not any Disqualified Institution) to any Derivative Transaction (including any
credit default swap) or similar derivative product under which payments are to
be made by reference to Parent and its Obligations and (iv) subject to Parent’s
prior approval of the information to be disclosed (not to be unreasonably
withheld or delayed), to (A) Moody’s or S&P on a confidential basis in
connection with obtaining or maintaining ratings as required under Section 5.13
and (B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (f) with the prior written consent of Parent and (g) to the
extent the Confidential Information becomes publicly available other than as a
result of a breach of this Section by such Person, its Affiliates or their
respective Representatives. For purposes of this Section, “Confidential
Information” means all information relating to Parent and/or any of its
Subsidiaries and their respective businesses or the Transactions (including any
information obtained by the Administrative Agent, any Issuing Bank, any Lender
or any Arranger, or any of their respective Affiliates or Representatives, based
on a review of any books and records relating to Parent and/or any of its
subsidiaries and their respective Affiliates from time to time, including prior
to the date hereof) other than any such information that is publicly available
to the Administrative Agent or any Arranger, Issuing Bank, or Lender on a
non-confidential basis prior to disclosure by Parent or any of its subsidiaries.
For the avoidance of doubt, in no event shall any disclosure of any Confidential
Information be made to Person that is a Disqualified Institution at the time of
disclosure.

Section 9.14. No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its respective stockholders or its
respective affiliates, on the other. Each Loan Party acknowledges and agrees
that: (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender, in its capacity as such, has assumed an advisory
or fiduciary responsibility in favor of any Loan Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Loan Party, its respective stockholders
or its respective Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender, in its capacity as such, is acting solely as principal and not
as the agent or fiduciary of such Loan Party, its respective management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that such Loan Party has consulted its own legal, tax and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.

Section 9.15. Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan, issue any Letter of Credit or perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder.

 

198



--------------------------------------------------------------------------------

Section 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that, pursuant to the
requirements of the USA PATRIOT Act and the Beneficial Ownership Regulation, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

Section 9.17. Disclosure. Each Loan Party, each Issuing Bank and each Lender
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

Section 9.18. Appointment for Perfection. Each Lender hereby appoints each other
Lender and each Issuing Bank as its agent for the purpose of perfecting Liens
for the benefit of the Administrative Agent, the Issuing Banks and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
Requirements of Law can be perfected only by possession. If any Lender or
Issuing Bank (other than the Administrative Agent) obtains possession of any
Collateral, such Lender or such Issuing Bank shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request therefor,
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

Section 9.19. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or Letter of
Credit, together with all fees, charges and other amounts which are treated as
interest on such Loan or Letter of Credit under applicable law (collectively,
the “Applicable Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender or Issuing Bank holding such Loan or Letter of Credit in accordance with
applicable Requirements of Law, the rate of interest payable in respect of such
Loan or Letter of Credit hereunder, together with all Applicable Charges payable
in respect thereof, shall be limited to the Maximum Rate and, to the extent
lawful, the interest and Applicable Charges that would have been payable in
respect of such Loan or Letter of Credit but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Applicable
Charges payable to such Lender or Issuing Bank in respect of other Loans or
Letters of Credit or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender or Issuing Bank.

Section 9.20. [Reserved].

Section 9.21. Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document (but excluding any Acceptable Intercreditor
Agreement), in the event of any conflict or inconsistency between this Agreement
and any other Loan Document, the terms of this Agreement shall govern and
control; provided that in the case of any conflict or inconsistency between any
Acceptable Intercreditor Agreement, on the one hand, and any other Loan
Document, on the other hand, the terms of the applicable Acceptable
Intercreditor Agreement shall govern and control.

Section 9.22. Release of Guarantors and Discretionary Borrowers. Notwithstanding
anything in Section 9.02(b) to the contrary, (a) any Subsidiary Guarantor or
Discretionary Borrower shall automatically be released from its obligations
hereunder (and any Loan Guaranty shall be automatically released) (i) upon the
consummation of any permitted transaction or series of related transactions or
the occurrence of any other permitted event or circumstance if as a result
thereof such Subsidiary Guarantor ceases to be a Restricted Subsidiary or
Discretionary Borrower (included by merger or dissolution) or

 

199



--------------------------------------------------------------------------------

becomes an Excluded Subsidiary as a result of a single transaction or series of
related transactions or other event or circumstance permitted hereunder; or
(ii) upon the occurrence of the Termination Date and/or (b) any Subsidiary
Guarantor or Discretionary Borrower that qualifies as an “Excluded Subsidiary”
shall be released from its obligations hereunder (and its Loan Guaranty shall be
automatically released) by the Administrative Agent promptly following the
request therefor by Parent and/or (c) any asset(s) of the Loan Parties shall
automatically be released from the Liens created under the Loan Documents upon
the consummation of any permitted transaction or series of related transactions
or the occurrence of any other permitted event or circumstance if as a result
thereof such asset(s) cease to be owned by a Loan Party or such asset(s) becomes
Excluded Assets as a result of a single transaction or series of related
transactions or other event or circumstance permitted hereunder. In connection
with any such release, the Administrative Agent shall promptly execute and
deliver to the relevant Loan Party, at such Loan Party’s expense, all documents
that such Loan Party shall reasonably request to evidence termination or
release. Any execution and delivery of any document pursuant to the preceding
sentence of this Section 9.22 shall be without recourse to or warranty by the
Administrative Agent (other than as to the Administrative Agent’s authority to
execute and deliver such documents).

Section 9.23. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and each party hereto agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.24. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Secured Hedging Obligations or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

200



--------------------------------------------------------------------------------

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Signature Pages Follow]

 

201



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

REYNOLDS CONSUMER PRODUCTS INC., as Parent

By:  

/s/ David Watson

Name:   David Watson Title:   Secretary

REYNOLDS CONSUMER PRODUCTS LLC, as the Borrower

By:  

/s/ David Watson

Name:   David Watson Title:   Secretary

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as a Lender
By:  

/s/ Lingzi Huang

Name:   Lingzi Huang Title:   Authorized Signatory By:  

/s/ Emerson Almeida

Name:   Emerson Almeida Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and Administrative Agent on the Daylight
Term Loans By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Tony Yung

Name:   Tony Yung Title:   Executive Director For any Lender requiring a second
signature: By:  

                          

Name:   Title:  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC., as a Lender By:  

/s/ Lauren Steiner

Name:   Lauren Steiner Title:   Vice President For any Lender requiring a second
signature: By:  

                          

Name:   Title:  

RESTRICTED - Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Christopher Atkin

Name:   Christopher Atkin Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Caesar Wyszomirski

Name:   Caesar Wyszomirski Title:   Vice President & Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Gordon MacArthur

Name:   Gordon MacArthur Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TRUIST BANK, as a Lender By:  

/s/ Tesha Winslow

Name:   Tesha Winslow Title:   Director

Signature Page to Credit Agreement